Exhibit 10.41
Execution Version
 
 
SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
among
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
MONEYGRAM INTERNATIONAL, INC.
And
GSMP V ONSHORE US, LTD.
GSMP V OFFSHORE US, LTD.
GSMP V INSTITUTIONAL US, LTD.
Dated as of March 24, 2008
Relating to:
$500,000,000
13.25% Senior Secured Second Lien Notes Due 2018
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            SECTION 1. DEFINITIONS AND ACCOUNTING TERMS     2  
1.1.
  Definitions     2  
1.2.
  Computation of Time Periods     11  
1.3.
  Terms Generally     11  
 
            SECTION 2. AUTHORIZATION AND ISSUANCE OF NOTES     12  
2.1.
  Authorization of Issue     12  
2.2.
  Sale and Purchase of the Notes     12  
2.3.
  Closing     12  
2.4.
  Effective Date Certificate     13  
 
            SECTION 3. CONDITIONS TO CLOSING     13  
3.1.
  No Violation; No Legal Constraints; Consents, Authorizations and Filings, Etc.
    14  
3.2.
  Indebtedness     14  
3.3.
  Material Adverse Change     14  
3.4.
  Regulatory     15  
3.5.
  Fees and Expenses     15  
3.6.
  Holdco Audit/10-K/Absence of Restatement     15  
3.7.
  Representations and Warranties     16  
3.8.
  Performance; No Default     16  
3.9.
  Equity Contribution     16  
3.10.
  [Reserved]     17  
3.11.
  Compliance Certificates     17  
3.12.
  Opinion of Counsel     17  
3.13.
  Financial Information     17  
3.14.
  Transaction Documents     18  
3.15.
  Execution and Authentication of Indenture and Notes     18  
3.16.
  Security Documents and Collateral     18  
3.17.
  Bank Clearing Arrangements     19  
3.18.
  Company Credit Facilities     19  
3.19.
  New York Stock Exchange     19  
3.20.
  Notice to Stockholders     19  
3.21.
  Wal-Mart     20  
3.22.
  Insurance     20  
3.23.
  Financial Statements     20  
3.24.
  Closing Certificate     20  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     20  
4.1.
  Disclosure     21  
4.2.
  Organization and Authority     21  
4.3.
  Holdco Subsidiaries     21  
4.4.
  Capitalization     21  

i



--------------------------------------------------------------------------------



 



                      Page    
4.5.
  Authorization; No Default     22  
4.6.
  SEC Documents     23  
4.7.
  Taxes     24  
4.8.
  Ordinary Course     24  
4.9.
  Commitments and Contracts     24  
4.10.
  Litigation and Other Proceedings     25  
4.11.
  Insurance     25  
4.12.
  Compliance with Laws     26  
4.13.
  Benefit Plans     26  
4.14.
  Environmental Liability     28  
4.15.
  Intellectual Property     28  
4.16.
  Board Approvals     29  
4.17.
  Brokers and Finders     29  
4.18.
  Collateral     29  
4.19.
  [Reserved]     29  
4.20.
  [Reserved]     29  
4.21.
  Disclosure     29  
4.22.
  [Reserved]     30  
4.23.
  Properties     30  
4.24.
  Solvency     30  
4.25.
  No Registration Required     30  
4.26.
  No Integration of Offerings or General Solicitation     30  
4.27.
  Eligibility for Resale under Rule 144A     31  
4.28.
  Margin Regulations     31  
4.29.
  Investment Company Act     31  
4.30.
  Opinions of Financial Advisors     31  
4.31.
  CAG, Inc.     31  
4.32.
  Signing Date Representations and Warranties     31  
 
            SECTION 5. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASERS
    32  
5.1.
  Representation and Warranties     32  
5.2.
  Notice of Transfers of the Notes     33  
 
            SECTION 6. PRE-CLOSING COVENANTS     33  
6.1.
  Access     33  
6.2.
  Investment Policy     34  
6.3.
  Ordinary Course     34  
 
            SECTION 7. POST-CLOSING AFFIRMATIVE COVENANTS     34  
7.1.
  Future Reports to Purchasers     35  
7.2.
  Patriot Act and Anti-Money Laundering     36  
7.3.
  U.S. Economic Sanctions     37  
7.4.
  FCPA and Anti-Bribery Limitations     37  
7.5.
  Export Control Limitations     38  
7.6.
  Customs and Trade Remedy Laws     38  
7.7.
  Anti-Boycott Laws     39  
7.8.
  Cross-Border Investment Restrictions     39  

ii



--------------------------------------------------------------------------------



 



                      Page    
7.9.
  Information Related to Alternative Transactions     39  
7.10.
  Board Observer Rights     39  
7.11.
  Changes to Investment Policy     40  
 
            SECTION 8. PROVISIONS RELATING TO RESALES OF NOTES     40  
8.1.
  Private Offerings     40  
8.2.
  Procedures and Management Cooperation in Private Offerings     42  
8.3.
  No Integration     43  
 
            SECTION 9. EXPENSES AND INDEMNIFICATION     43  
9.1.
  Expenses     43  
9.2.
  Indemnification     43  
9.3.
  Waiver of Punitive Damages     43  
9.4.
  Survival     44  
9.5.
  Tax Treatment of Indemnification Payments     44  
 
            SECTION 10. MISCELLANEOUS     44  
10.1.
  Notices     44  
10.2.
  Benefit of Agreement and Assignments     44  
10.3.
  No Waiver; Remedies Cumulative     45  
10.4.
  Amendments, Waivers and Consents     45  
10.5.
  Counterparts     46  
10.6.
  Reproduction     46  
10.7.
  Headings     46  
10.8.
  Survival of Covenants and Indemnities; Representations     46  
10.9.
  Governing Law; Submission to Jurisdiction; Venue     46  
10.10.
  Severability     47  
10.11.
  Entirety     47  
10.12.
  Construction     47  
10.13.
  Incorporation     47  
10.14.
  Confidentiality     48  
10.15.
  Termination; Survival     48  
10.16.
  Maximum Rate     48  
10.17.
  Patriot Act     49  
10.18.
  Currency     49  
10.19.
  Further Assurances     49  
10.20.
  Sole Discretion     49  
10.21.
  No Waivers     49  

EXHIBITS:

     
Exhibit A
  Form of Indenture
Exhibit B
  Form of Registration Rights Agreement
Exhibit 2.4
  Form of Effective Date Certificate
Exhibit 3.1l(a)
  Form of Secretary’s Certificate
Exhibit 3.11(b)
  Form of Officer’s Certificate
Exhibit 3.11(c)
  Form of Solvency Certificate
Exhibit 3.16(a)
  Form of Second Priority Security Agreement

iii



--------------------------------------------------------------------------------



 



     
Exhibit 3.16(b)
  Form of Second Priority Pledge Agreement
Exhibit 3.16(c)
  Form of Second Priority Patent Security Agreement
Exhibit 3.16(d)
  Form of Second Priority Patent Security Agreement
Exhibit 3.16(e)
  Form of Second Priority Trademark Security Agreement
Exhibit 3.16(f)
  Form of Second Priority Trademark Security Agreement
Exhibit 3.16(g)
  Form of Intercreditor Agreement
Exhibit 4
  Financial information

SCHEDULES:

     
Schedule I
  Holdco Disclosure Schedules
Schedule 2.2
  Information Relating to the Purchasers

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
     SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of March 24,
2008, among MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation
(the “Company”), MoneyGram International, Inc., a Delaware Corporation
(“Holdco”), GSMP V Onshore US, Ltd., an exempted company incorporated in the
Cayman Islands with limited liability (“GSMP Onshore”), GSMP V Offshore US,
Ltd., an exempted company incorporated in the Cayman Islands with limited
liability (“GSMP Offshore”) and GSMP V Institutional US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“GSMP
Institutional” and together with GSMP Onshore and GSMP Offshore, the “Initial
Purchasers”).
RECITALS
     WHEREAS, the Company, Holdco and the Initial Purchasers entered into that
certain note purchase agreement, dated as of the Signing Date (the “Original
Note Purchase Agreement”).
     WHEREAS, the Company, Holdco, the Initial Purchasers and THL Credit
Partners L.P., a Delaware limited partnership (“THL CP”) entered into that
certain amended and restated note purchase agreement, dated as of the Effective
Date (the “Amended and Restated Note Purchase Agreement”)
     WHEREAS, on March 8, 2008, Holdco acknowledged that certain of the closing
conditions of that certain Purchase Agreement, dated as of the Signing Date (as
in effect on the Signing Date, the “Original Equity Purchase Agreement”) related
to capital of Holdco, including but not limited to Section 1.2(c)(iii) and
Section 1.2(c)(vii) of the Original Equity Purchase Agreement, had not been
satisfied and would not be satisfied.
     WHEREAS, certain of the closing conditions of the Original Note Purchase
Agreement related to capital of Holdco, including but not limited to
Section 3.1(d), 3.9 and 3.13(b) of the Original Note Purchase Agreement, have
not been satisfied and will not be satisfied and accordingly, the Initial
Purchasers were not required to purchase the Notes under the terms of the
Original Note Purchase Agreement.
     WHEREAS, pursuant to that certain Amended and Restated Purchase Agreement,
dated as of the Signing Date, as amended on March 17, 2008 (such agreement,
together with all of the exhibits and schedules thereto, in each case, as in
effect on the Effective Date, the “Equity Purchase Agreement”), between Holdco
and the parties named as “Investors” therein (the “Equity Investors’”), Holdco
has agreed, subject to the terms and conditions set forth therein, to issue and
sell to the Equity Investors, as applicable, on the Closing Date, for an
aggregate cash purchase price as determined in the Equity Purchase Agreement
(the “Equity Contribution”), the Series D participating convertible preferred
stock of Holdco (the “Series D Preferred Stock”), Series B participating
convertible preferred stock of Holdco (the “Series B Preferred Stock”) and
shares of Series B-l participating convertible preferred stock of Holdco
(“Series B-1 Preferred Stock”), each as set forth in the Equity Purchase
Agreement. The Equity Investors include investment funds affiliated with Thomas
H. Lee Partners L.P. (the “Lead Sponsor”) and investment funds affiliated with
GS Capital Partners VI, L.P. (“GSCP” and, together with the Lead Sponsor, the
“Sponsors”) and also include the Initial Purchasers.
     WHEREAS, the consummation of the Equity Contribution in accordance with the
Equity Purchase Agreement is subject to the consummation of certain concurrent
transactions (such transactions, together with the Equity Contribution, the
“Transactions”), including:

 



--------------------------------------------------------------------------------



 



  (a)   that the Company shall have amended and restated the existing
$350 million Amended and Restated Credit Agreement, dated as of June 29, 2005,
of Holdco, as amended through the Effective Date, in accordance with the form
attached to the Equity Purchase Agreement as Schedule D, to provide the Company
with amended and restated senior credit facilities consisting of $350 million
(less any original issue discount otherwise permitted under this Agreement) of
term loans, of which $100 million has been previously funded and $250 million
(less any original issue discount otherwise permitted under this Agreement) of
which shall be new term loans to be funded on the Closing Date contemplated
hereby, and a $250 million revolving credit facility (of which no more than
$150 million will be drawn on the Closing Date) (collectively, the “Company
Credit Facilities”);     (b)   that Holdco shall have received full proceeds
from the sale of the securities listed on Schedule B-l to the Equity Purchase
Agreement in the amounts set forth on Schedule B-l thereto; and     (c)   that
the Company shall have received the proceeds of the issuance of its 13.25%
senior secured second lien notes due 2018 (the “Notes”) issued pursuant to the
indenture substantially in the form attached hereto as Exhibit A (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Indenture”).

     WHEREAS, the proceeds from the purchase of the Notes will be used by the
Company and its Subsidiaries for investments in accordance with the provisions
of the Indenture to supplement the Company’s unrestricted assets, to repay
existing indebtedness and to pay related transaction costs and expenses.
     WHEREAS, THL CP will not purchase any Notes pursuant to this Agreement.
     WHEREAS, THL CP, the Purchasers and the Company are simultaneously herewith
entering into a letter agreement pursuant to which after the closing THL CP will
purchase from the Purchasers Notes on the terms and conditions set forth in such
letter agreement.
     WHEREAS, pursuant to Section 10.4 of the Amended and Restated Note Purchase
Agreement the parties hereto desire to amend and restate the Amended and
Restated Note Purchase Agreement in its entirety as provided herein.
     NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS
     1.1. Definitions.
     As used herein, defined terms which are defined in the Indenture shall
have, except where otherwise expressly set forth herein, the same respective
meanings as such defined terms have in the Indenture, and, in addition, the
following terms shall have the meanings specified herein unless the context
otherwise requires (it being understood that defined terms shall include in the
singular number the plural and in the plural the singular):

2



--------------------------------------------------------------------------------



 



     “Agreement” is defined in Section 10.4.
     “AML Laws” means any anti-money laundering law or regulation applicable to
Holdco or any Holdco Subsidiary.
     “Anti-boycott Laws” means the Export Administration Act and the Internal
Revenue Code and any other applicable law regarding boycotts issued by a foreign
government and not endorsed by the United States.
     “Bank Secrecy Act” means the Currency and Foreign Transactions Report Act,
as amended.
     “Benefit Plan” has the meaning given to it in Section 4.13(a).
     “Board of Directors” has the meaning given to it in Section 4.5(a).
     “Board Observer” has the meaning given to it in Section 7.10.
     “Board Papers” is defined in Section 7.10.
     “Certificate of Designations” has the definition given to it in the Equity
Purchase Agreement.
     “Closing” is defined in Section 2.3(a).
     “Closing Certificate” is defined in Section 3.24.
     “Closing Date” is defined in Section 2.3(a).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code as in effect at the date of
this Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
     “Collateral” means the collateral described in the Security Documents.
     “Collateral Agent” means the Trustee in its capacity as Collateral Agent
under the Indenture and under the Security Documents and any successor thereto
in such capacity.
     “Company Credit Facilities” is defined in the recitals.
     “Contract” has the meaning given to it in Section 4.5(b).
     “Credit Documents” means the Company Credit Facilities and all agreements,
guarantees, collateral documents, certificates, instruments, and other documents
made or delivered in connection therewith.
     “D&T Deliverables” means the Satisfactory Audit Opinion and Deloitte &
Touche LLP’s consent to file the Satisfactory Audit Opinion in Holdco’s Annual
Report on Form 10-K.
     “Default” has the meaning given to it in the Indenture.
     “DTC” means The Depository Trust Company.
     “DTC Agreement” means a letter of representations between the Company and
DTC.

3



--------------------------------------------------------------------------------



 



     “Effective Date” means March 17, 2008.
     “Effective Date Certificate” is defined in Section 2.4.
     “Environmental Claims” means any administrative or judicial actions, suits,
orders, claims, proceedings or written notices of noncompliance by or from any
person alleging liability arising out of the Release of Hazardous Materials or
the failure to comply with Environmental Law.
     “Environmental Law” means any Law relating to pollution, the environment or
natural resources.
     “Equity Contribution” is defined in the recitals.
     “Equity Documents” means the Equity Purchase Agreement and all agreements,
certificates, instruments, and other documents made or delivered in connection
therewith.
     “Equity Interest” is defined in the Indenture.
     “Equity Investors” is defined in the recitals.
     “Equity Purchase Agreement” is defined in the recitals.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefore.
     “ERISA Event” means (a) an event described in Section 4043 of ERISA and the
regulations thereunder with respect to any Benefit Plan, other than any event as
to which the thirty day notice period has been waived; or (b) the failure of any
Benefit Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.
     “Event of Default” means “Event of Default”, as such term is defined in the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
the rules and regulations thereunder.
     “Export Administration Act” means The Export Administration Act of 1979, as
amended, and the executive orders, rules and regulations pursuant to the
President’s invocation of emergency powers under the International Emergency
Economic Powers Act.
     “Fairness Opinions” is defined in Section 4.30.
     “Fee Letter” means that certain Amended and Restated Fee Letter dated as of
the Effective Date by and between the Sponsors, the Initial Purchasers, Holdco
the Company and THL Managers VI, LLC.
     “Final 10-K” means Holdco’s Annual Report on Form 10-K for the year ended
December 31, 2007, in a form identical to a form that shall have been provided
to the Initial Purchasers not less than one day prior to the Closing Date, which
shall be in a form acceptable to the Initial Purchasers, in compliance with all
applicable rules promulgated under the Exchange Act, excluding any rules related
to filing deadlines, which such Final 10-K does not disclose or identify any
material weakness in the design or

4



--------------------------------------------------------------------------------



 



operation of internal controls which could adversely affect Holdco’s ability to
record, process, summarize and report financial data.
     “Financing Documents” means collectively, this Agreement, the Indenture,
the Notes, the Registration Rights Agreements, the Fee Letter, the Management
Rights Agreement, the Security Documents and the Intercreditor Agreement and all
certificates, instruments, and other documents made or delivered in connection
herewith and therewith.
     “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Company or any of
its Subsidiaries with respect to employees employed outside the United States.
     “GAAP” is defined in Section 4.6.
     “German Antitrust Act” means the German Act Against Restraints of
Competition (Gesetz gegen Wettbewerbsbeschrankungen).
     “Governmental Authority” means any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
     “Governmental Entity” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.
     “GSCP” is defined in the recitals.
     “Guarantors” has the definition given to it in the Indenture.
     “Hazardous Materials” means (x) petroleum and petroleum by-products,
asbestos that is friable, radioactive materials, medical or infectious wastes or
polychlorinated biphenyls and (y) any other material, substance or waste that is
prohibited, limited or regulated by Environmental Law because of its hazardous,
toxic or deleterious properties or characteristics.
     “Holdco Disclosure Schedule” means a schedule attached hereto as Schedule I
setting forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an express disclosure requirement contained in
a provision hereof or as an exception to one or more of Holdco’s or the
Company’s representations or warranties contained in Section 4.
     “Holdco Intellectual Property” means all patents and patent applications
currently owned by Holdco and the Holdco Subsidiaries that are material to the
business of Holdco and the Holdco Subsidiaries, taken as a whole, as currently
conducted.
     “Holdco Subsidiary” is defined in Section 4.3.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “Infringe” means, in relation to Intellectual Property, infringing upon,
misappropriating or violating the rights of any third party.

5



--------------------------------------------------------------------------------



 



     “Indemnitee” has the meaning given to it in Section 9.2.
     “Indenture” has meaning given to it in the recitals.
     “Initial Equity Securities” is defined in the recitals.
     “Initial Purchasers” is defined in the preamble.
     “Intellectual Property” means the following and all rights pertaining
thereto: (A) patents, patent applications, provisional patent applications and
statutory invention registrations (including all utility models and other patent
rights under the Laws of all countries), (B) trademarks, service marks, trade
dress, logos, trade names, service names, corporate names, domain names and
other brand identifiers, registrations and applications for registration
thereof, (C) copyrights, proprietary designs, computer software, mask works,
databases, and registrations and applications for registration thereof,
(D) confidential and proprietary information, trade secrets, know-how and
show-how, and (E) all similar rights, however denominated, throughout the world.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, to be
dated as of the Closing Date, among JPMorgan Chase Bank, N.A., as First Priority
Collateral Agent, Collateral Agent, the Company and the Guarantors, a form of
which is attached hereto as Exhibit 3.16(g).
     “Investment Company Act” means the Investment Company Act of 1940 as from
time to time in effect and any successor act to all or a portion thereof.
     “Investment Policy” is defined in Section 6.2.
     “Investors” has the definition given to it in the Equity Purchase
Agreement.
     “IRS” means the Internal Revenue Service of the United States of America.
     “Law” means any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, code, order, injunction, arbitration award, writ,
decree, agency requirement, license or permit of any Governmental Entity.
     “Lead Sponsor” is defined in the recitals.
     “Management Rights Agreement” means the management rights agreement dated
as of the Closing Date among Holdco, the Company and GS Mezzanine Partners V
Institutional, L.P. (the indirect owner of GSMP Institutional).
     “Material Adverse Effect” means: (1) for any purpose under this Agreement
other than Section 7, any circumstance, event, change, development or effect
that, (a) is material and adverse to the financial position, results of
operations, business, assets or liabilities of Holdco and the Holdco
Subsidiaries, taken as a whole, (b) would materially impair the ability of
Holdco and the Holdco Subsidiaries, taken as a whole, to perform their
obligations under this Agreement or any of the other Financing Documents,
(c) would materially impair the rights and remedies of the Purchasers under this
Agreement or any of the other Financing Documents, taken as a whole, or (d)
would materially impair the ability of Holdco to perform its obligations under
the Equity Purchase Agreement or otherwise materially threaten or materially
impede the consummation of the Purchase (as defined in the Equity Purchase
Agreement) and the other transactions contemplated by the Equity Purchase
Agreement; provided, however, that the impact of the following matters shall be
disregarded: (i) changes in general economic, financial market,

6



--------------------------------------------------------------------------------



 



credit market, regulatory or political conditions (whether resulting from acts
of war or terrorism, an escalation of hostilities or otherwise) generally
affecting the U.S. economy, foreign economies or the industries in which Holdco
or its Subsidiaries operate, (ii) changes in generally accepted accounting
principles, (iii) changes in laws of general applicability or interpretations
thereof by any Governmental Authority, (iv) any change in Holdco’s stock price
or trading volume, in and of itself, or any failure, in and of itself, by Holdco
to meet revenue or earnings guidance published or otherwise provided to the
Purchaser (provided that any fact, condition, circumstance, event, change,
development or effect underlying any such failure or change, other than any of
the foregoing that is otherwise excluded pursuant to clauses (i) through
(viii) hereof, may be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur),
(v) losses resulting from any change in the valuations of Holdco’s portfolio of
securities or sales of such securities and any effect resulting from such
changes or sales, (vi) actions or omissions of Holdco or the Sponsors taken as
required by the Equity Purchase Agreement or with the prior written consent of
the Purchaser, (vii) public announcement, in and of itself, by a third party not
affiliated with Holdco of any proposal to acquire the outstanding securities or
all or substantially all of the assets of Holdco and (viii) the public
announcement of the Equity Purchase Agreement and the transactions contemplated
thereby (provided that this clause (viii) shall not apply with respect to
Sections 1.2(c)(v), 2.2(d), 2.2(h) and 2.2(k) of the Equity Purchase Agreement);
provided further, however, that Material Adverse Effect shall be deemed not to
include the impact of the foregoing clauses (i), (ii) and (iii), in each case
only insofar and to the extent that such circumstances, events, changes,
developments or effects described in such clauses do not have a disproportionate
effect on Holdco and the Holdco Subsidiaries (exclusive of its payments systems
business) relative to other participants in the industry; and (2) for any
purpose under Section 7 of this Agreement, any circumstance, event, change,
development or effect that, (a) is material and adverse to the financial
position, results of operations, business, assets or liabilities of Holdco and
the Holdco Subsidiaries, taken as a whole, (b) would materially impair the
ability of Holdco and the Holdco Subsidiaries, taken as a whole, to perform
their obligations under this Agreement or any of the other Financing Documents,
or (c) would materially impair the rights and remedies of the Purchasers under
this Agreement or any of the other Financing Documents, taken as a whole.
     “MSPI” means MoneyGram Payment Systems Inc., a wholly owned subsidiary of
the Company.
     “Multiemployer Plan” is defined in Section 4.13(e).
     “Notes” is defined in the recitals.
     “OFAC” means the Office of Foreign Assets Control of the United States
Treasury Department.
     “Officer’s Certificate” is defined in Section 3.1 l(b).
     “Original Equity Purchase Agreement” is defined in the recitals.
     “Originally Previously Disclosed” means information: (i) set forth in the
Holdco Disclosure Schedule (defined for purposes of this definition only as set
forth in the Original Note Purchase Agreement), dated as of the Signing Date,
corresponding to the provision of the Original Note Purchase Agreement to which
such information relates (provided that any disclosure with respect to a
particular paragraph or section of this Agreement or the Holdco Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
the Original Note Purchase Agreement or the Holdco Disclosure Schedule to the
extent that the relevance of such disclosure would be reasonably apparent to a
reader of such disclosure); or (ii) otherwise disclosed on a SEC Document, prior
to the Signing Date (excluding any risk factor disclosures contained in such
documents and any disclosure of risks included in

7



--------------------------------------------------------------------------------



 



any “forward-looking statements” disclaimer or other statements that are
similarly non-specific, predictive or forward-looking in nature).
     “Outside Receipt Date” is defined in Section 3.6 (c).
     “Patriot Act” is defined in Section 10.17.
     “Preferred Stock” means the Series B Preferred Stock, the Series B-l
Preferred Stock and the Series D Preferred Stock.
     “Previously Disclosed” means information: (i) set forth in the Holdco
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates (provided that any disclosure with respect to a
particular paragraph or section of this Agreement or the Holdco Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
this Agreement or the Holdco Disclosure Schedule to the extent that the
relevance of such disclosure would be reasonably apparent to a reader of such
disclosure); or (ii) otherwise disclosed on a SEC Document, prior to the
Effective Date (excluding any risk factor disclosures contained in such
documents and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific,
predictive or forward-looking in nature) (“Filed SEC Documents”).
     “Private Offering” means any offer and/or sale by one or more of the
Purchasers of some or all of the Notes without registration under the Securities
Act but in compliance with Rule 144A, Rule 144, Regulation S, Section 4(1) or
any other applicable rule or provision under the Securities Act.
     “Purchase Price” is defined in Section 2.2(b).
     “Purchasers” means the Initial Purchasers.
     “Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of Rule 144A.
     “Registration Rights Agreement” means the Registration Rights Agreement
among the Company, Holdco and each Purchaser, to be dated as of the Closing
Date, substantially in the form attached hereto as Exhibit B, as amended,
supplemented, restated or otherwise modified from time to time.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation U ” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment in derogation of Environmental Law.

8



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chairman, the chief executive officer, the
president, the chief financial officer, the chief operating officer, the chief
accounting officer or the treasurer.
     “Rule 144” has the meaning given to it in the Indenture.
     “Rule 144A” has the meaning given to it in the Indenture.
     “Rule 502” means Rule 502 of Regulation D under the Securities Act as from
time to time in effect and any successor regulation to all or a portion thereof.
     “Satisfactory Audit Opinion” means either combined or separate unqualified
reports on the audit of Holdco, and its Subsidiaries, financial statements and
internal controls over financial reporting as of and for the year ended
December 31, 2007 as illustrated within paragraphs 87 and 88 of the Public
Company Accounting Oversight Board Bylaws and Rules, Auditing Standard No. 5,
“An Audit of Internal Control Over Financial Reporting That Is Integrated with
An Audit of Financial Statements,” prepared in accordance with GAAP (neither the
Deloitte & Touche LLP financial statement opinion as of and for the year ended
December 31, 2007 nor to the Notes to Consolidated Financial Statements attached
to the audited financial statements, nor Items 1 through 15 of the Company’s
December 31, 2007 Annual report on Form 10-K, shall include any reference to
Holdco’s ability to operate as a going concern).
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Documents” is defined in Section 4.6(a).
     “Securities” has the meaning given to it in the Equity Purchase Agreement.
     “Security Documents” means: (i) that certain Second Priority Security
Agreement, to be dated as of the Closing Date, among the Company, the Guarantors
and the Collateral Agent, a form of which is attached hereto as Exhibit 3.16(a),
(ii) that certain Second Priority Pledge Agreement, to be dated as of the
Closing Date, among the Company, the Guarantors and the Collateral Agent, a form
of which is attached hereto as Exhibit 3.16(b), (iii) that certain Second
Priority Patent Security Agreement, to be dated as of the Closing Date, among
Holdco and the Collateral Agent, a form of which is attached hereto as
Exhibit 3.16(c), (iv) that certain Second Priority Patent Security Agreement, to
be dated as of the Closing Date, among MPSI and the Collateral Agent, a form of
which is attached hereto as Exhibit 3.16(d), (v) that certain Second Priority
Trademark Security Agreement, to be dated as of the Closing Date, among Holdco
and the Collateral Agent, a form of which is attached hereto as Exhibit 3.16(e),
(vi) that certain Second Priority Trademark Security Agreement, to be dated as
of the Closing Date, among Property Bridge, Inc., a Delaware corporation, and
the Collateral Agent, a form of which is attached hereto as Exhibit 3.16(f) and
(vii) collateral assignments and related agreements, as amended, supplemented,
restated, renewed, refunded, replaced, restructured, repaid, refinanced or
otherwise modified from time to time, creating the security interests in the
Collateral as contemplated by the Indenture, which will be identical to the
agreements for the First Priority Liens Obligations, but on a second priority
lien basis.
     “Series B Preferred Stock” is defined in the recitals.
     “Series B-l Preferred Stock” is defined in the recitals.
     “Series D Preferred Stock” is defined in the recitals.
     “Signing Date” means February 11, 2008.

9



--------------------------------------------------------------------------------



 



     “Signing Date Certificate” is defined in Section 2.4.
     “Solvency Certificate” is defined in Section 3.1 l(c).
     “Solvent” means, with respect to any Person, that (a) the sum of such
Person’s debt (including contingent liabilities) does not exceed the present
fair saleable value of such Person’s present assets; (b) such Person’s capital
is not unreasonably small in relation to its business as contemplated; and
(c) such Person has not incurred and does not intend to incur, or believe that
it will incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise). For purposes
of this definition, the amount of any contingent liability at any time shall be
computed by Holdco and the Company as the amount that, in light of all of the
facts and circumstances existing at such time, represents the amount that such
Person reasonably expects to become an actual or matured liability (irrespective
of whether such contingent liabilities meet the criteria for accrual under
GAAP).
     “Sponsors” is defined in the recitals.
     “State” means any of the jurisdictions listed on Section 3.3(b) of the
Company Disclosure Schedule (as defined in the Equity Purchase Agreement).
     “Subsequent Purchaser” means a purchaser of any Note who acquired such Note
in a Private Offering in accordance with Section 8.1.
     “Tax” or “Taxes” means any and all domestic or foreign, federal, state,
local or other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provision of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
contract, arrangement, agreement, understanding or commitment (whether oral or
written).
     “Tax Return” means any return, report or similar filing, (including
attached schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
     “Termination Date” is defined in Section 2.2(e).
     “Termination Development” means (i) any circumstance, event, change,
development or effect that, individually or in the aggregate, is adverse to the
financial position, results of operations, business, prospects, assets or
liabilities of Holdco or its Subsidiaries as determined in the sole discretion
of the Initial Purchasers, (ii) any negative development related to Holdco’s or
its Subsidiaries’ agents, official check customers, clearing banks or regulators
as determined in the sole discretion of the Initial Purchasers, and (iii) the
Initial Purchasers becoming aware after the Effective Date of any matter in
clauses (i) or (ii) above that occurred prior to the date hereof.
     “Total First Lien Indebtedness” means, as of any date of determination,
funded Total Indebtedness that in each case is secured by First Priority Liens
on property or assets of Holdco and its Subsidiaries.

10



--------------------------------------------------------------------------------



 



     “Total Loss” has the meaning given to it in the Equity Purchase Agreement.
     “Transaction Documents” means the Credit Documents, the Equity Documents
and the Financing Documents.
     “Transactions” is defined in the recitals.
     “Trustee” means Deutche Bank Trust Company Americas.
     “Unrestricted Assets” has the meaning given to it in Schedule E to the
Equity Purchase Agreement.
     “U.S. Economic Sanction” means any economic sanction imposed by any rule,
regulation or statute of the United States, including without limitation, those
administered by OFAC and any other applicable laws imposing economic sanctions.
     “U.S. Foreign Corrupt Practices Act” is defined in Section 4.12(b)
     1.2. Computation of Time Periods.
     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”
     1.3. Terms Generally.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) “or” is not exclusive;
     (3) an accounting term not otherwise defined has the meaning assigned to
it, and shall be construed, in accordance with GAAP;
     (3) words in the singular include the plural, and in the plural include the
singular;
     (4) “will” shall be interpreted to express a command;
     (5) the word “including” means “including without limitation”;
     (6) any reference to any Person shall be construed to include such Person’s
successors and permitted assigns;
     (7) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);
     (8) for purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”; and

11



--------------------------------------------------------------------------------



 



     (9) references to sections of or rules under the Securities Act and the
Exchange Act will be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time.
SECTION 2.
AUTHORIZATION AND ISSUANCE OF NOTES
     2.1. Authorization of Issue.
     On or prior to the Closing, the Company will authorize the issuance and
sale of the Notes. The Notes shall be substantially in the form specified in the
Indenture.
     2.2. Sale and Purchase of the Notes.
     (a) Subject to the terms and conditions of this Agreement, on or prior to
the Termination Date, the Company will issue and sell to each of the Purchasers
and each of the Purchasers will purchase from the Company, at the Closing
provided for in Section 2.3, the Notes in the principal amounts and for the
portion of the Purchase Price as set forth in Schedule 2.2 hereto.
     (b) The aggregate cash purchase price (the “Purchase Price”) for the Notes
shall be equal to the principal face amount of the Notes being so purchased.
     (c) The parties agree to report the sale and purchase of the Notes for all
federal, state, local and foreign Tax purposes in a manner consistent with the
foregoing and agree to take no position inconsistent with the foregoing, except
as required by applicable law.
     (d) The obligations hereunder of the Purchasers to purchase and pay for the
Notes are several and not joint and no Purchaser will have any liability to any
Person for the performance or non- performance by any other Purchaser.
     (e) The obligation of the Purchasers to purchase the Notes and the
obligation of the Company to sell and issue the Notes in accordance with the
terms of this Agreement shall terminate on the date of the termination of the
Equity Purchase Agreement in accordance with its terms (the “Termination Date”).
     2.3. Closing.
     (a) Subject to satisfaction or waiver of the conditions set forth in
Section 3 hereof, the sale and purchase of the Notes shall occur at the offices
of Wachtell, Lipton, Rosen & Katz located at 51 West 52nd Street, New York, New
York, commencing at 10 a.m. local time, at a closing (the “Closing”), but in any
event the Closing shall be no later than March 25, 2008, or at such other date
or time as mutually agreed by the Company and the Initial Purchasers. The date
and time of the Closing is referred to herein as the “Closing Date”.
     (b) At the Closing, the Company will deliver to each Purchaser purchasing
Notes, in such denominations as such Purchaser may request (subject to the terms
of the Indenture), representing in the aggregate the full principal amount of
Notes to be purchased by such Purchaser on the Closing Date, each such Note
dated the Closing Date and registered in such Purchaser’s name, against payment
by such Purchaser to the Company of the amount of the applicable portion of the
Purchase Price (as provided in Section 2.2), by wire transfer of immediately
available funds to such bank account or accounts as the Company may request in
writing at least one Business Day prior to the Closing Date.

12



--------------------------------------------------------------------------------



 



     (c) If at the Closing the Company shall fail to deliver to the Purchasers
the Notes as provided in Section 2.3(b), or any of the conditions specified in
Section 3 shall not have been fulfilled to the Initial Purchasers’ reasonable
satisfaction or waived, then each Purchaser shall, at its election, be relieved
of all further obligations under this Agreement.
     2.4. Effective Date Certificate.
     On the Signing Date, Holdco delivered to the Initial Purchasers the
certificate (the “Signing Date Certificate”) as provided in Section 2.4 of the
Original Note Purchase Agreement. On the Effective Date, Holdco delivered to the
Purchasers a certificate (the “Effective Date Certificate”), substantially in
the form of Exhibit 2.4 to this Agreement, from Holdco, signed by the Chief
Executive Officer and the Chief Financial Officer of Holdco, certifying:
(i) that each of the representations and warranties contained in Sections 4.1
through 4.17, 4.23 and 4.29 through 4.31 of this Agreement shall be true and
correct in all material respects (unless qualified by “material” or “Material
Adverse Effect” or similar references to materiality, in which case such
representations and warranties must be true and correct in all respects) on or
as of the Effective Date as if made on and as of the Effective Date (unless
expressly stated to relate to a specific earlier date, in which case each of
such representations and warranties shall be true and correct in all material
respects (unless qualified by “material” or “Material Adverse Effect” or similar
references to materiality, in which case the representation and warranties must
be true and correct in all respects) as of such earlier date), (ii) to the
knowledge of the applicable officer: (x) that none of the written factual
information and written data (taken as a whole) furnished by or on behalf of
Holdco or any of the Holdco Subsidiaries or any of their respective authorized
representatives to the Purchasers on or before the Effective Date for purposes
of or in connection with this Agreement contained, when furnished, any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished, it being understood and agreed that for purposes of such
certificate, such factual information and data shall not include projections
(including financial estimates, forecasts and/or any other forward-looking
information) and information of a general economic or general industry nature,
and (y) that the projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in clause (ii)(x) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Purchasers that such projections as to future events are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections may differ from the projected results, (iii) that the financial
information, data and performance information listed on Exhibit 4 hereto
furnished by or on behalf of Holdco or the Company to the Purchasers on or
before the Effective Date for purposes of or in connection with this Agreement
was true, complete and accurate as and when furnished to the Purchasers, and
(iv) all of the certifications set forth in the Signing Date Certificate are
true and correct in all respects.
     2.5 Fees.
     On the Signing Date, Holdco paid the fees set forth, and otherwise
satisfied the other terms and conditions set forth in, the Fee Letter. On the
Effective Date the Initial Purchasers recieved the Fee (as defined in that
certain Amended and Restated Fee Letter, dated the Effective Date).
SECTION 3.
CONDITIONS TO CLOSING
     Each Purchaser’s obligation to purchase and pay for the Notes to be
purchased by it at the Closing is subject to the reasonable satisfaction or
waiver by the Initial Purchasers, prior to or at the Closing Date, of each of
the conditions specified below in this Section 3:

13



--------------------------------------------------------------------------------



 



     3.1. No Violation; No Legal Constraints; Consents, Authorizations and
Filings, Etc.
     (a) The expiration or termination of; (i) any applicable waiting period
under the HSR Act and (ii) any applicable waiting period under the German
Antitrust Act in each case, required to consummate the purchase from Holdco at
the Closing, of the Securities as contemplated by the Equity Purchase Agreement
and for the Investors to own, and fully vote and convert into common stock, all
of the Securities;
     (b) no provision of any applicable Law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or the consummation of
any of the transactions contemplated by the Transaction Documents or shall
prohibit or restrict any Investor or its Affiliates from owning, or fully voting
and converting, the Securities to be acquired by such Investor pursuant to the
terms of such respective Securities, and no lawsuit shall have been commenced by
a Governmental Entity seeking to effect any of the foregoing;
     (c) each Purchaser’s purchase of the Notes shall be permitted by all
applicable laws of each jurisdiction to which it is subject; and
     (d) prior to the Closing, Holdco shall have received full proceeds from the
sale of the securities listed on Schedule B-l to the Equity Purchase Agreement
in the amounts set forth on Schedule B-l thereto.
     3.2. Indebtedness.
     On the Closing Date, the Company and Holdco shall have (i) (A) amended
Holdco’s existing Amended and Restated Credit Agreement, dated as of June 29,
2005, in accordance with the form of Amended and Restated Credit Agreement
attached to the Equity Purchase Agreement as Schedule D, (B) received an
additional $250 million of term loans (less any original issue discount
otherwise permitted under this Agreement) under its existing Amended and
Restated Credit Agreement following such amendment described in clause
(A) above; (C) never borrowed any funds under, and shall have terminated, its
existing 364-Day Credit Agreement, dated as of November 15, 2007, as amended;
and (ii) no Indebtedness (as determined on a consolidated basis in accordance
with GAAP) shall remain outstanding immediately after giving effect to the
Transaction other than: (x) the loans under the Company Credit Facilities and
(y) the Notes and (z) indebtedness incurred in the ordinary course of business
not to exceed, individually or in the aggregate, $5 million. After giving effect
to the transactions contemplated hereby, there shall not exist (pro forma for
such transactions and the financing thereof) any Default or Event of Default
under the Indenture or the Notes.
     3.3. Material Adverse Change.
     Except as Previously Disclosed, (A) since September 30, 2007, no change or
event shall have occurred and no circumstances shall exist which have had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Holdco or the Company, and (B) each of the Initial
Purchasers in its respective sole judgment and discretion shall have determined
that since the Effective Date, no change or event shall have occurred and no
circumstances shall exist which constitute, or would reasonably be expected to
constitute, individually or in the aggregate, a Termination Development. With
respect to matters which have been Previously Disclosed, in determining whether
this condition is satisfied, any circumstance, event or condition occurring
after the Effective Date shall be taken into account, including any
deterioration, worsening or adverse consequence of such Previously Disclosed
matters occurring after the Effective Date.

14



--------------------------------------------------------------------------------



 



     3.4. Regulatory.
     (A) None of Holdco, the Company or MPSI, shall have received written or
oral notice from any State to the effect that such State has determined that
Holdco, the Company or MPSI can no longer conduct its money transfer or payment
systems businesses in such State or has revoked, or intends to revoke, Holdco’s,
the Company’s or MPSI’s license to conduct such businesses in such State, or
imposed, or intends to impose, conditions on, or material fines with respect to,
Holdco’s, the Company’s or MPSI’s license to conduct such businesses in such
State (which conditions are adverse to Holdco, the Company or MPSI and are not
generally applicable to other persons conducting money transfer or payments
systems businesses in such State); (B) Holdco, the Company or MPSI shall have
received assurances, in a form acceptable to the Initial Purchasers, from each
State from which the Initial Purchasers determines is necessary, that such State
will not (x) determine that Holdco, the Company or MPSI may not conduct its
money transfer or payment systems businesses in such State, (y) revoke Holdco’s,
the Company’s or MPSI’s license to conduct such businesses in such State, or (z)
impose conditions on, or material fines with respect to, Holdco’s, the Company’s
or MPSI’s license to conduct such businesses in such State (which conditions are
adverse to Holdco, the Company or MPSI and are not generally applicable to other
persons conducting money transfer or payments systems businesses in such State);
(C) prior to and immediately following the Closing, Holdco and each of its
Subsidiaries shall have all licenses required under applicable money
transmitter, official check or similar Laws to conduct Holdco’s and its
Subsidiaries’ business as presently conducted; and (D) immediately following the
Closing, Holdco and each of its Subsidiaries shall be in compliance with all
applicable money transmitter, official check or similar Laws applicable to
Holdco or its Subsidiaries, including, without limitation, all net worth,
tangible net worth, unrestricted assets and other financial ratios requirements
applicable to Holdco or its Subsidiaries.
     3.5. Fees and Expenses.
     (a) All the fees and expenses payable by Holdco and the Company to the
Purchasers pursuant to the Transaction Documents, including without limitation,
the fees and expenses of each Purchaser and counsel for the Purchasers for which
invoices have been presented (including the fees of Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel to the Initial Purchasers), shall have been paid
in full.
     3.6. Holdco Audit/10-K/Absence of Restatement.
     (a) (A) (i) Holdco’s receipt from Deloitte & Touche LLP of the D&T
Deliverables, which shall be delivered if the amounts set forth on Schedule F to
the Equity Purchase Agreement shall have been placed into an escrow account
pursuant to an escrow agreement reasonably acceptable to the Initial Purchasers,
Holdco and Deloitte & Touche LLP with irrevocable instructions to be released to
Holdco on the Closing Date upon Holdco’s receipt of the D&T Deliverables, or
(ii) if the amounts set forth on Schedule F to the Equity Purchase Agreement
shall not have been placed into an escrow account with irrevocable instructions
to be released to Holdco on the Closing Date upon Holdco’s receipt of the D&T
Deliverables, then Holdco and Deloitte & Touche LLP shall have committed to the
Initial Purchasers on the Closing Date that, after both Holdco and Deloitte &
Touche LLP shall have verified that the amounts set forth on Schedule F to the
Equity Purchase Agreement have been credited to the bank account set forth
across from such amount on Schedule F to the Equity Purchase Agreement, Holdco
will receive from Deloitte & Touche, the D&T Deliverables and (B) Holdco’s
financial printer Bowne shall have notified the Initial Purchasers (on the
Closing Date) that Holdco has delivered the Final 10-K to Bowne with the
irrevocable instruction that Bowne file the Final 10-K on behalf of Holdco, and
that Bowne is prepared to file and will file the Final 10-K with the SEC, in
each case, immediately upon notification from Holdco that the amounts set forth
on Schedule F to the Equity Purchase Agreement have been

15



--------------------------------------------------------------------------------



 



successfully credited to the Holdco bank account set forth across from such
amount on Schedule F to the Equity Purchase Agreement;
     (b) each of the Initial Purchasers shall have had a full and complete
opportunity to review Holdco’s books and records, internal controls and
procedures, and to interview current and former Holdco personnel as determined
to be necessary by each of the Initial Purchasers, and will have determined that
Holdco’s books and records, internal controls and procedures, as well as
Holdco’s prior disclosures, are acceptable to each Initial Purchaser in its
respective sole judgment and discretion; and it is understood and agreed that
such determination by each of the Initial Purchasers shall be based on, among
other things, but not limited to, the subjective view of each of the Initial
Purchasers of Holdco’s potential exposure, if any, to claims and investigations
related in any to Holdco’s books and records, internal controls and procedures,
and prior disclosures;
     (c) neither Deloitte & Touche LLP nor any other accounting firm shall have
issued to Holdco any opinion regarding the consolidated financial statements of
Holdco and its Subsidiaries as of and for the year ended December 31, 2007 which
is not a Satisfactory Audit Opinion;
     (d) there shall not have been a restatement (nor shall any restatement be
under consideration by Holdco, its external auditors or, to the knowledge of
Holdco, the SEC) of any prior period financial statements of Holdco; and
     (e) Holdco shall have resolved to the satisfaction of the SEC (including
having taken any and all corrective action requested by the Staff of the SEC, if
any) all comments received by Holdco from the SEC on the SEC Documents.
     3.7. Representations and Warranties,
     Each of the representations and warranties contained herein shall be true
and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
the representation and warranties must be true and correct in all respects) on
or as of the Closing Date (unless expressly stated to relate to a specific
earlier date, in which case each of such representations and warranties shall be
true and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
the representation and warranties must be true and correct in all respects) as
of such earlier date), in each case after giving pro forma effect to the
consummation on the Closing Date of the Transactions, the issuance of the Notes
to be issued on the Closing Date and the application of the proceeds thereof.
     3.8. Performance; No Default.
     The Company and Holdco shall have performed and complied in all material
respects with all agreements and covenants contained herein and therein required
to be performed or complied with by them prior to or at the Closing (or such
compliance shall have been waived on terms and conditions reasonably
satisfactory to the Initial Purchasers) and, after giving effect to the
Transactions, the issuance of the Notes and the application of the proceeds
thereof, no Default shall have occurred and be continuing.
     3.9. Equity Contribution.
     At the Closing, the Equity Contribution shall have been made to Holdco in
accordance with the Equity Purchase Agreement, and Holdco shall have received
the Equity Contribution. All conditions precedent set forth in the Equity
Documents shall have been satisfied or waived (with the prior consent of

16



--------------------------------------------------------------------------------



 



the Initial Purchasers if the Initial Purchasers reasonably determine such
waiver is adverse to the Initial Purchasers).
     3.10. [Reserved],
     3.11. Compliance Certificates.
     (a) Secretary’s Certificate. The Company and each Guarantor shall have
delivered to the Purchasers a Secretary’s Certificate, dated as of the Closing
Date (the “Secretary’s Certificate”), in the form of Exhibit 3.11(a) hereto,
certifying, among other things, as to (i) the Company’s and the Guarantors’
certificate or articles of incorporation or deed of incorporation (or, if an
unlimited liability company, limited liability company or limited partnership,
certificate of formation) and bylaws or articles of association (or, if an
unlimited liability company or limited liability company, unlimited or limited
liability company agreement, or, if a limited partnership, limited partnership
agreement), (ii) the incumbency and signatures of certain officers of the
Company and the Guarantors and (iii) the corporate proceedings of the Company
and the Guarantors (including a Board consent in a form reasonably agreed to by
the Initial Purchasers) relating to the authorization, execution and delivery of
the Notes, this Agreement and the other Financing Documents to which the Company
or any Guarantor is a party.
     (b) Officer’s Certificate. The Company shall have delivered to the
Purchasers an Officer’s Certificate, each dated as of the Closing Date (the
“Officer’s Certificate”), in the form of Exhibit 3.11(b) hereto, certifying, on
and as of the Closing Date, as to (i) the representations and warranties of the
Company, (ii) the performance and compliance in ail material respects with all
agreements and covenants contained herein, and (iii) no Default or Event of
Default shall have occurred and be continuing under the Indenture or the Notes.
     (c) Solvency Certificate and Solvency Opinion. On the Closing Date, the
Company shall have delivered to the Purchasers a certificate from the Chief
Financial Officer of the Company, dated as of the Closing Date (the “Solvency
Certificate”), in the form of Exhibit 3.11(c), and (if and to the extent
delivered under the Company Credit Facilities) letters from a nationally
recognized appraisal firm or valuation consultant satisfactory to the Initial
Purchasers, in each case certifying or attesting, as applicable, that the
Company on a consolidated basis with its Subsidiaries immediately after giving
effect to the consummation of the Transactions, the issuance and sale of the
Notes and after giving effect to the application of the proceeds of Notes, will
be Solvent.
     3.12. Opinion of Counsel.
     On the Closing Date, the Purchasers shall have received an opinion from
Kirkland & Ellis LLP, special New York counsel for the Company, or another
counsel for the Company acceptable to the Initial Purchasers, in form and
substance reasonably satisfactory to the Initial Purchasers.
     3.13. Financial Information.
     (a) The Purchasers shall have received: (a) as soon as monthly and
quarterly financial statements are available to Holdco and its Subsidiaries,
unaudited consolidated financial statements for any interim period or periods of
Holdco and its Subsidiaries ended after the date of the most recent audited
financial statements; and (b) customary pro forma consolidated financial
statements. The most recent financial statements will show on a pro forma basis
on the Closing Date: (i) funded Total Indebtedness of no more than
$1,000 million plus indebtedness incurred in the ordinary course of business not
to exceed, individually or in the aggregate, $5 million; (ii) Total First Lien
Indebtedness of no more than $500 million; (iii) the Leverage Ratio (but
excluding for purposes of the calculation thereof

17



--------------------------------------------------------------------------------



 



from the definition of Adjusted EBITDA (as defined in the Indenture) any gains
or losses associated with the sale of securities held in Holdco or any of its
Subsidiaries investment portfolio listed on Schedule B-l to the Equity Purchase
Agreement for Holdco and its Subsidiaries, as at the Closing Date, after giving
pro forma effect to the Transactions, for the last twelve-month period ended
February, 2008, is not greater than: 3.85:1.00 and (iv)(A) the transaction
volumes generated from the “Money Transfer” business segment shall be no less
than $3,170,700 for the month ended January, 2008 and $3,238,200 for the month
ended February, 2008, and (B) the net revenue generated from the “Money
Transfer” and the “Express Payment” business segments on a combined basis shall
be no less than $35,063,244 for the month ended January, 2008 and no less than
$35,737,927 for the month ended February, 2008. For purposes of clause (iv)(A)
and (iv)(B) of this Section 3.13, the internal monthly financial statements for
the months ended January, 2008 and February, 2008 shall be prepared on the same
basis in all material respects to the monthly budgets for January, 2008 and
February, 2008 and the historical monthly results previously provided to the
Purchasers and included on Exhibit 4 to this Agreement.
     (b) After giving effect to the Transactions and the payment of fees and
expenses payable by Holdco at the Closing in connection with the transactions
contemplated by the Equity Purchase Agreement and the transactions contemplated
hereby, including, without limitation, the expenses incurred in connection with
the transactions contemplated by clause (iv) of Section 1.2(c) of the Equity
Purchase Agreement, the expenses contemplated by Section 5.3 of the Equity
Purchase Agreement and the Exclusivity Agreement (as defined in the Equity
Purchase Agreement), the fees and expenses of Holdco’s advisors, and the fees
and expenses of each Purchaser and counsel for the Purchasers, on a pro forma
basis, Holdco shall have (x) at least $150 million in Unrestricted Assets and no
more than $150 million will be drawn on the Closing Date, under Holdco’s
revolving credit facility (which availability, for the purposes of this
Section 3.13(b) shall take into account all letters of credit outstanding either
through such facility or otherwise).
     3.14. Transaction Documents.
     On the Closing Date, the Purchasers shall have received true and correct
copies of all Transaction Documents (including without limitation, the
Indenture, the Notes, the Registration Rights Agreement, the other Financing
Documents and (in respect of the Initial Purchasers only) the Management Rights
Agreement, all of which shall be in form and substance reasonably acceptable to
the Initial Purchasers) and such documents (i) shall have been duly authorized,
executed and delivered by parties thereto; and (ii) shall be valid and binding
obligations of the parties thereto, enforceable against each of them in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and subject to general principles of equity. Without limiting the
generality of the preceding sentence, the Purchasers shall have received all
such counterpart originals or certified or other copies of this Agreement and
the other Financing Documents required to be delivered on the Closing Date.
     3.15. Execution and Authentication of Indenture and Notes.
     On the Closing Date, the Trustee shall have executed the Indenture and
authenticated the Notes to be purchased by the Purchasers pursuant to this
Agreement.
     3.16. Security Documents and Collateral.
     The Collateral Agent shall have received all Security Documents and the
Intercreditor Agreement, substantially in the forms attached hereto as
Exhibit 3.16(a) through Exhibit 3.16(g), duly executed by all parties thereto
and the provisions of the Security Documents shall create legal, valid and
continuing second-priority Liens (subject only to Permitted Liens) on all the
Collateral described therein

18



--------------------------------------------------------------------------------



 



in favor of the Collateral Agent, for the benefit of the Collateral Agent and
the Purchasers securing the Obligations (as defined in the Security Documents),
enforceable against Holdco, the Company and their respective Subsidiaries, as
applicable, except as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity, which Security Documents and Collateral shall be substantially similar
to the Security Documents (as defined in the Company Credit Facilities) and
Collateral (as defined in the Company Credit Facilities) provided to the Lenders
(as defined in the Company Credit Facilities) under the Company Credit
Facilities and shall be in form and substance satisfactory to the Initial
Purchasers in their reasonable discretion.
     3.17. Bank Clearing Arrangements.
     The Company and Holdco shall have demonstrated to the reasonable
satisfaction of the Initial Purchasers that adequate bank clearing arrangements
are in effect on the Closing Date.
     3.18. Company Credit Facilities.
     (a) Holdco shall not have incurred (or become obligated to incur) fees of
more than $5,375,000 relating to the transactions described in
Section 1.2(c)(iv) of the Equity Purchase Agreement (other than clauses (D) and
(E)) of the Equity Purchase Agreement plus annual administrative agency fees in
an amount not exceeding $150,000 per annum payable quarterly; and
     (b) the Applicable Margin (as defined in Schedule D to the Equity Purchase
Agreement) on the Term B Loans (as defined in Schedule D to the Equity Purchase
Agreement) shall not have been increased by more than 1.625% per annum (all of
which may take the form of original issue discount over a four-year life to
maturity (i.e. 6.5% or $16,250,000)); provided that any increase shall have been
necessary in the reasonable discretion of the Lead Arranger (as defined in
Schedule D to the Equity Purchase Agreement) to place the Term B Loans and the
Lead Arranger shall first consider (in consultation with Holdco and the
Investors) using increases in the margin prior to imposing original issue
discount.
     3.19. New York Stock Exchange.
     Holdco shall have received confirmation from the New York Stock Exchange,
and such confirmation shall not have been withdrawn, that the issuance of the
Series B Preferred Shares and the Series B-1 Preferred Shares and the
transactions contemplated by the Transaction Documents are in compliance with
the New York Stock Exchange’s shareholder approval policy and that Holdco has
properly, and without condition, obtained an exception under Para. 312.05 of the
New York Stock Exchange. Listed Company Manual to issue the Series B Preferred
Shares and the Series B-1 Preferred Shares without obtaining approval of the
stockholders of Holdco.
     3.20. Notice to Stockholders.
     Holdco shall have properly provided notice to the stockholders of Holdco
that Holdco will issue the Series B Preferred Shares and the Series B-l
Preferred Shares without obtaining stockholder approval as required by, and in
compliance with, Para. 312.05 of the New York Stock Exchange Listed Company
Manual, and the ten (10) day notice period set forth in Para. 312.05 of the New
York Stock Exchange Listed Company Manual shall have passed after such notice
has been properly provided.

19



--------------------------------------------------------------------------------



 



     3.21. Wal-Mart.
     Wal-Mart Stores, Inc. shall have confirmed in writing to Holdco (A) that
the Money Services Agreement by and among MPSI and Wal-Mart Stores, Inc. (as
amended through that certain Amendment 3 to Money Services Agreement dated as of
the Signing Date but not amended by any subsequent amendments other than, if
necessary, to make effective the extension of the term of the Money Services
Agreement through January 31, 2013) will be in full force and effect after the
consummation of the transactions contemplated hereby (which shall include an
effective extension of the term of the Money Services Agreement through
January 31, 2013) and (B) that the Original Equity Purchase Agreement, the
Equity Purchase Agreement and this Agreement and the transactions contemplated
thereby and hereby do not give Wal-Mart Stores, Inc. the right to terminate the
Money Services Agreement,
     3.22. Insurance.
     Holdco shall have purchased, at its expense (A) directors and officers
liability insurance, from reputable carriers to be agreed upon prior to Closing
by Holdco and the Initial Purchasers and in at least the amounts as set forth on
Schedule 4.1(b) to the Equity Purchase Agreement (or in a lesser amount agreed
upon by the Initial Purchasers and Holdco) on behalf of and covering the
individuals who at any time on or after the Closing Date are or become directors
of Holdco, against expenses, liabilities or losses asserted against or incurred
by such individual in such capacity or arising out of such individual’s status
as such, subject to customary exclusions and (B) a fully-paid six-year “tail”
insurance policy or policies with respect to directors’ and officers’ liability
insurance (including excess A-side difference-in-conditions coverage and
fiduciary liability coverage) of an amount no less, and with terms and
conditions no less favorable, than those of the policies maintained by Holdco as
of the Effective Date.
     3.23. Financial Statements.
     The Initial Purchasers shall have received at least three Business Days
prior to the Closing Date, Holdco’s consolidated unaudited interim financial
statements as of and for the one-month period ended January 31, 2008 and the
one-month period ended February 29, 2008, including (i) the unaudited balance
sheet as January 31, 2008 and February 29, 2008 and (ii) related unaudited
consolidated statements of income, changes in stockholders’ equity, and detailed
trial balances for the period from January 1, 2008 to January 31, 2008 and for
the period from February 1, 2008 to February 29, 2008, in each case satisfactory
in form and substance to the Initial Purchasers.
     3.24. Closing Certificate.
     On the Closing Date, the Company shall deliver to each of the Initial
Purchasers a certificate (the “Closing Certificate”) signed on behalf of the
Company by an executive officer of the Company confirming that each of the
conditions set forth in this Section 3 has been satisfied.
SECTION 4.
REPRESENTATIONS AND WARRANTIES
     Except as Previously Disclosed (but only with respect to Sections 4.2
through and including 4.17), each of Holdco and the Company represents and
warrants to the Purchasers on and as of the Effective Date (after giving “pro
forma” effect to the consummation on the Closing Date of the Transactions, the
issuance of the Notes to be issued on the Closing Date and the application of
the proceeds thereof) and on the Closing Date, except as set forth in this
Section 4, that:

20



--------------------------------------------------------------------------------



 



     4.1. Disclosure.
     On or prior to the Effective Date, Holdco delivered to the Purchasers the
Holdco Disclosure Schedules.
     4.2. Organization and Authority.
     Each of Holdco and the Company is duly organized and validly existing under
the Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each of Holdco and the Company is duly qualified or licensed to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction where the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, other than where the failure to be so qualified, licensed
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of Holdco and the Company has
made available to the Purchasers prior to the execution of this Agreement, (i) a
true and complete copy of the Certificate of Incorporation of the Company and
the bylaws of the Company, in each case as in effect on the Effective Date and
(ii) a complete copy of the Amended and Restated Certificate of Incorporation of
Holdco and the bylaws of Holdco, in each case as in effect on the Effective
Date.
     4.3. Holdco Subsidiaries.
     (a) Holdco has Previously Disclosed a complete and correct list of all of
its subsidiaries, and all shares of the outstanding capital stock of each of
which are owned directly or indirectly by Holdco. The subsidiaries of Holdco are
referred to herein individually as a “Holdco Subsidiary” and collectively as the
“Holdco Subsidiaries.” All of such shares so owned by Holdco (or its
subsidiaries) are fully paid and non assessable and are owned by it free and
clear of any lien, claim, charge, option, encumbrance or agreement with respect
thereto, except for Permitted Liens. Other than as Previously Disclosed, none of
Holdco or any Holdco Subsidiary beneficially owns (the concept of “beneficial
ownership” having the meaning assigned thereto in Section 13(d) of the Exchange
Act), directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation or other entity, and none is, directly or
indirectly, a partner in any partnership or party to any joint venture.
     (b) Each Holdco Subsidiary is duly organized and validly existing under the
Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each Holdco Subsidiary is duly qualified or licensed to do business
and is in good standing (where such concept is recognized under applicable Law)
in each jurisdiction where the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     4.4. Capitalization.
     The authorized capital stock of Holdco consists of (i) 7,000,000 shares of
preferred stock, 2,000,000 shares of which have been designated as “Series A
Junior Participating Preferred Stock”, and of which no shares were outstanding
as of the time of execution of the Equity Purchase Agreement, and
(ii) 250,000,000 shares of common Stock, of which 82,598,034 shares were
outstanding as of the date of the Equity Purchase Agreement. There are
outstanding options to purchase an aggregate of not more than 4,071,039 shares
of common Stock, all of which options are outstanding under the Benefit Plans.
All of the outstanding shares of capital stock of Holdco have been duly and
validly authorized and issued and

21



--------------------------------------------------------------------------------



 



are fully paid and non assessable. The shares of Preferred Stock to be issued at
the Closing in accordance with the terms of the Equity Purchase Agreement or in
respect of or upon conversion of such Preferred Stock (or upon the conversion of
Preferred Stock received upon conversion of Preferred Stock to be issued at
Closing) in accordance with the terms of the Equity Purchase Agreement and the
respective Certificate of Designations, upon such issuance or conversion, as the
case may be, will be duly and validly authorized and issued and fully paid and
non assessable and not trigger any pre-emptive or similar rights of any other
person. Except (A) as described above or Previously Disclosed, (B) for the
rights granted pursuant to the Transaction Documents, or (C) under or pursuant
to the Previously Disclosed Benefit Plans, there are no outstanding
subscriptions, contracts, conversion privileges, options, warrants, calls,
preemptive rights or other rights obligating Holdco or any Holdco Subsidiary to
issue, sell or otherwise dispose of, or to purchase, redeem or otherwise
acquire, any shares of capital stock of Holdco or any Holdco Subsidiary. Each of
Holdco and any Holdco Subsidiary has Previously Disclosed all shares of Holdco
capital stock that have been purchased, redeemed or otherwise acquired, directly
or indirectly, by Holdco or any Holdco Subsidiary since December 31, 2006 and
all dividends or other distributions that have been declared, set aside, made or
paid to stockholders of Holdco since that date.
     4.5. Authorization: No Default.
     (a) Each of Holdco and each Holdco Subsidiary has the power and authority
to enter into the Transaction Documents to which it is a party and to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance of the Transaction Documents by Holdco and each Holdco Subsidiary
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the board of directors of each of Holdco and each Holdco
Subsidiary (the “Board of Directors”). The Transaction Documents to which Holdco
and each Holdco Subsidiary are a party are valid and binding obligations of
Holdco and each Holdco Subsidiary enforceable against Holdco and each Holdco
Subsidiary in accordance with their respective terms. No stockholder vote of
Holdco or any Holdco Subsidiary is required to authorize, approve or consummate
any of the transactions contemplated hereby. The issuance of the Series B
Preferred Shares and the Series B-l Preferred Shares and the transactions
contemplated by the Transaction Documents will be in compliance with the New
York Stock Exchange’s shareholder approval policy and the exception under Para.
312.05 of the New York Stock Exchange Listed Company Manual.
     (b) Neither the execution, delivery and performance by Holdco and each
Holdco Subsidiary of the Transaction Documents to which it is a party and any
documents ancillary thereto, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by Holdco and each Holdco
Subsidiary with any of the provisions thereof, will (A) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of Holdco or any Holdco Subsidiary under any of the
material terms, conditions or provisions of (1) its certificate of incorporation
or bylaws or substantially equivalent governing documents or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation (each a “Contract”) to which Holdco or any Holdco
Subsidiary is a party or by which it may be bound, or to which Holdco or any
Holdco Subsidiary or any of the properties or assets of Holdco or any Holdco
Subsidiary may be subject (other than Liens created under the Credit Documents),
or (B) subject to compliance with the statutes, and regulations and votes
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to Holdco or
any Holdco Subsidiary or any of their respective properties or assets; except,
in the case of clauses (A)(2) and (B), as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



     (c) Other than (A) the filing of the Certificates of Designations with the
Delaware Secretary of State, (B) the filings in connection or in compliance with
the HSR Act, (C) the filings in connection or in compliance with the German
Antitrust Act, (D) any actions described in the Security Documents necessary to
perfect the security interest granted pursuant thereto, (E) the passage of the
applicable ten (10) day notice period in compliance with Para. 312.05 of the New
York Stock Exchange’s Listed Company Manual and (F) such other consents,
approvals, orders, authorizations, registrations, declarations, filings and
notices the failure of which to be obtained or made would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, no
notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity or any other person (nor expiration nor
termination of any statutory waiting periods) is necessary prior to the
consummation by Holdco or any Holdco Subsidiary of the transactions contemplated
by the Transaction Documents to which it is a party.
     4.6. SEC Documents.
     (a) Except as Previously Disclosed, each of Holdco and the Company has
filed all reports, schedules, forms, statements and other documents with the SEC
required to be filed by Holdco or the Company or furnished by Holdco or the
Company since December 31, 2005 (including any items incorporated by reference
or attached as Exhibits thereto) (the “SEC Documents”). No Holdco Subsidiary is
required to make any filings of SEC Documents. As of their respective dates of
filing, the SEC Documents complied as to form in all material respects with the
requirements of the Securities Act, or the Exchange Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable thereto,
and none of the SEC Documents contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. There are no outstanding comments from the
SEC with respect to any SEC Document. The audited consolidated financial
statements and the unaudited quarterly financial statements (including, in each
case, the notes thereto) of Holdco included in the SEC Documents when filed
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, have been prepared in all material
respects in accordance with United States generally accepted accounting
principles (“GAAP”) (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
consolidated financial position of Holdco and its consolidated Subsidiaries as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited quarterly
statements, to normal year-end adjustments). Except as specifically reflected or
reserved against in the audited consolidated balance sheet of Holdco as at
September 30, 2007 included in the Filed SEC Documents, neither Holdco nor any
Holdco Subsidiary has any liabilities or obligations (whether absolute, accrued,
contingent, fixed or otherwise) of any nature that would be required under GAAP,
as in effect on the Effective Date, to be reflected on a consolidated balance
sheet of Holdco (including the notes thereto), except liabilities and
obligations that (A) were incurred in the ordinary course of business consistent
with past practice since September 30, 2007 or (B) have not had and would not,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect.
     (b) Holdco (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to Holdco, including its consolidated
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of Holdco by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the Effective Date, to
Holdco’s outside auditors and the audit committee of the Board of Directors
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in Exchange
Act, Rule 13a-15(f)) that are reasonably likely

23



--------------------------------------------------------------------------------



 



to adversely affect Holdco and each Holdco Subsidiary’s ability to record,
process, summarize and report financial information and (2) any fraud, whether
or not material, that involves management or other employees who have a
significant role in Holdco or each Holdco Subsidiary’s internal controls over
financial reporting. As of the date of this Agreement, Holdco has no knowledge
of any reason that its outside auditors and its chief executive officer and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due. Since December 31, 2005, (x) neither Holdco nor any Holdco Subsidiary nor,
to the knowledge of Holdco, any director, officer, employee, auditor, accountant
or representative of Holdco or any Holdco Subsidiary, has received or otherwise
had or obtained knowledge of any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Holdco or any Holdco Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that Holdco or any Holdco Subsidiary has engaged
in questionable accounting or auditing practices, and (y) no attorney
representing Holdco or any Holdco Subsidiary, whether or not employed by Holdco
or any such subsidiary, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by Holdco or any
of its officers, directors, employees or agents to the Board of Directors or any
committee thereof or to any director or officer of Holdco or any Holdco
Subsidiary.
     4.7. Taxes.
     Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and each of Holdco’s
Subsidiaries have prepared and timely filed (taking into account any extension
of time within which to file) all Tax Returns required to be filed by any of
them and all such filed Tax Returns are complete and accurate, (B) Holdco and
each of Holdco’s Subsidiaries have paid all Taxes that are required to be paid
by any of them, (C) as of the Effective Date, there are no audits, examinations,
investigations, actions, suits, claims or other proceedings in respect of Taxes
pending or threatened in writing nor has any deficiency for any Tax been
assessed by any Governmental Entity in writing against Holdco or any of Holdco’s
Subsidiaries, and (D) all Taxes required to be withheld by Holdco and Holdco’s
Subsidiaries have been withheld and paid over to the appropriate Tax authority
(except, in the case of this clause (D) or clause (A) or (B) above, with respect
to matters contested in good faith and for which adequate reserves have been
established on Holdco’s financial statements in accordance with GAAP). Holdco
has not been a “controlled corporation” or a “distributing corporation” in any
distribution occurring during the two-year period ending on the date of this
Agreement that was intended to be governed by Section 355 of the Code. Neither
Holdco nor any Holdco’s Subsidiary has entered into any “listed transaction” as
defined under Section 1.601 l-4(b)(2) of the Treasury Regulations promulgated
under the Code.
     4.8. Ordinary Course.
     Except as Previously Disclosed since September 30, 2007, Holdco and each
Holdco Subsidiary has conducted its respective businesses in all material
respects in the ordinary course of business, consistent with prior practice
(and, without limiting the generality of the foregoing, none of Holdco nor any
Holdco Subsidiary has taken any action referred to in clauses (a) and (b) of
Section 3.3 of the Equity Purchase Agreement, assuming the said Section had been
in effect at all times since September 30, 2007).
     4.9. Commitments and Contracts.
     (i) Except for the Benefit Plans, the Contracts filed as exhibits or
incorporated by reference in or to the SEC Documents, and the Contracts
Previously Disclosed, neither Holdco nor any Holdco Subsidiary is a party to or
bound by any Contract that: (A) is a “material contract” (as such term is

24



--------------------------------------------------------------------------------



 



defined in Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act) to be performed in full or in part after the Effective Date; (B) creates
any material partnership, limited liability company agreement, joint venture or
similar agreement entered into with any third party; (C) is a voting agreement
or registration rights agreement; (D) relates to any indebtedness, or interest
rate or currency hedging agreements, having an outstanding principal or notional
amount in excess of $50,000,000, or any guarantees thereof, or the sale,
securitization or servicing of loans or loan portfolios, in each case in
connection with which the aggregate actual or contingent obligations of Holdco
and the Holdco Subsidiaries under such contract are greater than $50,000,000;
(E) relates to the acquisition or disposition of any material assets other than
in the ordinary course of business consistent with past practice, where such
contract contains continuing material obligations or contains continuing
indemnity obligations of Holdco or any of the Holdco Subsidiaries; or (F) is a
commitment or agreement to enter into any of the foregoing. Except as set forth
on Section 4.9 of the Holdco Disclosure Schedule, neither Holdco nor any Holdco
Subsidiary is a party to or bound by any Contract (x) that contains provisions
that purport to limit the ability of Holdco or any of the Holdco Subsidiaries,
or any Affiliate, stockholder or director of Holdco or any Holdco Subsidiary in
their capacities as such, to compete in any line of business or with any person
or which involve any restriction of the geographical area in which, or method by
which or with whom, Holdco or any of the Holdco Subsidiaries may carry on any
business or (y) is a commitment or agreement to enter into any such Contract.
     (ii) The Contracts set forth in this Section 4.9(ii) (together with any and
all amendments, disclosure schedules and side Setters thereto) are collectively
referred to herein as the “Disclosed Contracts.” Except as has not had and would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) neither Holdco nor any Holdco Subsidiary is in breach,
default or violation of the terms of any Disclosed Contract, no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by Holdco or any of the Holdco Subsidiaries, and
Holdco has no knowledge of (and has not received notice of) any breach, default
or violation (or any condition which with the passage of time or the giving of
notice, or both, would cause such a breach, default or violation) by any party
under any Disclosed Contract; and (B) each Disclosed Contract is a valid and
binding obligation of Holdco (or the Subsidiaries of Holdco party thereto), is
in full force and effect and is enforceable against Holdco and the Holdco
Subsidiaries and, to the knowledge of Holdco, the other parties thereto in
accordance with its terms, except that (1) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, relating to creditors’ rights generally and
(2) equitable remedies of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
     4.10. Litigation and Other Proceedings.
     There is no claim, suit, action, investigation or proceeding pending or, to
the knowledge of Holdco, threatened, against Holdco or any Holdco Subsidiary
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, nor is Holdco or any Holdco Subsidiary subject to any
order, judgment or decree that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
     4.11. Insurance.
     Holdco and each Holdco Subsidiary are presently insured, and during each of
the past five calendar years (or during such lesser period of time as Holdco has
owned such Holdco Subsidiary) has been insured, for reasonable amounts with
financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with good business
practice, customarily be insured.

25



--------------------------------------------------------------------------------



 



     4.12. Compliance with Laws.
     (a) Holdco and each Holdco Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities (collectively, the “Permits”) that
are required in order to permit them to own or lease their properties and assets
and to carry on their business as presently conducted and that are material to
the business of Holdco and the Holdco Subsidiaries, taken as a whole; and all
such Permits are in full force and effect and, to the knowledge of Holdco, no
suspension or cancellation of any of them is threatened, and all such filings,
applications and registrations are current. Except as would not individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) the conduct by Holdco and each Holdco Subsidiary of their business and the
condition and use of their properties does not violate or Infringe any
applicable domestic (federal, state or local) or foreign Law, statute,
ordinance, license or regulation, (ii) neither Holdco nor any Holdco Subsidiary
is in default under any order, license, regulation, demand, writ, injunction or
decree of any Governmental Entity, and (iii) Holdco currently is complying with
all, and, to the knowledge of the Holdco and the Holdco Subsidiaries, none of
them is under investigation with respect to or has been threatened to be charged
with or given notice of any material violation of any, applicable federal,
state, local and foreign Law, statute, regulation, rule, license, judgment,
injunction or decree.
     (b) Without limiting the generality of the foregoing, Holdco and each of
the Holdco Subsidiaries have acted in conformity with all applicable Laws and
regulations pertaining to export controls, economic sanctions, national security
controls, and similar regulations of international commerce, including, but not
limited to, the U.S. Export Administration Regulations, 15 C.F.R. pt. 730 et
seq., the U.S. antiboycott rules, 15 C.F.R. pt. 760 et seq. and 26 U.S.C. § 908
& 999, the Office of Foreign Assets Control regulations, 31 C.F.R. pt. 500 et
seq., U.S. anti-money laundering Laws (e.g., 18 U.S.C. §§ 1956-57, 18 U.S.C. §
1960 and 31 U.S.C. §§5311-32), and all non-U.S. counterparts or equivalents of
the foregoing, in each case, except as, individually or in the aggregate, would
not reasonably expected to have a Material Adverse Effect. Also, without
limiting the generality of the foregoing, the Company, each of its Subsidiaries,
and each of Holdco’s and its Subsidiaries’ employees and agents have acted in
conformity with all applicable Laws and regulations pertaining to corrupt,
illegal or unauthorized payments, including, but not limited to, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-l, et seq.,
in each case, except as, individually or in the aggregate, would not reasonably
expected to have a Material Adverse Effect.
     4.13. Benefit Plans.
     (a) Holdco has Previously Disclosed or has previously filed as an exhibit
to an SEC Document or made available to the Purchasers or its representative
each of the following to which Holdco or any Holdco Subsidiary is a party or
subject; any plan, contract or understanding providing for any bonus, pension,
option, deferred compensation, retirement payment, profit sharing welfare,
severance, change in control, or fringe benefits or other compensation with
respect to any present or former officer, director, employee or consultant of
Holdco or any Holdco Subsidiary (each, other than a Multiemployer Plan, a
“Benefit Plan”), in each case, requiring aggregate annual payments or
contributions by Holdco and any Holdco Subsidiary in an aggregate amount in
excess of $1,000,000 or which has aggregate unfunded liabilities in an amount in
excess of $1,000,000 individually provided that the aggregate unfunded
liabilities of the Benefit Plans not Previously Disclosed or filed as an SEC
Document do not exceed $3,000,000. Section 4.13 of the Holdco Disclosure
Schedule sets forth a complete list of the Benefit Plans.
     (b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) with respect to each Benefit
Plan, Holdco and any Holdco Subsidiary have

26



--------------------------------------------------------------------------------



 



complied, and are now in compliance with ERISA, the Code and all Laws and
regulations applicable to such Benefit Plans and each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that such Benefit Plan
is so qualified and exempt from federal income taxes under Sections 401(a) and
501(a) of the Code, and such determination letter has not been revoked and
nothing has occurred, whether by action or failure to act, that could reasonably
be expected to cause the loss of such qualification; (B) each Benefit Plan has
been administered in accordance with its terms including all requirements to
make contributions; (C) there is not now, nor do any circumstances exist that
are likely to give rise to any requirement for the posting of security with
respect to a Benefit Plan or the imposition of any material liability or
material lien on the assets of Holdco or any Holdco Subsidiary under ERISA or
the Code in respect of any Benefit Plan, and no liability (other than for
premiums to the Pension Benefit Guaranty Corporation) under Title IV of ERISA or
under Sections 412 or 4971 of the Code has been or is reasonably expected to be
incurred by Holdco or any Holdco Subsidiary; (D) there are no pending or, to
Holdco’s knowledge, threatened claims (other than claims for benefits in the
ordinary course), lawsuits or arbitrations which have been asserted or
instituted against the Benefit Plans or the assets of any of the trusts under
any of the Benefit Plans; (E) to Holdco’s knowledge, there are no pending or
threatened claims against any fiduciary of any of the Benefit Plans with respect
to their duties to the Benefit Plans; (F) to Holdco’s knowledge, no set of
circumstances exists which may reasonably give rise to a claim or lawsuit,
against the Benefit Plans, any fiduciaries thereof with respect to their duties
to the Benefit Plans or the assets of any of the trusts under any of the Benefit
Plans; (G) Holdco and each Holdco Subsidiary has reserved the right to amend,
terminate or modify at any time all plans or arrangements providing for retiree
health or life insurance coverage, and there have been no communications to
employees or former employees which could reasonably be interpreted to promise
or guarantee such employees or former employees any retiree health or life
insurance or other retiree death benefits on a permanent basis, other than those
retirement benefits provided for under Holdco and any Holdco Subsidiary’s
collective bargaining agreement;
     (c) None of Holdco, or any Holdco Subsidiary or any other person or entity
under common control with Holdco within the meaning of Section 414(b), (c),
(m) or (o) of the Code participates in, or is required to contribute to, any
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) (a
“Multiemployer Plan”).
     (d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each individual who performs
services for Holdco or any Holdco Subsidiary (other than through a contract with
an entity other than Holdco or any Holdco Subsidiary) and who is not treated as
an employee of Holdco or any Holdco Subsidiary has been properly characterized
as not being an employee for such purposes.
     (e) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (alone or in conjunction
with any termination of employment or other event) will (A) result in any
material payment (including, without limitation, severance or “excess parachute
payments” (within the meaning of Section 280G of the Code), or forgiveness of
indebtedness) or other material obligation becoming due to any current or former
employee, officer or director of Holdco or any Holdco Subsidiary under any
Benefit Plan or otherwise, (B) limit or restrict the right of Holdco or any
Holdco Subsidiary to merge, amend or terminate any of the Benefit Plans, or
(C) materially increase or accelerate or require the funding of any benefits
otherwise payable under any Benefit Plan.
     (f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) no work stoppage involving
Holdco or any Holdco Subsidiary is pending or, to the knowledge of Holdco
threatened; (B) neither Holdco nor any Holdco Subsidiary is involved in, or
threatened with or affected by, any labor dispute, arbitration, lawsuit or
administrative proceeding that

27



--------------------------------------------------------------------------------



 



could affect the business of Holdco or such Holdco Subsidiary; and (C) employees
of Holdco and Holdco’s Subsidiaries are not represented by any labor union nor
are any collective bargaining agreements otherwise in effect with respect to
such employees.
     (g) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each Foreign Plan,
(i) each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and (ii) all
Foreign Plans that are required to be funded are funded in accordance with
applicable Laws, and with respect to all other Foreign Plans, adequate reserves
therefore have been established on the accounting statements of Holdco or any
Holdco Subsidiary.
     4.14. Environmental Liability.
     Except for those matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) each of Holdco and
the Holdco Subsidiaries is in compliance with all applicable Environmental Laws,
and neither Holdco nor any Holdco Subsidiary has received any written
communication alleging that Holdco is in violation of, or has any liability
under, any Environmental Law, (ii) each of Holdco and the Holdco Subsidiaries
validly possesses and is in compliance with all Permits required under
Environmental Laws to conduct its business as presently conducted, and all such
Permits are valid and in good standing, (iii) there are no Environmental Claims
pending or, to the knowledge of Holdco, threatened against Holdco or any of the
Holdco Subsidiaries and (iv) none of Holdco or any of the Holdco Subsidiaries
has Released any Hazardous Materials in a manner that would reasonably be
expected to result in an Environmental Claim against Holdco or any of the Holdco
Subsidiaries.
     4.15. Intellectual Property.
     (a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and the Holdco
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used in the conduct of the
business of Holdco and the Holdco Subsidiaries and (B) the conduct of the
business of Holdco and the Holdco Subsidiaries as currently conducted does not
Infringe any Intellectual Property rights of any third party. Except as would
not reasonably be expected to have a Material Adverse Effect, no claim or demand
has been given in writing to Holdco or any Holdco Subsidiary to the effect that
the conduct of the business of Holdco or such Holdco Subsidiary Infringes upon
the Intellectual Property rights of any third party. Except as would not
reasonably be expected to have a Material Adverse Effect, Holdco and the Holdco
Subsidiaries use the Intellectual Property of third parties only pursuant to
valid, effective written license agreements. Except as would not reasonably be
expected to have a Material Adverse Effect, to the knowledge of Holdco and the
Company, no third parties are infringing the Intellectual Property rights of
Holdco or the Company.
     (b) All registered trademarks and registered service marks, trademark and
service mark applications and, to the knowledge of Holdco, all Holdco
Intellectual Property has been duly registered or application filed with the
U.S. Patent and Trademark Office or applicable foreign governmental authority.
Except as would not reasonably be expected to have a Material Adverse Effect,
(A) none of the Holdco Intellectual Property has been adjudged to be invalid or
unenforceable in whole or in part and (B) there are no actual or, to the
knowledge of Holdco or the Company, threatened opposition proceedings,
cancellation proceedings, interference proceedings or other similar action
challenging the validity, existence or ownership of any Holdco Intellectual
Property.

28



--------------------------------------------------------------------------------



 



     4.16. Board Approvals.
     The transactions contemplated by the Transaction Documents, including
without limitation the issuance of the Securities and the compliance with the
terms thereof and the compliance with the terms of the Equity Purchase
Agreement, this Agreement and the other Financing Documents have been approved
unanimously by the board of directors of each of Holdco, the Company and the
Guarantors, as applicable. Each board of directors of Holdco and the Company
have unanimously adopted, approved and declared advisable all of the
transactions contemplated by the Transaction Documents. The Audit Committee of
the Board of Directors has unanimously and expressly approved, and the Board of
Directors has unanimously concurred with, Holdco’s reliance on the exception
under Para. 312.05 of the New York Stock Exchange Listed Company Manual to issue
the Series B Preferred Shares and the Series B-l Preferred Shares.
     4.17. Brokers and Finders.
     Neither Holdco, the Company nor any of their respective officers, directors
or employees has incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees in connection with the Transaction
Documents or the transactions contemplated hereby and thereby, other than
JPMorgan Chase & Co., the fees and expenses of which will be paid by Holdco.
Holdco has provided the Purchasers with a copy of the documentation pursuant to
which JPMorgan Chase & Co. may receive a fee in connection with the Transaction
Documents or the transactions contemplated hereby and thereby.
     4.18. Collateral.
     As of the Closing Date, upon execution and delivery thereof by the parties
thereto, the Security Documents will be effective to create (to the extent
described therein), in favor of and for the ratable benefit of the applicable
Holders of the Notes, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. When
the actions specified in each Security Document have been duly taken, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest (subject only to Permitted
Liens) in all right, title and interest of each pledgor party thereto in the
Collateral described therein with respect to such pledgor if and to the extent
perfection can be achieved by taking such actions.
     4.19. [Reserved].
     4.20. [Reserved].
     4.21. Disclosure.
     (a) To the knowledge of the Company, none of the written factual
information and written data (taken as a whole) furnished by or on behalf of the
Company or any of the Subsidiaries or any of their respective authorized
representatives to the Purchasers on or before the Closing Date for purposes of
or in connection with this Agreement contained, when furnished, any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished, it being understood and agreed that for purposes of this
Section 4.21 (a), such factual

29



--------------------------------------------------------------------------------



 



information and data shall not include projections (including financial
estimates, forecasts and/or any other forward-looking information) and
information of a general economic or general industry nature.
     (b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in clause (a) above were based on good faith estimates and assumptions believed
by such Persons to be reasonable at the time made, it being recognized by the
Purchasers that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.
     4.22 [Reserved]
     4.23. Properties.
     Holdco and each of its Subsidiaries have good and marketable title to or
leasehold interests in all properties that are necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Permitted Liens), except
where the failure to have such good title has not or is not reasonably likely to
have a Material Adverse Effect.
     4.24. Solvency.
     As of the Closing Date, immediately after giving effect to the issuance and
sale of the Notes and the consummation of the Transactions, and after giving
effect to the application of the proceeds of Notes and the Company Credit
Facilities, Holdco and the Company on a consolidated basis with their
Subsidiaries will be Solvent.
     4.25. No Registration Required.
     As of the Closing Date, subject to compliance by the Purchasers with the
representations and warranties set forth in this Section 4 and with the
procedures set forth in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Purchasers in the manner
contemplated by this Agreement, the Indenture and the other Financing Documents,
(i) to register the Notes under the Securities Act or pursuant to any of the
laws of the States or the United States, or (ii) to qualify the Indenture under
the TIA.
     4.26. No Integration of Offerings or General Solicitation.
     As of the Closing Date, none of Holdco, its Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) within the six-month period immediately
prior to the Effective Date, directly or indirectly, solicited any offer to buy
or offered to sell, sold, or issued and will not, for six months immediately
following the Effective Date, directly or indirectly, solicit any offer to buy
or offer to sell, sell, or issue in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Notes in a manner that would require the Notes to be registered under the
Securities Act.
     As of the Closing Date, none of Holdco, its Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage, in connection
with the offering of the Notes, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

30



--------------------------------------------------------------------------------



 



     As of the Closing Date, with respect to those Notes sold in reliance upon
Regulation S, (i) none of Holdco, its respective Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on any of their behalf (other than the
Purchasers, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in
Regulation S.
     4.27. Eligibility for Resale under Rule 144A.
     As of the Closing Date, the Notes will be eligible for resale pursuant to
Rule 144A and will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-deafer quotation system.
     4.28. Margin Regulations.
     As of the Closing Date, neither the issuance and sale of the Notes nor the
use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X.
     4.29. Investment Company Act.
     None of Holdco, the Company and the Guarantors is an “investment company”
within the meaning of, and subject to registration under, the Investment Company
Act or controlled by such a company.
     4.30. Opinions of Financial Advisors.
     The Board of Directors of Holdco has received the opinions of JPMorgan
Chase & Co., dated as of the Signing Date, and March 10, 2008, which such
March 10, 2008 opinion shall be updated as of the Effective Date, and the
opinions of Duff & Phelps, LLC, dated as of the Signing Date, and March 10,
2008, which such March 10, 2008 opinion shall be updated as of the Effective
Date, each to the effect that, as of such dates, and subject to the various
assumptions and qualifications set forth therein, the consideration to be
received by the Company and Holdco pursuant to this Agreement is fair from a
financial point of view to the Company and Holdco (the “Fairness Opinions”).
Correct and complete copies of the Fairness Opinions have been delivered to the
Purchasers.
     4.31. CAG, Inc.
     At the Lead Sponsor’s written request, Holdco has formed MoneyGram
Investments, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Holdco, and has merged CAG, Inc. into MoneyGram Investments, LLC,
which will be treated as a disregarded entity for Tax purposes.
     4.32. Signing Date Representations and Warranties.
     All of the representations and warranties set forth in the Original Note
Purchase Agreement were true and correct in all material respects (unless
qualified by “material” or “Material Adverse Effect” or similar references to
materiality, in which case the representation and warranties must be true and
correct in all respects) as of the Signing Date; provided, that any such
representations and warranties that are subject to matters “Previously
Disclosed” are limited to matters Originally Previously Disclosed.

31



--------------------------------------------------------------------------------



 



SECTION 5.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASERS
     5.1. Representation and Warranties.
     Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the Effective Date as follows:
     (a) Purchase.
     (i) Such Purchaser is acquiring the Notes for its own account, for
investment and not with a view to any distribution thereof within the meaning of
the Securities Act.
     (ii) Such Purchaser understands that the Notes have not been and, except as
provided in the Registration Rights Agreement with respect to the Notes, when
issued, will not be registered under the Securities Act or any state or other
securities law, that the Notes will be issued by the Company in transactions
exempt from the registration requirements of the Securities Act, that it must
hold the Notes indefinitely and not offer or sell the Notes except pursuant to
an effective registration statement under the Securities Act or pursuant to an
applicable exemption from registration under the Securities Act and in
compliance with applicable state laws and in compliance with Section 8.
     (iii) Such Purchaser further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to such
Purchaser) promulgated under the Securities Act depends on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.
     (iv) Such Purchaser is a Qualified Institutional Buyer or an “institutional
accredited investor” (within the meaning of Regulation D).
     (v) Except as otherwise disclosed by such Purchaser to the Company and the
investment banking advisory fee payable to Goldman Sachs & Co. or any of its
Affiliates, such Purchaser did not employ any broker or finder in connection
with the transactions contemplated in this Agreement and no fees or commissions
are payable to the Purchasers except as otherwise provided for in the Agreement.
     (vi) Such Purchaser has been furnished with or has had access to the
information it has requested from the Company and its Subsidiaries and has had
an opportunity to discuss with the management of the Company and its
Subsidiaries the business and financial affairs of the Company and its
Subsidiaries, and has generally such knowledge and experience in business and
financial matters and with respect to investments in securities of privately
held companies so as to enable it to understand and evaluate the risks of such
investment and form an investment decision with respect thereto.
     (b) Due Organization; Power and Authority.
     Each Purchaser is an: exempted company with limited liability, corporation,
limited liability company or partnership, as the case may be, duly incorporated
or formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is

32



--------------------------------------------------------------------------------



 



required, other than any failures to so qualify or to be in good standing which
has not or is not reasonably likely to have a Material Adverse Effect.
     (c) Power; Authorization; Enforceability.
     The execution, delivery and performance of this Agreement and the other
Financing Documents to which such Purchaser is a party are within its corporate,
limited liability company or limited partnership, as the case may be, power and
authority and have been duly authorized by all necessary action of such
Purchaser, and constitute legal, valid and binding agreements of such Purchaser
enforceable against it in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
subject to general principles of equity and except that no representation or
warranty made with respect to any matter related to indemnification and
contribution or exculpation contained herein.
     (d) No Actions or Proceedings.
     There are no legal or governmental actions, suits or proceedings pending
or, to any Purchaser’s knowledge, threatened against or affecting such
Purchaser, or any of their respective properties or assets which, if adversely
determined, either individually or in the aggregate, would reasonably be
expected to materially and adversely affect the ability of such Purchaser to
consummate any of the transactions contemplated by the Financing Documents.
     (e) No Violation.
     Neither the execution, delivery or performance by any Purchaser of the
Financing Documents to which it is a party nor compliance with the terms and
provisions thereof nor the consummation the transactions contemplated hereby or
thereby will (a) contravene any applicable provision of any material Law, or
(b) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of any Purchaser or any contract to which such
Purchaser is a party except in each case as has not or is not reasonably likely
to have a material adverse effect on such Purchaser’s ability to consummate the
transactions contemplated hereby and thereby and perform its obligations
hereunder or thereunder.
     5.2. Notice of Transfers of the Notes.
     The Initial Purchasers hereby covenant and agree to provide prompt written
notice to the Company upon consummation of any transaction pursuant to which the
Initial Purchasers cease to constitute the Required Holders.
SECTION 6.
PRE-CLOSING COVENANTS
     6.1. Access.
     From and after the Signing Date until the Closing Date, Holdco and the
Company have, will, and will cause their Subsidiaries to:
     (a) (i) provide the Purchasers, as soon as available, with (x) monthly and
quarterly unaudited consolidated financial statements of Holdco and its
Subsidiaries, audited consolidated annual financial statements of Holdco and its
Subsidiaries and an annual budget of Holdco and its Subsidiaries; and
(y) updates and “flash reports” of the same type and in the same frequency of
delivery in all material respects

33



--------------------------------------------------------------------------------



 



as had been delivered to the Initial Purchasers by Holdco immediately prior to
the Signing Date; (ii) permit access to, and make available to the Initial
Purchasers’ representatives and their accounting and legal advisors for
inspection and review, the properties, books, records, accounts and documents of
or relating to Holdco and its Subsidiaries, and (b) make available at reasonable
times and to a reasonable extent officers and employees of Holdco and its
Subsidiaries to discuss with the Initial Purchasers and their accounting and
legal advisors the business and affairs of Holdco and its Subsidiaries. In
addition, Holdco and its Subsidiaries shall provide the Purchasers with
substantially the same information as shall be provided to the lead arranger,
the administrative agent and/or the lenders in respect of the Company Credit
Facilities. Subject to Section 10.14, the Purchasers may share the foregoing
information with their respective lenders and their respective consultants and
advisors (including rating agencies), so long as such lenders or other parties
have entered into a customary confidentiality agreement with the Purchasers.
     (b) subject to compliance with applicable laws and confidentiality
obligations to third parties, promptly provide true and correct copies of all
documents, reports, financial data, and such additional financial and other
information with respect to Holdco, the Company and their Subsidiaries as each
Purchaser (and any parent company of a Purchaser that is a venture capital
operating company) may from time to time reasonably request.
     6.2. Investment Policy.
     Without the prior written consent of all of the Initial Purchasers, prior
to the Closing, Holdco shall not and shall not permit the Holdco Subsidiaries to
(i) make investments in a manner that is in contravention of the investment
policy as set forth on Schedule H to the Equity Purchase Agreement (the
“Investment Policy”); provided that, notwithstanding the foregoing, any
securities held or sold by Holdco set forth on Schedule B-1 or Schedule C to the
Equity Purchase Agreement shall not be considered to be held or sold in
contravention of the Investment Policy, or (ii) sell, unwind, assign, abandon or
otherwise transfer or dispose of any of the securities listed on Schedule B-1
(other than those securities sold or otherwise transferred in accordance with
Schedule B-1 to the Equity Purchase Agreement through March 7, 2008) or
Schedule C to the Equity Purchase Agreement.
     6.3. Ordinary Course.
     Except as otherwise expressly permitted or required by the Transaction
Documents, permitted by Section 4.9 of the Equity Purchase Agreement or as set
forth on Section 3.3(a) of the Company Disclosure Schedule (as defined in the
Equity Purchase Agreement), during the period from the Signing Date until the
earlier of the Closing Date and the Termination Date, Holdco has and shall
conduct its business, and has and shall cause its subsidiaries to conduct their
respective businesses, in all material respects in the ordinary course,
including, without limitation, paying its obligations, including customer
signing bonuses, capital expenditures, taxes and other accounts payable, in the
ordinary course of business consistent with past practice. Holdco shall not
declare or pay any dividend or distribution on any securities of Holdco on or
prior to the Closing.
SECTION 7.
POST-CLOSING AFFIRMATIVE COVENANTS
          The Company covenants and agrees with each Purchaser that so long as
such Purchaser holds any Notes and until the principal amount of (and premium,
if any, on) such Notes, and all interest, and other obligations hereunder in
respect thereof (other than indemnity obligations that have not yet become due
and payable), shall have been paid in full:

34



--------------------------------------------------------------------------------



 



     7.1. Future Reports to Purchasers.
     The Company will deliver (x) to each Purchaser copies of all financial
statements, reports certificates and notices that are provided to the lead
arranger, the administrative agent, or the Lenders (as defined in the Company
Credit Facilities) under the Company Credit Facilities concurrently with the
delivery thereof under the Company Credit Facilities and (y) to each Purchaser
(unless such Purchaser no longer holds any Notes) and any Holder that is an
Affiliate of the Purchasers:
     (a) Financial Statements. As soon as available, but in any event not later
than thirty (30) days after the end of each of the first two months of each
fiscal quarter of Holdco, a company-prepared consolidated balance sheet of
Holdco and its consolidated Subsidiaries, and the Company and its consolidated
Subsidiaries as at the end of such period and related company-prepared
statements of income in a form customarily prepared by management for each of
Holdco and its consolidated Subsidiaries and the Company and its consolidated
Subsidiaries (such form having previously been provided to the Initial
Purchasers) for such monthly period, to fairly present in all material respects
the consolidated financial condition of Holdco and its consolidated Subsidiaries
and the Company and its consolidated Subsidiaries (subject to normal year-end
adjustments and the absence of footnotes) and to be prepared in reasonable
detail, and such financial statements, shall be accompanied by a compliance
certificate executed by the Chief Financial Officer or other senior executive
officer setting forth in reasonable details the calculations evidencing
compliance with the Minimum Liquidity Ratio set forth in Section 4.27 of the
Indenture.
     (b) Adjusted EBITDA calculation. As soon as it is available, but in any
event not later than 90 days after the end of each fiscal year, and within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, a presentation of Adjusted EBITDA of Holdco and the Holdco Subsidiaries
and the Company and the Company Subsidiaries.
     (c) Budget. Within 60 days after the commencement of each fiscal year of
each of Holdco and its consolidated Subsidiaries (commencing with the fiscal
year ending December 31, 2008), a budget of Holdco and its consolidated
Subsidiaries for such fiscal year in the form approved by the Board of Directors
of Holdco.
     (d) Auditors’ Reports. Promptly upon receipt thereof, copies of all final
written reports submitted to Holdco, the Company or to any of their Subsidiaries
by independent certified public accountants in connection with each annual,
interim or special audit of the books of Holdco, the Company or any of its
Subsidiaries made by such accountants.
     (e) Other Information. Promptly, copies of all financial statements, proxy
statements, notices and reports that Holdco or any of its Subsidiaries will send
to the holders of any publicly issued debt or equity of Holdco or any of its
Subsidiaries as a group and, with reasonable promptness, such other
non-confidential relevant information (financial or otherwise) as any Purchaser
may reasonably request in writing from time to time.
     (f) Inspection. Upon the reasonable request of the Required Holders, the
Company will, and will cause each of its Subsidiaries to, at the Company’s
reasonable expense, permit any Holder to visit and inspect any of the properties
of the Company and any of its Subsidiaries, to inspect, copy and take extracts
from its and their financial and accounting records, and to discuss its and
their affairs, finances and accounts with its and their officers and independent
public accountants (provided that such Company may, if it so chooses, be present
and participate in any such discussion), in each case upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested.

35



--------------------------------------------------------------------------------



 



     (g) Notices. The Company will promptly furnish to the Purchasers written
notice of the following (and in no event later than five (5) Business Days)
after any Responsible Officer of the Company becomes aware thereof:
     (i) any breach or non-performance of, or any default under, any contract of
Holdco or any of its Subsidiaries, or any violation of, or non-compliance with,
any Law, which has or is reasonably likely to have, either individually or in
the aggregate, a Material Adverse Effect, including a description of such
breach, non-performance, default, violation or non-compliance and the steps, if
any, such Person has taken, is taking or proposes to take in respect thereof, or
the filing or commencement of, or any written threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdco any of its Subsidiaries which has or is reasonably likely to
have, either individually or in the aggregate, a Material Adverse Effect;
     (ii) the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred and are continuing, has or is reasonably likely to
have a Material Adverse Effect;
     (iii) (A) the receipt by the Company or any of its Subsidiaries of any
written notice of violation of or potential liability or similar notice under
Environmental Law, (B)(x) unpermitted releases, (y) the existence of any
condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (z) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (x), (y) and (z) above (and, in the case of
clause (z), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in liabilities in excess of $10,000,000,
and (C) the receipt by the Company or any of its Subsidiaries of notification
that any property of the Company or any of its Subsidiaries is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part, any
liabilities from Environmental Matters;
     (iv) any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving Holdco or any of its Subsidiaries if the same has or is reasonably
likely to have, either individually or in the aggregate, a Material Adverse
Effect;
     (v) the creation, establishment or acquisition of any Subsidiary or the
issuance by or to Holdco or any of its Subsidiaries of any Equity Interest; and
     (vi) any other development that results in, or has or is reasonably likely
to have a Material Adverse Effect.
          Each notice delivered under this Section 7.1(g) shall be accompanied
by a statement of a Responsible Officer of the Company setting forth the details
of the event or development requiring such notice (including a description with
particularity of any and all clauses or provisions of this Agreement or any
Financing Document that have been breached or violated) and any action taken or
proposed to be taken with respect thereto.
     7.2. Patriot Act and Anti-Money Laundering.
     Holdco and its Subsidiaries:

36



--------------------------------------------------------------------------------



 



     (a) will comply with the Patriot Act and all applicable regulations and
executive orders issued thereto and any other applicable AML Laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the Patriot Act and all applicable regulations and executive
orders issued thereto or any other applicable AML Laws, and
     (c) without limiting the generality of the foregoing, will:
     (i) establish and adhere to a program to ensure the filing of all required
reports under the AML Laws, and
     (ii) establish and adhere to a program and all other requirements to
perform due diligence as required by the Bank Secrecy Act,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.3. U.S. Economic Sanctions.
     Holdco and its Subsidiaries:
     (a) will comply with any U.S. Economic Sanction imposed by any rule,
regulation or statute of the United States, including, without limitation, those
administered by OFAC and any other applicable laws imposing economic sanctions,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of U.S. Economic Sanctions, and
     (c) without limiting the generality of the foregoing, will not approve,
facilitate, or fund, directly or indirectly, any business activities with, or
for the benefit of, a government, national, resident or legal entity of any
country with respect to which U.S. persons, as defined in U.S. Economic
Sanctions, are prohibited by U.S. Economic Sanctions from doing business, except
to the extent otherwise permitted by the relevant Governmental Authority,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.4. FCPA and Anti-Bribery Limitations.
     Holdco and its Subsidiaries:
     (a) will comply with the U.S. Foreign Corrupt Practices Act and all other
applicable anti-bribery or anti-corruption laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the U.S. Foreign Corrupt Practices Act or any other applicable
anti-bribery or anti-corruption laws, and
     (c) without limiting the generality of the foregoing, neither the Holdco
nor any of its Subsidiaries, will offer, promise to pay, or authorize the
payment of any money, or will offer, give, promise to give, or authorize the
giving of anything of value, to any officer, employee or any other person acting
in an official capacity for any Governmental Entity, to any Governmental
Official or to any person under circumstances where such Affiliate knows or is
aware of a high probability that all or a portion of

37



--------------------------------------------------------------------------------



 



such money or thing of value will be offered, given or promised, directly or
indirectly, to any Government Official, for the purpose of:
     (i) influencing any act or decision of such Government Official in his
official capacity,
     (ii) inducing such Government Official to do or omit to do any act in
violation of his lawful duty,
     (iii) securing any improper advantage,
     (iv) inducing such Government Official to influence or affect any act or
decision of any Governmental Entity, or
     (v) in order to assist Holdco or any of its Subsidiaries in obtaining or
retaining business for or with, or directing business to any company or a
Subsidiary thereof,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.5. Export Control Limitations.
     Holdco and its Subsidiaries:
     (a) will comply with the export controls administered by the United States
Department of Commerce, the International Traffic in Arms Regulations
administered by the United States Department of State and any other laws
imposing export controls, and
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the export controls imposed by the United States Department of
Commerce, the International Traffic in Arms Regulations administered by the
United States Department of State or any other applicable laws imposing export
controls,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.6. Customs and Trade Remedy Laws.
     Holdco and its Subsidiaries:
     (a) will comply with Title 19 of the United States Code and with any other
applicable customs and trade remedy law,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of Title 19 of the United States Code or any other applicable
customs or trade remedies law, and
     (c) without limiting the generality of the foregoing, will pay all tariffs
and penalties lawfully imposed by the U.S. Customs and Border Protection Agency,
U.S. Department of Commerce, or any other government agency on the importation
of goods and will not import or attempt to import any goods prohibited by any
applicable customs law,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.

38



--------------------------------------------------------------------------------



 



     7.7. Anti-Boycott Laws.
     Holdco and its Subsidiaries:
     (a) will comply with the Export Administration Act and the Code and with
any other applicable Anti-boycott Laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the Export Administration Act and the Code or any other
applicable law regarding boycotts issued by a foreign government and not
endorsed by the United States, and
     (c) without limiting the generality of the foregoing, will not refuse or
agree to refuse to do business with Israel or any other nation or company
subject to a boycott not endorsed by the United States, agree to discriminate or
discriminate against any person on the basis of race, religion, sex, national
origin, or nationality, nor implement letters of credit containing terms or
conditions prohibited by the Anti-boycott Laws,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.8. Cross-Border Investment Restrictions.
     Holdco and its Subsidiaries will comply with any and all conditions imposed
on Holdco and its Subsidiaries by any Governmental Authority as a result of
obtaining the approval of or licensing from such Authority in order for the
Transactions and this Agreement to have full legal effect under ail applicable
laws, except as could not reasonably be expected to have a Material Adverse
Effect.
     7.9. Information Related to Alternative Transactions.
     Until the expiration of the Go-Shop Period (as defined in the Equity
Purchase Agreement) and prior to the Termination Date, Holdco and the Company
shall provide promptly to the Purchasers any bonafide bid which may replace or
supplement the Transactions, subject to any ordinary or customary
confidentiality obligations.
     7.10. Board Observer Rights.
     So long as the Initial Purchasers constitute the Required Holders, Holdco
agrees to insure that the Initial Purchasers shall receive copies of all
notices, reports, written presentations, board papers, minutes of meetings of
the board of directors (or comparable policy-making bodies) and other written
information distributed to members of the board of directors (or comparable
policy-making bodies) of Holdco or to the members of the executive or similar
committee of the board of Holdco (collectively, “Board Papers”) at the same time
as such Board Papers are made available to the board for purposes of regular
board meetings or to the members of the executive or similar committee of the
board for purposes of such committee meetings. So long as the Initial Purchasers
constitute the Required Holders, the Initial Purchasers shall have the right to
designate a person to attend, and participate and furnish advice in, all
meetings of the board of directors (or comparable policy-making bodies) of
Holdco and the executive or similar committee of the board of Holdco in person
or telephonically as a non-voting observer (the “Board Observer”), and such
person shall be entitled to participate in discussions and consult with, and
make proposals and furnish advice to, such board (or comparable policy-making
bodies) and such committee without voting, it being understood that the Initial
Purchasers may from time to time change the identity of such observer. The
observer attending board or committee meetings shall be entitled to
reimbursement from Holdco for reasonable and documented travel and other
out-of-pocket expenses

39



--------------------------------------------------------------------------------



 



incurred in attending such board and committee meetings (plus VAT or the
overseas equivalent). Notwithstanding the foregoing, the Board Observer may be
excluded from any such meeting (or portion of such meeting) or may not receive
all or a portion of Board Papers relating to any such meeting where, in the good
faith discretion of the board exercised on a case by case basis after
consideration of all relevant factors, it would not be appropriate because of a
conflict of interest for such Board Observer (as a representative of the Initial
Purchasers) to participate in such meeting (or portion thereof) or to receive
the Board Papers relating to any such meeting (or portion thereof).
     7.11. Changes to Investment Policy.
     So long as the Initial Purchasers constitute the Required Holders, the
Initial Purchasers agree to consider in good faith such changes to the
Investment Policy relating to Holdco’s and the Holdco Subsidiaries’ investment
portfolio (and the related definitions of “Highly Rated Investments” contained
in the Indenture) as Holdco and the Lead Sponsor may reasonably request, taking
into account, without limitation, the objective of preservation of capital, risk
mitigation and liquidity, as well as the composition of and risks related to
Holdco’s and its Subsidiaries’ liabilities (and, with due regard to the opinions
of such third party experts the Initial Purchasers may consult with regarding
the same); provided that any decision by the Initial Purchasers to accept any
changes proposed by Holdco or the Lead Sponsor to the Investment Policy shall be
made in the sole discretion of the Initial Purchasers.
SECTION 8.
PROVISIONS RELATING TO RESALES OF NOTES
     8.1. Private Offerings.
     At any time after the Closing Date, the Notes may be sold, pledged or
otherwise transferred in Private Offerings (in addition to resales under a
registration statement which are registered under the Securities Act), provided
that the following provisions shall apply:
     (a) Offers and Sales. Offers and sales of the Notes will be made only by
the Purchasers or Affiliates thereof who are qualified to do so in the
jurisdictions in which such offers or sales are made. To the extent an offer or
sale is intended to be made in compliance with Rule 144A, each such offer or
sale shall only be made to persons who are Qualified Institutional Buyers and
only in accordance with Rule 144A under the Securities Act. To the extent an
offer or sale is intended to be made in accordance with Regulation S, the offer
or sale shall be made to a “non-U.S. Person” and otherwise in compliance with
Regulation S. Offers and sales of the Notes may also be made in accordance with
any other applicable exemption under the Securities Act.
     (b) No General Solicitation. To the extent an offer or sale is intended to
be made in accordance with Rule 144A, no general solicitation or general
advertising (within the meaning of Rule 502(c)) will be used in the United
States and to the extent an offering is intended to be made in accordance with
Regulation S, no directed selling efforts (as defined in Regulation S) will be
made outside the United States in connection with the offering of the Notes.
     (c) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser acting as a fiduciary for one or more third parties, in connection
with an offer and sale to such purchaser pursuant to this Section 8.1, which is
intended to be made in compliance with Rule 144A, such third parties shall be a
Qualified Institutional Buyer, or a non-U.S. person outside the United States.
     (d) Restrictive Legend. Upon original issuance by the Company, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes (and all

40



--------------------------------------------------------------------------------



 



securities issued in exchange therefor or in substitution thereof) shall bear
such legends as are required under the Indenture and the Purchasers shall obtain
such opinions or certificates required by the legend thereof in any sale or
pledge or other transfer of the Notes.
     (e) Restrictions on Sale/Confidentiality. Each Subsequent Purchaser must
agree to be bound, and cause their transferees to be bound, by Sections 8,
10.2(c) and 10.14 of this Agreement as if it was a Purchaser hereunder.
     (f) Subsequent Purchaser. Each Subsequent Purchaser who does not purchase
in an offering registered under the Securities Act shall be informed that the
Notes have not been registered under the Securities Act are being sold to them
on an unregistered basis under Rule 144A or another applicable exemption from
registration and may only be sold in a registered offering pursuant to Rule 144
or Regulation S, or pursuant to any other available exemption.
     (g) Rule 144A Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144A under the Securities Act, while
any of the Notes remain outstanding, and to the extent constitute registrable
securities under the Registration Rights Agreement, it will make available, upon
request, to any holder of Notes or prospective purchasers of Notes the
information specified in Rule 144A(d)(4), unless the Company or Holdco is
subject to the filing requirements of, and is in compliance with, Section 13 or
15(d) of the Securities Exchange Act of 1934.
     (h) Rule 144 Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144 under the Securities Act, while
any of the Notes remain outstanding, it will make available “current public
information” in a manner such that clause (c) of Rule 144 will be satisfied;
provided such obligation does not require Holdco to file its Form 10-K for the
fiscal year ended December 31, 2007 during any specific time frame and for so
long as Holdco is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and is guarantor of the Notes this covenant shall be deemed
satisfied by Holdco making current public information available.
     (i) [Reserved].
     (j) European Economic Area. In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), each Purchaser represents and agrees that with effect
from and including the date on which the Prospectus Directive is implemented in
that Relevant Member State (the “Relevant Implementation Date”) it has not made
and will not make an offer of Notes to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Notes to the public in that
Relevant Member State at any time:
     (i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;
     (ii) to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; and

41



--------------------------------------------------------------------------------



 



     (iii) in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.
For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.
     (k) Each Purchaser represents and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (as amended) (the “FSMA”)) received by it in connection
with the issue or sale of the Notes in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom; and
     (iii) none of it and its Affiliates have entered nor will enter into any
contractual arrangement with respect to the distribution of the Notes except
with the prior written consent of the Company.
     8.2. Procedures and Management Cooperation in Private Offerings.
     The Company agrees that, at the request of the Purchasers, the Company will
use commercially reasonable efforts to cause the Notes to (i) be registered in
book-entry form in the name of Cede & Co., as nominee of DTC pursuant to a
customary form DTC Agreement, and (ii) be eligible for the National Association
of Securities Dealers, Inc. PORTAL market. At the request of the Purchasers,
management of Holdco will in connection with a transfer of the Notes, use
commercially reasonable efforts to cooperate with the Holders in any effort by
the Holders to sell the Notes, including meeting with potential purchasers and
providing due diligence information to potential purchasers; provided that
(1) such efforts shall not unreasonably interfere with the conduct of the
business of the Company and its Subsidiaries; (2) the Company and its
Subsidiaries shall not be required to provide any assistance at any time a Shelf
Registration Statement (as defined in the Registration Rights Agreement) is
effective and not suspended; (3) the Company and its Subsidiaries shall not be
required to provide any assistance at any time any event or development which
would permit them to suspend a Shelf Registration Statement has occurred;
(4) the Company and its Subsidiaries shall not be obligated to provide
assistance more often than once in each 12 month period or more than three times
during the term of the Notes; (5) the Company and its Subsidiaries shall not be
required to incur any expense or cost other than those associated with attending
meetings in its offices and producing diligence materials at such location;
(6) so long as Holdco or the Company is subject to or complying with the
reporting requirements of Section 13(a) or 15(d) of the Exchange Act, any
private placement memorandum provided by the Company and Subsidiaries shall not
be more extensive than that customarily provided by such reporting companies in
a private placement; (7) other than as required by Law or as the Company may
otherwise agree, the Company and its Subsidiaries shall have no indemnity
obligations to the Purchasers or potential purchasers; and (8) each potential

42



--------------------------------------------------------------------------------



 



purchaser shall agree to be bound to confidentiality arrangements similar to
those set for in Section 10.14 of this Agreement.
     8.3. No Integration.
     The Company will not, and will not permit its Affiliates to, make any offer
or sale of securities of any class if, as a result of the doctrine of
“integration” referred to in Rule 502, such offer or sale would render invalid,
for the purpose of (i) the sale of the Notes by the Company to the Purchasers or
(ii) the resale of Notes, as the case may be, by the Purchasers to Subsequent
Purchasers or (iii) the resale of Notes by any such Subsequent Purchaser to
others any applicable exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A thereunder or
otherwise.
SECTION 9.
EXPENSES AND INDEMNIFICATION
     9.1. Expenses.
     The Company will (whether or not the Closing occurs) reimburse the
Purchasers for all reasonable and documented out-of-pocket expenses (including
reasonable and documented attorneys’ fees and disbursements of one firm of
outside counsel and any local counsel, if necessary) incurred by the Purchasers
in connection with the transactions contemplated by this Agreement and the other
Financing Documents and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the other Financing Documents (whether
or not such amendment, waiver or consent becomes effective), including the
reasonable and documented out-of-pocket costs and expenses incurred in
enforcing, defending or declaring (or determining whether or how to enforce,
defend or declare) any rights or remedies under this Agreement or the other
Financing Documents or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, or the
other Financing Documents, including in connection with any insolvency or
bankruptcy of the Company or any of its Subsidiaries or in connection with any
work-out or restructuring of the transactions contemplated hereby, by the
Financing Documents or by the Notes.
     9.2. Indemnification.
     The Company will indemnify and hold harmless the Purchasers and each of
their respective Affiliates, partners, stockholders, members, officers,
directors, agents, employees and controlling persons (each, an “Indemnitee”)
from and against any and all actual losses, claims, damages or liabilities to
any such Indemnitee in connection with or as a result of (i) the execution or
delivery of any Financing Document or the performance by the parties to the
Financing Documents of their respective obligations hereunder and thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the issuance of Notes or the use of the proceeds
therefrom, (iii) any liability with respect to Environmental Claims or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity will not, as to
any Indemnitee, be available to the extent that such losses, claims, damages or
liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee.
     9.3. Waiver of Punitive Damages.
     To the extent permitted by applicable law, none of the parties hereto shall
assert, and each hereby waives, any claim against the other parties (including
their respective Affiliates, partners, stockholders,

43



--------------------------------------------------------------------------------



 



members, officers, directors, agents, employees and controlling persons), on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, the Transactions, this Agreement, the other Financing Documents, the
Notes or the use of proceeds thereof.
     9.4. Survival.
     The obligations of the Company under this Section 9 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement.
     9.5. Tax Treatment of Indemnification Payments.
     Any indemnification payment pursuant to this Agreement shall be treated for
all Tax purposes as an adjustment to the Purchase Price, except as otherwise
required by applicable law.
SECTION 10.
MISCELLANEOUS
     10.1. Notices.
     Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (c)
the day following the day (except if not a Business Day then the next Business
Day) on which the same has been delivered prepaid to a reputable national
overnight air courier service or (d) the third Business Day following the day on
which the same is sent by certified or registered mail, postage prepaid; in each
case to the respective parties at the address set forth below, or at such other
address as such party may specify by written notice to the other parties hereto:
     (i) if to an Initial Purchaser, to it at the address specified on Schedule
2.2; with a copy to Fried, Frank, Harris, Shriver & Jacobson LLP, One New York
Plaza, New York, New York 10004, Attention: F. William Reindel, Esq., or at such
other address as the Initial Purchaser or its nominee shall have specified to
the Company in writing;
     (ii) if to the Company or any Guarantor, to it at the address: 1550 Utica
Avenue South, Suite 100, Minneapolis MN 55416, Attention: General Counsel and
Chief Financial Officer; with a copy to: Kirkland & Ellis LLP, Citigroup Center,
153 East 53rd Street, New York, NY 10022, Attention: Ashley Gregory, Esq or at
such other address as the Company shall have specified to the Purchasers in
writing.
     10.2. Benefit of Agreement and Assignments.
     (a) Except as otherwise expressly provided herein, all covenants,
agreements and other provisions contained in this Agreement by or on behalf of
any of the parties hereto shall bind, inure to the benefit of and be enforceable
by their respective successors and assigns (including, without limitation, any
subsequent holder of a Note); provided, however, (i) that the Company may not
assign and transfer any of its rights or obligations without the prior written
consent of the Required Purchasers; (ii) for purposes of clarity, any assignee
of a Purchaser who is not an affiliate of such Purchaser shall not be entitled
to the benefits of the covenants contained in Sections 6.1, 7, the last sentence
of Section 8.2, or 9

44



--------------------------------------------------------------------------------



 



herein; and (iii) any assignee of a Purchaser who acquires Notes in an offering
registered under the Securities Act shall not be entitled to the benefit of the
covenants in this Agreement.
     (b) Nothing in this Agreement or in any other Financing Document, express
or implied, shall give to any Person other than the parties hereto or thereto
and their permitted successors and assigns any benefit or any legal or equitable
right, remedy or claim under this Agreement.
     (c) Prior to the Closing, no Purchaser may assign its rights hereunder
provided the Purchasers may assign the rights to purchase all or any portion of
the Notes allocated to such Purchaser pursuant to Schedule 2.2 to any, direct or
indirect, wholly-owned subsidiary of such Purchaser or any Affiliate of such
Purchaser, subject to such subsidiary or Affiliate, as the case may be, making
the representations and warranties set forth in Section 5, and each such Person
shall be entitled to the full benefit and be subject to the obligations of this
Agreement as if such Person were a Purchaser hereunder.
     (d) The parties hereto expressly acknowledge and agree that that upon
execution of a counterpart signature page hereto, each Purchaser to whom the
rights hereunder have been assigned shall become party to this Agreement for all
purposes hereof.
     (e) Notwithstanding anything to the contrary contained herein, no Purchaser
may assign any right to purchase all or any portion of the Notes or any Notes to
any direct competitor of the Company and its Subsidiaries or Affiliate of such
competitor.
     10.3. No Waiver; Remedies Cumulative.
     No failure or delay on the part of any party hereto or any Purchaser in
exercising any right, power or privilege hereunder or under the Notes and no
course of dealing between the Company and any other party or Purchaser shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under the Notes preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein and in the
Notes are cumulative and not exclusive of any rights or remedies that the
parties or Purchasers would otherwise have. No notice to or demand on the
Company in any case shall entitle the Company to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the other parties hereto or the Purchasers to any other or further action in any
circumstances without notice or demand.
     10.4. Amendments, Waivers and Consents.
     Subject to the second sentence of this Section 10.4, this Agreement may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with the written consent of the Company,
provided, however, that no such amendment or waiver may, without the prior
written consent of the holders of a majority in principal amount of the
outstanding Notes held by the Purchasers, as applicable, amend or waive the
provisions of which the Purchasers are beneficiaries. No amendment or waiver of
this Agreement will extend to or affect any obligation, covenant or agreement
not expressly amended or waived or thereby impair any right consequent thereon.
     As used herein, the term “Agreement” and references thereto means this
Agreement as it may from time to time be amended, restated, supplemented or
modified.

45



--------------------------------------------------------------------------------



 



     10.5. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof, each signed by less than all, but together signed by all, of
the parties hereto. For the purposes of the Closing, signatures transmitted via
telecopy (or other facsimile device) will be accepted as original signatures.
     10.6. Reproduction.
     This Agreement, the other Financing Documents and all documents relating
hereto and thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
Purchasers at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
in connection herewith, may be reproduced by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and any
original document so reproduced may be destroyed. Each of the Purchasers and the
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 10.6 shall
not prohibit the Company, any other party hereto or any Purchaser from
contesting any such reproduction to the same extent that it could contest the
original or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     10.7. Headings.
     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
     10.8. Survival of Covenants and Indemnities; Representations.
     (a) All covenants and indemnities set forth herein shall survive the
execution and delivery of this Agreement, the issuance of the Notes and, except
as otherwise expressly provided herein with respect to covenants, the payment of
principal of the Notes and any other obligations hereunder.
     (b) All representations and warranties made by Holdco and the Company
herein shall survive the execution and delivery of this Agreement, the issuance
and transfer of all or any portion of the Notes, and the payment of principal of
the Notes and the issuance and delivery of the Notes, and any other obligations
hereunder, regardless of any investigation made at any time by or on behalf of
the Purchasers.
     10.9. Governing, Law; Submission to Jurisdiction; Venue.
     (a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.
     (b) If any action, proceeding or litigation shall be brought by any party
hereto in order to enforce any right or remedy under this Agreement or any of
the Notes, such party hereby consents and

46



--------------------------------------------------------------------------------



 



will submit, and will cause each of its Subsidiaries to submit, to the
jurisdiction of any state or federal court of competent jurisdiction sitting
within the area comprising the Southern District of New York on the date of this
Agreement. Each party hereto hereby irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action, proceeding or litigation in such jurisdiction.
     (c) Each party hereto irrevocably consents to the service of process of any
of the aforementioned courts in any such action, proceeding or litigation by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth in Section 10.1, such service to become
effective thirty (30) days after such mailing.
     (d) Nothing herein shall affect the right of any party hereto to serve
process in any other manner permitted by applicable law or to commence legal
proceedings or otherwise proceed against the other party in any other
jurisdiction. If service of process is made on a designated agent it should be
made by either personal delivery or mailing a copy of summons and complaint to
the agent via registered or certified mail, return receipt requested.
     (e) THE COMPANY, EACH PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE NOTES.
     10.10. Severability.
     If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable to the extent of such
illegality, invalidity or unenforceability and the remaining provisions shall
remain in full force and effect and shall be construed without giving effect to
such illegal, invalid or unenforceable provision.
     10.11. Entirety.
     This Agreement together with the other Financing Documents represents the
entire agreement of the parties hereto and thereto with respect to the subject
matter hereof and thereof, and supersedes all prior agreements and
understandings, oral or written, if any, relating to the Financing Documents or
the transactions contemplated herein or therein.
     10.12. Construction.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.
     10.13. Incorporation.
     All Exhibits and Schedules attached hereto or referred to herein are
incorporated as part of this Agreement as if fully set forth herein.

47



--------------------------------------------------------------------------------



 



     10.14. Confidentiality.
     (a) Subject to the provisions of clause (b) of this Section 10.14, each
Purchaser agrees that it will not disclose without the prior consent of the
Company (other than to its employees, auditors, investors, partners, creditors,
lenders, rating agencies, advisors or counsel, in each case, to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes and such person has entered into a customary
confidentiality agreement obligating such person to keep such information
confidential or is otherwise bound by an appropriate confidentiality obligation)
any nonpublic information which has been furnished to such Purchaser in
connection with its administration of the investment in the Notes or is now or
in the future furnished pursuant to this Agreement or any other Financing
Document (including Section 8.1 hereof); provided that any Purchaser may
disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 10.14(a)by such
Purchaser or any other Person to whom such Purchaser has provided such
information as permitted by this Section 10.14(a), (ii) as may be required in
any report, statement or testimony required to be submitted to any Governmental
Authority having jurisdiction over such Purchaser or to the SEC or similar
organizations (whether in the United States of America or elsewhere), (iii) as
may be required or appropriate in respect of any summons or subpoena or in
connection with any litigation, (iv) in order to comply with any applicable law
and (v) to any prospective or actual Subsequent Purchaser in connection with any
contemplated transfer of any of the Notes by such Purchaser; provided that any
prospective Subsequent Purchaser expressly agrees in writing with or for the
benefit of the Company to be bound by the confidentiality provisions contained
in this Section 10.14 or a substantially similar confidentiality obligation.
Each Purchaser agrees that in the event it intends to disclose confidential
information in accordance with clauses (ii), (iii) or (iv) above, it shall, to
the extent reasonably practicable, provide the Company notice of such
requirement prior to making any disclosure so that the Company may seek an
appropriate protective order or confidential treatment of the information being
disclosed.
     (b) For the purposes set forth in Section 10.14(a), the Company hereby
acknowledges and agrees that each Purchaser may share with any of its
Affiliates, and such Affiliates may share with such Purchaser any information
related to the Company or any of its Subsidiaries (including, without
limitation, any nonpublic information regarding the creditworthiness of the
Company and its Subsidiaries); provided such Persons shall be subject to the
provisions of this Section 10.14 to the same extent as such Purchaser.
     10.15. Termination; Survival.
     The obligations and representations of the parties hereto shall
automatically terminate upon the Termination Date; provided, however, that
Sections 9, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7, 10.9, 10.10, 10.11, 10.12,
10.13, 10.14, 10.15, 10.18, 10.19 shall survive and shall remain in full force
and effect notwithstanding the termination of this Agreement.
     10.16. Maximum Rate.
     In no event shall any interest or fee to be paid hereunder or under a Note
exceed the maximum rate permitted by applicable law. In the event any such
interest rate or fee exceeds such maximum rate, such rate shall be adjusted
downward to the highest rate (expressed as a percentage “per annum”) or fee that
the parties could validly have agreed to by contract on the Effective Date under
applicable law.

48



--------------------------------------------------------------------------------



 



     10.17. Patriot Act.
     The Purchasers hereby notify the Company that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), the Purchasers may be required to obtain, verify and
record information that identifies the Company and its Subsidiaries, including
their respective names and addresses other information that will allow the
Purchasers to identify the Company and its Subsidiaries in accordance with the
Patriot Act.
     10.18. Currency.
     All dollar amounts referred to in this Agreement are in lawful money of the
United States.
     10.19. Further Assurances.
     Each of the parties hereto shall, upon reasonable request of any other
party hereto, do, make and execute all such documents, act, matters and things
as may be reasonably required in order to give effect to the transactions
contemplated hereby.
     10.20. Sole Discretion.
     Holdco and the Company agree that they shall not challenge or dispute any
action or decision taken by any of the Purchasers that, pursuant to the terms of
this Agreement, any of the Purchasers is entitled to take in its sole
discretion.
     10.21. No Waivers.
     Except as specifically set forth in this Second Amended and Restated
Agreement, the execution, delivery and performance of this Second Amended and
Restated Agreement shall not constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of any party under, this Agreement or
any of the exhibits or schedules thereto.
[SIGNATURE PAGES FOLLOW]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
      By:   /s/         Title: President and CEO                MONEYGRAM
INTERNATIONAL, INC.
      By:   /s/         Title: President and CEO             

[Second Amended and Restated Note Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            GSMP V ONSHORE US, LTD.
      By:   /s/         Name:   Bradley Gross        Title:   Managing Director
and Vice President        GSMP V OFFSHORE US, LTD.
      By:   /s/         Name:   Bradley Gross        Title:   Managing Director
and Vice President        GSMP V INSTITUTIONAL US, LTD.
      By:   /s/         Name:   Bradley Gross        Title:   Managing Director
and Vice President     

[Second Amended and Restated Note Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed by:

THL Credit Partners, L.P.

By:  THL Credit Partners GP, L.P., its general partner

By:  THL Credit Group GP, LLC, its general partner
      By:   /s/         Name:   Sam Tillinghast         Title:   Vice President 
   

[Second Amended and Restated Note Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Indenture
See attached Indenture.

 



--------------------------------------------------------------------------------



 



Execution Version
 
 
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
13.25% SENIOR SECURED SECOND LIEN NOTES DUE 2018
 
INDENTURE
Dated as of March 25, 2008
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
Trustee
 
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1
DEFINITIONS AND INCORPORATION
BY REFERENCE

 
           
Section 1.01
  Definitions     1  
Section 1.02
  Other Definitions     29  
Section 1.03
  Rules of Construction     29  
 
            ARTICLE 2
THE NOTES

 
           
Section 2.01
  Form and Dating     30  
Section 2.02
  Execution and Authentication     31  
Section 2.03
  Registrar and Paying Agent     32  
Section 2.04
  Paying Agent to Hold Money in Trust     32  
Section 2.05
  Holder Lists     33  
Section 2.06
  Transfer and Exchange     33  
Section 2.07
  Replacement Notes     43  
Section 2.08
  Outstanding Notes     43  
Section 2.09
  Treasury Notes     43  
Section 2.10
  Temporary Notes     43  
Section 2.11
  Cancellation     44  
Section 2.12
  Defaulted Interest     44  
Section 2.13
  Calculation of Principal Amount of Notes     44  
Section 2.14
  CUSIP Numbers     45  
 
            ARTICLE 3
REDEMPTION AND PREPAYMENT

 
           
Section 3.01
  Notices to Trustee     45  
Section 3.02
  Selection of Notes to Be Redeemed or Purchased     45  
Section 3.03
  Notice of Redemption     46  
Section 3.04
  Effect of Notice of Redemption     46  
Section 3.05
  Deposit of Redemption or Purchase Price     47  
Section 3.06
  Notes Redeemed or Purchased in Part     47  
Section 3.07
  Optional Redemption     47  
Section 3.08
  Mandatory Redemption     48  
Section 3.09
  Offer to Purchase by Application of Excess Proceeds     49  
 
            ARTICLE 4
COVENANTS

 
           
Section 4.01
  Payment of Notes     50  
Section 4.02
  Maintenance of Office or Agency     51  
Section 4.03
  Reports     51  
Section 4.04
  Compliance Certificate     52  
Section 4.05
  Taxes     52  
Section 4.06
  Stay, Extension and Usury Laws     53  
Section 4.07
  Restricted Payments     53  
Section 4.08
  Dividend and Other Payment Restrictions Affecting Company Subsidiaries     57
 
Section 4.09
  Incurrence of Indebtedness and Issuance of Preferred Stock     58  





--------------------------------------------------------------------------------



 



                      Page
 
           
Section 4.10
  Asset Sales     63  
Section 4.11
  Transactions with Affiliates     65  
Section 4.12
  Liens     66  
Section 4.13
  Management Fees and Reimbursement of Expenses of Sponsors     66  
Section 4.14
  Corporate Existence     66  
Section 4.15
  Offer to Repurchase Upon Change of Control     66  
Section 4.16
  [Reserved]     68  
Section 4.17
  Payments for Consent     68  
Section 4.18
  Investments in Respect of Payment Services Obligations     68  
Section 4.19
  Lead Sponsor Equity Anti-Layering     68  
Section 4.20
  Business Activities     69  
Section 4.21
  Maintenance of Properties     69  
Section 4.22
  Insurance     69  
Section 4.23
  Books and Records; Inspections     69  
Section 4.24
  Compliance with Laws     69  
Section 4.25
  Additional Note Guarantees     69  
Section 4.26
  Holding Company Covenant     70  
Section 4.27
  Maintenance of Minimum Liquidity Ratio     70  
Section 4.28
  Specified SRI Subsidiary     70  
 
            ARTICLE 5
SUCCESSORS

 
           
Section 5.01
  Merger, Consolidation or Sale of Assets     70  
Section 5.02
  Successor Corporation Substituted     71  
 
            ARTICLE 6
DEFAULTS AND REMEDIES

 
           
Section 6.01
  Events of Default     72  
Section 6.02
  Acceleration     74  
Section 6.03
  Other Remedies     75  
Section 6.04
  Waiver of Past Defaults     75  
Section 6.05
  Control by Majority     75  
Section 6.06
  Limitation on Suits     75  
Section 6.07
  Rights of Holders of Notes to Receive Payment     76  
Section 6.08
  Collection Suit by Trustee     76  
Section 6.09
  Trustee May File Proofs of Claim     76  
Section 6.10
  Priorities     77  
Section 6.11
  Undertaking for Costs     77  
 
            ARTICLE 7
TRUSTEE

 
           
Section 7.01
  Duties of Trustee     77  
Section 7.02
  Rights of Trustee     78  
Section 7.03
  Individual Rights of Trustee     79  
Section 7.04
  Trustee’s Disclaimer     79  
Section 7.05
  Notice of Defaults     79  
Section 7.06
  Compensation and Indemnity     80  
Section 7.07
  Replacement of Trustee     80  
Section 7.08
  Successor Trustee by Merger, etc.     81  
Section 7.09
  Eligibility; Disqualification     81  

ii



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 
           
Section 8.01
  Option to Effect Legal Defeasance or Covenant Defeasance     82  
Section 8.02
  Legal Defeasance and Discharge     82  
Section 8.03
  Covenant Defeasance     82  
Section 8.04
  Conditions to Legal or Covenant Defeasance     83  
Section 8.05
  Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions     84  
Section 8.06
  Repayment to the Company     84  
Section 8.07
  Reinstatement     85  
 
            ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER

 
           
Section 9.01
  Without Consent of Holders of Notes     85  
Section 9.02
  With Consent of Holders of Notes     86  
Section 9.03
  Revocation and Effect of Consents     87  
Section 9.04
  Notation on or Exchange of Notes     87  
Section 9.05
  Trustee to Sign Amendments, etc     88  
 
            ARTICLE 10
NOTE GUARANTEES

 
           
Section 10.01
  Guarantee     88  
Section 10.02
  Limitation on Guarantor Liability     89  
Section 10.03
  Execution and Delivery of Note Guarantee     89  
Section 10.04
  Guarantors May Consolidate, etc., on Certain Terms     90  
Section 10.05
  Releases     91  
 
            ARTICLE 11
RANKING OF NOTE LIENS

 
           
Section 11.01
  Agreement for the Benefit of Holders of First Priority Liens     91  
Section 11.02
  Notes, Note Guarantees and other Obligations with respect to the Notes not
Subordinated     91  
Section 11.03
  Relative Rights     91  
 
            ARTICLE 12
COLLATERAL AND SECURITY

 
           
Section 12.01
  Security Documents     93  
Section 12.02
  Collateral Agent     93  
Section 12.03
  Authorization of Actions to Be Taken     94  
Section 12.04
  Release of Liens     94  
Section 12.05
  Filing, Recording and Opinions     95  
Section 12.06
  Suits to Protect the Collateral     96  
Section 12.07
  Purchaser Protected     96  
Section 12.08
  Powers Exercisable by Receiver or Trustee     96  
Section 12.09
  Release Upon Termination of the Company’s Obligations     96  
Section 12.10
  Financing Statements     97  
 
            ARTICLE 13
SATISFACTION AND DISCHARGE

 
           
Section 13.01
  Satisfaction and Discharge     97  

iii



--------------------------------------------------------------------------------



 



                      Page
 
           
Section 13.02
  Application of Trust Money     98  
 
            ARTICLE 14
MISCELLANEOUS

 
           
Section 14.01
  Notices     99  
Section 14.02
  Certificate and Opinion as to Conditions Precedent     100  
Section 14.03
  Statements Required in Certificate or Opinion     100  
Section 14.04
  Rules by Trustee and Agents     101  
Section 14.05
  No Personal Liability of Directors, Officers, Employees and Stockholders    
101  
Section 14.06
  Governing Law; Waiver of Jury Trial     101  
Section 14.07
  No Adverse Interpretation of Other Agreements     101  
Section 14.08
  Successors     101  
Section 14.09
  Severability     102  
Section 14.10
  Counterpart Originals     102  
Section 14.11
  Table of Contents, Headings, etc     102  
Section 14.12
  Force Majeure     102  
Section 14.13
  Patriot Act     102  
 
            EXHIBITS

 
           
Exhibit A-1
  FORM OF NOTE        
Exhibit A-2
  FORM OF REGULATION S TEMPORARY GLOBAL NOTE        
Exhibit B
  FORM OF CERTIFICATE OF TRANSFER        
Exhibit C
  FORM OF CERTIFICATE OF EXCHANGE        
Exhibit D
  FORM OF NOTATION OF GUARANTEE        
Exhibit E
  FORM OF SUPPLEMENTAL INDENTURE        
Exhibit F
  FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTORS        
 
           
Schedule 1.1(a)
  Existing Indebtedness        
Schedule 1.1(b)
  Existing Liens        
Schedule 1.1(c)
  Scheduled Restricted Investments        



iv



--------------------------------------------------------------------------------



 



     INDENTURE dated as of March 25, 2008 among MoneyGram Payment Systems
Worldwide, Inc., a Delaware corporation, as issuer (the “Company”), the
Guarantors listed on the signatures pages hereto and Deutsche Bank Trust Company
Americas, a New York banking corporation, as trustee and collateral agent.
     The Company, the Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders (as
defined) of the 13.25% Senior Secured Second Lien Notes due 2018 (the “Notes”):
ARTICLE 1
DEFINITIONS AND INCORPORATION
BY REFERENCE
Section 1.01 Definitions.
     “144A Global Note” means a Global Note substantially in the form of
Exhibit A-l hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on Rule 144A.
     “Accounts Receivable” means net accounts receivable as reflected on a
balance sheet in accordance with GAAP.
     “Acquired Debt” means, with respect to any specified Person, without
duplication;
     (1) Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person,
including without limitation Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and
     (2) Indebtedness secured by a Lien encumbering any asset at the time such
asset is acquired by such specified Person.
     “Adjusted EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
     (1) increased (without duplication) to the extent deducted in computing the
Consolidated Net Income of such Person by:
          (a) provision for taxes based on income or profits or capital gains of
such Person and its Subsidiaries for such period (including any tax sharing
arrangements); plus
          (b) Consolidated Interest Expense of such Person for such period; plus
          (c) Consolidated Depreciation and Amortization Expense of such Person
for such period; plus
          (d) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with the Transactions, any
acquisition, disposition, recapitalization, Investment, Asset Sale, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in

1



--------------------------------------------------------------------------------



 



each case, including any such transaction consummated prior to the date hereof
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction; plus
          (e) other non-cash charges reducing the Consolidated Net Income of
such Person for such period, excluding any such charge that represents an
accrual or reserve for a cash expenditure for a future period; plus
          (f) the amount of any minority interest expense deducted in
calculating the Consolidated Net Income of such Person (less the amount of any
cash dividends or distributions paid to the holders of such minority interests);
plus
          (g) non-recurring or unusual losses or expenses (including costs and
expenses of litigation included in Consolidated Net Income pursuant to clause
(b) of the definition of Consolidated Net Income); provided that the aggregate
amount of all such losses or expenses added back pursuant to this clause (g) for
purposes of calculating Adjusted EBITDA for any four-quarter reference period
shall not exceed 10.0% of Adjusted EBITDA for that period; provided, further
that losses in respect of settlements of, or judgments in respect of, and
expenses incurred in connection with, any litigation may be added back without
limitation; plus
     (2) to the extent deducted or added in computing Consolidated Net Income of
such Person increased or decreased by (without duplication), any net loss or
gain resulting from currency remeasurements of indebtedness (including any net
loss or gain resulting from hedge agreements for currency exchange risk); and
     (3) decreased to the extent included in Consolidated Net Income of such
Person by, without duplication,
          (a) non-cash items increasing Consolidated Net Income of such Person
and its Subsidiaries for such period, excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period; plus
          (b) non-recurring or unusual gains increasing Consolidated Net Income
of such Person and its Subsidiaries for such period; provided, that the
aggregate amount of all such gains deducted pursuant to this clause (3)(b) for
purposes of calculating Adjusted EBITDA for any four-quarter reference period
shall not exceed 10.0% of Adjusted EBITDA for that period.
     “Affiliate” means, with respect to any Person, any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purpose of this definition, “control” means the possession of either
(a) the power to vote, or the Beneficial Ownership of, 10% or more of the Voting
Stock of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise;
provided, that, in no event shall GSMP and their Subsidiaries and other Persons
engaged primarily in the investment of mezzanine securities that directly or
indirectly are controlled by, or under common control with, the same investment
adviser as GSMP (“GS Mezzanine Entities”) by virtue of their affiliation with
affiliates other than GS Mezzanine Entities be deemed to control Holdco or any
of its Subsidiaries for any purposes under this Indenture (including
Section 2.09).
     “Agent” means any Registrar, co-registrar, Paying Agent or additional
paying agent.
     “Applicable Premium” means, with respect to any Note on any Redemption
Date, the greater of:



2



--------------------------------------------------------------------------------



 



     (1) 1.0% of the principal amount of such Note; and
     (2) the excess, if any, of (a) the present value at such Redemption Date
of(x) the redemption price of such Note at the fifth anniversary of the Closing
Date (such redemption price being set forth in the table appearing under
Section 3.07(c) hereof), assuming that, if any portion of the interest on such
Note has previously been capitalized, that all required future interest payments
due on such Note on each Interest Payment Date through the second anniversary of
the Closing Date were made through the capitalization of such interest payments
due on each such Interest Payment Date, plus (y) all required interest payments
on the Note through the fifth anniversary of the Closing Date (excluding accrued
and unpaid interest to the Redemption Date and any interest either capitalized
or assumed to have been capitalized under clause (x) above), and with such
present value computed using a discount rate equal to the Treasury Rate as of
such Redemption Date plus 50 basis points; over (b) the principal amount of such
Note.
     “Applicable Procedures” means, with respect to any transfer or exchange of
or for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and/or Clearstream that apply to such transfer or
exchange.
     “Article 6 Material Adverse Effect” means a material adverse effect on the
financial position, results of operations, business, assets or liabilities of
Holdco and its Subsidiaries, taken as a whole; provided, however, that the
impact of the following matters shall be disregarded: (i) changes in general
economic, financial market, credit market, regulatory or political conditions
(whether resulting from acts of war or terrorism, an escalation of hostilities
or otherwise) generally affecting the U.S. economy, foreign economies or the
industries in which Holdco or its Subsidiaries operate, (ii) changes in
generally accepted accounting principles, (iii) changes in laws of general
applicability or interpretations thereof by any Governmental Authority, (iv) any
change in Holdco’s stock price or trading volume, in and of itself, or any
failure, in and of itself, by Holdco to meet revenue or earnings guidance
published or otherwise provided to the Initial Purchasers (provided that any
fact, condition, circumstance, event, change, development or effect underlying
any such failure or change, other than any of the foregoing that is otherwise
excluded pursuant to clauses (i) through (viii) hereof, may be taken into
account in determining whether an Article 6 Material Adverse Effect has occurred
or would reasonably be expected to occur), (v) losses resulting from any change
in the valuations of Holdco’s portfolio of securities or sales of such
securities and any effect resulting from such changes or sales, (vi) actions or
omissions of Holdco or the Sponsors taken as required by the Equity Purchase
Agreement or with the prior written consent of the Initial Purchasers, (vii) the
public announcement, in and of itself, by a third party not affiliated with
Holdco of any proposal to acquire the outstanding securities or all or
substantially all of the assets of Holdco and (viii) the public announcement of
the Equity Purchase Agreement and the transactions contemplated thereby
(provided that this clause (viii) shall not apply with respect to
Sections 1.2(c)(v), 2.2(d), 2.2(h) and 2.2(k) of the Equity Purchase Agreement);
provided further, however, that an Article 6 Material Adverse Effect shall be
deemed not to include the impact of the foregoing clauses (i), (ii) and (iii),
in each case only insofar and to the extent that such circumstances, events,
changes, developments or effects described in such clauses do not have a
disproportionate effect on Holdco and its Subsidiaries (exclusive of its
payments systems business) relative to other participants in the industry.
     “Asset Sale” means:
     (1) the sale, conveyance, transfer, assignment, lease (other than operating
leases entered into in the ordinary course of business whether or not consistent
with past practice) or other disposition, of property or assets (including by
way of a sale and leaseback) of the Company or any Company Subsidiary (each
referred to in this definition as a “disposition”); and

3



--------------------------------------------------------------------------------



 



     (2) the issuance or sale of Equity Interests of any Company Subsidiary
(other than preferred stock of Company Subsidiaries issued in compliance with
Section 4.09 hereof);
     whether in a single transaction or a series of related transactions, in
each case, other than:
          (a) the disposition of (i) Cash and Cash Equivalents in the ordinary
course of business, (ii) obsolete or worn out equipment or other tangible
personal property or (iii) inventory sales in the ordinary course of business;
          (b) the disposition of portfolio securities for Highly Rated
Investments or Cash and Cash Equivalents;
          (c) the disposition of all or substantially all the assets of the
Company in a manner permitted pursuant to the provisions described under
Section 5.01 hereof or any disposition that constitutes a Change of Control
pursuant to this Indenture;
          (d) the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 4.07 hereof;
          (e) any disposition of property or assets or issuance of securities by
a Guarantor to the Company or by the Company or a Guarantor to a Guarantor;
          (f) any disposition of property or assets or issuance of securities by
a Non- Guarantor to the Company or a Company Subsidiary;
          (g) to the extent allowable under Section 1031 of the Code, any
exchange of like property (excluding any boot thereon) for use in a Similar
Business;
          (h) the granting of Liens otherwise permitted by this Indenture;
          (i) surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claims;
          (j) the lease, assignment or sub-lease of any real or personal
property in the ordinary course of business;
          (k) foreclosures on assets;
          (1) the unwinding of any Hedging Obligations;
          (m) sales of securities pursuant to Repurchase Agreements;
          (n) any transfer to MoneyGram International Holdings Limited of the
loan from MoneyGram to MoneyGram International Holdings Limited in the amount of
€92,500,000 pursuant to the Loan Agreement dated January 17, 2003 made to
effectuate the forgiveness of such loan;
          (o) sales of accounts receivable on a non-recourse basis in connection
with the collection or compromise thereof; and



4



--------------------------------------------------------------------------------



 



          (p) any disposition of assets (other than Equity Interests of a
Company Subsidiary) in any transaction or series of transactions with an
aggregate fair market value not to exceed $10.0 million in any calendar year.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “Beneficial Ownership” and
“Beneficially Own” have a corresponding meaning.
     “Board of Directors” means:
     (1) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
     (2) with respect to a partnership, the board of directors of the genera!
partner of the partnership;
     (3) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
     (4) with respect to any other Person, the board or committee of such Person
serving a similar function.
     “Business Combination” means (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving Holdco with
any Person or (ii) the sale, assignment, conveyance, transfer, lease or other
disposition by Holdco of all or substantially all of its assets.
     “Business Day” means any calendar day other than a Legal Holiday.
     “Capital Stock” means:
     (1) in the case of a corporation, corporate stock;
     (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (3) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (4) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets on
liquidation of, the issuing Person.
     “Capitalized Lease Obligation” means, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.
     “Cash and Cash Equivalents” means:
     (1) U.S. dollars or Canadian dollars;



5



--------------------------------------------------------------------------------



 



     (2) (a) euros or any national currency of any participating member state of
the EMU or (b) such local currencies held from time to time in the ordinary
course of business;
     (3) Government Securities or Highly Rated Investments;
     (4) securities issued by any agency of the United States or
government-sponsored enterprise (such as debt securities or mortgage-backed
securities issued by Freddie Mac, Fannie Mae, Federal Home Loan Banks and other
government-sponsored enterprises), which may or may not be backed by the full
faith and credit of the United States, in each case maturing within three months
or less and rated Aal or better by Moody’s and AA+ or better by S&P;
     (5) certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, banker’s
acceptances with maturities not exceeding 13 months and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500.0 million in the case of a domestic bank and $250.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of a foreign
bank;
     (6) repurchase obligations for underlying securities of the types described
in clauses (3), (4) and (5) entered into with any financial institution meeting
the qualifications specified in clause (4) above;
     (7) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 12 months after the date of creation thereof;
     (8) investment funds investing 95% of their assets in securities of the
types described in clauses (!) through (6) above;
     (9) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition; and
     (10) Scheduled Restricted Investments.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those authorized to be held in accordance
with clauses (1) and (2); provided that such amounts are converted into any
currency authorized to be held in accordance with clauses (1) and (2) as
promptly as practicable and in any event within ten Business Days following the
receipt of such amounts.
     “Change of Control” means the occurrence of any of the following:
     (1) any Person (other than the Sponsors) acquires Beneficial Ownership,
directly or indirectly, of 50% or more of the combined voting power of the
then-outstanding voting securities of Holdco entitled to vote generally in the
election of directors (“Outstanding Corporation Voting Slock”);
     (2) the consummation of a Business Combination pursuant to which either
(A) the Persons that were the Beneficial Owners of the Outstanding Corporation
Voting Stock immediately prior to such Business Combination Beneficially Own,
directly or indirectly, less than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or equivalent) of the entity resulting from such Business

6



--------------------------------------------------------------------------------



 



Combination (including, without limitation, a company that, as a result of such
transaction, owns Holdco or all or substantially all of Holdco’s assets either
directly or through one or more subsidiaries), or (B) any Person (other than the
Sponsors) Beneficially Owns, directly or indirectly, 50% or more of the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or equivalent) of the entity resulting
from such Business Combination;
     (3) the failure by Holdco to directly own 100% of the Capital Stock of the
Company;
     (4) the failure by the Company to directly own 100% of the Capital Stock of
MoneyGram; or
     (5) the adoption of a plan relating to the liquidation of Holdco or the
Company.
     “Clearstream” means Clearstream Banking, S.A.
     “Closing Date” has the meaning set forth in the Note Purchase Agreement.
     “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated thereunder.
     “Collateral” means the collateral described in the Security Documents.
     “Collateral Agent” means the Trustee in its capacity as Collateral Agent
under this Indenture and under the Security Documents and any successor thereto
in such capacity.
     “Company” means MoneyGram Payment Systems Worldwide, Inc., a Delaware
corporation.
     “Company Subsidiary” means a Subsidiary of the Company.
     “Consolidated Depreciation and Amortization Expense” means with respect to
any Person for any period, the total amount of depreciation and amortization
expense (excluding amortization of signing bonuses), including the amortization
of deferred financing fees of such Person and its Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
     (1) consolidated interest expense of such Person and its Subsidiaries for
such period, determined in accordance with GAAP, to the extent such expense was
deducted in computing Consolidated Net Income (including (a) amortization of
deferred financing fees, debt issuance costs, commissions, fees, expenses and
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers’ acceptances, (c) non-cash interest payments
(but excluding any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Hedging Obligations or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 — “Accounting
for Derivative Instruments and Hedging Activities”), (d) the interest component
of Capitalized Lease Obligations and (e) net payments, if any, pursuant to
interest rate Hedging Obligations with respect to Indebtedness); plus

7



--------------------------------------------------------------------------------



 



     (2) consolidated capitalized interest of such Person and its Subsidiaries
for such period, whether paid or accrued.
     For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate implicit in such Capitalized Lease
Obligation in accordance with GAAP.
     “Consolidated Net Income” means with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Subsidiaries for such
period, on a consolidated basis, and otherwise determined in accordance with
GAAP; provided, however, that
     (a) to the extent included in Net Income:
     (1) there shall be excluded in computing Consolidated Net Income (x) all
extraordinary gains and (y) all extraordinary losses;
     (2) the Net Income for such period shall not include the cumulative effect
of a change in accounting principles or policies during such period, whether
effected through a cumulative effect adjustment or a retroactive application in
each case in accordance with GAAP;
     (3) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
     (4) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Company, shall be excluded;
     (5) the Net Income for such period of any Person that is not a Subsidiary
or that is accounted for by the equity method of accounting, shall be excluded,
except to the extent of the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Subsidiary thereof in respect of such period;
     (6) solely for the purpose of determining the amount available for
Restricted Payments under clause (iii) of 4.07(a) hereof, the Net Income or loss
for such period of any Subsidiary of such Person will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or in similar distributions
has been legally waived or such income has been dividended or distributed to the
Company or to a Company Subsidiary without such restriction; provided, however,
that for the avoidance of doubt, any restrictions based solely on (i) financial
maintenance requirements imposed as a matter of state regulatory requirements or
(ii) the types of restrictions set forth in clauses (cc), (dd) and (ee) of the
definition of Permitted Liens shall not result in the exclusion of Net Income
(loss); and provided, further, that any net loss of any Subsidiary of such
Person (including any Guarantor), shall not be excluded pursuant to this clause
(6);
     (7) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments not relating
to the Restricted Investment Portfolio shall be excluded;

8



--------------------------------------------------------------------------------



 



     (8) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income generated by, or from the sale or disposition of, any assets included in
the Scheduled Restricted Investments;
     (9) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of any asset included the Restricted
Investment Portfolio; provided, however, that subject to clause (8) any Net
Income (loss) for such period will be included to the extent that it is realized
out of the sale, disposition or unwinding of any assets included in the
Restricted Investment Portfolio;
     (10) any impairment charge or asset write-off pursuant to Financial
Accounting Standards Board Statement No. 142 “Goodwill and Other Intangible
Assets” or Financial Accounting Standards Board Statement No. 144 “Accounting
for the Impairment or Disposal of Long-Lived Assets” and the amortization of
intangibles arising pursuant to Financial Accounting Standards Board Statement
No. 141 “Business Combinations,” in each case to the extent deducted in
calculating Net Income of such Person will be excluded;
     (11) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any non-cash charges associated with the rollover, acceleration or payout of
Equity Interests by management of the Company or any of its direct or indirect
parent companies in connection with the Transactions shall be excluded; and
     (12) any non-cash items included in the Consolidated Net Income of the
Company as a result of an agreement of the Sponsors in respect of any equity
participation shall be excluded; and
     (b) to the extent not already included in Net Income, any costs associated
with any operational expenses or litigation costs or expenses (including any
judgment or settlement) made by any direct or indirect parent company of the
Company in respect of which the Company has made a Restricted Payment pursuant
to clauses (7) and (8) of Section 4.07(b) shall be deducted from Net Income.
     Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
and in order to avoid double counting, there shall be excluded from Consolidated
Net Income any income arising from any sale or other disposition of Restricted
Investments made by the Company and the Company Subsidiaries, any repurchases
and redemptions of Restricted Investments from the Company and the Company
Subsidiaries, any repayments of loans and advances that constitute Restricted
Investments by the company or any Company Subsidiary, in each case to the extent
such amounts increase the amount of Restricted Payments permitted under
Section 4.07(a)(iii)(C) hereof.
     “Corporate Trust Office of the Trustee” will be at the address of the
Trustee specified in Section 14.01 hereof or such other address as to which the
Trustee may give notice to the Company.
     “Credit Agreement” means that certain Credit Agreement, dated as of
March 25, 2008, by and among the Company, JPMorgan Chase Bank, N.A., as the
administrative agent, and the other financial institutions signatory thereto as
amended, restated, amended and restated, modified renewed, refunded, replaced
(whether upon or after termination or otherwise) or refinanced (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time.
     “Credit Facilities” means, one or more secured debt facilities (including,
without limitation, the Credit Agreement) with banks or other institutional
lenders providing for revolving credit loans, term

9



--------------------------------------------------------------------------------



 



loans, or letters of credit, in each case, as amended, restated, amended and
restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.
     “Custodian” means the Trustee, as custodian with respect to the Notes in
global form, or any successor entity thereto.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default as defined in
Section 6.01.
     “Definitive Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06 hereof, substantially
in the form of Exhibit A-l hereto except that such Note shall not bear the
Global Note Legend and shall not have the “Schedule of Exchanges of Interests in
the Global Note” attached thereto.
     “Depositary” means, with respect to the Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
     “Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or any Company Subsidiary, as of the date
of receipt of such non-cash consideration, in connection with an Asset Sale that
is so designated as Designated Non-cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-cash Consideration; provided that Designated Non-cash Consideration shall
not exceed at any one time outstanding $25.0 million.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale) in whole or in
part, in each case prior to the date 91 days after the maturity date of the
Notes; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees, directors, managers or consultants of the Company or
its Subsidiaries or by any such plan to such employees, directors, managers,
consultants (or their respective estates, heirs, beneficiaries, transferees,
spouses or former spouses), such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Company or its
Subsidiaries (or their direct or indirect parent) in order to satisfy applicable
statutory or regulatory obligations.
     For purposes hereof, the amount (or principal amount) of any Disqualified
Stock shall be equal to its voluntary or involuntary liquidation preference.
     “Domestic Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than (i) a Foreign Subsidiary or (ii) a Domestic Subsidiary of
a Foreign Subsidiary, but in each case including any Subsidiary that guarantees
Indebtedness under the Credit Agreement.
     “EMU” means the economic and monetary union as contemplated in the Treaty
on European Union.

10



--------------------------------------------------------------------------------



 



     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
     “Equity Purchase Agreement” means that certain Equity Purchase Agreement,
dated February 11, 2008, among the Sponsors and Holdco.
     “Euroclear” means Euroclear Bank, S.A./N.V,, as operator of the Euroclear
system.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Existing Indebtedness” means Indebtedness of the Company or the Company
Subsidiaries in existence on the Closing Date, plus interest accruing thereon
set forth on Schedule l.l(a).
     “fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction between a willing
seller and a willing and able buyer as determined by the senior management (or
if the fair market value of any asset or property exceeds $1.0 million, as
determined by the disinterested members of the Board of Directors in its sole
good faith judgment).
     “fair value” shall be defined in accordance with GAAP.
     “First Priority Liens” means all Liens that secure the First Priority Lien
Obligations.
     “First Priority Lien Obligations” means (i) all Obligations of the Company
and the Company Subsidiaries under the agreements governing Credit Facilities
and (ii) all other Obligations of the Company or any of its Subsidiaries in
respect of Hedging Obligations that are secured pursuant to the documentation
evidencing Credit Facilities.
     “Fixed Charge Coverage Ratio” means, with respect to any Person for any
period, the ratio of Adjusted EBITDA of such Person for such period to the Fixed
Charges of such Person for such period. In the event that the Company or any
Company Subsidiary incurs, assumes, guarantees or redeems any Indebtedness or
issues or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated but on or prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee or redemption of Indebtedness, or such
issuance or redemption of Disqualified Stock or preferred stock, as if the same
had occurred at the beginning of the applicable four-quarter period (the
“reference period”).
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers and consolidations that have been made (or
committed to be made pursuant to a definitive agreement) by the Company or any
Company Subsidiary during the reference period or subsequent to the reference
period and on or prior to or simultaneously with the Calculation Date shall be
given pro forma effect as if all such Investments, acquisitions, dispositions,
mergers and consolidations (and all related financing transactions) had occurred
on the first day of the reference period. Additionally, if since the beginning
of such reference period any Person that subsequently became a Company
Subsidiary or was merged with or into the Company or any Company Subsidiary
since the beginning of such reference period shall have made any Investment,
acquisition, disposition, merger or consolidation that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such reference period as
if such Investment,

11



--------------------------------------------------------------------------------



 



acquisition, disposition, merger or consolidation (and all related financing
transactions) had occurred at the beginning of the reference period.
     For purposes of this definition, whenever pro forma effect is to be given
to a transaction, the pro forma calculations (including any cost savings
associated therewith) shall be made in accordance with Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the reference period. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate as the Company may designate.
     Any Person that is a Company Subsidiary on the Calculation Date will be
deemed to have been a Company Subsidiary at all times during the reference
period, and any Person that is not a Company Subsidiary on the Calculation Date
will be deemed not to have been a Company Subsidiary at any time during the
reference period.
     “Fixed Charges” means, with respect to any Person for any period, the sum
of:
     (1) the Consolidated Interest Expense of such Person for such period;
     (2) all cash dividend or distribution payments (excluding items eliminated
in consolidation) on any series of preferred stock of any such Person and its
Subsidiaries; and
     (3) all cash dividend or distribution payments (excluding items eliminated
in consolidation) on any series of Disqualified Stock of such Person.
     “Foreign Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is (i) not organized or existing under the laws of the United
States, any state thereof or the District of Columbia or (ii) a disregarded
entity for U.S. federal income tax purposes the sole assets of which consist of
Equity Interests of entities described in clause (i) of this definition.
     “GAAP” means generally accepted accounting principles in the United States
which are in effect on the date hereof; provided that if there has been a
subsequent change in GAAP, the Company shall deliver to the Trustee on each
Calculation Date a reconciliation of the calculation of Fixed Charge Coverage
Ratio or Leverage Ratio, as applicable, pursuant to the Indenture to such
calculation in accordance with GAAP in effect as of the Calculation Date.
     “Global Note Legend” means the legend set forth in Section 2.06(f)(2)
hereof, which is required to be placed on all Global Notes issued under this
Indenture.
     “Global Notes” means, individually and collectively, each of the Global
Notes deposited with or on behalf of and registered in the name of the
Depository or its nominee, substantially in the form of Exhibit A-l hereto and
that bears the Global Note Legend and that has the “Schedule of Exchanges of
Interests in the Global Note” attached thereto, issued in accordance with
Section 2.01, 2.06(b), 2.06(d) or 2.06(f) hereof.

12



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of any government or any court, in each case whether associated with a
state of the United States, the United States, or a foreign entity or
government.
     “Government Securities” means securities that are:
     (1) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
     (2) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of the principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of the principal of or interest on the Government
Securities evidenced by such depository receipt.
     “GSCP” means GS Capital Partners VI Parallel, L.P., GS Capital Partners VI
GmbH & Co. KG, GS Capital Partners VI Offshore Fund, L.P., and GS Capital
Partners VI Fund, L.P.
     “GSMP” means GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd. and GSMP V
Institutional US, Ltd.
     “guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.
     “Guarantors” means:
     (1) Holdco;
     (2) all existing and subsequently acquired or organized Domestic
Subsidiaries (other than Immaterial Subsidiaries, SPEs and Long Lake Partners
LLC); and
     (3) any other Domestic Subsidiary that executes a Note Guarantee in
accordance with the provisions of this Indenture,
and their respective successors and assigns, in each case, until the Note
Guarantee of such Person has been released in accordance with the provisions of
this Indenture.
     “Hedging Obligations” means, with respect to any Person, the obligations of
such Person under currency exchange, interest rate or commodity swap, cap or
collar agreements, and other similar

13



--------------------------------------------------------------------------------



 



agreements or arrangements designed primarily to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.
     “Highly Rated Investments” means:
     (1) U.S. dollars, euros, Australian dollars, Canadian dollars, Pounds
Sterling or any national currency of any participating state of the EMU;
     (2) Government Securities with maturities not to exceed 13 months;
     (3) securities (including fixed rate mortgages) issued by any agency of the
United States or government-sponsored enterprise (such as debt securities or
mortgage-backed securities issued by Freddie Mac, Fannie Mae, Federal Home Loan
Banks and other government-sponsored enterprises), which may or may not be
backed by the full faith and credit of the United States, rated Aaa by Moody’s
and AAA by S&P, in each case with maturities not to exceed 13 months;
     (4) any overnight Repurchase Agreement with any bank or trust company
organized under the laws of any state of the United States or any national
banking association or any government securities dealer which is listed as
reporting to the market statistics division of the Federal Reserve Bank of New
York over-collateralized by 102% by any one or more of the securities described
in clauses (2) or (3) above;
     (5) certificates of deposit, time deposits and eurodollar time deposits
with maturities of 13 months or less from the date of acquisition, banker’s
acceptances with maturities not exceeding 13 months and overnight bank deposits,
in each case (i) with any commercial bank having capital and surplus in excess
of $500.0 million in the case of a domestic bank and $500.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of a foreign bank
and (ii) rated Aa3 or better by Moody’s and AA- or better by S&P; and
     (6) any money market mutual fund registered under the Investment Company
Act of 1940, as amended, that invest exclusively in any one or more of the
securities described in clauses (2), (3), (4) or (5) above.
     “Holdco” means Moneygram International, Inc., a Delaware corporation.
     “Holdco Subsidiary” means a Subsidiary of Holdco.
     “Holder” means a Person in whose name a Note is registered.
     “IAI Global Note” means a Global Note substantially in the form of
Exhibit A-l hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold to Institutional Accredited
Investors.
     “Immaterial Subsidiary” means, as of any date, any Subsidiary whose total
assets, as of that date, are less than $500,000 and whose total revenues for the
most recent 12-month period do not exceed $500,000; provided that a Subsidiary
will not be considered to be an Immaterial Subsidiary if it, directly or
indirectly, guarantees or otherwise provides direct credit support for any
Indebtedness of the Company; and provided further that the total assets of
Subsidiaries qualifying as Immaterial Subsidiaries shall in no case be greater
than $1.0 million in the aggregate.

14



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to any Person, without duplication,
     (a) any indebtedness (including principal and premium) of such Person,
whether or not contingent
     (1) in respect of borrowed money;
     (2) evidenced by bonds, notes, debentures or similar instruments or
reimbursement obligations in respect of surety bonds, letters of credit and
other similar instruments to the extent not collateralized with Cash and Cash
Equivalents or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof);
     (3) representing the balance deferred and unpaid of the purchase price of
any property (including Capitalized Lease Obligations) or services, except any
such balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business;
     (4) representing obligations under Repurchase Agreements;
     (5) representing any Hedging Obligations; or
     (6) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person.
     (b) to the extent not otherwise included, any obligation by such Person to
be liable for, or to pay, as obligor, guarantor or otherwise, on the
Indebtedness of another Person, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and
     (c) to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person, whether or not such
Indebtedness is assumed by such Person; provided that the amount of such
Indebtedness is equal to the lesser of the amount of Indebtedness secured by
such Lien or the value of the property so secured.
     Notwithstanding the foregoing, the following shall not constitute
Indebtedness: (i) Payment Service Obligations; (ii) ordinary course obligations
with clearing banks relative to clearing accounts; (iii) Payment Instruments
Funding Amounts; and (iv) for the avoidance of doubt, Equity Interests of Holdco
issued pursuant to the Equity Purchase Agreement.
     “Indenture” means this Indenture, as amended or supplemented from time to
time.
     “Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
     “Initial Purchasers” means, collectively, GSMP V Onshore US, Ltd., GSMP V
Offshore US, Ltd. and GSMP V Institutional US, Ltd. and their respective
Affiliates.
     “Institutional Accredited Investor” means an institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act, who
are not also QIBs.

15



--------------------------------------------------------------------------------



 



     “Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 25, 2008, by and among JP Morgan Chase Bank, N.A., Deutsche Bank
Trust Company Americas, the Company and the other parties thereto, as amended,
restated or otherwise modified from time to time, or replaced in connection with
any amendment, restatement, modification, renewal or replacement of Credit
Facilities.
     “Interest Payment Date” has the meaning set forth in Paragraph 1 of the
Note.
     “Investments” means with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions, purchases or other acquisitions
for consideration of Indebtedness, Equity Interests or other securities issued
by any other Person and investments that are required by GAAP to be classified
on the consolidated balance sheet (including the footnotes) of the Company and
the Company Subsidiaries in the same manner as the other investments included in
this definition to the extent such transactions involved the transfer of cash or
other property.
     “Lead Sponsor” means Thomas H. Lee Partners, L.P. and its Affiliates.
     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the State of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
     “Leverage Ratio” means the ratio of Total Indebtedness to Adjusted EBITDA
of the Company and its Subsidiaries for such period. In the event that the
Company or any Company Subsidiary incurs, assumes, guarantees or redeems any
Indebtedness or issues or redeems Disqualified Stock or preferred stock
subsequent to the commencement of the period for which the Leverage Ratio is
being calculated but on or prior to or simultaneously with the event for which
the calculation of the Leverage Ratio is made (the “Calculation Date”), then the
Leverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee or redemption of Indebtedness, or such issuance or
redemption of Disqualified Stock or preferred stock, as if the same had occurred
at the beginning of the applicable reference period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers and consolidations that have been made (or
committed to be made pursuant to a definitive agreement) by the Company or any
Company Subsidiary during the reference period or subsequent to the reference
period and on or prior to or simultaneously with the Calculation Date shall be
given pro forma effect as if all such Investments, acquisitions, dispositions,
mergers and consolidations (and all related financing transactions) had occurred
on the first day of the reference period. Additionally, if since the beginning
of such reference period any Person that subsequently became a Company
Subsidiary or was merged with or into the Company or any Company Subsidiary
since the beginning of such reference period shall have made any Investment,
acquisition, disposition, merger or consolidation that would have required
adjustment pursuant to this definition, then the Leverage Ratio shall be
calculated giving pro forma effect thereto for such reference period as if such
Investment, acquisition, disposition, merger or consolidation (and all related
financing transactions) had occurred at the beginning of the reference period.
     For purposes of this definition, whenever pro forma effect is to be given
to a transaction, the pro forma calculations (including any cost savings
associated therewith) shall be made in accordance with Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being

16



--------------------------------------------------------------------------------



 



given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the Calculation Date had been the applicable rate for
the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the reference period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate as the Company may designate.
     Any Person that is a Company Subsidiary on the Calculation Date will be
deemed to have been a Company Subsidiary at all times during the reference
period, and any Person that is not a Company Subsidiary on the Calculation Date
will be deemed not to have been a Company Subsidiary at any time during the
reference period.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to give a security interest;
provided that in no event shall an operating lease be deemed to constitute a
Lien.
     “Material Adverse Effect” means a material adverse effect (a) on the
financial position, results of operations, business, assets or liabilities of
Holdco and its Subsidiaries, taken as a whole, (b) that would materially impair
the ability of Holdco and its Subsidiaries, taken as a whole, to perform their
obligations under this Agreement or any of the other Financing Documents (as
defined in the Note Purchase Agreement) or (c) that would materially impair the
rights and remedies of the Holders under this Indenture or any of the other
Financing Documents, taken as a whole.
     “Minimum Liquidity Ratio” means the ratio of (a) the fair value of the
Restricted Investment Portfolio (other than Scheduled Restricted Investments,
which shall be valued at the lower of (x) fair value and (y) the actual par
amount of each Scheduled Restricted Investment held by the Company or any of its
Subsidiaries on the date of determination multiplied by (A) in respect of the
Scheduled Restricted Investments set forth under the heading C-1 on Schedule 1.1
(c), 0.98, (B) in respect of the Scheduled Restricted Investments set forth
under the heading C-2 on Schedule 1.1 (c), 0.049525, and (C) in respect of the
Scheduled Restricted Investments set forth under the heading C-3 on Schedule 1.1
(c), zero; provided, that any Scheduled Restricted Investments set forth under
the heading C-1 on Schedule 1.1 (c) shall be valued at fair value after June 30,
2008; and provided further, if any of such Scheduled Restricted Investments set
forth under the headings C-2 and C-3 on Schedule 1.1 (c) (the “Specified SRIs”)
have been sold, the aggregate value of such remaining Specified SRIs shall be
the lower of (x) fair value of such remaining Specified SRIs and (y) the
aggregate value of all Specified SRIs (determined in accordance with the
valuation methodology described above) less the net proceeds received for the
Specified SRIs sold (not to be less than zero)) to (b) all Payment Service
Obligations.
     “MoneyGram” means MoneyGram Payment Systems, Inc., a Delaware corporation.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor to its
rating agency business.
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

17



--------------------------------------------------------------------------------



 



     “Net Proceeds” means the aggregate cash proceeds received by the Company or
any Company Subsidiary in respect of any Asset Sale or Specified SRI Sales,
including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale or
Specified SRI Sales, net of the direct costs relating to such Asset Sale or
Specified SRI Sales and the sale or disposition of such non-cash consideration,
including, without limitation, legal, accounting and investment banking fees,
and brokerage and sales commissions, any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
and, if such costs have not been incurred or invoiced, the Company’s good faith
estimates thereof), amounts required to be applied to the repayment of
principal, premium or penalty, if any, and interest on Indebtedness required to
be paid as a result of such transaction and any deduction of appropriate amounts
to be provided by the Company as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Company after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction.
     “Non-Guarantor” means any Subsidiary of Holdco other than the Company or
any Guarantor.
     “Non-U.S. Person” means a Person who is not a U.S. Person.
     “Note Guarantees” means the guarantee by any Guarantor of the Company’s
Obligations under this Indenture.
     “Note Purchase Agreement” means the Second Amended and Restated Note
Purchase Agreement, dated as of March 24, 2008, among the Company, Holdco, and
GSMP.
     “Notes” has the meaning assigned to it in the preamble to this Indenture.
For purposes of this Indenture, all references to “principal amount” shall
include any increase in the principal amount of the outstanding Notes as a
result of a PIK Payment.
     “Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement), premium (if any),
guarantees of payment, fees, indemnifications, reimbursements, expenses, damages
and other liabilities payable under the documentation governing any
Indebtedness; provided that Obligations with respect to the Notes shall not
include fees or indemnifications in favor of the Trustee and other third parties
other than the Holders of the Notes.
     “Officer” means the Chairman of the Board, if any, the Chief Executive
Officer, President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer, Chief Legal Officer, the Secretary, any principal
executive officer or any principal accounting officer of the Company.
     “Officer’s Certificate” means a certificate signed on behalf of the Company
by an Officer of the Company that meets the requirements of Section 14.03
hereof.
     “Opinion of Counsel means an opinion from legal counsel who is reasonably
acceptable to the Trustee that meets the requirements of Section 14.03 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.

18



--------------------------------------------------------------------------------



 



     “Participant’ means, with respect to the Depositary, a Person who has an
account with the Depositary (and, with respect to DTC, shall include Euroclear
and Clearstream).
     “Passive Holding Company Condition” shall be satisfied so long as Holdco or
a Holdco Subsidiary (other than the Company and any of its Subsidiaries) does
not:
     (1) directly incur any Indebtedness other than Permitted Holdco
Indebtedness;
     (2) create or suffer to exist any Lien upon any property or assets now
owned or hereafter acquired, leased or licensed by it (except Permitted Holdco
Liens); or
     (3) own any Equity Interests in any Person (other than the Company and its
Subsidiaries) and own any other material assets (excluding Equity Interests)
other than (w) Cash and Cash Equivalents, (x) assets under any stock incentive
plans (including related agreements), loan stock purchase programs or incentive
compensation plans, (y) pre-paid assets (e.g. deferred financing costs) and
(z) deferred tax assets;
provided nothing in this definition shall restrict Holdco from performing its
obligations under the Equity Purchase Agreement and the securities issued
thereunder and under the certificates of designation contemplated thereby.
     “Payment Instruments Funding Amounts” means amounts advanced to and
retained by the Company and its Subsidiaries as advance funding for the payment
instruments or obligations arising under an official check agreement or a
customer agreement entered into in the ordinary course of business.
     “Payment Service Obligations” means all liabilities of the Company and its
Subsidiaries calculated in accordance with GAAP for outstanding payment
instruments (as classified and defined as Payment Service Obligations in
Holdco’s SEC Documents and if Holdco is not subject to the reporting
requirements of Section 13(a) or Section 15(d) of the Exchange Act, Holdco’s
most recent audited financial statements).
     “Permissible Parties” means any Holder, any prospective Holder and any
broker dealer or securities analyst (so long as, in the case of a prospective
Holder, broker dealer or securities analyst, such entity certifies to the
Company that either it or the party to whom it is providing information is
either (i) a qualified institutional buyer (as defined in Rule 144A under the
Securities Act), (ii) a Person to whom sales of the Notes would be permitted
under Regulation S under the Securities Act, or (iii) to an institutional
investor that is an accredited investor within the meaning of Rule 501 of
Regulation D under the Securities Act).
     “Permitted Holdco Indebtedness” means:
     (1) Indebtedness arising from agreements of Holdco providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or a Subsidiary; provided, however, that:
     (A) such Indebtedness is not reflected on the balance sheet of Holdco or
any Holdco Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(1)(A)); and

19



--------------------------------------------------------------------------------



 



     (B) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
Holdco in connection with such disposition;
     (2) Obligations incurred under this Indenture;
     (3) Indebtedness incurred by Holdco in respect of interest rate Hedging
Obligations of Holdco in existence on the Closing Date; and
     (4) Guarantees of other Indebtedness of the Company and the Subsidiary
Guarantors permitted under Section 4.09(a) and Sections 4,09(b)(l), (2) (to the
extent existing at the Closing Date), (4), (5), (11), (13) (to the extent the
debt so extended, refunded, refinanced, renewed, replaced or defeased was
guaranteed by Holdco in accordance with this Indenture) and (21) of this
Indenture.
     “Permitted Holdco Liens” means, any Permitted Liens other than clauses (h),
(i), (k), (p) and (bb) of the definition of Permitted Liens.
     “Permitted Investment” means:
     (1) any Investment in the Company or any Guarantor;
     (2) any Investments in any foreign Non-Guarantor (other than SPEs) that
together with all Investments made pursuant to this clause (2) shall not exceed
$75.0 million or, on and after the Sell Down Date, $150.0 million;
     (3) any Investments (including Investments outstanding as of the date
hereof) in SPEs provided that the total assets of all SPEs shall not exceed
$2.0 billion at any one time outstanding;
     (4) any Investment in Cash or Cash Equivalents;
     (5) any Investment in the Restricted Investment Portfolio made in
compliance with Section 4.18;
     (6) any Investment by the Company or any Guarantor in a Person, if as a
result of such Investment:
          (a) such Person becomes a Guarantor; or
          (b) such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all its assets to, or is liquidated into,
the Company or a Guarantor;
     (7) any Investment in securities or other assets not constituting Cash or
Cash Equivalents and received in connection with an Asset Sale made pursuant to
the provisions described under Section 4.10 hereof or any other disposition of
assets not constituting an Asset Sale;
     (8) any Investment existing on the date hereof (excluding assets held by
any SPE) or made pursuant to legally binding written commitments in existence on
the date hereof and any

20



--------------------------------------------------------------------------------



 



Investment that replaces, refinances or refunds any such Investment; provided
that such replacing, refinancing or refunding Investment is in an amount that
does not exceed the amount replaced, refinanced or refunded, and is made in the
same Person as the Investment replaced, refinanced or refunded;
     (9) loans and advances to employees, directors, managers or consultants of
Hoidco, the Company or any of the Company Subsidiaries for reasonable and
customary business related travel expenses, moving expenses and similar
expenses, in each case incurred in the ordinary course of business whether or
not consistent with past practice, and payroll advances;
     (10) any Investment acquired by the Company or any Company Subsidiary
          (a) in exchange for any other Investment or accounts receivable held
by the Company or any Company Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of such other Investment
or accounts receivable or
          (b) as a result of a foreclosure by the Company or any Company
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
     (11) Hedging Obligations permitted under Section 4.09(b)(11) hereof;
     (12) Investments to the extent the payment for which consists of Equity
Interests of the Company or any of its direct or indirect parent (exclusive of
Disqualified Stock); provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under Section 4.07 hereof;
     (13) any Investments in or repurchases of the Notes;
     (14) receivables owing to the Company or any Company Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (15) Indebtedness permitted under Section 4.09 to the extent it constitutes
an Investment;
     (16) any Investments received in compromise or resolution of
(A) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Company or any Company Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;
     (17) upfront payments, signing bonuses and similar payments paid to agents
and guaranties of agent commissions, in each case in the ordinary course of
business and consistent with past practice; and
     (18) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (18) that are
at that time outstanding, not to exceed $25.0 million (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value).
     “Permitted Liens” means, with respect to any Person:

21



--------------------------------------------------------------------------------



 



     (a) Liens on assets of the Company or any of the Guarantors securing Credit
Facilities pursuant to clause (b)(l) of Section 4.09;
     (b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, old age pensions, or other social security or
retirement benefits, or similar legislation, or deposits to secure bids,
tenders, contracts (other than for the payment of Indebtedness for borrowed
money) or leases to which such Person is a party, or deposits as security for
contested taxes or import duties or for the payment of rent;
     (c) to the extent imposed by law, landlords’, carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens, in each case for sums overdue for a
period of not more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding in good faith
with an appeal or other proceedings for review;
     (d) Liens for taxes, assessments or other governmental charges or claims
overdue for a period of not more than 30 days or subject to penalties for
nonpayment or which are being contested in good faith by appropriate
proceedings;
     (e) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
securing bonds required by applicable state regulatory licensing requirements or
letters of credit or bank guarantees or similar instruments in lieu of such
items or to support the issuance thereof issued pursuant to the request of and
for the account of such Person in the ordinary course of its business, in an
amount outstanding not to exceed $25.0 million; provided, however that there
shall be no dollar limitation on any such Liens to the extent the bonds were
required by applicable state regulatory licensing requirements or any appeal
bonds posted in connection with litigation;
     (f) Liens securing Indebtedness permitted to be incurred pursuant to
Sections 4.09(b)(4) or (5); provided, that Liens securing Indebtedness permitted
to be incurred pursuant to clauses (b)(4) and (5) are solely on the assets
financed, purchased, constructed, improved, acquired or assets of the acquired
entity, as the case may be, and the proceeds and products thereof and accessions
thereto;
     (g) Liens created for the benefit of (or to secure) the Notes (or the Note
Guarantees) subject to the Intercreditor Agreement;
     (h) Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided further that such Liens may not extend to any other
property owned by the Company or any Company Subsidiary and that such Liens are
released within 30 days of such Person becoming a Subsidiary;
     (i) Liens on property at the time the Company or a Company Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any Company Subsidiary; provided ,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; and provided further that the Liens may not
extend to any other property owned by the Company or any Company Subsidiary;
     (j) Liens securing Hedging Obligations incurred pursuant to
Section 4.09(b)(11);

22



--------------------------------------------------------------------------------



 



     (k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
     (1) Liens existing on the Closing Date set forth on Schedule 1.1
(b) hereto;
     (m) any Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien of
the type referred to in clauses (a), (f), (g), (i) and (1); provided, however,
that (x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property and the proceeds
and products thereof), and (y) the Indebtedness secured by such Lien at such
time is not increased to any amount greater than the sum of (A) the outstanding
principal amount of the Indebtedness permitted pursuant to such clause (a), (f),
(g), (i) and (1) and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement;
     (n) Liens in favor of Holdco, the Company or any Company Subsidiary;
     (o) licenses, sublicenses, leases or subleases that do not materially
impair their use in the operation of the business of Holdco, the Company and the
Company Subsidiaries, taken as a whole;
     (p) Liens solely on any cash earnest money deposits relating to asset sales
or acquisition not in the ordinary course in connection with any letter of
intent or purchase agreement not prohibited by this Indenture;
     (q) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
     (r) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (s) minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties;
     (t) deposits made in the ordinary course of business to secure liability to
insurance carriers;
     (u) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (v) Liens (i) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business, and (iii) in favor of banking institutions arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;
     (w) Liens deemed to exist in connection with Repurchase Agreements;
provided that such Liens do not extend to any assets other than those that are
the subject of such Repurchase Agreements;

23



--------------------------------------------------------------------------------



 



     (x) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (y) set-off rights arising in the ordinary course of business;
     (z) any attachment or judgment Lien against Holdco, the Company or any
Company Subsidiary, or any property of Holdco, the Company or any Company
Subsidiary, so long as such Lien secures claims not otherwise constituting an
Event of Default;
     (aa) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdco, the Company or any Company Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdco, the Company and the Company Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of Holdco, the Company
or any Company Subsidiary in the ordinary course of business;
     (bb) Liens securing Indebtedness or other obligations of Company
Subsidiaries owing to the Company or another Company Subsidiary permitted to be
incurred in accordance with Section 4.09 hereof;
     (cc) restrictive contractual obligations with respect to assets comprising
the Payment Instruments Funding Amounts or Payment Service Obligations, provided
that such contractual obligations are no more restrictive in nature than those
in effect on the Closing Date;
     (dd) ordinary course of business contractual obligations with clearing
banks relative to clearing accounts, provided that such contractual obligations
are no more restrictive in nature than those in effect on the Closing Date;
     (ee) the deposit or pre-funding of amounts in escrow pursuant to
contractual obligations contained in customer agreements securing obligations
not exceeding $25.0 million in the aggregate; and
     (ff) other Liens securing obligations not otherwise permitted by this
definition not exceeding $100.0 million in the aggregate.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
     “PIK Interest” means interest paid in the form of increasing the
outstanding principal amount of the Notes.
     “PIK Payment” means an interest payment made by increasing the outstanding
principal amount of the Notes.
     ’’preferred stock” means any Equity Interest with preferential rights of
payment of dividends or distributions or upon liquidation, dissolution, or
winding up. For purposes hereof, the amount (or principal amount) of any
preferred stock shall be equal to the greater of its voluntary or involuntary
liquidation preference.

24



--------------------------------------------------------------------------------



 



     “Private Placement Legend” means the legend set forth in Section 2.06(f)(1)
hereof to be placed on all Notes issued under this Indenture.
     “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
     “Qualified Equity Offering” means a public offering or private placement of
Equity Interests (other than Disqualified Stock) of Holdco and any direct or
indirect parent of Holdco; provided that the net proceeds thereof are
contributed by Holdco or such parent to the Company and, in turn, by the Company
to the MoneyGram as common equity.
     “Record Date” means for the interest payable on any applicable Interest
Payment Date with respect to the Notes, March 15, June 15, September 15 and
December 15 (whether or not a Business Day) immediately preceding such Interest
Payment Date.
     “reference period” has the meaning assigned to it in the definition of
“Fixed Charge Coverage Ratio.”
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the Closing Date, as amended, supplemented, restated or otherwise
modified from time to time, among the Company, the Guarantors and the Initial
Purchasers.
     “Registration Statement” means a Shelf Registration Statement and/or an S-1
Registration Statement as defined in the Registration Rights Agreement.
     “Regulation S” means Regulation S promulgated under the Securities Act.
     “Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as appropriate.
     “Regulation S Permanent Global Note” means a permanent Global Note in the
form of Exhibit A-1 hereto bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Regulation S Temporary Global Note upon
expiration of the Restricted Period.
     “Regulation S Temporary Global Note” means a temporary Global Note in the
form of Exhibit A-2 hereto deposited with or on behalf of and registered in the
name of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.
     “Repurchase Agreement” means an agreement of a Person to purchase Cash and
Cash Equivalents arising out of or in connection with the sale of the same or
substantially similar Cash and Cash Equivalents.
     “Required Holders” means at any time the Holders of at least a majority of
the amount of Notes then outstanding.
     “Responsible Officer,” when used with respect to the Trustee, means any
officer within the corporate trust department of the Trustee (or any successor
group of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated

25



--------------------------------------------------------------------------------



 



officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.
     “Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
     “Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Investment Portfolio” means assets of the Company and its
Subsidiaries, which are restricted by state law, contract or otherwise
designated by the Company for the payment of Payment Service Obligations.
     “Restricted Period” the period of forty-one (41) consecutive days beginning
on and including the day on which Notes were first offered to persons other than
distributors (as defined in Regulation S) in reliance on Regulation S.
     “Rule 144” means Rule 144 promulgated under the Securities Act.
     “Rule I44A” means Rule 144A promulgated under the Securities Act.
     “Rule 903” means Rule 903 promulgated under the Securities Act.
     “Rule 904” means Rule 904 promulgated under the Securities Act.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor to its rating agency group.
     “Scheduled Restricted Investments” means the securities listed on
Schedule 1.1(c) hereto.
     “SEC” means the Securities and Exchange Commission.
     “SEC Documents” means, if Holdco is subject to the reporting requirements
of Section 13(a) or Section 15(d) of the Exchange Act, Holdco’s latest Annual
Report on Form I0-K under the Exchange Act.
     “Second Priority Liens” means all Liens that secure the Notes and the Note
Guarantees, which Liens are subordinated to the First Priority Liens in
accordance with the Intercreditor Agreement.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Security Documents” means the security agreements, pledge agreements,
collateral assignments and related and ancillary agreements, certificates,
instruments and documents, as amended, supplemented, restated, amended and
restated, renewed, replaced or otherwise modified from time to time, creating
the Second Priority Liens in the Collateral.
     “Sell Down Date” means the 91st day following the date on which the Initial
Purchasers cease to constitute the Required Holders.

26



--------------------------------------------------------------------------------



 



     “Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.
     “Similar Business” means (a) the global funds transfer and payment services
business conducted by the Company and its Subsidiaries, (b) any other business
described under the heading “Business” in Holdco’s Annual Report on Form 10-K
under the Exchange Act for the fiscal year ended December 31, 2006, and (c) any
business that is similar, reasonably related, incidental, complementary or
ancillary thereto or any reasonable extension thereof.
     “SPEs” means Ferrum Trust, a Delaware business trust, Tsavorite Trust, a
Delaware business trust, Hematite Trust, a Delaware business trust, Monazite
Trust, a Delaware business trust, and, to the extent the formation thereof is
not prohibited by the Indenture, any Wholly-Owned Subsidiary of the Company or
trust (which is consolidated with the Company for financial statement purposes),
in each case formed for the limited organizational purpose of isolating a
limited and specified pool of assets with respect to rights and obligations
pursuant to Payment Service Obligations, which assets shall consist solely of
(i) Cash and Cash Equivalents, (ii) Accounts Receivable and (iii) interest rate
Hedging Obligations that relate to Highly Rated Investments and Payment Service
Obligations. The Specified SRI Subsidiary shall not be deemed to be an SPE.
     “Sponsors” means the Lead Sponsor, GSCP and GSMP.
     “Subordinated Indebtedness” means:
     (a) with respect to the Company, any Indebtedness of the Company which is
by its terms subordinated in right of payment or in respect of the proceeds of
any collateral to the Notes, and
     (b) with respect to any Guarantor, any Indebtedness of such Guarantor which
is by its terms subordinated in right of payment or in respect of the proceeds
of any collateral to the guarantee of such Guarantor.
     “Subsidiary” means, with respect to any Person:
     (a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof and
     (b) any partnership, joint venture, limited liability company or similar
entity of which
     (1) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and
     (2) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity;

27



--------------------------------------------------------------------------------



 



     (c) any SPE.
     “Subsidiary Guarantor” means any Subsidiary which is a Guarantor.
     “TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb),
as amended, as in effect on the date hereof.
     “total assets” of any Person shall mean total assets of such Person and its
Subsidiaries, if any, on a consolidated basis in accordance with GAAP, as of the
most recent balance sheet of such Person.
     “Total Indebtedness” means, as of any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Transactions” has the meaning set forth in the Note Purchase Agreement.
     “Treasury Rate” means, as of any Redemption Date, the yield to maturity as
of such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to the fifth anniversary of
the Closing Date; provided, however, that if the period from the Redemption Date
to the fifth anniversary of the Closing Date, is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.
     “Trustee” means Deutsche Bank Trust Company Americas, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
     “U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated
under the Securities Act.
     “Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.
     “Unrestricted Definitive Note” means a Definitive Note that does not bear
and is not required to bear the Private Placement Legend.
     “Unrestricted Global Note” means a Global Note that does not bear and is
not required to bear the Private Placement Legend.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
     “Weighted Average Life to Maturity”means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing
     (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by

28



--------------------------------------------------------------------------------



 



     (b) the sum of all such payments.
     “Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.
Section 1.02 Other Definitions.

              Defined       in   Term   Section  
 
       
“Acceptable Commitment”
    4.10  
“Affiliate Transaction”
    4.11  
“Asset Sale Offer”
    4.10  
“Authentication Order”
    2.02  
“Change of Control Offer”
    4.15  
“Change of Control Payment”
    4.15  
“Change of Control Payment Date”
    4.15  
“Covenant Defeasance”
    8.03  
“DTC”
    2.03  
“Event of Default”
    6.01  
“Excess Proceeds”
    4.10  
“Excess SRI Proceeds”
    4.07  
“Legal Defeasance”
    4.09  
“incur”
    8.02  
“Offer Amount”
    3.09  
“Offer Period”
    3.09  
“Paying Agent”
    2.03  
“Permitted Indebtedness”
    4.09  
“Purchase Date”
    3.09  
“Redemption Date”
    3.07  
“Refinancing Indebtedness”
    4.09  
“Registrar”
    2.03  
“Restated Financial Statements”
    6.01  
“Restricted Payments”
    4.07  
“Specified SRI Sales”
    4.07  
“Specified SRI Subsidiary”
    4.28  
“Subsequent Financial Statements”
    6.01  
“Successor Company”
    5.01  
“Successor Person”
    10.04  

Section 1.03 Rules of Construction.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to
it; and shall be construed, in accordance with GAAP;
     (3) “or” is not exclusive;

29



--------------------------------------------------------------------------------



 



     (4) words in the singular include the plural, and in the plural include the
singular;
     (5) “will” shall be interpreted to express a command;
     (6) the word “including” means “including without limitation”;
     (7) any reference to any Person shall be construed to include such Person’s
successors and permitted assigns;
     (8) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);
     (9) for purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”;
     (10) provisions apply to successive events and transactions; and
     (11) references to sections of or rules under the Securities Act will be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.
ARTICLE 2
THE NOTES
Section 2.01 Form and Dating.
     (a) General. The Notes and the Trustee’s certificate of authentication will
be substantially in the form of Exhibits A-1 and A-2 hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be initially issued in minimum denominations of $2,000 and integral multiples of
$1,000 in excess thereof; provided, however, that payments of PIK Interest shall
be made in denominations of $1.00 and integral multiples of $1.00 rounded up to
the nearest whole dollar and thus Notes increased by PIK Payments may be in
integral multiples other than $1,000.
     The terms and provisions contained in the Notes will constitute, and are
hereby expressly made, a part of this Indenture and the Company, the Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby. However, to the
extent any provision of any Note conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.
     (b) Global Notes. Notes issued in global form will be substantially in the
form of Exhibits A-1 or A-2 hereto (including the Global Note Legend thereon and
the “Schedule of Exchanges of Interests in the Global Note” attached thereto).
Notes issued in definitive form will be substantially in the form of Exhibit A-1
hereto (but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon (and giving effect to any
PIK Interest made thereon by increasing the aggregate principal amount of such
Global Note) and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions and payment of PIK Interest
made

30



--------------------------------------------------------------------------------



 



thereon by increasing the aggregate principal amount of such Global Note. Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the aggregate principal amount of outstanding Notes represented thereby will
be made by the Trustee or the Custodian, at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by
Section 2.06 hereof.
     (c) Temporary Global Notes. Notes offered and sold in reliance on
Regulation S will be issued initially in the form of the Regulation S Temporary
Global Note, which will be deposited on behalf of the purchasers of the Notes
represented thereby with the Trustee as custodian for the Depositary, and
registered in the name of the Depositary or the nominee of the Depositary for
the accounts of designated agents holding on behalf of Euroclear or Clearstream,
duly executed by the Company and authenticated by the Trustee as hereinafter
provided. The Restricted Period will be terminated upon the receipt by the
Trustee of:
     (1) a written certificate from the Depositary, together with copies of
certificates from Euroclear and Clearstream certifying that they have received
certification of non-United States Beneficial Ownership of 100% of the aggregate
principal amount of the Regulation S Temporary Global Note (except to the extent
of any Beneficial Owners thereof who acquired an interest therein during the
Restricted Period pursuant to another exemption from registration under the
Securities Act and who will take delivery of a Beneficial Ownership interest in
a 344A Global Note or an IAI Global Note bearing a Private Placement Legend, all
as contemplated by Section 2.06(b) hereof); and
     (2) an Officer’s Certificate from the Company.
     Following the termination of the Restricted Period, beneficial interests in
the Regulation S Temporary Global Note will be exchanged for beneficial
interests in the Regulation S Permanent Global Note pursuant to the Applicable
Procedures. Simultaneously with the authentication of the Regulation S Permanent
Global Note, the Trustee will cancel the Regulation S Temporary Global Note. The
aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.
     (d) Euroclear and Clearstream, Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note that are held by Participants through
Euroclear or Clearstream.
Section 2.02 Execution and Authentication.
     At least one Officer must sign the Notes for the Company by manual,
facsimile or electronic image scan signature.
     If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note will nevertheless be valid.
     A Note will not be valid or obligatory for any purpose or entitled to any
benefits under this Indenture until authenticated substantially in the form of
Exhibits A-1 or A-2 hereto by the manual signature of the Trustee. The signature
will be conclusive evidence that the Note has been duly authenticated under this
Indenture.

31



--------------------------------------------------------------------------------



 



     The Trustee will, upon receipt of a written order of the Company signed by
an Officer (an “Authentication Order”), authenticate Notes for original issue
that may be validly issued under this Indenture. The aggregate principal amount
of Notes outstanding at any time may not exceed the aggregate principal amount
of Notes authorized for issuance by the Company pursuant to one or more
Authentication Orders, except as provided in Section 2.07 hereof and PIK
Payments in accordance with the terms of the Notes.
     On any Interest Payment Date on which the Company pays PIK Interest with
respect to a Global Note, the Trustee shall increase the principal amount of
such Global Note by an amount equal to the interest payable, rounded up to the
nearest $1.00, for the relevant interest period on the principal amount of such
Global Note as of the relevant Record Date for such Interest Payment Date, to
the credit of the Holders on such Record Date, pro rata in accordance with their
interests, and an adjustment shall be made on the books and records of the
Trustee (if it is then the Custodian for such Global Note) with respect to such
Global Note, by the Trustee or the Custodian, to reflect such increase.
     The Trustee may appoint an authenticating agent acceptable to the Company
to authenticate Notes. An authenticating agent may authenticate Notes whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.
Section 2.03 Registrar and Paying Agent.
     The Company will maintain an office or agency where Notes may be presented
for registration of transfer or for exchange (“Registrar”) and an office or
agency where Notes may be presented for payment (“Paying Agent”). The Registrar
will keep a register of the Notes and of their transfer and exchange. The
Registrar will also facilitate the transfer of the Notes on behalf of the
Company in accordance with Section 2.06 hereof. The Company may appoint one or
more co-registrars and one or more additional paying agents. The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent. The Company may change any Paying Agent or Registrar
without notice to any Holder. The Company will notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Company
fails to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Company or any of its Subsidiaries may act as
Paying Agent or Registrar.
     The Company initially appoints The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes.
     The Company initially appoints the Trustee to act as the Registrar and
Paying Agent and to act as Custodian with respect to the Global Notes.
Section 2.04 Paying Agent to Hold Money in Trust.
     The Company will require each third-party Paying Agent other than the
Trustee to agree in writing that the Paying Agent will hold in trust for the
benefit of Holders or the Trustee all money held by the Paying Agent for the
payment of principal, premium, if any, or interest on the Notes, and will notify
the Trustee of any default by the Company in making any such payment. While any
such default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee. The Company at any time may require a Paying Agent to
pay all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Company) will have no further liability for the
money. If the Company or a Subsidiary acts as Paying Agent, it will segregate
and hold in a separate trust fund for the benefit of the Holders all money held
by it as Paying Agent. Upon any

32



--------------------------------------------------------------------------------



 



bankruptcy or reorganization proceedings relating to the Company, the Trustee
will serve as Paying Agent for the Notes.
Section 2.05 Holder Lists.
     The Trustee will preserve in as current a form as is reasonably practicable
the most recent list available to it of the names and addresses of all Holders.
If the Trustee is not the Registrar, the Company will furnish to the Trustee at
least seven Business Days before each Interest Payment Date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders of Notes.
Section 2.06 Transfer and Exchange.
     (a) Transfer and Exchange of Global Notes. A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes will be exchanged by
the Company for Definitive Notes if:
     (1) the Company delivers to the Trustee notice from the Depositary that it
is unwilling or unable to continue to act as Depositary or that it is no longer
a clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary;
     (2) the Company in its sole discretion determines that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee; provided that in no event shall
the Regulation S Temporary Global Note be exchanged by the Company for
Definitive Notes prior to (A) the expiration of the Restricted Period and
(B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B) under the Securities Act; or
     (3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes.
     Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note, except
for Definitive Notes issued subsequent to any of the preceding events in (1) or
(2) above and pursuant to Section 2.06(c) hereof. A Global Note may not be
exchanged for another Note other than as provided in this Section 2.06(a),
however, beneficial interests in a Global Note may be transferred and exchanged
as provided in Section 2.06(b) or (c) hereof.
     (b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

33



--------------------------------------------------------------------------------



 



     (1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than to a “distributor” (as defined in Rule
902(d) of Regulation S) and other than pursuant to Rule 144A). No written orders
or instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(l).
     (2) All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(1) above, the transferor of such
beneficial interest must deliver to the Registrar either:
     (A) both:
     (i) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged; and
     (ii) instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or
     (B) both:
     (i) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and
     (ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above;
provided that in no event shall Definitive Notes be issued upon the transfer or
exchange of beneficial interests in the Regulation S Temporary Global Note.prior
to (A) the expiration of the Restricted Period and (B) the receipt by the
Registrar of any certificates required pursuant to Rule 903 under the Securities
Act.
Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 2.06(g)
hereof.
     (3) Transfer of Beneficial Interests in a Restricted Global Note to Another
Restricted Global Note. A beneficial interest in any Restricted Global Note may
be transferred to a Person who takes delivery thereof in the form of a
beneficial interest in another Restricted Global Note if

34



--------------------------------------------------------------------------------



 



the transfer complies with the requirements of Section 2.06(b)(2) above and the
Registrar receives the following:
     (A) if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(1) thereof or, if permitted by the Applicable Procedures item (3) thereof;
     (B) if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Temporary Global Note or the Regulation S Permanent
Global Note, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (2) thereof; or
     (C) if the transferee will take delivery in the form of a beneficial
interest in the IAI Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications, certificates and
Opinion of Counsel required by item (3) thereof, if applicable.
     (4) Transfer or Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in an Unrestricted Global Note. A beneficial
interest in any Restricted Global Note may be exchanged by any holder thereof
for a beneficial interest in an Unrestricted Global Note or transferred to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer otherwise complies with the
requirements of Section 2.06(b)(2) above and:
     (A) such transfer is effected pursuant to any Registration Statement in
accordance with the Registration Rights Agreement; or
     (B) the Registrar receives the following:
     (i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or
     (ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (B), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
If any such transfer is effected pursuant to subparagraph (A) or (B) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one

35



--------------------------------------------------------------------------------



 



or more Unrestricted Global Notes in an aggregate principal amount equal to the
aggregate principal amount of beneficial interests transferred pursuant to
subparagraph (A) or (B) above. Beneficial interests in an Unrestricted Global
Note cannot be exchanged for, or transferred to Persons who take delivery
thereof in the form of, a beneficial interest in a Restricted Global Note.
(c) Transfer or Exchange of Beneficial Interests in Global Notes for Definitive
Notes.
     (1) Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon the occurrence
of any of the events in subsection (1) of Section 2.06(a) hereof and receipt by
the Registrar of the following documentation:
     (A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder to the effect set forth in Exhibit C hereto,
including the certifications in item (2)(a) thereof;
     (B) if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (1) thereof;
     (C) if such beneficial interest is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
     (D) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
     (E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;
     (F) if such beneficial interest is being transferred to the Company or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or
     (G) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2,06(c) shall be
registered

36



--------------------------------------------------------------------------------



 



in such name or names and in such authorized denomination or denominations as
the holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall deliver such Definitive Notes to the Persons in whose names
such Notes are so registered. Any Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(1) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.
     (2) Beneficial Interests in Regulation S Temporary Global Note to
Definitive Notes. Notwithstanding Sections 2.06(c)(1)(A) and (C) hereof, a
beneficial interest in the Regulation S Temporary Global Note may not be
exchanged for a Definitive Note or transferred to a Person who takes delivery
thereof in the form of a Definitive Note prior to (A) the expiration of the
Restricted Period and (B) the receipt by the Registrar of any certificates
required pursuant to Rule 903(b)(3)(ii)(B) under the Securities Act, except in
the case of a transfer pursuant to an exemption from the registration
requirements of the Securities Act other than Rule 903 or Rule 904.
     (d) Transfer and Exchange of Definitive Notes for Beneficial Interests.
     (1) Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes. If any Holder of a Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note or to transfer
such Restricted Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in a Restricted Global Note, then, upon receipt by
the Registrar of the following documentation:
     (A) if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;
     (B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;
     (C) if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
     (D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
     (E) if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable; or
     (F) if such Restricted Definitive Note is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof,

37



--------------------------------------------------------------------------------



 



the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.
     (2) Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if:
     (A) such transfer is effected pursuant to any Registration Statement in
accordance with the Registration Rights Agreement; or
     (B) the Registrar receives the following:
     (i) if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(c) thereof; or
     (ii) if the Holder of such Definitive Notes proposes to transfer such Notes
to a Person who shall take delivery thereof in the form of a beneficial interest
in the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof,
and, in each such case set forth in this subparagraph (B), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Securities Act Legend are no longer
required in order to maintain compliance with the Securities Act.
Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.
     (3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Unrestricted Definitive Note to a Person who takes delivery thereof in the form
of a beneficial interest in an Unrestricted Global Note at any time. Upon
receipt of a request for such an exchange or transfer, the Trustee will cancel
the applicable Unrestricted Definitive Note and increase or cause to be
increased the aggregate principal amount of one of the Unrestricted Global
Notes.
If any such exchange or transfer from a Definitive Note to a beneficial interest
in an Unrestricted Global Note is effected pursuant to subparagraphs (2)(A),
(2)(B) or (3) above at a time when an Unrestricted Global Note has not yet been
issued, the Company will issue and, upon receipt of an Authentication Order in
accordance with Section 2.02, the Trustee will authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
principal amount of Definitive Notes so transferred.

38



--------------------------------------------------------------------------------



 



     (e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar will register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, Opinions of Counsel, documents and
information, as applicable, required pursuant to the following provisions of
this Section 2.06(e).
     (1) Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
     (A) if the transfer will be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
     (B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
     (C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.
     (2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:
     (A) any such transfer is effected pursuant to any Registration Statement in
accordance with the Registration Rights Agreement; or
     (B) the Registrar receives the following:
     (i) if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item (1)(d)
thereof; or
     (ii) if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (B), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement

39



--------------------------------------------------------------------------------



 



Legend are no longer required in order to maintain compliance with the
Securities Act.
Upon satisfaction of the conditions of any of the clauses of this
Section 2.06(e)(2), the Trustee shall cancel the prior Restricted Definitive
Note and the Company shall execute, and upon receipt of an Authentication Order
in accordance with Section 2.02 hereof, the Trustee shall authenticate and
deliver an Unrestricted Definitive Note in the appropriate aggregate principal
amount to the Person designated by the Holder of such prior Restricted
Definitive Note in instructions delivered to the Registrar by such Holder.
     (3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Note pursuant to the instructions from the Holder
thereof.

     (f) Legends. The following legends will appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.

     (1) Private Placement Legend. Each Global Note and each Definitive Note
(and all Notes issued in exchange therefor or substitution thereof) shall bear
the legend in substantially the following form:
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR (4) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.”
     (2) Global Note Legend. Each Global Note will bear a legend in
substantially the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

40



--------------------------------------------------------------------------------



 



UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55
WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH
OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”
     (3) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note will bear a legend in substantially the following form:
     “THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.”
     (g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
     (h) General Provisions Relating to Transfers and Exchanges.
     (1) To permit registrations of transfers and exchanges, the Company will
execute and the Trustee will authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.
     (2) No service charge will be made to a Holder of a beneficial interest in
a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09,
4.10, 4.15 and 9.04 hereof).

41



--------------------------------------------------------------------------------



 



     (3) The Registrar will not be required to register the transfer of or
exchange of any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
     (4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes, made in accordance
with this Section 2.06, will be the valid obligations of the Company, evidencing
the same debt, and entitled to the same benefits under this Indenture, as the
Global Notes or Definitive Notes surrendered upon such registration of transfer
or exchange.
     (5) Neither the Registrar nor the Company will be required:
     (A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of mailing of
a notice of redemption of Notes selected for redemption under Section 3.02
hereof and ending at the close of business on the day of such mailing;
     (B) to register the transfer of or to exchange any Note selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part; or
     (C) to register the transfer of or to exchange a Note between a Record Date
and the next succeeding Interest Payment Date.
     (6) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of the principal of and interest on such Notes and
for all other purposes, and none of the Trustee, any Agent or the Company shall
be affected by notice to the contrary.
     (7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
     (8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile or electronic
image scan.
     (9) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants or
Beneficial Owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
     (10) Neither the Trustee nor any Agent shall have any responsibility for
any actions taken or not taken by the Depositary.

42



--------------------------------------------------------------------------------



 



Section 2.07 Replacement Notes.
     If any mutilated Note is surrendered to the Trustee or the Company and the
Company receives evidence to its reasonable satisfaction of the destruction,
loss or theft of any Note, the Company will issue and the Trustee, upon receipt
of an Authentication Order, will authenticate a replacement Note if the
Company’s reasonable requirements are met. An indemnity bond must be supplied by
the Holder that is sufficient in the judgment of the Trustee and the Company to
protect the Company, the Trustee, any Agent and any authenticating agent from
any loss that any of them may suffer if a Note is replaced. The Company may
charge for its expenses in replacing a Note.
     Every replacement Note issued in accordance with this Section 2.07 is an
additional obligation of the Company and will be entitled to all of the benefits
of this Indenture equally and proportionately with all other Notes duly issued
hereunder.
Section 2.08 Outstanding Notes.
     The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.
     If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser (as defined in Section 8-303 of
the Uniform Commercial Code).
     If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
     If the Paying Agent (other than the Company, a Subsidiary or an Affiliate
of any thereof) holds, on a Redemption Date or maturity date, money sufficient
to pay Notes (or portions thereof) payable on that date, then on and after that
date such Notes (or portions thereof) will be deemed to be no longer outstanding
and will cease to accrue interest.
Section 2.09 Treasury Notes.
     In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company or any Guarantor, or by any Person directly or indirectly controlling,
or controlled by or under direct or indirect common control with the Company or
any Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any
such direction, waiver or consent, only Notes that the Company has so notified
in writing the Trustee are so owned will be so disregarded. Notes so owned which
have been pledged in good faith shall not be disregarded if the pledgee is not
the Company, a Guarantor or any obligor upon the Notes or any Affiliate of the
Company, a Guarantor or of such other obligor.
Section 2.10 Temporary Notes.
     Until certificates representing Notes are ready for delivery, the Company
may prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Company considers

43



--------------------------------------------------------------------------------



 



appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company will prepare and the Trustee
will authenticate upon receipt of an Authentication Order definitive Notes in
exchange for temporary Notes.
     Holders, and beneficial holders, as the case may be, of temporary Notes
will be entitled to all of the benefits of this Indenture.
Section 2.11 Cancellation.
     The Company at any time may deliver Notes to the Trustee for cancellation.
The Registrar and Paying Agent will forward to the Trustee any Notes surrendered
to them for registration of transfer, exchange or payment. The Trustee or, at
the discretion of the Trustee, the Registrar or the Paying Agent and no one else
will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of canceled Notes in
accordance with its customary procedures (subject to the record retention
requirement of the Exchange Act). The Company may not issue new Notes to replace
Notes that it has paid or that have been delivered to the Trustee for
cancellation.
Section 2.12 Defaulted Interest.
     If the Company defaults in a payment of interest on the Notes, it shall pay
the defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest to the Persons who are Holders on a subsequent
special record date, in each case at the rate provided in the Notes and in
Section 4.01 hereof. The Company shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment. The Trustee shall fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest. The Trustee shall promptly notify the Company of such special record
date. At least 15 days before the special record date, the Company (or, upon the
written request of the Company, the Trustee in the name and at the expense of
the Company) shall mail or cause to be mailed, first-class postage prepaid, to
each Holder a notice at his or her address as it appears in the Note Register
that states the special record date, the related payment date and the amount of
such interest to be paid.
     Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall cany the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.
Section 2.13 Calculation of Principal Amount of Notes.
     The aggregate principal amount of the Notes, at any date of determination,
shall be the principal amount of the Notes, including any increase in the
principal amount thereof as a result of a PIK Payment, at such date of
determination. With respect to any matter requiring consent, waiver, approval or
other action of the Holders of a specified percentage of the principal amount of
all the Notes, such percentage shall be calculated, on the relevant date of
determination, by dividing (a) the principal amount, as of such date of
determination, of Notes, the Holders of which have so consented by (b) the
aggregate principal amount, as of such date of determination, of the Notes then
outstanding, in each case, as determined in accordance with the preceding
sentence, Section 2.08 and Section 2.09 of this Indenture. Any such calculation
made pursuant to this Section 2.13 shall be made by the Company and delivered to
the Trustee pursuant to an Officer’s Certificate.

44



--------------------------------------------------------------------------------



 



Section 2.14 CUSIP Numbers.
     The Company in issuing the Notes may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Company will promptly notify the Trustee in
writing of any change in the “CUSIP” numbers.
ARTICLE 3
REDEMPTION AND PREPAYMENT
Section 3.01 Notices to Trustee.
     If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least
30 days but not more than 60 days before a Redemption Date, an Officer’s
Certificate setting forth and certifying:
     (1) the clause of this Indenture pursuant to which the redemption shall
occur;
     (2) the Redemption Date;
     (3) the principal amount of Notes to be redeemed; and
     (4) the redemption price;
Section 3.02 Selection of Notes to Be Redeemed or Purchased.
     If less than all of the Notes are to be redeemed or purchased in an offer
to purchase at any time, the Trustee will select Notes for redemption or
purchase on a pro rata basis to the extent practicable unless otherwise required
by law or applicable stock exchange requirements. If selection on a pro rata
basis is not practicable for any reason, the Trustee shall select Notes by lot
or by such other method the Trustee shall deem fair and appropriate.
     In the event of partial redemption or purchase by lot, the particular Notes
to be redeemed or purchased will be selected, unless otherwise provided herein,
not less than 30 nor more than 60 days prior to the redemption or purchase date
by the Trustee from the outstanding Notes not previously called for redemption
or purchase.
     The Trustee will promptly notify the Company in writing of the Notes
selected for redemption or purchase and, in the case of any Note selected for
partial redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof, except in cases of PIK Interest;
except that if all of the Notes of a Holder are to be redeemed or purchased, the
entire outstanding amount of Notes held by such Holder, even if not a multiple
of $1,000, shall be redeemed or purchased. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
or purchase also apply to portions of Notes called for redemption or purchase.

45



--------------------------------------------------------------------------------



 



Section 3.03 Notice of Redemption.
     Subject to the provisions of Section 3.09 hereof, at least 30 days but not
more than 60 days before a Redemption Date, the Company will mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a Redemption Date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture pursuant to Articles 8 or 13 hereof.
     The notice will identify the Notes (including CUSIP number(s)) to be
redeemed and will state:
(1) the Redemption Date;
(2) the appropriate method for calculation of the redemption price, but need not
include the redemption price itself; the actual redemption price shall be set
forth in an Officer’s Certificate delivered to the Trustee no later than two
(2) Business Days prior to the Redemption Date unless the redemption is pursuant
to Section 3.07(a) hereof, in which case such Officer’s Certificate should be
delivered on the Redemption Date;
(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;
(4) the name and address of the Paying Agent;
(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;
(6) that, unless the Company defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
Redemption Date;
(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
     At the Company’s request, the Trustee will give the notice of redemption in
the Company’s name and at its expense; provided, however, that the Company has
delivered to the Trustee, at least 35 days prior to the Redemption Date, an
Officer’s Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.
     The Company may provide in the notice of redemption that payment of the
redemption price and performance of the Company’s obligations with respect to
such redemption or purchase may be performed by another Person.
Section 3.04 Effect of Notice of Redemption.
     Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the Redemption
Date at the redemption price. A

46



--------------------------------------------------------------------------------



 



notice of redemption may not be conditional, except as provided in
Section 3.07(d). The notice, if mailed in a manner herein provided, shall be
conclusively presumed to have been given, whether or not the Holder receives
such notice. In any case, failure to give such notice by mail or any defect in
the notice to the Holder of any Note designated for redemption in whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Note. Subject to Section 3.05 hereof, on and after the Redemption Date,
interest ceases to accrue on Notes or portions of Notes called for redemption.
Section 3.05 Deposit of Redemption or Purchase Price.
     Prior to 10:00 a.m. (New York City time) on the Redemption Date or purchase
date, the Company will deposit with the Trustee or with the Paying Agent money
sufficient to pay the redemption or purchase price of and accrued and unpaid
interest on all Notes to be redeemed or purchased on that date. The Trustee or
the Paying Agent will promptly and in any event within two Business Days, return
to the Company any money deposited with the Trustee or the Paying Agent by the
Company in excess of the amounts necessary to pay the redemption or purchase
price of, and accrued interest on, all Notes to be redeemed or purchased.
     If the Company complies with the provisions of the preceding paragraph, on
and after the Redemption Date or purchase date, interest will cease to accrue on
the Notes or the portions of Notes called for redemption, whether such Notes are
presented for payment. If a Note is redeemed or purchased on or after a Record
Date but on or prior to the related Interest Payment Date, then any accrued and
unpaid interest to the Redemption Date shall be paid to the Person in whose name
such Note was registered at the close of business on such Record Date. If any
Note called for redemption or purchase is not so paid upon surrender for
redemption or purchase because of the failure of the Company to comply with the
preceding paragraph, interest shall be paid on the unpaid principal, from the
Redemption Date or purchase date until such principal is paid, and to the extent
lawful on any interest accrued to the Redemption Date not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.
Section 3.06 Notes Redeemed or Purchased in Part.
     Upon surrender of a Note that is redeemed or purchased in part, the Company
will issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered. It is understood that, notwithstanding anything in this Indenture
to the contrary, only an Authentication Order and not an Opinion of Counsel or
Officer’s Certificate of the Company is required for the Trustee to authenticate
such new Note.
Section 3.07 Optional Redemption,
     (a) At any time prior to the fifth anniversary of the Closing Date, the
Company may on any one or more occasions redeem all or any part of the Notes,
upon not less than 30 nor more than 60 days’ prior notice, at a redemption price
equal to 100% of the then outstanding principal amount plus the Applicable
Premium as of the date of redemption (the “Redemption Date”) and, without
duplication, accrued and unpaid interest to (but not including) the Redemption
Date, subject to the rights of Holders of Notes on the relevant Record Date to
receive interest due on the relevant Interest Payment Date.
     (b) Except pursuant to clause (a) or (d) of this Section 3.07, the Notes
will not be redeemable at the Company’s option prior to the fifth anniversary of
the Closing Date.

47



--------------------------------------------------------------------------------



 



     (c) On or after the fifth anniversary of the Closing Date, the Company may
on any one or more occasions redeem all or any part of the Notes, upon not less
than 30 nor more than 60 days’ prior notice, at the redemption prices (expressed
as percentages the then outstanding principal amount of Notes to be redeemed)
set forth below, plus accrued and unpaid interest thereon to (but not including)
the applicable Redemption Date, if redeemed during the twelve-month period
beginning on dates indicated below, subject to the rights of Holders of Notes on
the relevant Record Date to receive interest on the relevant Interest Payment
Date:

          Year   Percentage  
Fifth anniversary of the Closing Date
    106.625 %
Sixth anniversary of the Closing Date
    104.417 %
Seventh anniversary of the Closing Date
    103.313 %
Eighth anniversary of the Closing Date and thereafter
    100.000 %

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.
     (d) At any time on or after the Sell Down Date and prior to the fourth
anniversary of the Closing Date, the Company may on any one or more occasions
redeem up to 35% of the aggregate principal amount of the Notes, upon not less
than 30 nor more than 60 days’ prior notice, at a redemption price equal to
113.250% of the then outstanding principal amount thereof, plus accrued and
unpaid interest thereon to (but not including) the Redemption Date, with the net
cash proceeds of one or more Qualified Equity Offerings, subject to the rights
of Holders on the relevant Record Date to receive interest on the relevant
Interest Payment Date; provided that:
     (1) at least 65% of the aggregate principal amount of Notes originally
issued under this Indenture, as such principal amount shall have been increased
through the capitalization of interest (excluding Notes held by the Company and
the Company Subsidiaries), remains outstanding immediately after the occurrence
of such redemption; and
     (2) the redemption occurs within 90 days of the date of the closing of such
Qualified Equity Offering.
     (e) Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Sections 3.01 through 3.06 hereof. Any optional redemption of
Notes must relate to an aggregate principal amount of Notes being redeemed of at
least the lesser of (a) $5.0 million and (b) the remaining outstanding principal
amount of such Notes.
Section 3.08 Mandatory Redemption.
     (a) Except as set forth in Section 3.08(b), the Company is not required to
make mandatory redemption or sinking fund payments with respect to the Notes.
     (b) Commencing with the first “accrual period” (as defined for purposes of
the Code) ending after the fifth anniversary of the Closing Date and continuing
with each subsequent accrual period thereafter, the Company shall pay in cash,
on or before the end of such accrual period, an amount equal to the sum of the
accrued and unpaid PIK Interest and the accrued and unpaid original issue
discount (as defined for the purposes of the Code) (other than PIK Interest),
with respect to the Notes if, but only to the extent that, the aggregate amount
of the sum of (i) the PIK Interest and (ii) the original issue discount (other
than PIK Interest), in each case that has accrued and not been paid in cash from
the Closing Date through the end of such accrual period on the Notes, exceeds
the product of the “issue price” (as defined

48



--------------------------------------------------------------------------------



 



for purposes of the Code) for the Notes and the “yield to maturity” (as defined
for purposes of the Code) on the Notes. Any such payment shall first be
allocated to the accrued and unpaid PIK Interest.
Section 3.09 Offer to Purchase by Application of Excess Proceeds.
     In the event that, pursuant to Section 4.10 hereof, the Company is required
to commence an Asset Sale Offer, it will follow the procedures specified below.
     The Asset Sale Offer shall be made to all Holders. The Asset Sale Offer
will remain open for a period of at least 20 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a
longer period is required by applicable law (the “Offer Period”). No later than
Five Business Days after the termination of the Offer Period (the “Purchase
Date”), the Company will apply all Excess Proceeds (the “Offer Amount”) to the
purchase of Notes (on a pro rata basis, if applicable) or, if less than the
Offer Amount has been tendered, all Notes and other Indebtedness tendered in
response to the Asset Sale Offer. Payment for any Notes so purchased will be
made in the same manner as interest payments are made.
     If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest will be paid to
the Person in whose name a Note is registered at the close of business on such
Record Date, and no additional interest will be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.
     Upon the commencement of an Asset Sale Offer, the Company will send, by
first class mail, a notice to each of the Holders, with a copy to the Trustee.
The notice will contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer. The notice, which will
govern the terms of the Asset Sale Offer, will state:
     (1) that the Asset Sale Offer is being made pursuant to this Section 3.09
and Section 4.10 hereof and the length of time the Asset Sale Offer will remain
open;
     (2) the Offer Amount, the purchase price and the Purchase Date;
     (3) that any Note not tendered or accepted for payment will continue to
accrue interest;
     (4) that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer will cease to accrue
interest after the Purchase Date;
     (5) that Holders electing to have a Note purchased pursuant to an Asset
Sale Offer may elect to have Notes purchased in $2,000 in principal amount or
integral multiples of $1,000 in excess thereof, or if PIK Interest is paid, a
minimum of $1.00 and integral multiples of $1.00 (in each case, in aggregate
principal amount);
     (6) that Holders electing to have Notes purchased pursuant to any Asset
Sale Offer will be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book entry transfer, to the Company, a Depositary, if appointed by
the Company, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;
     (7) that Holders will be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, an electronic image scan or
facsimile transmission or letter setting forth the name of

49



--------------------------------------------------------------------------------



 



the Holder, the principal amount of the Note the Holder delivered for purchase
and a statement that such Holder is withdrawing his election to have such Note
purchased;
     (8) that, if the aggregate principal amount of Notes exceeds the Offer
Amount, the Trustee will select the Notes to be purchased on a pro rata basis
based on the principal amount of Notes surrendered (with such adjustments as may
be deemed appropriate by Holdco so that only Notes in denominations of $2,000 in
principal amount, or integral multiples of $1,000 in excess thereof, will be
purchased, or if PIK Interest is paid, a minimum of $1.00 and integral multiples
of $1.00);
     (9) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book entry transfer); and
     (10) any other procedures the Holders must follow in order to tender their
Notes (or portions thereof) for payment and the procedures that Holders must
follow in order to withdraw an election to tender Notes (or portions thereof)
for payment.
     On or before the Purchase Date, the Company will, to the extent lawful,
accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and will
deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officer’s Certificate stating that such Notes or portions
thereof were accepted for payment by the Company in accordance with the terms of
this Section 3.09. The Company, the Depositary or the Paying Agent, as the case
may be, will promptly (but in any case not later than five Business Days after
the Purchase Date) mail or deliver to each tendering Holder an amount equal to
the purchase price of the Notes tendered by such Holder and accepted by the
Company for purchase, and the Company will promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, will authenticate and mail or
deliver (or cause to be transferred by book entry) such new Note to such Holder
(it being understood that, notwithstanding anything in this Indenture to the
contrary, no Opinion of Counsel or Officer’s Certificate of the Company is
required for the Trustee to authenticate and mail or deliver such new Note), in
a principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company will publicly announce the results of the Asset Sale
Offer on or as soon as practicable after the Purchase Date.
     Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof. To the extent that the provisions of any
securities laws or regulations conflict with Section 4.10, this Section 3.09 or
other provisions of this Indenture, the Company shall comply with applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under Section 4.10, this Section 3.09 or such other provision by
virtue of such compliance.
ARTICLE 4
COVENANTS
Section 4.01 Payment of Notes.
     The Company will pay or cause to be paid the principal of, premium, if any,
and interest on, the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest will be considered paid on the date due
if the Paying Agent, if other than the Company or a Subsidiary thereof, holds as
of 10:00 a.m. Eastern Time on the due date money deposited by the Company in
immediately

50



--------------------------------------------------------------------------------



 



available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due. PIK. Interest shall be considered paid on the
date due if the Trustee is directed no later than three Business Days prior to
such date to increase the principal amount of the Notes in an amount equal to
the amount of the applicable PIK Interest.
     During any period in which a payment default hereunder or Event of Default
has occurred and is continuing, interest on all principal and overdue interest
on the Notes will accrue at a rate that is 2% higher than the interest rate on
the Notes. During such period, the Company will also pay any post-petition
interest in any proceeding under any Bankruptcy Law. Such interest would be in
addition to any additional interest resulting from a payment default hereunder
or other Event of Default.
Section 4.02 Maintenance of Office or Agency.
     The Company will maintain in the Borough of Manhattan, the City of New
York, an office or agency (which may be an office of the Trustee or an Affiliate
of the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
fails to maintain any such required office or agency or fails to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee.
     The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the Borough of Manhattan, the
City of New York for such purposes. The Company will give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.
Section 4.03 Reports.
     (a) So long as any Notes are outstanding, Holdco will furnish to the
Trustee and, if Holdco is not subject to the reporting requirements of Section
13(a) and 15(d) of the Exchange Act, post on a confidential website to which
Permissible Parties will be given unconditional access:
     (1) within 90 days after the end of each fiscal year, an annual management
report of the Company containing audited consolidated financial statements of
the Company and the Company Subsidiaries prepared in accordance with GAAP and in
the form that would have been required to be contained in an Annual Report on
Form 10-K under the Exchange Act if the Company had been a reporting company
under the Exchange Act (including a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations”);
     (2) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, a quarterly management report of the Company containing
unaudited consolidated financial statements of the Company and the Company
Subsidiaries prepared in accordance with GAAP and in the form that would have
been required to be contained in a Quarterly Report on Form 10-Q under the
Exchange Act if the Company had been a reporting company under the Exchange Act,
(including a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations”); and

51



--------------------------------------------------------------------------------



 



     (3) within 10 Business Days after the occurrence of each event that would
have been required to be reported in a Current Report on Form 8-K under the
Exchange Act if the Company had been a reporting company under the Exchange Act,
current reports containing substantially all the information that would have
been required to be contained in a Current Report on Form 8-K under the Exchange
Act if the Company had been a reporting company under the Exchange Act.
     (b) To the extent not already required by this Section 4.03, the Company
will furnish to any Permissible Party, upon its request, information satisfying
the requirements of Rule 144A.
     (c) [Reserved]
     (d) Delivery of such reports, information and documents to the Trustee is
for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).
     (e) The information required to be delivered pursuant to clause (a) of this
Section 4.03 will be deemed to have been furnished to the Trustee if Holdco has
filed such information with the SEC via the EDGAR filing system and such reports
are publicly available; provided, however that the Company shall notify the
Trustee in writing of any filing under clause (a)(3) of this Section 4.03, and
provided further, that unless requested in writing by a Holder, the Trustee
shall have no obligations (i) to confirm that filings under clause (a) of this
Section 4.03 have been made or (ii) to access any such filings.
Section 4.04 Compliance Certificate.
     (a) With respect to the fiscal year ending December 31, 2008 and
thereafter, the Company shall deliver to the Trustee, within 90 days of each
fiscal year, an Officer’s Certificate (the signer for which shall be the
principal executive officer, principal accounting officer or principal financial
officer of the Company) stating that a review of the activities of the Company
and its Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officers with a view to determining whether the
Company has kept, observed, performed and fulfilled its obligations under this
Indenture (including under Section 4.27), and further stating, as to each such
Officer signing such certificate, that to the best of his or her knowledge the
Company has kept, observed, performed and fulfilled each and every covenant
contained in this Indenture (without regard to notice requirements or grace
periods) and is not in default in the performance or observance of any of the
terms, provisions and conditions of this Indenture (or, if a Default or Event of
Default has occurred, describing all such Defaults or Events of Default of which
he or she may have knowledge and what action the Company is taking or proposes
to take with respect thereto).
     (b) So long as any of the Notes are outstanding, the Company will deliver
to the Trustee promptly, and in no case more than four Business Days after, any
Officer becoming aware of any Default or Event of Default, an Officer’s
Certificate specifying such Default or Event of Default and what action the
Company is taking or proposes to take with respect thereto.
Section 4.05 Taxes.
     The Company will pay, and will cause each of its Subsidiaries to pay, prior
to delinquency, all material taxes, assessments, and governmental levies with
respect to the Company and its Subsidiaries except such as are contested in good
faith and by appropriate proceedings or where the failure to effect

52



--------------------------------------------------------------------------------



 



such payment would not be reasonably expected to have a Material Adverse Effect
on Holdco and its Subsidiaries, taken as a whole.
Section 4.06 Stay, Extension and Usury Laws.
     The Company covenants (to the extent that they may lawfully do so) that it
will not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law has been
enacted.
Section 4.07 Restricted Payments.
     (a) The Company will not, and will not permit any Company Subsidiary to,
directly or indirectly:
     (1) declare or pay any dividend or make any distribution on account of the
Company’s Equity Interests, including any dividend or distribution payable in
connection with any merger or consolidation, other than dividends or
distributions payable in Equity Interests of the Company (other than
Disqualified Stock);
     (2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Company or any direct or indirect parent of the Company,
including in connection with any merger or consolidation;
     (3) make any principal or other payment on, or redeem, repurchase, defease
or otherwise acquire or retire for value any Subordinated Indebtedness in each
case prior to any scheduled repayment, sinking fund or maturity, other than
Indebtedness permitted under Section 4.09(b)(9) hereof; or
     (4) make any Restricted Investment
(all such payments and other actions set forth in these clauses (I) through
(4) above being collectively referred to as “Restricted Payments”), unless, at
the time of such Restricted Payment:
     (i) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;
     (ii) immediately after giving effect to such transaction on a pro forma
basis, the Company could incur $1.00 of additional Indebtedness pursuant to the
Leverage Ratio test or Fixed Charge Coverage Ratio test, as applicable, set
forth in Section 4.09(a) hereof; and
     (iii) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and the Company Subsidiaries after
the date hereof (excluding Restricted Payments permitted by Sections 4.07(b)(2),
(3), (4), (5), (6) and (7)), is less than the sum of;
     (A) 50% of the Consolidated Net Income of the Company for the period (taken
as one accounting period) from the first day of the first fiscal quarter
following the

53



--------------------------------------------------------------------------------



 



Closing Date to the end of the Company’s most recently ended fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit; plus
     (B) 100% of the aggregate amount of cash contributed to the common equity
capital of the Company following the date hereof (other than by a Company
Subsidiary); plus
     (C) to the extent not already included in Consolidated Net Income, the
lesser of (x) the aggregate amount received in cash by the Company after the
date hereof as a result of the sale or other disposition (other than to the
Company or a Company Subsidiary) of, or by way of dividend, distribution or loan
repayments on, Restricted Investments made by the Company and the Company
Subsidiaries after the date hereof or (y) the initial amount of such Restricted
Investments made in compliance with the terms of this Indenture after the date
hereof.
     (b) The provisions of Section 4.07(a) hereof will not prohibit:
     (1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as applicable, if
at the date of declaration or notice such payment or redemption would have
complied with the provisions of this Indenture;
     (2) the making of any Restricted Payment in exchange for, or out of the
proceeds of, the substantially concurrent contribution of common equity capital
to the Company; provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from
Section 4.07(a)(iii)(B) hereof;
     (3) the defeasance, redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Company made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Company that is incurred in compliance with Section 4.09 hereof so long as:
     (A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount plus any accrued and unpaid
interest on the Subordinated Indebtedness being so redeemed, repurchased,
acquired or retired for value, plus the amount of any premium required to be
paid under the terms of the instrument governing the Subordinated Indebtedness
being so redeemed, repurchased, acquired or retired and any fees and expenses
incurred in the issuance of such new Indebtedness;
     (B) such Indebtedness is subordinated to the Notes at least to the same
extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value;
     (C) such Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired; and

54



--------------------------------------------------------------------------------



 



     (D) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired.
     (4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Company or any of
its direct or indirect parent held by any current or former employee, director,
manager or consultant (or their respective estates, heirs, beneficiaries,
transferees, spouses or former spouses) of the Company, any Company Subsidiary
or any of their direct or indirect parents pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
similar agreement; provided, that the aggregate amount of Restricted Payments
made pursuant to this clause (4) in any four-fiscal quarter period shall not
exceed $5.0 million as of the last day of such four-fiscal quarter period;
     (5) the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Company or any Company
Subsidiary issued in accordance with Section 4.09 hereof;
     (6) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (7) the declaration and payment of dividends or distributions by the
Company to, or the making of loans to, its direct or indirect parent in amounts
required for either of their respective direct or indirect parent to actually
pay the following:
     (A) franchise and excise taxes and other fees, taxes and expenses required
to maintain their corporate existence;
     (B) foreign, federal, state and local income or franchise taxes, to the
extent such income or franchise taxes are attributable to the income of the
Company and its Subsidiaries;
     (C) general corporate expenses related to third party audit, insurance,
legal and similar administrative expenses of any direct or indirect parent of
the Company, including customary expenses for a public company;
     (D) customary salary, bonus, contributions to pension and 401(k) plans,
deferred compensation and other benefits payable to directors, officers and
employees of any direct or indirect parent of the Company to the extent such
amounts are attributable to the ownership or operation of the Company and its
Subsidiaries (other than pursuant to clause (4) of this Section 4.07(b));
     (E) indemnification obligations of any direct or indirect parent of the
Company owing to directors, officers, employees or other Persons (including,
without limitation, the Sponsors) under its charter or by-laws or pursuant to
written agreements with such Person, or obligations in respect of director and
officer insurance (including any premiums therefor); provided, however, that any
indemnities owing to the Sponsors pursuant to the Equity Purchase Agreement
shall only be permitted under this clause (E) to the extent such indemnities are
as a result of third party claims relating to the Transactions; and provided,
further, that no Restricted Payment may be made pursuant to

55



--------------------------------------------------------------------------------



 



this clause (E) to the extent such Restricted Payments are covered by Section
4.07(b)(8)(B);
     (F) fees and expenses incurred in connection with the Transactions;
     (G) amounts required to be paid by Holdco in connection with clause (4) of
the definition of Permitted Holdco Indebtedness;
     (H) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Company or any direct or indirect
parent of the Company; and
     (I) payments and/or netting of shares under stock option plans to settle
option price payments owed by employees and officers of Holdco with respect
thereto, and payments to settle such employees’ and officers’ federal, state and
income tax liabilities (if any) related to restricted stock units and similar
stock based awards thereunder;
     (8) a Restricted Payment with respect to the payment of (A) litigation
expenses or any judgment or any settlement of any litigation of any direct or
indirect parent of the Company or (B) indemnification obligations of any direct
or indirect parent of the Company owing to directors, officers or employees
under its charter or by-laws, in respect of a settlement to the extent such
payments represent indirect payment obligations of the parent; provided,
however, that after giving effect to each Restricted Payment under this clause
(8) (x) the Company would be in compliance with Sections 4.18 and 4.27 and
(y) the excess of Cash and Cash Equivalents (that are not included in the
Restricted Investment Portfolio) of the Company and its Subsidiaries plus the
Restricted Investment Portfolio (using the valuation methodology set forth in
the definition of Minimum Liquidity Ratio) over Payment Service Obligations
would be an amount of no less than $75.0 million;
     (9) other Restricted Payments in an aggregate amount not to exceed
$25.0 million; or
     (10) the declaration of (so long as the payment with respect of such
declaration is made within 30 days of such declaration) or the payment of any
dividend or distribution with the cash proceeds of the sale or other disposition
by the Specified SRI Subsidiary of, or any payment of principal of, Specified
SRIs (“Specified SRI Sales”) in excess of $34.0 million (the “Excess SRI
Proceeds”); provided, however, that the payment of such dividend or distribution
shall be paid concurrently with the distribution of such Excess SRI Proceeds by
the Specified SRI Subsidiary and shall be subject to the following conditions:
(i)(A) the first $50.0 million of Excess SRI Proceeds shall have previously been
used to permanently prepay term loans outstanding under the Credit Facilities,
(B) the next $62.5 million of Excess SRI Proceeds may be used to fund dividends
or distributions in accordance with this clause (10), (C) any Excess SRI
Proceeds that exceed the amount paid under the foregoing subclauses (A) and
(B) may be used (x) 50% to permanently prepay term loans outstanding under the
Credit Facilities and (y) 50% to fund dividends and distributions under this
clause (10), (D) the Company is in compliance with Section 4.28, and (E) such
dividend or distribution shall have been received by the Company directly from
the Specified SRI Subsidiary; (ii) after giving effect to each Restricted
Payment under this clause (10), the Company would be in compliance with
Sections 4.18 and 4.27; and (iii) after giving effect to each Restricted Payment
under this clause (10), the excess of Cash and Cash Equivalents (that are not
included in the Restricted Investment Portfolio) of the Company and its
Subsidiaries plus the Restricted Investment Portfolio (using the valuation
methodology set

56



--------------------------------------------------------------------------------



 



forth in the definition of Minimum Liquidity Ratio) over Payment Service
Obligations shall not be less than $75.0 million;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (b) (other than clauses (b)(7)(A),
(b)(7)(B), (b)(7)(C), (b)(7)(D), (b)(7)(E) or (b)(7)(I)), no Event of Default
shall have occurred and be continuing or would occur as a consequence thereof,
Section 4.08 Dividend and Other Payment Restrictions Affecting Company
Subsidiaries.
     (a) The Company will not, and will not permit any Company Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Company Subsidiary to:
     (1) (A) pay dividends or make any other distributions to the Company or any
Company Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, or (B) pay any Indebtedness owed
to the Company or any Company Subsidiary;
     (2) make loans or advances to the Company or any Company Subsidiary; or
     (3) sell, lease or transfer any of its properties or assets to the Company
or any Company Subsidiary.
     (b) The restrictions in Section 4.08(a) hereof will not apply to
encumbrances or restrictions existing under or by reason of:
     (1) contractual encumbrances or restrictions in effect on the date hereof
including, without limitation, pursuant to the Credit Agreement (as in effect on
the date hereof) and their related documentation and Hedging Obligations;
     (2) this Indenture, the Notes and the Note Guarantees;
     (3) purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (3) above on the property so acquired;
     (4) applicable law or any applicable rule, regulation or order or similar
restriction;
     (5) any agreement or other instrument of a Person acquired by the Company
or any Company Subsidiary in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;
     (6) contracts for the sale of assets, including, without limitation,
customary restrictions with respect to a Company Subsidiary pursuant to an
agreement that has been entered into relating to the sale or disposition of all
or substantially all the Capital Stock or assets of that Company Subsidiary;
     (7) secured debt otherwise permitted to be incurred pursuant to
Sections 4.09 and 4.12 hereof that limit the right of the debtor to dispose of
the assets securing such Indebtedness;

57



--------------------------------------------------------------------------------



 



     (8) restrictions on cash or other deposits or portfolio securities or net
worth imposed by customers under contracts or Governmental Authorities entered
into in the ordinary course of business;
     (9) customary provisions in joint venture agreements, asset sale
agreements, sale-lease back agreements and other similar agreements;
     (10) customary provisions contained in leases and other agreements entered
into in the ordinary course of business;
     (11) any agreement for the sale or other disposition of a Company
Subsidiary that restricts dividends, distributions, loans or advances by that
Company Subsidiary and its Subsidiaries or sales of their respective assets
pending the sale or other disposition;
     (12) any encumbrances or restrictions of the type referred to in
Section 4.08(a)(l) through (a)(3) hereof imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (b)(1) through (b)(11) above; provided, that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and
     (13) Liens permitted to be incurred pursuant to Section 4.12 hereof; and
     (14) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness or preferred stock of a Non-Guarantor, which
Indebtedness or preferred stock is permitted by Section 4.09.
Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock.
     (a) The Company will not, and will not permit any Company Subsidiary to,
directly or indirectly, including in connection with any consolidation or
merger, create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise (collectively, “incur”), with
respect to any Indebtedness (including Acquired Debt) and the Company will not
issue any shares of Disqualified Stock and will not permit any Company
Subsidiary to issue any shares of Disqualified Stock or preferred stock;
provided, however, that after the first anniversary of the Closing Date, the
Company may incur Indebtedness or issue Disqualified Stock and any Subsidiary
Guarantor or any Non-Guarantor (in respect of all Non-Guarantors in an aggregate
amount of Indebtedness and preferred stock outstanding not to exceed at any time
$10.0 million) may incur Indebtedness or issue shares of preferred stock,
(x) prior to the Sell Down Date, if at any time the Leverage Ratio for the
Company’s most recently ended four fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or preferred stock is issued
would have been less than 3.50 to 1.00, and (y) on or after the Sell Down Date,
if the Fixed Charge Coverage Ratio for the Company’s most recently ended four
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or preferred stock is issued would have been at least
2.00 to 1.00, in each case determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or the Disqualified Stock or preferred stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred, at the beginning of such four-quarter period.

58



--------------------------------------------------------------------------------



 



     (b) The provisions of Section 4.09(a) hereof will not apply to any of the
following items (collectively, “Permitted Indebtedness”):
     (1) the incurrence by the Company of Indebtedness under Credit Facilities,
the guarantee by the Guarantors of the Company’s obligations thereunder and the
issuance and creation of letters of credit and bankers’ acceptances thereunder
(with letters of credit and bankers’ acceptances being deemed to have a
principal amount equal to the face amount thereof), up to an aggregate principal
amount of $600.0 million less the aggregate amount of all Net Proceeds of Asset
Sales or Specified SRI Sales applied by the Company since the date hereof to
repay any such Indebtedness under Credit Facilities, and in the case of
revolving facilities, that effect a corresponding reduction in commitments
thereunder;
     (2) the incurrence by the Company and any Guarantor of Indebtedness
represented by the Notes and the related Note Guarantees issued on the date
hereof;
     (3) Existing Indebtedness (other than Indebtedness under Credit
Facilities);
     (4) Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by the Company or any Subsidiary Guarantor
the proceeds of which are applied to finance the development, construction,
purchase, lease, repairs, additions or improvement of property (real or
personal), equipment or other fixed or capital assets that are used or useful in
a Similar Business, whether through the direct purchase of assets or the Capital
Stock of any Person owning such assets, in an aggregate principal amount which,
when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (4) and including all Indebtedness incurred to refund, refinance or
replace any other Indebtedness, Disqualified Stock and preferred stock incurred
pursuant to this clause (4), does not exceed $10.0 million;
     (5) Indebtedness, Disqualified Stock or preferred stock of (x) the Company
or a Guarantor incurred to finance an acquisition or (y) Persons that are
acquired by the Company or a Guarantor or merged into the Company or a Guarantor
in accordance with the terms of this Indenture; provided, however, that after
giving effect to such acquisition or merger, either:
     (A) the Company would be permitted to incur at least $1.00 of additional
Indebtedness pursuant Disqualified Stock or preferred stock to the Leverage
Ratio test or Fixed Charge Coverage Ratio test, as applicable, set forth in
Section 4.09(a), or
     (B) the Leverage Ratio or the Fixed Charge Coverage Ratio set forth in
Section 4.09(a), as applicable, is no more than (or no less than, as applicable)
such ratio immediately prior to such acquisition or merger; provided, that until
the Sell Down Date, the aggregate amount of Indebtedness, Disqualified Stock or
preferred stock outstanding at any one time pursuant to this clause (5)(B) shall
not exceed $75.0 million;
     (6) Indebtedness incurred by the Company or any Company Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business consistent with past practice, including
without limitation letters of credit in respect of workers’ compensation claims,
or other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

59



--------------------------------------------------------------------------------



 



     (7) Indebtedness arising from agreements of the Company or a Company
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Company Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Company Subsidiary for the purpose of financing
such acquisition; provided, however, that:
     (A) such Indebtedness is not reflected on the balance sheet of the Company
or any Company Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will be
deemed to be reflected on such balance sheet for purposes of this clause
(7)(A)); and
     (B) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Company or any Company Subsidiary in connection with such disposition;
     (8) (A) Indebtedness or preferred stock of the Company to a Guarantor or
(B) Indebtedness of a Subsidiary Guarantor to the Company or another Subsidiary
Guarantor; provided that any such Indebtedness is made pursuant to an
intercompany note; provided, further, that any subsequent transfer of any such
Indebtedness (except to the Company or another Subsidiary Guarantor) shall be
deemed, in each case, to be an incurrence of such Indebtedness that was not
permitted by this clause (8);
     (9) (A) Indebtedness or preferred stock in an aggregate amount outstanding
at any time not to exceed $75.0 million of the Company or of a Subsidiary
Guarantor owing to a Non-Guarantor (other than an SPE) that is subordinated in
right of payment to the Note Guarantee of such Subsidiary Guarantor on terms
satisfactory to the Initial Purchasers and (B) Indebtedness or preferred stock
in an aggregate amount outstanding at any time not to exceed $75.0 million of a
Non-Guarantor (other than an SPE) owing to the Company or to a Subsidiary
Guarantor; provided, that any subsequent transfer of any such Indebtedness or
preferred stock (except to the Company or another Company Subsidiary) shall be
deemed, in each case, to be an incurrence of such Indebtedness that was not
permitted by this clause (9);
     (10) shares of preferred stock of a Company Subsidiary issued to the
Company or a Subsidiary Guarantor; provided that any subsequent transfer of any
such shares of preferred stock (except to the Company or another Company
Subsidiary) shall be deemed in each case to be an issuance of such shares of
preferred stock that was not permitted by this clause (10);
     (11) Indebtedness incurred by the Company or a Subsidiary Guarantor in
respect of interest rate and/or currency Hedging Obligations of the Company and
any Guarantor not entered into for speculative purposes or having the effect of
a borrowing;
     (12) the guarantee by the Company or any of the Subsidiary Guarantors of
Indebtedness of the Company or a Company Subsidiary that was permitted to be
incurred by another provision of this covenant; provided that if the
Indebtedness being guaranteed is subordinated to the Notes, then the guarantee
shall be subordinated to the same extent as the Indebtedness guaranteed;
     (13) the incurrence by the Company or any Company Subsidiary of
Indebtedness, Disqualified Stock or preferred stock that serves to extend,
refund, refinance, renew, replace or

60



--------------------------------------------------------------------------------



 



defease any Indebtedness, Disqualified Stock or preferred stock incurred as
permitted under Section 4.09(a) hereof and clause (b)(3) above, this clause
(13) or any Indebtedness, Disqualified Stock or preferred stock issued to so
refund or refinance such Indebtedness, Disqualified Stock or preferred stock,
including additional Indebtedness, Disqualified Stock or preferred stock
incurred to pay premiums, fees and expenses in connection therewith (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:
     (A) other than in respect of Credit Facilities, has a Weighted Average Life
to Maturity at the time such Refinancing Indebtedness is incurred which is not
less than the remaining Weighted Average Life to Maturity of the Indebtedness,
Disqualified Stock or preferred stock being refunded or refinanced;
     (B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Notes or any Note Guarantee, such Refinancing
Indebtedness is subordinated or pari passu to the Notes or such Note Guarantee
at least to the same extent as the Indebtedness being refinanced or refunded or
(ii) Disqualified Stock or preferred stock, such Refinancing Indebtedness must
be Disqualified Stock or preferred stock, respectively; and
     (C) shall not include:
     (i) Indebtedness, Disqualified Stock or preferred stock of a Company
Subsidiary that refinances Indebtedness, Disqualified Stock or preferred stock
of the Company; or
     (ii) Indebtedness, Disqualified Stock or preferred stock of a Company
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or preferred stock of a Guarantor;
     (14) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided such Indebtedness is
extinguished within five Business Days of its incurrence;
     (15) the incurrence by the Company or any Company Subsidiary of
Indebtedness in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations in the ordinary course of
business;
     (16) Indebtedness that may be deemed to exist pursuant to any guarantees,
performance, surety, statutory, appeal, bid, payment (other than payment of
Indebtedness), reclamation, statutory obligations, bankers’ acceptances or
similar obligations (including any bonds or letters of credit issued with
respect thereto and all guarantee, reimbursement and indemnity agreements
entered into in connection therewith) incurred in the ordinary course of
business;
     (17) Obligations incurred in connection with any management or director
deferred compensation plan;
     (18) Indebtedness in respect of (A) employee credit card programs and
(B) netting services, cash pooling arrangements or similar arrangements in
connection with cash management and deposit accounts; provided that, with
respect to any such arrangements, the total amount of

61



--------------------------------------------------------------------------------



 



all deposits subject to such arrangement at all times equals or exceeds the
total amount of overdrafts subject to such arrangement;
     (19) Indebtedness, Disqualified Stock and preferred stock of the Company or
any Subsidiary Guarantor not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (19), does not at any one time outstanding exceed $100.0 million;
     (20) overnight Repurchase Agreements incurred in the ordinary course of
business; and
     (21) Repurchase Agreements with maturities of less than 30 days (and
excluding Indebtedness incurred pursuant to Section 4.09(b)(20)) which at any
one time outstanding do not exceed $100.0 million.
     (c) Without limiting the generality of the foregoing, neither the Company
nor any Company Subsidiary shall incur or have outstanding any Indebtedness to
the SPEs.
     For purposes of determining compliance with this Section 4.09:
     (a) in the event that an item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) meets the criteria of more than one of
the categories of Permitted Indebtedness, Disqualified Stock or preferred stock
described in clauses (1) through (21) of Section 4.09(b) or is entitled to be
incurred pursuant to Section 4.09(a) hereof, the Company, in its sole
discretion, may classify or reclassify such item of Indebtedness, Disqualified
Stock or preferred stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
preferred stock in one of the above clauses; provided that all Indebtedness
outstanding under Credit Facilities on the Closing Date will be treated as
incurred on the Closing Date under clause (1) of Section 4.09(b) hereof; and
     (b) at the time of incurrence or reclassification, the Company will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in Section 4.09(a) or (b) hereof.
     Accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or preferred stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or preferred stock for purposes of this
Section 4.09.
     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

62



--------------------------------------------------------------------------------



 



     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
     The amount of any Indebtedness outstanding as of any date will be:
     (a) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
     (b) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and
     (c) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person that is otherwise non-recourse to the specified
Person, the lesser of:
     (1) the fair market value of such assets at the date of determination; and
     (2) the amount of the Indebtedness of the other Person.
Section 4.10 Asset Sales.
     (a) The Company will not, and will not permit any Company Subsidiary to,
consummate an Asset Sale, unless:
     (1) the Company or such Company Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets sold or otherwise disposed of; and
     (2) at least 75% of the consideration received in the Asset Sale by the
Company or such Subsidiary, as the case may be, is in the form of Cash and Cash
Equivalents (in respect of the Company and the Guarantors, other than as
provided in clause 2(b) of the definition of Cash and Cash Equivalents) or
Designated Non-cash Consideration; provided that the amount of:
     (A) any liabilities (as shown on the Company’s or such Subsidiary’s most
recent balance sheet or in the notes thereto) of the Company or any Company
Subsidiary, other than liabilities that are by their terms subordinated to the
Notes, that are assumed by the transferee of any such assets (or a third party
on behalf of the transferee) and for which the Company or such Subsidiary has
been validly released by all creditors in writing;
     (B) any securities, notes or other obligations or assets received by the
Company or such Subsidiary from such transferee that are converted by the
Company or such Subsidiary into cash (to the extent of the cash received) within
90 days following the closing of such Asset Sale; and
     (C) any assets of the kind referred to in Section 4.10(b)(2) or (b)(4)
below, shall be deemed to be cash for purposes of this Section 4.10 and for no
other purpose.
     (b) Within 365 days after any of the Company’s or any Company Subsidiary’s
receipt of the Net Proceeds of any Asset Sale, the Company or such Subsidiary
may, at its option, reinvest, enter into a

63



--------------------------------------------------------------------------------



 



binding commitment to reinvest within 180 days from the date of the expiration
of the 365-day period (an “Acceptable Commitment”), or may apply the Net
Proceeds from such Asset Sale:
     (1) to repay Indebtedness of the Company or any of its Subsidiaries, other
than Obligations owed to the Company or a Company Subsidiary and, in the case of
Indebtedness under revolving credit facilities or other similar Indebtedness, to
correspondingly permanently reduce commitments with respect thereto;
     (2) to acquire all or substantially all the assets of, or any Capital Stock
of, another Similar Business, if, after giving effect to any such acquisition of
Capital Stock, the Similar Business is or becomes a Company Subsidiary;
     (3) to make a capital expenditure; or
     (4) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Similar Business.
     (c) Any Acceptable Commitment that is later canceled or terminated for any
reason before such Net Proceeds are so applied shall be treated as a permitted
application of the Net Proceeds if the Company or such Company Subsidiary enters
into another Acceptable Commitment prior to the later of (1) six months after
the date of such cancellation or termination or (2) the end of the initial
365-day period.
     (d) Any Net Proceeds from an Asset Sale that are not invested or applied as
provided and within the time period set forth in paragraph (b) above will be
deemed to constitute “Excess Proceeds.” When the aggregate amount of Excess
Proceeds exceeds $25.0 million, the Company shall make an offer to all Holders
of the Notes and all holders of any other Indebtedness that is pari passu with
the Notes (containing provisions similar to those set forth in this Indenture
with respect to offers to purchase or required prepayments or redemptions of
such Indebtedness with the proceeds of sales of assets) to purchase the maximum
principal amount of Notes and such other pari passu Indebtedness that may be
purchased out of the Excess Proceeds (an “Asset Sale Offer”), to purchase the
maximum principal amount of Notes that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof, plus accrued and unpaid interest to (but not including) the date
fixed for the closing of such offer, in accordance with the procedures set forth
in Section 3.09 of this Indenture. The Company will commence an Asset Sale Offer
with respect to Excess Proceeds within 15 Business Days after the date that
Excess Proceeds exceed $25.0 million by mailing the notice required pursuant to
the terms of Section 3.09 of this Indenture, with a copy to the Trustee. To the
extent that the aggregate amount of Notes and other pari passu Indebtedness
tendered pursuant to an Asset Sale Offer is less than the Excess Proceeds, the
Company may use any remaining Excess Proceeds for general corporate purposes,
subject to other covenants contained in this Indenture. If the aggregate
principal amount of Notes and other pari passu Indebtedness surrendered by such
holders thereof exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes to be purchased on a pro rata basis (with such adjustments as needed
so that no Notes of an unauthorized denomination will be purchased in part)
based on the accreted value or principal amount of the Notes and other pari
passu Indebtedness tendered. Upon completion of any such Asset Sale Offer, the
amount of Excess Proceeds shall be reset at zero.
     (e) Pending the final application of any Net Proceeds pursuant to this
Section 4.10, the Company or the applicable Company Subsidiary may apply such
Net Proceeds temporarily to reduce Indebtedness outstanding under a revolving
credit facility or otherwise invest such Net Proceeds in any manner not
prohibited by this Indenture.

64



--------------------------------------------------------------------------------



 



     (f) The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Company will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.
Section 4.11 Transactions with Affiliates.
     (a) The Company will not, and will not permit any Company Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Company
(each of the foregoing, an “Affiliate Transaction”), unless:
     (1) such Affiliate Transaction is on terms that are not materially less
favorable to the Company or the relevant Company Subsidiary than those that
could have been obtained in a comparable transaction by the Company or such
Company Subsidiary with an unrelated Person on an arm’s-length basis; and
     (2) the Company delivers to the Trustee (A) with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $5.0 million, a resolution adopted by the
disinterested members of the Board of Directors approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) above.
     (b) The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of Section 4.11 (a) above:
     (1) transactions between or among Holdco, the Company and/or any Company
Subsidiary;
     (2) payments, grants or transfers permitted by Section 4.13 hereof;
     (3) reasonable and customary indemnities provided on behalf of officers,
directors, managers, employees or consultants of the Company, any of its direct
or indirect parent companies or any Company Subsidiary;
     (4) the Transactions and the payment of all fees and expenses related to
the Transactions;
     (5) any transaction or series of transactions involving consideration of
less than $1.0 million;
     (6) the payment to an Affiliate by the Company or any Company Subsidiary of
reasonable charges for travel in the ordinary course of business by any officer,
director, manager, employee, agent, consultant, Affiliate or advisor of the
Company or any Company Subsidiary;
     (7) the declaration and payment of any Restricted Payments by the Company
to its direct or indirect parent companies in accordance with Section 4.07
hereof (other than pursuant to Section 4.07(b)(9)); and

65



--------------------------------------------------------------------------------



 



     (8) as otherwise permitted herein, payments or loans (or cancellation of
loans) to employees of the Company, any of its direct or indirect parent or any
of its Subsidiaries and employment agreements, severance arrangements, stock
option plans and other similar arrangements with such employees which, in each
case, are approved by the disinterested members of the Board of Directors of the
Company in good faith that are not otherwise prohibited by this Indenture.
Section 4.12 Liens.
     The Company will not, and will not permit any Company Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien,
except Permitted Liens.
Section 4.13 Management Fees and Reimbursement of Expenses of Sponsors.
     The Company will not pay any management fees to the Lead Sponsor or its
Affiliates. The Company may reimburse the Sponsors or their Affiliates for
expenses in accordance with the provisions of the Equity Purchase Agreement, as
in effect on the date hereof.
Section 4.14 Corporate Existence.
     Subject to Article 5 hereof, the Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect:
     (1) either its corporate existence or a limited liability company
existence, and, with respect to each of the Company Subsidiaries, any corporate,
limited liability company, partnership or other existence, in accordance with
the respective organizational documents (as the same may be amended from time to
time) of the Company or any such Subsidiary (for the avoidance of doubt, this
Section 4.14 shall not prevent the Company and its Subsidiaries from converting
their corporate existence into limited liability companies); and
     (2) the rights (charter and statutory), licenses and franchises of the
Company and the Company Subsidiaries; provided, however, that the Company shall
not be required to preserve any such right, license or franchise, or the
corporate, partnership or other existence of any of their Subsidiaries, if the
Board of Directors of the Company shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Holders of the Notes.
     If the Company amends its organizational documents to effectuate a name
change, the Company shall provide written notice to the Trustee within 30 days
of such name change.
Section 4.15 Offer to Repurchase Upon Change of Control.
     (a) Upon the occurrence of a Change of Control, the Company will make an
offer (a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to $2,000 in principal amount or an integral multiple of $1,000 in excess
thereof; or if PIK. Interest is paid, a minimum of $1.00 and integral multiples
of $1.00) of that Holder’s Notes at a purchase price in cash equal to 101% of
the aggregate principal amount of Notes repurchased plus accrued and unpaid
interest, if any, on the Notes repurchased to the date of purchase, subject to
the rights of Holders on the relevant Record Date to receive interest due on the
relevant Interest Payment Date (the “Change of Control Payment”). Within

66



--------------------------------------------------------------------------------



 



30 days following any Change of Control, the Company will mail a notice to each
Holder describing the transaction or transactions that constitute the Change of
Control and stating:
     (1) that the Change of Control Offer is being made pursuant to this
Section 4.15 and that all Notes properly tendered will be accepted for payment;
     (2) the purchase price and the purchase date, which shall be no earlier
than 30 days and no later than 60 days from the date such notice is mailed (the
“Change of Control Payment Date”);
     (3) that any Note not properly tendered will continue to accrue interest;
     (4) that, unless the Company defaults in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest on the Change of Control Payment
Date;
     (5) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book entry transfer, to the Paying Agent at the address specified in
the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;
     (6) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the fifth Business Day
preceding the Change of Control Payment Date, facsimile transmission, electronic
image scan or letter setting forth the name of the Holder, the principal amount
of Notes delivered for purchase, and a statement that such Holder is withdrawing
his election to have the Notes purchased;
     (7) that Holders whose Notes are being purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered, which unpurchased portion must be equal to $2,000 in
principal amount or an integral multiple of $1,000 in excess thereof; provided,
however, that if PIK. Interest is paid, the principal amount of such unpurchased
portion may equal a minimum of $1.00 or an integral multiple of $1.00; and
     (8) the other instructions, as determined by the Company, consistent with
this Section 4.15, that a Holder must follow.
     The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect. The Company will
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent those laws and
regulations are applicable in connection with the repurchase of the Notes as a
result of a Change in Control. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of Sections 3.09 or
4.15 hereof, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under
Section 3.09 hereof or this Section 4.15 by virtue of such compliance.
     (b) On the Change of Control Payment Date, the Company will, to the extent
lawful:

67



--------------------------------------------------------------------------------



 



     (1) accept for payment all Notes or portions of Notes properly tendered
pursuant to the Change of Control Offer;
     (2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and
     (3) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Company.
     The Paying Agent will promptly mail (but in any case within five days after
the Change of Control Payment Date) to each Holder of Notes properly tendered
the Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any. The Company will notify the Holders of the Notes of the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.
     (c) Notwithstanding anything to the contrary in this Section 4.15, the
Company will not be required to make a Change of Control Offer upon a Change of
Control if (1) a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 4.15 and Section 3.09 hereof and purchases all Notes properly tendered
and not withdrawn under the Change of Control Offer, or (2) notice of redemption
has been given pursuant to Section 3.07 hereof, unless and until there is a
default in payment of the applicable redemption price.
Section 4.16 [Reserved]
Section 4.17 Payments for Consent.
     The Company will not, and will not permit any Company Subsidiary to,
directly or indirectly, pay or cause to be paid any consideration, whether by
way of interest, fee or otherwise, to any Holder of Notes in consideration for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Notes unless such consideration is
concurrently offered to be paid or is concurrently paid to all Holders of the
Notes that consent, waive or agree to amend in the time frame set forth in the
solicitation documents relating to such consent, waiver or agreement.
Section 4.18 Investments in Respect of Payment Services Obligations.
     The Company shall at all times ensure that the Restricted Investment
Portfolio shall consist solely of (i) Highly Rated Investments, (ii) Accounts
Receivable, (iii) Scheduled Restricted Investments and (iv) interest rate
Hedging Obligations that relate to Highly Rated Investments and Payment Service
Obligations, in each case not subject to any Liens other than Liens set forth in
clauses (v), (x), (y), (aa), (cc), (dd) and (ee) of the definition of Permitted
Liens.
Section 4.19 Lead Sponsor Equity Anti-Layering.
     (a) All present or future Indebtedness of the Company or Guarantors issued
to or acquired by the Lead Sponsor or its Affiliates shall not be subject to
amortization or repayment prior to 6 months after the maturity of the Notes and
be subordinated to the Notes pursuant to a subordination agreement reasonably
acceptable to the Initial Purchasers (which shall prohibit any enforcement
action on such Indebtedness so long as the Notes are outstanding) and (b) no
present or future Indebtedness of any Non-Guarantor may

68



--------------------------------------------------------------------------------



 



be issued to or acquired by the Lead Sponsor or any of its Affiliates; provided,
that this Section 4.19 shall not apply from and after the Sell Down Date.
Section 4.20 Business Activities.
     The Company will not, and will not permit any Company Subsidiary to, engage
in any business other than Similar Businesses, except to such extent as would
not be material to the Company and the Company Subsidiaries taken as a whole.
Section 4.21 Maintenance of Properties.
     The Company will, and will cause each of the Company Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all tangible properties necessary in the
operation of the business of the Company and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.
Section 4.22 Insurance.
     The Company will maintain or cause to be maintained, with financially sound
and reputable insurers, such public liability insurance, third party property
damage insurance, business interruption insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the material assets,
properties and businesses of the Company and its Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses of similar sizes, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.
Section 4.23 Books and Records; Inspections.
     The Company will, and will cause each of Subsidiaries to, keep adequate
books of record and accounts to allow preparation of financial statements in
accordance with GAAP. The Company will promptly notify the Trustee in writing of
the occurrence of any exercise of any of the inspection rights set forth in
Section 4.3 of the Intercreditor Agreement.
Section 4.24 Compliance with Laws.
     The Company will comply, and shall cause each of its Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all environmental laws),
noncompliance with which would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 4.25 Additional Note Guarantees.
     On or after the date of this Indenture, any newly acquired or created
Domestic Subsidiary (other than any Immaterial Subsidiary or SPE) will become a
Guarantor and guarantee the Company’s Obligations in respect of the Notes and
execute a supplemental indenture in the form of Exhibit E hereto and deliver an
Opinion of Counsel satisfactory to the Trustee within 15 Business Days of the
date on which it was acquired or created or incurred.

69



--------------------------------------------------------------------------------



 



Section 4.26 Holding Company Covenant.
     Holdco and each Holdco Subsidiary (other than the Company and any of its
Subsidiaries) shall not engage in any activity or suffer to have any condition
outstanding that would violate the Passive Holding Company Condition.
Section 4.27 Maintenance of Minimum Liquidity Ratio.
     The Company and its Subsidiaries shall maintain at all times on a
consolidated basis a Minimum Liquidity Ratio of 1.00 to 1.00.
Section 4.28 Specified SRI Subsidiary.
     The Company shall (i) within 30 days of the Closing Date, cause to be
formed and duly incorporated a Wholly-Owned Subsidiary of the Company (the
“Specified SRI Subsidiary”), for the limited organizational purpose of holding
and disposing of the Specified SRIs and distributing the proceeds thereof in
accordance with this Indenture, and not engaging in any other activity, (ii)
within 30 days of the Closing Date, transfer to the Specified SRI Subsidiary all
of the Specified SRIs, (iii) not permit the Specified SRI Subsidiary to engage
in any other activities or own or acquire any other assets or investments other
than Specified SRIs and cash received from the sale thereof and (iv) not sell or
transfer any Specified SRIs except to third parties for cash consideration.
ARTICLE 5
SUCCESSORS
Section 5.01 Merger, Consolidation or Sale of Assets.
     The Company may not consolidate or merge with or into (whether or not the
Company is the surviving entity), or sell, assign, transfer, convey or otherwise
dispose of all or substantially all the properties or assets of the Company and
its Subsidiaries, taken as a whole, in one or more related transactions, to
another Person, unless:
     (1) either:
     (A) the Company is the surviving company; or
     (B) the Person formed by or surviving any such consolidation or merger (if
other than the Company) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”); provided that in the case where the Successor Company is
not a corporation, a co-obligor of the Notes is a corporation;
     (2) the Successor Company, if other than the Company, expressly assumes all
the obligations of the Company under this Indenture and the Notes pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;
     (3) immediately after such transaction, no Default or Event of Default
exists;

70



--------------------------------------------------------------------------------



 



     (4) immediately after giving pro forma effect to such transaction, as if
such transaction had occurred at the beginning of the applicable four-quarter
period (A) the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test or Fixed Charge
Coverage Ratio test, as applicable, set forth in Section 4.09(a) hereof, or
(B) the Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, would be
no more than (or no less than, as applicable) such ratio immediately prior to
the transaction (it being understood that any incremental Indebtedness of the
Successor Company must independently be permitted to be incurred pursuant to
Section 4.09);
     (5) each Guarantor, unless it is the other party to the transactions
described above or is being released as part of the transaction, in which case
Section 10.04(1)(b) shall apply, shall have by supplemental indenture confirmed
that its Note Guarantee shall apply to such Person’s obligations under this
Indenture and the Notes; and
     (6) the Company shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indentures, if any, comply with the
provisions described in this paragraph.
     The Successor Company will succeed to, and be substituted for the Company
under this Indenture and the Notes. Any Company Subsidiary may consolidate with,
merge into or transfer all or part of its properties and assets to the Company
or to another Company Subsidiary. In addition, the Company will not, directly or
indirectly, lease all or substantially all the properties and assets of the
Company and the Company Subsidiaries taken as a whole, in one or more related
transactions, to any other Person, other than the sublease by the Company of its
offices to one or more Persons.
     Notwithstanding the foregoing, the Transactions will be permitted without
compliance with this Section 5.01.
Section 5.02 Successor Corporation Substituted,
     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of and interest on the Notes except in the case of a sale
of all of the Company’s assets in a transaction that is subject to, and that
complies with the provisions of, Section 5.01 hereof.

71



--------------------------------------------------------------------------------



 



ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01 Events of Default.
     Each of the following is an “Event of Default”:
     (1) default in payment when due and payable, upon redemption, acceleration
or otherwise, of the principal of, or premium, if any, on the Notes issued under
this Indenture;
     (2) default for five Business Days or more in the payment when due of
interest on the Notes;
     (3) (A) failure by the Company to comply with its obligations under
Sections 4.15 or 5.01 hereof or (B) failure by the Company or any Company
Subsidiary for 45 days (30 days in respect of Section 4.27) after receipt of
written notice given by the Trustee or the actual knowledge of the Company of
such failure, to comply with any of its other agreements under this Indenture or
the Notes to the extent such failure does not otherwise constitute a Default
under clause (1), (2) or (3)(A) above;
     (4) (A) the failure by the Company or any Company Subsidiary to pay any
Indebtedness that is pari passu with the Notes within any applicable grace
period after final maturity or acceleration by the holders thereof because of a
default or (B) a default occurs with respect to any Indebtedness of the Company
or any Company Subsidiary that is subordinated to the Notes, which default
permits the holder or holders thereof (or any trustee or agent on their behalf)
to accelerate such Indebtedness (giving effect to any applicable grace period),
and, in the case of (A) or (B) the total amount of such Indebtedness unpaid or
accelerated or in default at the time exceeds $15.0 million;
     (5) final judgments against Holdco or any of its Subsidiaries aggregating
in excess of $15.0 million, which final judgments remain unpaid, undischarged
and unstayed for a period of more than 60 days after such judgment becomes
final;
     (6) either the Company or any Significant Subsidiary pursuant to or within
the meaning of Bankruptcy Law:
     (A) commences a voluntary case,
     (B) consents to the entry of an order for relief against it in an
involuntary case,
     (C) consents to the appointment of a custodian of it or for all or
substantially all of its property,
     (D) makes a general assignment for the benefit of its creditors, or
     (E) has acknowledged in writing that it is generally not paying its debts
as they become due;
     (7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

72



--------------------------------------------------------------------------------



 



     (A) is for relief against either of the Company or any of the Company’s
Subsidiaries that is a Significant Subsidiary or any group of Subsidiaries of
the Company that, taken together, would constitute a Significant Subsidiary in
an involuntary case;
     (B) appoints a custodian of either of the Company or any of the Company’s
Subsidiaries that is a Significant Subsidiary or any group of Subsidiaries of
the Company that, taken together, would constitute a Significant Subsidiary or
for all or substantially all of the property of the Company or any of its
Subsidiaries that is a Significant Subsidiary or any group of Subsidiaries of
the Company that, taken together, would constitute a Significant Subsidiary; or
     (C) orders the liquidation of either of the Company or any of the Company’s
Subsidiaries that is a Significant Subsidiary or any group of Subsidiaries of
the Company that, taken together, would constitute a Significant Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days;
or
     (8) the Guarantee of any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) shall for
any reason cease to be in full force and effect or be declared null and void or
any responsible officer of any Guarantor that is a Significant Subsidiary (or
the responsible officers of any group of Subsidiaries that together would
constitute a Significant Subsidiary) of any Guarantor that is a Significant
Subsidiary, as the case may be, denies that it has any further liability under
its Note Guarantee or gives notice to such effect, other than by reason of the
termination of the related indenture or the release of any such Note Guarantee
in accordance with this Indenture;
     (9) for more than 45 days after receipt by the Company or any Company
Subsidiary of written notice given by the Trustee (acting at the written
direction of the Required Holders) or actual knowledge of the Company thereof,
the representations and warranties of Holdco or the Company contained in the
Note Purchase Agreement, shall be untrue in any respect on and as of the date
such representations and warranties were made (without regard to any
qualification of “materiality,” “material” or “Material Adverse Effect”
contained therein), except where the failure or failures of such representations
and warranties to be true (a) did not have or would not have been reasonably
expected to have or has not had an Article 6 Material Adverse Effect, (b) would
not materially impair the ability of Holdco and its Subsidiaries, taken as a
whole, to perform their obligations under this Indenture, the Note Purchase
Agreement, the Intercreditor Agreement or any Security Documents, and (c) would
not materially impair the rights and remedies of the Initial Purchasers under
this Indenture, the Note Purchase Agreement, the Intercreditor Agreement or any
Security Documents, taken as a whole; or
     (10) at any time, (i) any Security Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof and the Intercreditor Agreement or the satisfaction in
full of the Obligations under this Indenture and the Notes in accordance with
the terms hereof) or shall be declared null and void, (ii) the Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of Collateral purported to be covered by the Security Documents with the
priority required by the relevant Security Document and the Intercreditor
Agreement, in each case for any reason other than the failure of the Collateral
Agent to take any action within its control, or (iii) Holdco or any of its
Subsidiaries shall contest the validity or enforceability of any Security
Document in writing or deny in writing that it has any further liability under
any Security Document to which it is a party.

73



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing provisions of this Section 6.01, (i) any
failure of any representation and warranty of the Company contained in the Note
Purchase Agreement to be true, (ii) any falsity of any certificate or
information required to be delivered under the Note Purchase Agreement, or
(iii) any default under Section 6.01(3) (other than such a breach arising out of
a breach of Section 4.27 after the Closing Date) of this Indenture, the Note
Purchase Agreement or any Security Document, that, in the case of each of
clauses (i) through (iii) above, arises, directly or indirectly, out of the
restatement of the consolidated financial statements of Holdco and its
Subsidiaries heretofore delivered or of Holdco and its Subsidiaries or the
Company and its Subsidiaries required to be delivered to the Trustee under this
Indenture (such financial statements so restated, the “Restated Financial
Statements”) as a result of (x) the historical valuation, accounting and/or
processes related to the investment portfolio of Holdco and its Subsidiaries, in
each case for fiscal periods ended prior to the Closing Date or (y) the February
11, 2008 SEC non-public inquiry to Holdco, shall in no event constitute a
Default or an Event of Default under this Indenture; provided, however, that
(A) the Company furnishes to the Trustee the Restated Financial Statements
promptly after the public filing thereof; (B) in the event of a breach described
in clause (iii) of this paragraph consisting of any failure to deliver financial
statements required by Section 4.03(a)(1) or (2) to be delivered for periods
ending after the earliest period for which financial statements are being
restated (the “Subsequent Financial Statements”), (x) the Company furnishes to
the Trustee the Subsequent Financial Statements not later than the earlier of
(1) the public filing thereof and (2) the date that is 45 days, in the case of
any delivery of financial statements for the first three fiscal quarters of any
fiscal year, or 60 days, in the case of financial statements for any fiscal year
ended after the public filing of the Restated Financial Statements for the
earliest period as to which a restatement has occurred, (y) during such period
for which the Subsequent Financial Statements or related audit report, if
applicable, required by Section 4.03(a)(1) or (2) were not available (which
period shall in no event extend beyond the dates set forth in clause (x) above),
the Company furnishes to the Trustee, in lieu thereof, internal unaudited annual
financial statements and internal unaudited quarterly financial statements
within the time periods set forth in Section 4.03(a)(1) and (2) respectively
which are prepared on a consistent basis as internal unaudited financial
statements prepared by Holdco and its Subsidiaries or the Company and its
Subsidiaries, as the case may be, which shall be certified by a principal
financial officer as fairly presenting, in all material respects, the
consolidated financial condition and operations at such date and the
consolidated results of operations for the period then ended but in all respects
subject to the effect of adjustments for any pending restatement and the failure
of such items to so present, in all material respects, such consolidated
financial condition and operations and such consolidated results of operations
shall not constitute a Default or Event of Default under this Indenture or the
Note Purchase Agreement, and (z) within one year of the date an audit report
would be due under Section 4.03(a)(1) with respect to Subsequent Financial
Statements for any fiscal year, the Company delivers to the Trustee an audit
report as required by Section 4.03(a)(l) with respect to the applicable
Subsequent Financial Statements (which audit report may include a qualification
relating to any pending restatement described above and which qualified report
shall not constitute a Default or Event of Default under this Indenture or the
Note Purchase Agreement.
Section 6.02 Acceleration.
     In the case of an Event of Default specified in clause (6) or (7) of
Section 6.01 hereof, with respect to the Company, any Company Subsidiary that is
a Significant Subsidiary or any group of Company Subsidiaries that, taken
together, would constitute a Significant Subsidiary, all outstanding Notes will
become due and payable immediately without further action or notice. If any
other Event of Default occurs and is continuing, the Trustee acting at the
written direction of the Required Holders or the Required Holders may declare
all the Notes to be due and payable immediately by notice to the Company and the
Trustee, specifying the Event of Default.
     Upon any such declaration, the Notes shall become due and payable
immediately.

74



--------------------------------------------------------------------------------



 



     The Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may, on behalf of the Holders of all
the Notes, rescind an acceleration or waive any existing Default or Event of
Default and its consequences under this Indenture except a continuing Default or
Event of Default in the payment of interest or premium, if any, on, or the
principal of, the Notes.
Section 6.03 Other Remedies.
     If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission
by the Trustee or any Holder of a Note in exercising arty right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
Section 6.04 Waiver of Past Defaults.
     Holders of not less than a majority in aggregate principal amount of the
then outstanding Notes by notice to the Trustee may, on behalf of the Holders of
all of the Notes, rescind an acceleration or waive any existing Default or Event
of Default and its consequences hereunder, except a continuing Default or Event
of Default in the payment of the principal of, premium, if any, or interest on,
the Notes (including in connection with an offer to purchase); provided,
however, that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration. Upon
any such waiver, such Default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.
Section 6.05 Control by Majority.
     Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders) or that may
involve the Trustee in personal liability.
Section 6.06 Limitation on Suits.
     A Holder may pursue a remedy with respect to this Indenture or the Notes
only if:
     (1) such Holder has previously given the Trustee notice that an Event of
Default is continuing;
     (2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes have requested the Trustee to pursue the remedy;

75



--------------------------------------------------------------------------------



 



     (3) such Holders have offered the Trustee security or indemnity
satisfactory to it against any loss, liability or expense;
     (4) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity; and
     (5) Holders of a majority in aggregate principal amount of the then
outstanding Notes have not given the Trustee a direction inconsistent with such
request within such 60-day period.
     A Holder of a Note may not use this Indenture to prejudice the rights of
another Holder of a Note or to obtain a preference or priority over another
Holder of a Note.
Section 6.07 Rights of Holders of Notes to Receive Payment.
     Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal, premium, if any, and interest
on the Note, on or after the respective due dates expressed in the Note
(including in connection with an offer to purchase), or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.
Section 6.08 Collection Suit by Trustee.
     If an Event of Default specified in Section 6.01(1) or (2) hereof occurs
and is continuing, the Trustee is authorized to recover judgment in its own name
and as trustee of an express trust against the Company for the whole amount of
the principal of, premium, if any, and interest remaining unpaid on, the Notes
and interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
Section 6.09 Trustee May File Proofs of Claim.
     The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable the compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the. event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.06 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

76



--------------------------------------------------------------------------------



 



Section 6.10 Priorities.
     If the Trustee collects any money pursuant to this Article 6, it shall pay
out the money in the following order:
     First: to the Trustee, its agents and attorneys for amounts due under
Section 7.06 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any, and interest, respectively; and
     Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.
Section 6.11 Undertaking for Costs.
     In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
aggregate principal amount of the then outstanding Notes.
ARTICLE 7
TRUSTEE
Section 7.01 Duties of Trustee.
     (a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
     (b) Except during the continuance of an Event of Default:
     (1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
     (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.

77



--------------------------------------------------------------------------------



 



However, the Trustee will examine the certificates and opinions to determine
whether or not they conform to the requirements of this Indenture (but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein).
     (c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
     (1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
     (2) the Trustee will not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
     (3) the Trustee will not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.
     (d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.
     (e) No provision of this Indenture will require the Trustee to expend or
risk its own funds or incur any liability. The Trustee will be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder has offered to the Trustee security
and indemnity satisfactory to it against any loss, liability or expense.
     (f) The Trustee will not be liable for interest on any money received by it
except as set forth herein or as the Trustee may agree in writing with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.
Section 7.02 Rights of Trustee.
     (a) The Trustee may conclusively rely upon any document reasonably believed
by it to be genuine and to have been signed or presented by the proper Person.
The Trustee need not investigate any fact or matter stated in the document.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on
such Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel will be full and complete authorization and protection from liability in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon.
     (c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct of any agent appointed with due care other than
willful misconduct.
     (d) The Trustee will not be liable for any action it takes or omits to take
in good faith that it reasonably believes to be authorized or within the rights
or powers conferred upon it by this Indenture.
     (e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company will be sufficient if signed by an
Officer thereof.

78



--------------------------------------------------------------------------------



 



     (f) The Trustee will be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders have offered to the Trustee indemnity or
security satisfactory to it against the losses, liabilities and expenses that
might be incurred by it in compliance with such request or direction.
     (g) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
     (h) The Trustee shall not be deemed to have notice of any Default or Event
of Default unless a Responsible Officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.
     (i) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
     (i) The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
     (k) The Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.
Section 7.03 Individual Rights of Trustee.
     The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days or resign. Any Agent may do the same with like
rights and duties. The Trustee is also subject to Section 7.09 hereof.
Section 7.04 Trustee’s Disclaimer.
     The Trustee will not be responsible for and makes no representation as to
the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Company’s use of the proceeds from the Notes or any money
paid to the Company or upon the Company’s direction under any provision of this
Indenture, it will not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it will not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
Section 7.05 Notice of Defaults.
     If a Default or Event of Default occurs and is continuing and if it is
known to the Trustee, the Trustee will mail to Holders of Notes and to the First
Priority Representative (as defined in the Intercreditor Agreement) a notice of
the Default or Event of Default within 90 days after it occurs. Except in the
case of a Default or Event of Default in payment of the principal of, premium,
if any, or

79



--------------------------------------------------------------------------------



 



interest on, any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.
Section 7.06 Compensation and Indemnity.
     (a) The Company will pay to the Trustee from time to time such compensation
as shall be agreed in writing between the Company and the Trustee for its
acceptance of this Indenture and services hereunder. The Trustee’s compensation
will not be limited by any law on compensation of a trustee of an express trust.
The Company will reimburse the Trustee promptly upon request for all [reasonable
and] documented disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses will include the
reasonable and documented compensation, disbursements and expenses of the
Trustee’s agents and counsel.
     (b) The Company and the Guarantors will jointly and severally indemnify the
Trustee and its officers, directors, employees and agents against any and all
losses, damages, claims, costs, liabilities or expenses incurred by it arising
out of or in connection with the acceptance or administration of its duties
under this Indenture, including the costs and expenses of enforcing this
Indenture against the Company and the Guarantors (including this Section 7.06)
and defending itself against any claim (whether asserted by a Company, the
Guarantors, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense may be attributable to its negligence
or bad faith. The Trustee will notify the Company promptly of any claim for
which it may seek indemnity. Failure by the Trustee to so notify the Company
will not relieve the Company or any of the Guarantors of their obligations
hereunder. Holdco will defend the claim and the Trustee will cooperate in the
defense. The Trustee may have one separate counsel and the Company will pay the
reasonable fees and expenses of such counsel. Neither the Company nor any
Guarantor need pay for any settlement made without its consent, which consent
will not be unreasonably withheld or delayed.
     (c) The obligations of the Company and the Guarantors under this
Section 7.06 will survive the satisfaction and discharge of this Indenture.
     (d) To secure the Company’s and the Guarantors’ payment obligations in this
Section 7.06, the Trustee will have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien will survive the
satisfaction and discharge of this Indenture.
     (e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
Section 7.07 Replacement of Trustee.
     (a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.07.
     (b) The Trustee may resign in writing at any time and be discharged from
the trust hereby created by so notifying the Company. The Holders of a majority
in aggregate principal amount of the

80



--------------------------------------------------------------------------------



 



then outstanding Notes may remove the Trustee by so notifying the Trustee and
the Company with 60 days prior notice in writing. The Company may remove the
Trustee if:
     (1) the Trustee fails to comply with Section 7.09 hereof;
     (2) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (3) a custodian or public officer takes charge of the Trustee or its
property; or
     (4) the Trustee becomes incapable of acting.
     (c) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company will use commercially reasonable
efforts to promptly appoint a successor Trustee. Within one year after the
successor Trustee takes office, the Holders of a majority in aggregate principal
amount of the then outstanding Notes may appoint a successor Trustee to replace
the successor Trustee appointed by the Company.
     (d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition, at the expense of the Company, any court of
competent jurisdiction for the appointment of a successor Trustee.
     (e) If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.09 hereof, such
Holder may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.
     (f) A successor Trustee will deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee will become effective, and the
successor Trustee will have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee will mail a notice of its succession
to Holders. The retiring Trustee will promptly transfer all property held by it
as Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.06
hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.07, the Company’s obligations under Section 7.06 hereof will continue
for the benefit of the retiring Trustee.
Section 7.08 Successor Trustee by Merger, etc.
     If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.
Section 7.09 Eligibility; Disqualification.
     There will at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and (a) that has a combined capital and surplus of at least $100.0
million or (b) is a Wholly-Owned Subsidiary of a bank holding company having a
combined capital and surplus of at least $50.0 million, in each case as set
forth in its most recent published annual report of condition.

81



--------------------------------------------------------------------------------



 



ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.
     The Company may at any time, at the option of its Board of Directors
evidenced by a resolution set forth in an Officer’s Certificate, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.
Section 8.02 Legal Defeasance and Discharge.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Company and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be deemed to have been discharged from their obligations with respect to all
outstanding Notes (including the Note Guarantees) on the date the conditions set
forth below are satisfied (hereinafter, “Legal Defeasance”), For this purpose,
Legal Defeasance means that the Company and the Guarantors will be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Notes (including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on written demand of and at the expense of the
Company, shall execute proper instruments acknowledging the same), except for
the following provisions which will survive until otherwise terminated or
discharged hereunder:
     (1) the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, or interest or premium, if any, on, such Notes when
such payments are due from the trust referred to in Section 8.05 hereof;
     (2) the Company’s obligations with respect to such Notes under Article 2
and Section 4.02 hereof;
     (3) the rights, powers, trusts, duties and immunities of the Trustee
hereunder and the Company’s and the Guarantors’ obligations in connection
therewith; and
     (4) this Article 8.
If the Company exercises under Section 8.01 the option applicable to this
Section 8.02, subject to satisfaction of the conditions set forth in
Section 8.04 hereof, payment of the Notes may not be accelerated because of an
Event of Default under clauses (3), (4), (5), (6) (solely with respect to a
Significant Subsidiary), (7) (solely with respect to a Significant Subsidiary)
and (8) of Section 6.01. Subject to compliance with this Article 8, the Company
may exercise its option under this Section 8.02 notwithstanding the prior
exercise of its option under Section 8.03 hereof.
Section 8.03 Covenant Defeasance.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Company and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be released from each of their obligations under the covenants contained in
Sections 4.03, 4.04, 4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.17,
4.18, 4.19, 4.20, 4.21, 4.22, 4.23, 4.24, 4.25, 4.26 and 4.27 hereof and clauses
(4), (5) and (6) of Section 5.01 and the penultimate paragraph of Section 5.01
hereof with respect to the outstanding Notes on and after the date the
conditions

82



--------------------------------------------------------------------------------



 



set forth in Section 8.04 hereof are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes will thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but will
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes will not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes and Note Guarantees, the Company and the Guarantors may omit
to comply with and will have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply will not constitute a Default or an Event
of Default under Section 6.01 hereof, but, except as specified above, the
remainder of this Indenture and such Notes and Note Guarantees will be
unaffected thereby. In addition, upon the Company’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(3) through 6.01(5), 6.01(6) (solely with respect to a Significant
Subsidiary), and 6.01(7) through 6.01(9) hereof will not constitute Events of
Default.
Section 8.04 Conditions to Legal or Covenant Defeasance.
     In order to exercise either Legal Defeasance or Covenant Defeasance under
either Section 8.02 or 8.03 hereof:
     (1) the Company must irrevocably deposit with the Trustee, in trust, for
the benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination of cash in U.S. dollars and non-callable
Government Securities, in amounts as will be sufficient, in the opinion of a
nationally recognized investment bank, appraisal firm or firm of independent
public accountants, to pay the principal of, or interest and premium, if any,
on, the outstanding Notes on the stated maturity date for payment thereof or on
the applicable Redemption Date, as the case may be, and the Company must specify
whether the Notes are being defeased to such stated maturity or to a particular
Redemption Date;
     (2) in the case of an election under Section 8.02 hereof, the Company must
deliver to the Trustee an Opinion of Counsel confirming that, subject to
customary assumptions and exclusions:
     (A) the Company has received from, or there has been published by, the
Internal Revenue Service a ruling; or
     (B) since the date of this Indenture, there has been a change in the
applicable U.S. federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel,
subject to customary assumptions and exclusions, shall confirm that, the Holders
of the outstanding Notes will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;
     (3) in the case of an election under Section 8.03 hereof, the Company must
deliver to the Trustee an Opinion of Counsel, subject to customary assumptions
and exclusions, confirming that the Holders of the outstanding Notes will not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of such Covenant Defeasance and will be subject to U.S. federal

83



--------------------------------------------------------------------------------



 



income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred;
     (4) no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit and the granting of a
Lien to secure the deposit) and the deposit will not result in a breach or
violation of, or constitute a default under, any other instrument to which the
Company or any Guarantor is a party or by which Holdco or any Guarantor is
bound;
     (5) such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any Company
Subsidiary is a party or by which the Company or any Company Subsidiary is
bound; and
     (6) the Company must deliver to the Trustee an Officer’s Certificate and an
Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions), each stating that all conditions precedent relating
to the Legal Defeasance or Covenant Defeasance, as the case may be, have been
complied with.
Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.
     Subject to Section 8.06 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 hereof in respect of the outstanding Notes
will be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company or any Subsidiary acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.
     The Company will pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
     Notwithstanding anything in this Article 8 to the contrary, the Trustee
will deliver or pay to the Company from time to time upon the written request of
the Company any money or non-callable Government Securities held by it as
provided in Section 8.04 hereof which, in the opinion of a nationally recognized
firm of independent public accountants expressed in a written certification
thereof delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance.
Section 8.06 Repayment to the Company.
     Subject to any applicable abandoned property law, any money deposited with
the Trustee or any Paying Agent, or then held by the Company, in trust for the
payment of the principal of, premium, if any, or interest on, any Note and
remaining unclaimed for two years after such principal, premium, if any, or
interest has become due and payable shall be paid to the Company on its request
or (if then held by the Company) will be discharged from such trust; and the
Holder of such Note will thereafter be permitted to

84



--------------------------------------------------------------------------------



 



look only to the Company for payment thereof, and all liability of the Trustee
or such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, will thereupon cease.
Section 8.07 Reinstatement.
     If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Company makes any payment of the principal of, premium, if
any, or interest on, any Note following the reinstatement of its obligations,
the Company will be subrogated to the rights of the Holders of such Notes to
receive such payment from the money held by the Trustee or Paying Agent.
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01 Without Consent of Holders of Notes.
     Notwithstanding Section 9.02 of this Indenture, from and after the Sell
Down Date, and, with respect to clauses (3), (7) and (9), at any time, without
the consent of any Holder of Notes, the Company and the Trustee may amend or
supplement this Indenture or the Notes:
     (1) to cure any ambiguity, omission, mistake, defect or inconsistency;
     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
     (3) to provide for the assumption of the Company or any Guarantor’s
obligations to the Holders of the Notes by a successor to the Company pursuant
to Article 5 hereof;
     (4) to make any change that would provide any additional rights or benefits
to the Holders;
     (5) to add covenants for the benefit of the Holders or to surrender any
right or power conferred upon the Company;
     (6) to evidence and provide for the acceptance and appointment under this
Indenture of a successor trustee pursuant to the requirements thereof;
     (7) to add a Guarantor under this Indenture;
     (8) to make any change that does not adversely affect the rights of the
Holders of the Notes in any respect; or
     (9) to make any change reasonably necessary to cause the Indenture to
conform to the TIA.
     Upon the written request of the Company accompanied by a resolution of its
Board of Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the

85



--------------------------------------------------------------------------------



 



Trustee of the documents described in Section 9.05 hereof, the Trustee will join
with the Company in the execution of any amended or supplemental indenture
authorized or permitted by the terms of this Indenture and to make any further
appropriate agreements and stipulations that may be therein contained, but the
Trustee will not be obligated to enter into such amended or supplemental
indenture that affects its own rights, duties or immunities under this Indenture
or otherwise.
Section 9.02 With Consent of Holders of Notes.
     Except as provided below in this Section 9.02, the Company and the Trustee
may amend or supplement this Indenture (including, without limitation,
Sections 3.09, 4.10 and 4.15 hereof) and the Notes and the Note Guarantees with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes voting as a single class (including, without
limitation, consents obtained in connection with a tender offer for, or purchase
of, the Notes), and, subject to Sections 6.04 and 6.07 hereof, any existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal of, premium, if any, or interest on, the Notes, except
a payment default resulting from an acceleration that has been rescinded) or
compliance with any provision of this Indenture or the Notes or the Note
Guarantees may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes voting as a single
class (including, without limitation, consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes). Sections 2.08,
2.09 and 2.13 hereof shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.
     Upon the written request of the Company accompanied by a resolution of its
Board of Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 9.05 hereof, the Trustee will
join with the Company and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental Indenture. As long as the
Initial Purchasers do not constitute the Required Holders, it shall not be
necessary for the consent of the Holders of Notes under this Section 9.02 to
approve the particular form of any proposed amendment or waiver, but it shall be
sufficient if such consent approves the substance thereof.
     After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Notes or the Note Guarantees, However,
without the consent of each Holder affected, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):
     (1) reduce or increase the principal amount of Notes other than pursuant to
the payment of PIK Interest;
     (2) change the fixed maturity of any Note or alter or waive any of the
provisions with respect to the redemption of the Notes (except as provided above
with respect to Sections 3.09, 4.10 and 4.15 hereof);

86



--------------------------------------------------------------------------------



 



     (3) reduce the rate of or change the time for payment of interest on any
Note;
     (4) waive a Default or Event of Default in the payment of the principal of,
or premium, if any, or interest on, the Notes, except a rescission of
acceleration of the Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes and a waiver of the payment
default that resulted from such acceleration, or in respect of a covenant or
provision contained in this Indenture which cannot be amended or modified
without the consent of all Holders);
     (5) make any Note payable in money other than that stated in the Notes;
     (6) make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders of Notes to receive payments of the
principal of, or interest or premium, if any, on, the Notes;
     (7) make any change in the preceding amendment and waiver provisions; or
     (8) impair the right of any Holder to receive payment of the principal of,
or interest on, such Holder’s Notes on or after the due dates therefore or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes.
Section 9.03 Revocation and Effect of Consents.
     Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.
     As long as the Initial Purchasers do not constitute the Required Holders,
the Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver. If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such consent shall be valid or effective for more than 120 days
after such record date unless the consent of the requisite number of Holders has
been obtained.
Section 9.04 Notation on or Exchange of Notes.
     The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
     Failure to make the appropriate notation or issue a new Note will not
affect the validity and effect of such amendment, supplement or waiver.

87



--------------------------------------------------------------------------------



 



Section 9.05 Trustee to Sign Amendments, etc.
     The Trustee will sign any amended or supplemental indenture authorized
pursuant to this Article 9 if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. The Company
may not sign an amended or supplemental indenture until the Board of Directors
of the Company approves it. In executing any amended or supplemental indenture,
the Trustee shall receive and (subject to Section 7.01 hereof) will be fully
protected in conclusively relying upon an Officer’s Certificate and an Opinion
of Counsel stating that the execution of such amended or supplemental indenture
is authorized or permitted by this Indenture. Notwithstanding the foregoing, an
Opinion of Counsel shall not be required in connection with the addition of a
Guarantor under this Indenture upon execution and delivery by such Guarantor and
the Trustee of a notation of Guarantee, the form of which is attached as
Exhibit D hereto, and supplemental indenture to this Indenture, the form of
which is attached as Exhibit E hereto.
ARTICLE 10
NOTE GUARANTEES
Section 10.01 Guarantee.
     (a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Company hereunder or thereunder, that:
     (1) the principal of, premium, if any, and interest on, the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Company to the
Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and
     (2) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.
     Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.
     (b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

88



--------------------------------------------------------------------------------



 



     (c) If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Company or the
Guarantors, any amount paid by either to the Trustee or such Holder, this Note
Guarantee, to the extent theretofore discharged, will be reinstated in full
force and effect.
     (d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of this Note Guarantee. The Guarantors will have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.
Section 10.02 Limitation on Guarantor Liability.
     Each Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Note Guarantee of
such Guarantor not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will be limited to the maximum amount that will, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 10, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.
Section 10.03 Execution and Delivery of Note Guarantee.
     To evidence its Note Guarantee set forth in Section 10.01 hereof, each
Guarantor hereby agrees that a notation of such Note Guarantee substantially in
the form attached as Exhibit D hereto will be endorsed by an Officer of such
Guarantor on each Note authenticated and delivered by the Trustee and that this
Indenture will be executed on behalf of such Guarantor by one of its Officers.
     Each Guarantor hereby agrees that its Note Guarantee set forth in
Section 10.01 hereof will remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Note Guarantee.
     If an Officer whose signature is on this Indenture or on the Note Guarantee
no longer holds that office at the time the Trustee authenticates the Note on
which a Note Guarantee is endorsed, the Note Guarantee will be valid
nevertheless.
     The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

89



--------------------------------------------------------------------------------



 



     In the event that the Company creates or acquires any Domestic Subsidiary
after the date of this Indenture, if required by Section 4.25 hereof, the
Company will cause such Domestic Subsidiary to comply with the provisions of
Section 4.25 hereof and this Article 10, to the extent applicable.
Section 10.04 Guarantors May Consolidate, etc., on Certain Terms.
     Except as otherwise provided in Section 10.05 hereof, no Guarantor will,
and the Company will not permit any Guarantor to, consolidate or merge with or
into or wind up into (whether or not such Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all its properties or assets in one or more related
transactions, to any Person unless:

(1)     (a)   such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Guarantor or such Person, as the case may be, being herein called
the “Successor Person”);   (b)   the Successor Person, if other than such
Guarantor, expressly assumes all the obligations of such Guarantor under this
Indenture and such Guarantor’s Note Guarantee pursuant to supplemental
indentures or other documents or instruments in form reasonably satisfactory to
the Trustee;     (c)   immediately after such transaction, no Default or Event
of Default exists; and     (d)   the Company shall have delivered to the Trustee
an Officer’s Certificate and an opinion of counsel, each stating that such
consolidation, merger or transfer and such supplemental indentures, if any,
comply with this Indenture; or

(2) the transaction is made in compliance with Section 4.10 hereof.
     In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person will succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee. All the Note
Guarantees so issued will in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.
     Except as set forth in Articles 4 and 5 hereof, and notwithstanding clause
2 above, nothing contained in this Indenture or in any of the Notes will prevent
any consolidation or merger of a Guarantor with or into the Company or another
Guarantor, or will prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Company or another
Guarantor.

90



--------------------------------------------------------------------------------



 



Section 10.05 Releases.
     The Note Guarantee of a Guarantor will be released:
     (a) in connection with any sale or other disposition of all or
substantially all the assets of that Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) the Company or a Company Subsidiary, if the sale or other
disposition does not violate Section 4.10 hereof;
     (b) in connection with any sale or other disposition of all the Capital
Stock of that Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Company or a Company Subsidiary, if the sale or
other disposition does not violate Section 4.10 hereof;
     (c) upon Legal Defeasance or Covenant Defeasance in accordance with
Article 8 hereof or satisfaction and discharge of this Indenture in accordance
with Article 13 hereof; or
     (d) upon the contemporaneous release of such Guarantor’s Guarantee of all
Obligations under the Credit Agreement in accordance with the Intercreditor
Agreement.
     Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 10.05 will remain liable for the full amount of the
principal of and interest and premium, if any, on the Notes and for the other
obligations of any Guarantor under this Indenture as provided in this
Article 10.
ARTICLE 11
RANKING OF NOTE LIENS
Section 11.01 Agreement for the Benefit of Holders of First Priority Liens.
     The Trustee and the Collateral Agent agree, and each Holder by accepting a
Note agrees, that this Indenture, the Notes, the Note Guarantees and the
Security Documents are subject to the Intercreditor Agreement.
Section 11.02 Notes, Note Guarantees and other Obligations with respect to the
Notes not Subordinated.
     The provisions of this Article 11 are intended solely to set forth the
relative ranking, as Liens, of the Second Priority Liens as against the First
Priority Liens. The Notes and Note Guarantees are senior unsubordinated
obligations of the Company and Guarantors, respectively. Neither the Notes, the
Note Guarantees and other Obligations of the Company under this Indenture and
the Notes nor the exercise or enforcement of any right or remedy for the payment
or collection thereof (other than the exercise of rights and remedies of a
secured party, which are subject to the Intercreditor Agreement) are intended to
be, or will ever be by reason of the provisions of this Article 11, in any
respect subordinated, deferred, postponed, restricted or prejudiced, (except as
set forth in the Intercreditor Agreement).
Section 11.03 Relative Rights.
     The Intercreditor Agreement defines the relative rights, as lienholders, of
holders of Second Priority Liens and holders of First Priority Liens. Nothing in
this Article 11 will:

91



--------------------------------------------------------------------------------



 



     (a) impair, as between the Company and the Holders, the obligation of the
Company, which is absolute and unconditional, to pay principal of, premium and
interest on the Notes in accordance with their terms or to perform any other
obligation of the Company or any other obligor under this Indenture, the Notes,
the Note Guarantees and the Security Documents;
     (b) restrict the right of any Holder to sue for payments that are then due
and owing, in a manner not inconsistent with the provisions of the Intercreditor
Agreement;
     (c) prevent the Trustee, the Collateral Agent or any Holder from exercising
against the Company or any other obligor any of its other available remedies
upon a Default or Event of Default (other than its rights as a secured party,
which are subject to the Intercreditor Agreement); or
     (d) restrict the right of the Trustee, the Collateral Agent or any Holder:
     (1) to file and prosecute a petition seeking an order for relief in an
involuntary bankruptcy case as to the Company or any Guarantor or otherwise to
commence, or seek relief commencing, any insolvency or liquidation proceeding
involuntarily against the Company or any Guarantor;
     (2) to make, support or oppose any request for an order for dismissal,
abstention or conversion in any insolvency or liquidation proceeding;
     (3) to make, support or oppose, in any insolvency or liquidation
proceeding, any request for an order extending or terminating any period during
which the debtor (or any other Person) has the exclusive right to propose a plan
of reorganization or other dispositive restructuring or liquidation plan
therein;
     (4) to seek the creation of, or appointment to, any official committee
representing creditors (or certain of the creditors) in any insolvency or
liquidation proceedings and, if appointed, to serve and act as a member of such
committee without being in any respect restricted by any of the obligations
under this Article 11;
     (5) to seek or object to the appointment of any professional person to
serve in any capacity in any insolvency or liquidation proceeding or to support
or object to any request for compensation made by any professional person or
others therein;
     (6) to make, support or oppose any request for order appointing a trustee
or examiner in any insolvency or liquidation proceedings; or
     (7) otherwise to make, support or oppose any request for relief in any
insolvency or liquidation proceeding that it is permitted by law to make,
support or oppose:
          (a) if it were a holder of unsecured claims; or
          (b) as to any matter relating to any plan of reorganization or other
restructuring or liquidation plan or as to any matter relating to the
administration of the estate or the disposition of the case or proceeding;
     (in each case except as set forth in the Intercreditor Agreement).

92



--------------------------------------------------------------------------------



 



ARTICLE 12
COLLATERAL AND SECURITY
Section 12.01 Security Documents.
     The payment of the principal of and interest and premium, if any, on the
Notes when due, whether on an Interest Payment Date, at maturity, by
acceleration, repurchase, redemption or otherwise and whether by the Company
pursuant to the Notes or by any Guarantor pursuant to its Note Guarantees, the
payment of all other Obligations of the Company and the Guarantors under this
Indenture, the Notes, the Note Guarantees and the Security Documents are secured
as provided in the Security Documents which the Collateral Agent, Company and
the Guarantors have entered into simultaneously with the execution of this
Indenture and will be secured by Security Documents hereafter delivered as
required or permitted by this Indenture, subject to the provisions of the
Intercreditor Agreement.
Section 12.02 Collateral Agent.
     (a) The Collateral Agent is authorized and empowered to appoint one or more
co-Collateral Agents as it deems necessary or appropriate, provided, however,
that no collateral agent hereunder shall be personally liable by reason of any
act or omission of any other collateral agent hereunder.
     (b) Subject to Section 7.01, neither the Trustee nor the Collateral Agent
nor any of their respective officers, directors, employees, attorneys or agents
will be responsible or liable for the existence, genuineness, value or
protection of any Collateral, for the legality, enforceability, effectiveness or
sufficiency of the Security Documents, for the creation, perfection, priority,
sufficiency or protection of any Second Priority Lien, or for any defect or
deficiency as to any such matters, or for any failure to demand, collect,
foreclose or realize upon or otherwise enforce any of the Second Priority Liens
or Security Documents or any delay in doing so.
     (c) The Collateral Agent will be subject to such directions as may be given
it by the Trustee from time to time (as required or permitted by this
Indenture). Except as directed by the Trustee as required or permitted by this
Indenture and any other representatives, the Collateral Agent will not be
obligated:
     (1) to act upon directions purported to be delivered to it by any other
Person;
     (2) to foreclose upon or otherwise enforce any Second Priority Lien; or
     (3) to take any other action whatsoever with regard to any or all of the
Second Priority Liens, Security Documents or Collateral.
     (d) The Collateral Agent will be accountable only for amounts that it
actually receives as a result of the enforcement of the Second Priority Liens or
Security Documents.
     (e) In acting as Collateral Agent, the Collateral Agent may conclusively
rely upon and enforce each and all of the rights, powers, immunities,
indemnities and benefits of the Trustee under Article 7 hereof.
     (f) At all times when the Trustee is not itself the Collateral Agent, the
Company will deliver to the Trustee copies of all Security Documents delivered
to the Collateral Agent and copies of all documents delivered to the Collateral
Agent pursuant to the Security Documents.

93



--------------------------------------------------------------------------------



 



Section 12.03 Authorization of Actions to Be Taken.
     (a) Each Holder of Notes, by its acceptance thereof, consents and agrees to
the terms of each Security Document and the Intercreditor Agreement, as
originally in effect and as amended, supplemented or replaced from time to time
in accordance with its terms or the terms of this Indenture, authorizes and
directs the Trustee and the Collateral Agent to enter into the Security
Documents to which it is a party, authorizes and empowers the Trustee to direct
the Collateral Agent to enter into, and the the Trustee and the Collateral Agent
to execute and deliver, the Intercreditor Agreement, and authorizes and empowers
the Trustee and the Collateral Agent to bind the Holders of Notes as set forth
in the Security Documents to which it is a party and the Intercreditor Agreement
and to perform its obligations and exercise its rights and powers thereunder.
     (b) The Collateral Agent and the Trustee are authorized and empowered to
receive for the benefit of the Holders of Notes any funds collected or
distributed under the Security Documents to which the Collateral Agent or
Trustee is a party and to make further distributions of such funds to the
Holders of Notes according to the provisions of this Indenture and the
Intercreditor Agreement.
     (c) Subject to the provisions of Section 7.01, Section 7.02, Article 11 and
the Intercreditor Agreement, the Trustee may, at the written direction of the
Holders holding at least a majority in aggregate principal amount of the then
outstanding Notes voting as a single class, direct, on behalf of the Holders,
the Collateral Agent to take all actions it deems necessary or appropriate in
order to:
     (1) foreclose upon or otherwise enforce any or all of the Second Priority
Liens;
     (2) enforce any of the terms of the Security Documents to which the
Collateral Agent or Trustee is a party; or
     (3) collect and receive payment of any and all Notes Obligations.
     Subject to the Intercreditor Agreement, the Trustee, at the written
direction of the Holders holding at least a majority in aggregate principal
amount of the then outstanding Notes voting as a single class, is authorized and
empowered to institute and maintain, or direct the Collateral Agent to institute
and maintain, such suits and proceedings as the Trustee may deem expedient to
protect or enforce the Second Priority Liens or the Security Documents to which
the Collateral Agent or Trustee is a party or to prevent any impairment of
Collateral by any acts that may be unlawful or in violation of the Security
Documents to which the Collateral Agent or Trustee is a party or this Indenture,
and such suits and proceedings as the Trustee or the Collateral Agent may deem
expedient to preserve or protect its interests and the interests of the Holders
of Notes in the Collateral, including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the security interest hereunder or be prejudicial to
the interests of Holders, the Trustee or the Collateral Agent.
Section 12.04 Release of Liens.
     (a) Subject to subsections (b) and (c) of this Section 12.04 and to
Section 12.05 hereof, Collateral may be released from the Second Priority Lien
created by the Security Documents at any time or from time to time in accordance
with the provisions of the Security Documents, the Intercreditor Agreement or as
provided hereby. Upon the request of the Company pursuant to an Officer’s
Certificate certifying that all conditions precedent hereunder have been met,
the Company and the Guarantors will be entitled to a release of assets included
in the Collateral from the Second Priority Liens securing the Notes,

94



--------------------------------------------------------------------------------



 



and the Collateral Agent and the Trustee (if the Trustee is not then the
Collateral Agent) shall release the same from such Second Priority Liens at the
Company’s sole cost and expense, under one or more of the following
circumstances:
     (1) to enable the Company or any Guarantor to consummate the disposition of
such property or assets to the extent not prohibited under Section 4.10;
     (2) in the case of a Guarantor that is released from its Note Guarantee
with respect to the Notes, the release of the property and assets of such
Guarantor; or
     (3) as described under Article 9.
     Upon receipt of such Officer’s Certificate and any necessary or proper
instruments of termination, satisfaction or release prepared by the Company and
otherwise in accordance with Section 12.05 hereof, the Collateral Agent and the
Trustee (if the Trustee is not then the Collateral Agent) shall execute, deliver
or acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Indenture or the Security
Documents or the Intercreditor Agreement.
     (b) Except as otherwise provided in the Intercreditor Agreement, no
Collateral may be released from the Second Priority Lien created by the Security
Documents unless the Officer’s Certificate required by this Section 12.04, dated
not more than 10 days prior to the date of the application for such release, has
been delivered to the Collateral Agent and the Trustee (if the Trustee is not
then the Collateral Agent).
     (c) At any time when a Default or Event of Default has occurred and is
continuing and the maturity of the Notes has been accelerated (whether by
declaration or otherwise) and the Trustee (if not then the Collateral Agent) has
delivered a notice of acceleration to the Collateral Agent, no release of
Collateral pursuant to the provisions of this Indenture or the Security
Documents will be effective as against the Holders, except as otherwise provided
in the Intercreditor Agreement.
Section 12.05 Filing, Recording and Opinions.
     (a) The Company will comply with the provisions of TIA §§ 314(b) and
314(d), in each case following qualification of this Indenture pursuant to the
TIA and except to the extent not required as set forth in any SEC regulation or
interpretation (including any no action letter issued by the Staff of the SEC,
whether issued to the Company or any other Person). Following such
qualification, to the extent the Company is required to furnish to the Trustee
an Opinion of Counsel pursuant to TIA § 314(b)(2), the Company will furnish such
opinion not more than 60 but not less than 30 days prior to each June 30.
     Any release of Collateral permitted by Section 12.04 hereof will be deemed
not to impair the Second Priority Liens under the Indenture and the Security
Documents in contravention thereof and any person that is required to deliver an
Officer’s Certificate or Opinion of Counsel pursuant to § 314(d) of the TIA,
shall be entitled to rely upon the foregoing as a basis for delivery of such
certificate or opinion. The Trustee may, to the extent permitted by Section 7.01
and 7.02 hereof, accept as conclusive evidence of compliance with the foregoing
provisions the appropriate statements contained in such documents and Opinion of
Counsel.
     (b) If any Collateral is released in accordance with this Indenture or any
Security Document at a time when the Trustee is not itself also the Collateral
Agent and if the Company has delivered the certificates and documents required
by the Security Documents and Section 12.04, the Trustee will determine whether
it has received all documentation required by TIA § 314(d) in connection with
such

95



--------------------------------------------------------------------------------



 



release and, based on such determination and the Opinion of Counsel delivered
pursuant to Section 12.04, will, upon request, deliver a certificate to the
Collateral Agent setting forth such determination.
Section 12.06 Suits to Protect the Collateral
     Subject to the provisions of the Intercreditor Agreement and the Security
Documents, the Collateral Agent acting at the written direction of the Required
Holders shall have the authority to institute and to maintain such suits and
proceedings to prevent any impairment of the Collateral by any acts which may be
unlawful or in violation of any of the Security Documents or this Indenture, and
such suits and proceedings as the Collateral Agent is directed in writing by the
Required Holders to pursue to preserve or protect its interest and the interests
of the Holders of the Notes in the Collateral (including suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the Second Priority Liens or be prejudicial to the interests of the
Holders of the Notes).
Section 12.07 Purchaser Protected.
     In no event shall any purchaser in good faith of any property purported to
be released hereunder be bound to ascertain the authority of the Collateral
Agent or the Trustee to execute the release or to inquire as to the satisfaction
of any conditions required by the provisions hereof for the exercise of such
authority or to see to the application of any consideration given by such
purchaser or other transferee; nor shall any purchaser or other transferee of
any property or rights permitted by this Article 12 to be sold be under any
obligation to ascertain or inquire into the authority of the Company or the
applicable Guarantor to make any such sale or other transfer.
Section 12.08 Powers Exercisable by Receiver or Trustee.
     In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article 12 upon the Company or
a Guarantor with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Company or a Guarantor or of any officer or officers thereof
required by the provisions of this Article 12; and if the Trustee shall be in
the possession of the Collateral under any provision of this Indenture, then
such powers may be exercised by the Trustee.
Section 12.09 Release Upon Termination of the Company’s Obligations.
     In the event (i) that the Company delivers to the Trustee, in form and
substance acceptable to it, an Officer’s Certificate certifying that all the
obligations under this Indenture, the Notes and the Security Documents have been
satisfied and discharged by the payment in full of the Company’s non-contingent
obligations under the Notes, this Indenture and the Security Documents, and all
such obligations have been so satisfied, or (ii) a legal defeasance of this
Indenture occurs under Article 8, the Trustee shall deliver to the Company and
the Collateral Agent a notice stating that the Trustee, on behalf of the
Holders, disclaims and gives up any and all rights it has in or to the
Collateral, and any rights it has under the Security Documents, and upon receipt
by the Collateral Agent of such notice, the Collateral Agent shall be deemed not
to hold a Lien in the Collateral on behalf of the Trustee, and the Collateral
Agent and/or the Trustee at the written instruction and expense of the Company
shall do or cause to be done all acts reasonably necessary to release such Lien
as soon as is practicable.

96



--------------------------------------------------------------------------------



 



Section 12.10 Financing Statements.
     The Company, at the expense of the Company, shall (1) cause this Indenture,
the Security Documents, and any additional security instrument filed with the
Collateral Agent as additional security for the Notes, each amendment and
supplement to any such instrument, and a memorandum, financing statement or
continuation statement with respect to such instruments, amendments, or
supplements to be filed, registered and recorded and to be refiled, reregistered
and rerecorded in such manner and in such places as may be required by any
present or future law in order to fully protect, preserve and perfect the lien
of this Indenture and to protect, preserve and perfect the rights and security
of the Holders and the rights of the Collateral Agent under the this Indenture
and the Security Documents and (2) perform or cause to be performed from time to
time any other act as required by law, and execute and file or cause to be
executed and filed any and all instruments of further assurance (including
financing statements with respect to any of such instruments) that may be
necessary for such protection. The Company, the Guarantors, the Collateral Agent
and the Trustee shall, when so requested by one another, execute all such
instruments, memoranda, or statements necessary to maintain, protect, perfect or
preserve the interests assigned to the Collateral Agent under this Indenture.
Promptly after the execution and delivery of this Indenture and the execution
and delivery of the Notes and every five years (or such other time period
provided by any applicable law) thereafter, the Company will deliver to the
Collateral Agent, at the expense of the Company, an opinion of counsel either
stating that in the opinion of such counsel such action has been taken with
respect to the recording, filing, rerecording and refiling of financing or
continuation statements as is necessary to maintain the effectiveness and the
perfection of the lien of this Indenture, and reciting the details of such
action, or stating that in the opinion of such counsel no such action is
necessary to maintain the effectiveness or perfection of such lien; and in each
case, such opinion shall state what future action is necessary to maintain the
effectiveness and perfection of such Lien.
     The Company covenants that it will do, execute, acknowledge, and deliver,
or cause to be done, executed, acknowledged, and delivered, such indentures
supplemental hereto and such further acts, instruments and transfers as the
Trustee may reasonably require for the better assigning, pledging and confirming
unto the Collateral Agent of the Collateral.
ARTICLE 13
SATISFACTION AND DISCHARGE
Section 13.01 Satisfaction and Discharge.
     This Indenture will be discharged and will cease to be of further effect as
to all Notes issued hereunder, when:
     (1) either:
          (a) all Notes that have been authenticated, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust and thereafter repaid to the
Company, have been delivered to the Trustee for cancellation; or
          (b) all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or will become due and payable or redeemable within one
year or are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice by the Trustee in the name,
and at the expense, of the Company, and the Company or any Guarantor has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust solely for

97



--------------------------------------------------------------------------------



 



the benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination of cash in U.S. dollars and non-callable Government
Securities, in amounts as will be sufficient, without consideration of any
reinvestment of interest, to pay and discharge the entire Indebtedness on the
Notes not delivered to the Trustee for cancellation for principal, premium, if
any, and accrued interest to the date of maturity or redemption;
     (2) no Default or Event of Default has occurred and is continuing on the
date of the deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit and the granting of a Lien to
secure the deposit) and the deposit will not result in a breach or violation of,
or constitute a default under, any other material instrument to which the
Company or any Guarantor is a party or by which the Company or any Guarantor is
bound;
     (3) the Company or any Guarantor has paid or caused to be paid to the
Trustee, the Collateral Agent, the Paying Agent and the authentication agent,
all sums payable by them under this Indenture; and
     (4) the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the Redemption Date, as the case may be.
In addition, the Company must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.
     Notwithstanding the satisfaction and discharge of this Indenture, if money
has been deposited with the Trustee pursuant to Section 13.01(l)(b) hereof, the
provisions of Sections 13.02 and 8.06 hereof will survive. In addition, nothing
in this Section 13.01 will be deemed to discharge those provisions of
Section 7.06 hereof, that, by their terms, survive the satisfaction and
discharge of this Indenture.
Section 13.02 Application of Trust Money.
     Subject to the provisions of Section 8.06 hereof, all money deposited with
the Trustee pursuant to Section 13.01 hereof shall be held in trust and applied
by it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.
     If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 13.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s or any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 13.01 hereof; provided that if the Company has made any payment of the
principal of, premium, if any, or interest on, any Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

98



--------------------------------------------------------------------------------



 



ARTICLE 14
MISCELLANEOUS
Section 14.01 Notices.
     Any notice or communication by the Company or the Trustee to the others is
duly given if in writing and delivered in Person or by first class mail
(registered or certified, return receipt requested), facsimile transmission or
overnight air courier guaranteeing next day delivery, to the others’ address:
     If to the Company and/or any Guarantor:
MoneyGram Payment Systems Worldwide, Inc.,
     1550 Utica Avenue South
     Suite 100
     Minneapolis, MN 55416
     Facsimile No.: (952) 591-3865
     Attention: Chief Financial Officer
With a copy (which shall not constitute notice) to:
     Kirkland & Ellis LLP
     Citigroup Center
     153 East 53rd Street
     New York, NY 10022-4611,
     Facsimile No.: (212) 446-6600
     Attention: Ashley Gregory, Esq.
If to the Trustee:
     Deutsche Bank Trust Company Americas
     Trust & Securities Services
     60 Wall Street, MS2710
     New York, NY 10005
     Facsimile No.: (732) 578-4635
     Attention: Deal Manager — Corporates Team
With a copy (which shall not constitute notice) to:
     Deutsche Bank Trust Company Americas
     c/o Deutsche Bank National Trust Company
     Trust & Securities Services
     25 Deforest Avenue, MS SUM01-0105
     Summit, NJ 07901
     Facsimile No.: (732) 578-4635
     Attention: Deal Manager — Corporates Team
If to the Collateral Agent:
     Deutsche Bank Trust Company Americas
     Trust & Securities Services
     60 Wall Street, MS2710
     New York, NY 10005
     Facsimile No.: (732) 578-4635
     Attention: Deal Manager — Corporates Team

99



--------------------------------------------------------------------------------



 



With a copy (which shall not constitute notice) to:
     Deutsche Bank Trust Company Americas
     c/o Deutsche Bank National Trust Company
     Trust & Securities Services
     25 DeForest Avenue, MS SUM01-0105
     Summit, NJ 07901
     Facsimile No.: (732) 578-4635
     Attention: Deal Manager — Corporates Team
     The Company, any Guarantor or the Trustee, by notice to the other, may
designate additional or different addresses for subsequent notices or
communications.
     All notices and communications (other than those sent to Holders) will be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery.
     Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Failure to mail a notice or communication to a Holder or any defect
in it will not affect its sufficiency with respect to other Holders.
     If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
     If the Company mails a notice or communication to Holders, it will mail a
copy to the Trustee and each Agent at the same time.
Section 14.02 Certificate and Opinion as to Conditions Precedent.
     Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee:
     (1) an Officer’s Certificate in form and substance reasonably satisfactory
to the Trustee (which must include the statements set forth in Section 14.03
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
     (2) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 14.03
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
Section 14.03 Statements Required in Certificate or Opinion.
     Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture must include:
     (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;

100



--------------------------------------------------------------------------------



 



     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (3) a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is reasonably necessary to enable him or
her to express an informed opinion as to whether or not such covenant or
condition has been satisfied; and
     (4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
Section 14.04 Rules by Trustee and Agents.
     The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
Section 14.05 No Personal Liability of Directors, Officers, Employees and
Stockholders.
     No past, present or future director, officer, employee, incorporator or
stockholder of the Company, any Guarantor, any Company Subsidiary or any direct
or indirect parent of the Company, in their capacities as such, will have any
liability for any obligations of the Company or the Guarantors under the Notes,
this Indenture, the Note Guarantees or the Registration Rights Agreement or for
any claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. The waiver may not be effective to waive liabilities under the
federal securities laws.
Section 14.06 Governing Law; Waiver of Jury Trial.
     THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO
CONSTRUE THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     EACH OF THE COMPANY, THE GUARANTORS, THE TRUSTEE AND THE COLLATERAL AGENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
Section 14.07 No Adverse Interpretation of Other Agreements.
     This Indenture may not be used to interpret any other indenture, loan or
debt agreement of the Company or its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.
Section 14.08 Successors.
     All agreements of the Company in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.05 hereof.

101



--------------------------------------------------------------------------------



 



Section 14.09 Severability.
     In case any provision in this Indenture or in the Notes is invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
Section 14.10 Counterpart Originals.
     The parties may sign any number of copies of this Indenture. Each signed
copy will be an original, but all of them together represent the same agreement.
Section 14.11 Table of Contents, Headings, etc.
     The Table of Contents, Cross-Reference Table and headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part of this Indenture and will in no way
modify or restrict any of the terms or provisions hereof.
Section 14.12 Force Majeure.
     In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
Section 14.13 Patriot Act
     The parties hereto acknowledge that in accordance with Section 326 of the
USA Patriot Act Deutsche Bank Trust Company Americas, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this Indenture agree that they will provide Deutsche
Bank Trust Company Americas with such information as it may request in order for
Deutsche Bank Trust Company Americas to satisfy the requirements of the USA
Patriot Act.
[Signatures on following page]

102



--------------------------------------------------------------------------------



 



SIGNATURES
Dated as of March 25, 2008

            MONEYGRAM INTERNATIONAL, INC.

MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

MONEYGRAM PAYMENT SYSTEMS, INC.

MONEYGRAM INVESTMENTS, LLC.

FSMC, INC.

PROPERTYBRIDGE, INC.

MONEYGRAM OF NEW YORK, LLC,
By: MONEYGRAM PAYMENT SYSTEMS,
INC., its Sole Member
      By:           Title:   Executive Vice President and Chief Financial
Officer             

[Indenture Signature Page]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee
      By:           Name:   Cynthia J. Powell         Title:   Vice President   
        By:           Name:   David Contino         Title:   Vice President     
  DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
by: Deutsche Bank National Trust Company
      By:           Name:   Cynthia J. Powell         Title:   Vice President   
        By:           Name:   David Contino         Title:   Vice President     

[Indenture Signature Page]

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Registration Rights Agreement
See attached Registration Rights Agreement.

 



--------------------------------------------------------------------------------



 



Execution Version
 
 
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
by and between
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
EACH OF THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
and
GSMP V ONSHORE US, LTD.
GSMP V OFFSHORE US, LTD.
GSMP V INSTITUTIONAL US, LTD.
Dated as of March 25, 2008
Relating to:
$500,000,000
13.25% Senior Secured Second Lien Notes Due 2018
 
 

 



--------------------------------------------------------------------------------



 



EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
     This Exchange and Registration Rights Agreement (this “Agreement”) is made
and entered into as of March 25, 2008, by and among MoneyGram Payment Systems
Worldwide, Inc., a Delaware corporation (the “Company”). GSMP V Onshore US, Ltd.
an exempted company incorporated in the Cayman Islands with limited liability
(“GSMP Onshore”). GSMP V Offshore US, Ltd. an exempted company incorporated in
the Cayman Islands with limited liability (“GSMP Offshore”) and GSMP V
Institutional US, Ltd. an exempted company incorporated in the Cayman Islands
with limited liability (“GSMP Institutional” and together with GSMP Onshore,
GSMP Offshore, the “Initial Purchasers”), who have agreed, subject to the terms
and conditions of the Note Purchase Agreement (as defined below), to purchase
the Company’s 13.25% Senior Secured Second Lien Notes due 2018 (the “Initial
Notes”).
     This Agreement is made pursuant to the Second Amended and Restated Note
Purchase Agreement, dated as of March 24, 2008 (the “Note Purchase Agreement”),
by and among the Company, Moneygram International, Inc., a Delaware Corporation
(“Holdco”). and the Initial Purchasers (i) for the benefit of the Initial
Purchasers and (ii) for the benefit of the holders from time to time of the
Notes (including the Initial Purchasers). In order to induce the Initial
Purchasers to purchase the Initial Notes, the Company has agreed to provide the
registration rights set forth in this Agreement. As set forth in Section 3.9 of
the Note Purchase Agreement, the execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers to purchase and pay for
the Initial Notes.
     The parties hereby agree as follows:
SECTION 1.
DEFINITIONS.
     Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in, or by reference in, the Note Purchase Agreement. As
used herein, the following terms have the meanings specified herein (it being
understood that defined terms shall include in the singular number, the plural
and in the plural, the singular):
     “Additional Interest” is defined in Section 6 hereof.
     “Additional Interest Payment Date” means March 31, June 30, September 30,
and December 31.
     “Advice” is defined in Section 7 hereof.
     “Automatic Shelf Registration Statement” is defined in Section 4.1 hereof.
     “Broker-Dealer” means any broker or dealer registered under the Exchange
Act.
     “Consummate” means that the registered Exchange Offer shall be deemed
“Consummated” with respect to the Initial Notes for purposes of this Agreement
upon the occurrence of (i) the filing and effectiveness under the Securities Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (ii) the maintenance of such Registration
Statement continuously effective and the keeping of the Exchange Offer open for
a period not less than the minimum period required pursuant to Section 3.4
hereof, and (iii) the delivery by the Company to the Registrar under the
Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes that were validly tendered by
Holders thereof pursuant to the Exchange Offer; provided that in no event shall
the registered Exchange Offer be deemed Consummated unless and until the
Exchange Notes are, upon receipt, transferable by the Holders without
restriction under the

 



--------------------------------------------------------------------------------



 



Securities Act and without material restriction under the blue sky or securities
laws of a substantial majority of the States of the United States of America.
     “Effectiveness Target Date” is defined in Section 6 hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Exchange Notes” has the meaning set forth in the Indenture (as defined
below).
     “Exchange Offer” means the registration by the Company under the Securities
Act of the Exchange Notes pursuant to a Registration Statement pursuant to which
the Company shall offer the Holders of all outstanding Transfer Restricted
Securities the opportunity to exchange all such outstanding Transfer Restricted
Securities held by such Holders for Exchange Notes in an aggregate principal
amount equal to the aggregate principal amount of the Transfer Restricted
Securities tendered in such exchange offer by such Holders.
     “Exchange Offer Registration Statement” is defined in Section 3.1 hereof.
     “Free Writing Prospectus” has the meaning set forth in Rule 405 under the
Securities Act.
     “Holders” is defined in Section 2.2 hereof.
     “Indemnified Holder” is defined in Section 9.1 hereof.
     “Indenture” means the Indenture, dated as of March 25, 2008 among the
Company, as issuer, the Guarantors party thereto and Wells Fargo Bank National
Association, a national banking association, as trustee, pursuant to which the
Notes are to be issued, as such Indenture is amended or supplemented from time
to time in accordance with the terms thereof.
     “Initial Purchasers” is defined in the preamble hereto.
     “Initial Notes” is defined in the preamble hereto, but only for so long as
such securities constitute Transfer Restricted Securities. All references to the
“Exchange Notes” include the related Note Guarantees.
     “NASD” means National Association of Securities Dealers, Inc., or any
successor entity thereof.
     “Non-Eligible Notes” is defined in Section 4.1 hereof.
     “Note Guarantee” means, with respect to the Notes, the related guarantee by
the Guarantors.
     “Notes” means the Initial Notes and the Exchange Notes.
     “Participating Piggy-Back Holders” is defined in Section 5.2 hereof.
     “Person” has the meaning set forth in the Indenture.
     “Piggy-Back Maximum Number” is defined in Section 5.3 hereof.
     “Piggy-Back Registration” is defined in Section 5.1 hereof.

-2-



--------------------------------------------------------------------------------



 



     “Piggy-Back Registration Statement” is defined in Section 5.1 hereof.
     “Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference or deemed incorporated by reference into such Prospectus.
     “Note Purchase Agreement” is defined in the preamble hereto.
     “Record Holder” means, with respect to any Additional Interest Payment Date
relating to the Notes on which Additional Interest is to be paid, each Person
who is a Holder of Notes on the March 15, June 15, September 15 and December 15
immediately prior to such date.
     “Registration Default” is defined in Section 6 hereof.
     “Registration Demand” is defined in Section 3.1 hereof.
     “Registration Statement” means any Exchange Offer Registration Statement,
Piggy-Back Registration Statement or Shelf Registration Statement, which is
filed pursuant to the provisions of this Agreement, in each case, including the
Prospectus included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and material incorporated by
reference therein.
     “Rule 415” means Rule 415 promulgated under the Securities Act, as amended
or any similar rule or regulation hereafter adopted by the SEC.
     “Rule 430A “ means Rule 430A promulgated under the Securities Act, as
amended or any similar rule or regulation hereafter adopted by the SEC.
     “SEC” has the meaning set forth in the Indenture.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Shelf Filing Deadline” is defined in Section 4 hereof.
     “Shelf Registration Statement” is defined in Section 4 hereof.
     “Suspension Period” is defined in Section 7.4 hereof.
     “Trigger Date “ is defined in the Indenture.
     “Trust Indenture Act” means the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.
     “Transfer Restricted Securities “ means each (i) Initial Note, until the
earliest to occur of (a) the date on which such Note is exchanged in the
Exchange Offer and entitled to be resold to the public by the Holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (b) the date on which such Note has been effectively registered under the
Securities Act and disposed of in accordance with a Shelf Registration Statement
or a Piggy Back Registration Statement and (c) the date on which such Note is
distributed to the public pursuant to Rule 144 under the Securities Act or is
eligible for distribution pursuant to Rule 144(k) under the Securities Act, and
(ii) Exchange Note issued to a

-3-



--------------------------------------------------------------------------------



 



Broker-Dealer until the date on which such Note has been distributed by a
Broker-Dealer pursuant to the “Plan of Distribution” contemplated by the
Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein).
     “Underwritten Registration or Underwritten Offering” means a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.
SECTION 2.
SECURITIES SUBJECT TO THIS AGREEMENT.
     2.1. Transfer Restricted Securities
     The securities entitled to the benefits of this Agreement are the Transfer
Restricted Securities.
     2.2. Holders of Transfer Restricted Securities
     A Person is deemed to be a holder of Transfer Restricted Securities (each,
a “Holder” and collectively, the “Holders”) whenever such Person owns Transfer
Restricted Securities.
SECTION 3.
REGISTERED EXCHANGE OFFER.
     3.1. At any time on or after the Trigger Date, the Holders of at least a
majority in principal amount of the Transfer Restricted Securities may, by
written notice (a “Registration Demand”), request that the Company effect a
registration under the Securities Act relating to the Exchange Notes pursuant to
the Exchange Offer. Thereupon the Company shall use its commercially reasonable
efforts to file with the SEC as soon as possible, but in any event no later than
one hundred twenty (120) days (excluding any days that occur during a permitted
Suspension Period under Section 7.4 hereof) after receipt of such Registration
Demand, and thereafter use its reasonable best efforts to cause to be declared
effective, a registration statement (an “Exchange Offer Registration Statement”)
relating to all Transfer Restricted Securities. The Company shall use its
commercially reasonable best efforts to cause such Exchange Offer Registration
Statement to become effective at the earliest possible time, but in no event
later than 240 days after the Registration Demand is received, and in connection
with the foregoing, shall (A) file all pre-effective amendments to such
Registration Statement to cause such Registration Statement to become effective,
(B) if applicable, file a post effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act, and (C) cause all
necessary filings in connection with the registration and qualification of the
Exchange Notes to be made under the blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and upon the
effectiveness of such Exchange Offer Registration Statement, commence the
Exchange Offer (unless the Exchange Offer would not be permitted by applicable
law or SEC policy). The Exchange Offer Registration Statement shall be on the
appropriate form permitting registration of the Exchange Notes to be offered in
exchange for the Transfer Restricted Securities and to permit resales of Notes
held by Broker-Dealers as contemplated by Section 3.5 below.
     3.2. The Exchange Notes shall be issued under, and entitled to the benefits
of, the Indenture.
     3.3. Interest on the Exchange Notes will accrue from the later of (x) the
last interest payment date on which interest was paid on the Notes surrendered
in exchange therefor, or (y) if the Notes are surrendered for exchange on a date
on or after the record date for an interest payment date which is scheduled to
occur on or after the date of such exchange and as to which interest will be
paid, such interest payment date.

-4-



--------------------------------------------------------------------------------



 



     3.4. The Company shall use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days (as defined in SEC rules) after the date notice of the
Exchange Offer is mailed to the Holders. The Company shall cause the Exchange
Offer to comply with all applicable federal and state securities laws. No
securities other than the Notes and Holdco Notes shall be included in the
Exchange Offer Registration Statement. The Company shall use its commercially
reasonable efforts to cause the Exchange Offer to be Consummated on or prior to
30 Business Days after the Effectiveness Target Date for such Exchange Offer
Registration Statement.
     3.5. The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Notes that are Transfer
Restricted Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Notes pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Notes received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the SEC may require in order to permit such resales pursuant
thereto, but such “Plan of Distribution” shall not name any such Broker-Dealer
or disclose the amount of Notes held by any such Broker-Dealer except to the
extent required by the SEC as a result of a change in policy, rules or
regulations after the date of this Agreement.
     3.6. The Company shall use its commercially reasonable efforts to keep the
Exchange Offer Registration Statement continuously effective, supplemented and
amended as required by the provisions of Section 7.3 below to the extent
necessary to ensure that it is available for resales of Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the SEC as announced from time to time, for a period ending on the earlier of
(i) 90 days from the date on which the Exchange Offer Registration Statement is
declared effective and (ii) the date on which all Broker-Dealers are no longer
required to deliver a prospectus in connection with market-making or other
trading activities.
     3.7. The Company shall provide sufficient copies of the latest version of
such Prospectus to Broker-Dealers promptly upon request at any time during such
90-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
SECTION 4.
SHELF REGISTRATION
     4.1. Shelf Registration
     If after the receipt of a Registration Demand (i) the Company is not
required to file an Exchange Offer Registration Statement or to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
SEC policy, (ii) for any reason the Exchange Offer for the Notes is not
Consummated within 30 Business Days after the Effectiveness Target Date of the
Exchange Offer Registration Statement for the Notes, or (iii) any Holder of
Transfer Restricted Securities (“Non-Eligible Notes”) notifies the Company prior
to the 20th day following consummation of the Exchange Offer that

-5-



--------------------------------------------------------------------------------



 



(A) such Holder is prohibited by applicable law or SEC policy from participating
in the Exchange Offer, or (B) such Holder may not resell the Exchange Notes
acquired by it in the Exchange Offer to the public without delivering a
prospectus and that the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder, then,
upon such Holder’s request, the Company shall
     (x) use commercially reasonable efforts to file a shelf registration
statement pursuant to Rule 415 under the Securities Act, which may be an
amendment to the Exchange Offer Registration Statement and which, to the extent
the Company is a well-known seasoned issuer (as defined in Rule 405) will be an
automatic shelf registration statement, as defined in Rule 405 (an “Automatic
Shelf Registration Statement”), (in either event, the “Shelf Registration
Statement”) on or prior to the earliest to occur of (1) the 90th day after the
date on which the Company determines that it is not required to file the
Exchange Offer Registration Statement as contemplated by clause (i) above,
(2) the 90th day after the date 30 Business Days after the Effectiveness Target
Date if the Exchange Offer for the Notes is not Consummated as contemplated by
clause (ii) above and (3) the 90th day after the date on which the Company
receives notice from a Holder of Transfer Restricted Securities as contemplated
by clause (iii) above (such date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities (or, in the case of clause (iii), all Non-Eligible Notes) the Holders
of which shall have provided the information required pursuant to Section 4.2
hereof; and
     (y) use its commercially reasonable best efforts to cause such Shelf
Registration Statement to be declared effective by the SEC at the earliest
possible time, but in no event later than the 90th day after the Shelf Filing
Deadline.
     The Company shall use its commercially reasonable efforts to keep such
Shelf Registration Statement continuously effective, supplemented and amended
(subject to Section 7.4 below) as required by the provisions of Sections 7.2 and
7.3 hereof to the extent necessary to ensure that it is available for resales of
Notes by the Holders of Transfer Restricted Securities entitled to the benefit
of this Section 4(a), and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the SEC as announced from time to time, for a period of at least two years
following the effective date of such Shelf Registration Statement (or shorter
period that will terminate when all the Notes covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement or are
eligible for resale pursuant to Rule 144(k)).
     4.2 Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.
     No Holder of Transfer Restricted Securities may include any of its Transfer
Restricted Securities in any Shelf Registration Statement or Piggy-Back
Registration Statement pursuant to this Agreement unless and until such Holder
furnishes to the Company in writing, within 20 Business Days after receipt of a
request therefor, such information as the Company may reasonably request for use
in connection with any Shelf Registration Statement, Piggy-Back Registration,
Prospectus or preliminary Prospectus included therein. Each Holder as to which
any Shelf Registration Statement or Piggy-Back Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

-6-



--------------------------------------------------------------------------------



 



SECTION 5.
PIGGY-BACK REGISTRATION
     5.1. If the Company or any subsidiary of the Company proposes to file on
its behalf and/or on behalf of any holders of its debt securities (other than a
Holder) a registration statement on any form for the registration of its debt
securities (a “Piggy-Back Registration Statement”), it will give written notice
to all Holders of Transfer Restricted Securities at least twenty (20) days
before the initial filing thereof, which notice shall set forth the intended
method of disposition of the securities proposed to be registered by the Company
or such subsidiary. The notice shall offer to include in such filing the
aggregate number of Transfer Restricted Securities as such Holders may request
(a “Piggy-Back Registration”).
     5.2. Each Holder desiring to have Transfer Restricted Securities registered
under this Section 5 (“Participating Piggy-Back Holders”) shall advise the
Company in writing within ten (10) days after the date of receipt of such offer
from the Company, setting forth the amount of Transfer Restricted Securities for
which registration is requested. The Company shall thereupon include or cause to
be included in such filing the amount of Transfer Restricted Securities for
which registration is so requested, subject to paragraph (c) below, and shall
use its commercially reasonable efforts to effect registration of such Transfer
Restricted Securities under the Securities Act.
     5.3. If the Registration relates to an underwritten public offering and the
managing underwriter of such proposed public offering advises in writing that,
in its opinion, the amount of Transfer Restricted Securities requested to be
included in the Registration in addition to the securities being registered by
the Company would be greater than the total number of securities which can be
sold in such offering without delaying or jeopardizing the price, timing or
distribution thereof (the “Piggy- Back Maximum Number”), then;
          (i). in the event the Company initiated the Piggy-Back Registration,
the Company shall include in such Piggy-Back Registration first, the securities
the Company proposes to register and second, the securities of all other selling
security holders, including the Participating Piggy-Back Holders, in a principal
amount which together with the securities the Company proposes to register,
shall not exceed the Piggy-Back Maximum Number, such amount to be allocated
among such selling security holders on a pro rata basis (based on the principal
amount of debt securities of the Company held by each such selling security
holder); and
          (ii). in the event any holder of debt securities of the Company other
than Transfer Restricted Securities initiated the Piggy-Back Registration, the
Company shall include in such Piggy-Back Registration first, the securities such
initiating security holder proposes to register, second, the securities of any
other selling security holders (including Participating Piggy-Back Holders), in
a principal amount which together with the securities the initiating security
“holder proposes to register, shall not exceed the Piggy-Back Maximum Number,
such principal amount to be allocated among such other selling security holders
on a pro rata basis (based on the principal amount of debt securities of the
Company held by each such selling security holder) and third, any debt
securities the Company proposes to register, in a principal amount which
together with the securities the initiating security holder and the other
selling security holders propose to register, shall not exceed the Piggy-Back
Maximum Number.
     5.4. Subject to Section 6 hereof, nothing in this Section 5 shall create
any liability on the part of the Company to the Holders if the Company in its
sole discretion should decide not to file a registration statement proposed to
be filed pursuant to this Section or to withdraw such registration statement
subsequent to its filing and prior to the later of its effectiveness or the
release of the Transfer Restricted Securities for public offering by the
managing underwriter, in the case of an underwritten public offering,

-7-



--------------------------------------------------------------------------------



 



regardless of any action whatsoever that a Holder may have taken, whether as a
result of the issuance by the Company of any notice hereunder or otherwise.
SECTION 6.
ADDITIONAL INTEREST
     If (i) either the Exchange Offer Registration Statement or the Shelf
Registration Statement required by Sections 3 and 4 are not filed with the SEC
on or prior to the date specified for such filing in this Agreement, (ii) any of
such Registration Statements has not been declared effective by the SEC on or
prior to the date specified for such effectiveness in this Agreement (the
“Effectiveness Target Date”), (iii) unless the Exchange Offer shall not be
permissible under applicable law or SEC policy, the Exchange Offer has not been
Consummated (except with respect to Non-Eligible Notes) within 30 Business Days
after the Effectiveness Target Date with respect to the Exchange Offer
Registration Statement or (iv) any Registration Statement required by Sections 3
and 4 is filed and declared effective but shall thereafter cease to be effective
or fail to be usable for its intended purpose (except as a result of a
Suspension Notice for a period not to exceed that permitted by Section 7(d)
below) without being succeeded immediately by a post-effective amendment to such
Registration Statement that cures such failure and that is itself declared
effective within 30 days after filing (each such event referred to in clauses
(i) through (iv), a “Registration Default”), the Company hereby agrees that the
interest rate borne by the Transfer Restricted Securities shall be increased by
0.25% per annum during the 90-day period immediately following the occurrence of
any Registration Default and shall increase by an additional 0.25% per annum at
the end of each subsequent 90-day period, but in no event shall such increase
exceed 1.00% per annum in the aggregate for all Registration Defaults
(“Additional Interest”). Following the cure of all Registration Defaults
relating to any Transfer Restricted Securities (or at such time as any Note
ceases to be a Transfer Restricted Security), Additional Interest payable with
respect to the relevant Transfer Restricted Securities will cease; provided,
however, that, if after any such reduction in interest rate, a different
Registration Default occurs, the interest rate borne by the Transfer Restricted
Securities shall again be increased pursuant to the foregoing provisions.
     All obligations of the Company set forth in the preceding paragraph that
are outstanding with respect to any Transfer Restricted Security at the time
such security ceases to be a Transfer Restricted Security shall survive until
such time as all such obligations with respect to such Note shall have been
satisfied in full.
     All accrued Additional Interest shall be paid to the Record Holders
entitled thereto, in the manner provided for the payment of interest in the
Indenture, on each Additional Interest Payment Date, as more fully set forth in
the Indenture and the Initial Notes.
     The obligation of the Company to pay Additional Interest in the case of any
Registration Default shall be the sole and exclusive monetary remedy of the
Initial Purchasers and the Holders for any such Registration Default.
SECTION 7.
REGISTRATION PROCEDURES
     7.1. Exchange Offer Registration Statement
          (a) In connection with each Exchange Offer, the Company shall comply
with all of the provisions of Section 7.3 below and shall use its commercially
reasonable efforts to effect such exchange and to permit the resale of Notes by
Broker-Dealers that tendered in the Exchange Offer Initial

-8-



--------------------------------------------------------------------------------



 



Notes that such Broker-Dealers acquired for their own account as a result of
market making activities or other trading activities (other than Initial Notes
acquired directly from the Company or any of its Affiliates) being sold in
accordance with the intended method or methods of distribution thereof.
          (b) As a condition to its participation in the Exchange Offer pursuant
to the terms of this Agreement, each Holder of Transfer Restricted Securities
shall furnish, upon the request of the Company, prior to the Consummation
thereof, a written representation to the Company (which may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
to the effect that (A) it is not an affiliate of the Company, (B) it is not
engaged in, and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Notes to be issued in the Exchange Offer, (C) it is acquiring the Exchange Notes
in its ordinary course of business and (D) if such Holder is a Broker-Dealer, it
has acquired the Exchange Notes as a result of market-making activities or other
trading activities and will comply with the applicable provisions of the
Securities Act. In addition, all such Holders of Transfer Restricted Securities
shall otherwise cooperate in the Company’s preparations for the Exchange Offer.
Each Holder will be required to acknowledge and agree that any Broker-Dealer and
any such Holder using the Exchange Offer to participate in a distribution of the
securities to be acquired in the Exchange Offer (1) could not under SEC policy
as in effect on the date of this Agreement rely on the position of the SEC
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
SEC’s letter to Shearman & Sterling dated July 2, 1993, and similar no-action
letters (which may include any no-action letter obtained pursuant to clause
(i) above), and (2) must comply with the registration and prospectus delivery
requirements of the Securities Act in connection with a secondary resale
transaction and that such a secondary resale transaction should be covered by an
effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K if the
resales are of Exchange Notes obtained by such Holder in exchange for Initial
Notes acquired by such Holder directly from the Company.
     7.2. Shelf Registration Statement
     In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 7.3 below and shall use its
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof, and pursuant thereto the Company will
as expeditiously as possible prepare and file with the SEC a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof.
     7.3. General Provisions
     In connection with any Registration Statement (except such subsections that
specifically apply to only certain Registration Statements) and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities (including, without limitation, any Registration Statement and the
related Prospectus required to permit resales of Notes by Broker-Dealers), the
Company shall:
          (a) except during a Suspension Period and except as otherwise provided
in Section 5.4, use its commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3, 4 or 5 of this
Agreement (except as otherwise provided herein), as applicable (subject to
Section 7.4 below); upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain an
untrue statement of material fact or omit to state any material fact required to
be

-9-



--------------------------------------------------------------------------------



 



stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, the Company shall file promptly an
appropriate amendment to such Registration Statement, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), use its commercially reasonable efforts to cause such amendment to
be declared effective and such Registration Statement and the related Prospectus
to become usable for their intended purposes as soon as practicable thereafter;
          (b) except during a Suspension Period, prepare and file with the SEC
such amendments and post-effective amendments to such Registration Statement as
may be necessary to keep such Registration Statement effective for the
applicable period set forth in Section 3 and 4 hereof, as applicable, or such
shorter period as will terminate when all Transfer Restricted Securities covered
by such Registration Statement have been sold; cause the Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;
          (c) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, advise the underwriters, if any, and selling Holders
promptly and, if requested by such Persons, confirm such advice in writing,
(1) when the Prospectus or any prospectus supplement or post-effective amendment
or any Free Writing Prospectus has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (2) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Transfer Restricted Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for any of the preceding purposes, or
(3) except during a Suspension Period, of the existence of any fact or the
happening of any event that makes any statement of a material fact made in such
Registration Statement, the Prospectus, any amendment or supplement thereto, any
Free Writing Prospectus or any document incorporated by reference in any of the
foregoing untrue, or that requires the making of any additions to or changes in
such Registration Statement or the Prospectus or Free Writing Prospectus in
order to make the statements therein in the circumstances in which they were
made not misleading. If at any time the SEC shall issue any stop order
suspending the effectiveness of such Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Company shall
use its commercially reasonable efforts to obtain the withdrawal or lifting of
such order at the earliest possible time;
          (d) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, furnish without charge to each of the Initial
Purchasers, each selling Holder named in any Registration Statement, and each of
the underwriters, if any, before filing with the SEC, copies of any Registration
Statement or any Prospectus included therein or any amendments or supplements to
any such Registration Statement or Prospectus (including all documents
incorporated by reference after the initial filing of such Registration
Statement) or any Free Writing Prospectus, which documents will be subject to
the review of such Holders and underwriters in connection with such sale, if
any, for a period of at least five Business Days, and the Company will not file
any such Registration Statement or Prospectus or Free Writing Prospectus or any
amendment or supplement to any such Registration Statement or Prospectus or Free
Writing Prospectus (including all such documents incorporated by reference in
any of the foregoing) to which an Initial Purchaser of Transfer Restricted
Securities covered by such Registration Statement or
          

-10-



--------------------------------------------------------------------------------



 




the underwriters, if any, shall reasonably object in writing within five
Business Days after the receipt thereof (such objection to be deemed timely made
upon confirmation of telecopy transmission within such period). The objection of
an Initial Purchaser or underwriter, if any, shall be deemed to be reasonable if
such Registration Statement, amendment, Prospectus or supplement or Free Writing
Prospectus, as applicable, as proposed to be filed, contains an untrue statement
of material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made not misleading;
          (e) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, promptly prior to the filing of any document that is to
be incorporated by reference into such Registration Statement or Prospectus,
provide copies of such document to the Initial Purchasers, each selling Holder
named in any Registration Statement, and to the underwriters, if any, make
available representatives of the Company for discussion of such document and
other customary due diligence matters, and include such information in such
document prior to the filing thereof as such selling Holders or underwriters, if
any, reasonably may request;
          (f) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, make available at reasonable times for inspection by the
Initial Purchasers, any managing underwriter participating in any disposition
pursuant to such Registration Statement and any attorney or accountant retained
by such Initial Purchasers or any of the underwriters, all financial and other
records, pertinent corporate documents and properties of the Company and cause
the Company’s officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement subsequent to the filing thereof and
prior to its effectiveness;
          (g) except during a Suspension Period, if requested by any selling
Holders or the underwriters, if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriters, if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriters, the purchase price being
paid therefor and any other terms of the offering of the Transfer Restricted
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;
          (h) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, furnish to each selling Holder, each Broker-Dealer that
holds Notes and each of the underwriters, if any, without charge, at least one
copy of such Registration Statement, as first filed with the SEC, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);
          (i) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, deliver to each selling Holder, each Broker-Dealer that
holds Notes and each of the underwriters, if any, without charge, as many copies
of the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto
and any Free Writing Prospectus prepared by the Company and filed by the Company
pursuant to Rule 433(d) of the Securities Act by each of the selling Holders and
each of the underwriters, if any, in connection with the offering and the sale
of the Transfer Restricted Securities covered by the Prospectus or any amendment
or supplement thereto;

-11-



--------------------------------------------------------------------------------



 



          (j) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, enter into such commercially reasonable agreements
(including an underwriting agreement), and make such customary representations
and warranties, and take all such other commercially reasonable actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to such Registration Statement as
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Transfer Restricted
Securities or underwriter in connection with any sale or resale pursuant to any
Registration Statement contemplated by this Agreement; and whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Registration, the Company shall, in the case of a Shelf
Registration Statement:

(A)   furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon effectiveness of the Shelf Registration Statement:

  (1)   a certificate, dated the date of effectiveness of the Shelf Registration
Statement, signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of the Company, confirming, as of the date
thereof, (i) that no Material Adverse Effect has occurred, (ii) that the
representations and warranties made by the Company in the Note Purchase
Agreement are true and correct with the same effect as though expressly made on
such date, and (iii) the Company has complied with all covenants and agreement
on its part to be performed or complied with prior to such date, and such other
matters as such parties may reasonably request;     (2)   an opinion, dated the
date of effectiveness of the Shelf Registration Statement of counsel for the
Company, covering matters as such Initial Purchasers may reasonably request, and
in any event including a statement to the effect that such counsel has
participated in conferences with officers and other representatives of the
Company, representatives of the independent public accountants for the Company,
the selling Holders’ representatives and the selling Holders’ counsel in
connection with the preparation of such Registration Statement and the related
Prospectus and has considered the matters required to be stated therein and the
statements contained therein, although such counsel has not independently
verified the accuracy, completeness or fairness of such statements; and that
such counsel advises that, on the basis of the foregoing, no facts came to such
counsel’s attention that caused such counsel to believe that the Shelf
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, or that the Prospectus
contained in such Registration Statement as of its date, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Without limiting the foregoing, such counsel may
state further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the statements
included in any Registration Statement contemplated by this Agreement or the
related Prospectus; and     (3)   in the case of an underwriter, a customary
comfort letter, dated as of the date of effectiveness of the Shelf Registration
Statement from the Company’s independent accountants, in the customary form and
covering matters of the type customarily covered in comfort letters by
underwriters in connection with primary underwritten offerings;

-12-



--------------------------------------------------------------------------------



 



(B)   set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 9
hereof with respect to all parties to be indemnified pursuant to said Section;
and   (C)   deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with clause (A) above and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this clause (x), if any.

     If at any time the representations and warranties of the Company
contemplated in clause (A)(1) above cease to be true and correct, the Company
shall so advise the Initial Purchasers and the underwriters, if any, and each
selling Holder promptly and, if requested by such Persons, shall confirm such
advice in writing;
     (k) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, prior to any public offering of Transfer Restricted
Securities, cooperate with the selling Holders, the underwriters, if any, and
their respective counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the securities or Blue Sky laws of
such jurisdictions as the selling Holders or underwriters may request and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that the Company shall not be
required to (A) register or qualify as a foreign corporation where it is not
then so qualified, (B) make any changes to its organizational documents or
(C) take any action that would subject it to the service of process in suits or
to taxation, other than as to matters and transactions relating to such
Registration Statement, in any jurisdiction where it is not then so subject;
     (I) shall issue, upon the request of any Holder of Initial Notes covered by
the Exchange Offer Registration Statement, Exchange Notes, having an aggregate
principal amount equal to the aggregate principal amount of Initial Notes
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Notes to be registered in the name of such Holder or
in the name of the purchasers of such Notes, as the case may be; in return, the
Initial Notes held by such Holder shall be surrendered to the Company for
cancellation;
     (m) in the case of a Shelf Registration Statement or Piggy-Back
Registration Statement, cooperate with the selling Holders and the underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and not bearing any
restrictive legends; and enable such Transfer Restricted Securities to be in
such denominations and registered in such names as the Holders or the
underwriters, if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such underwriters;
     (n) use its commercially reasonable efforts to cause the Transfer
Restricted Securities covered by such Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriters, if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (viii) above;
     (o) except during a Suspension Period, if any fact or event contemplated by
clause (c)(iii)(C) above shall exist or have occurred, (i) prepare a supplement
or post-effective

-13-



--------------------------------------------------------------------------------



 



amendment to such Registration Statement or related Prospectus or any documents
incorporated therein by reference or (ii) file any other required document so
that, as thereafter delivered to the purchasers of Transfer Restricted
Securities, neither the Prospectus nor any document incorporated by reference
therein will contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein in light of the
circumstances in which they were made not misleading;
     (p) provide a CUSIP number for all registered Securities not later than the
effective date of such Registration Statement and provide the Trustee under the
Indenture with printed certificates for the registered Securities which are in a
form eligible for deposit with the Depositary Trust Company;
     (q) cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the NASD, and use its
reasonable best efforts to cause such Registration Statement to become effective
and approved by such governmental agencies or authorities as may be necessary to
enable the Holders selling Transfer Restricted Securities to consummate the
disposition of such Transfer Restricted Securities;
     (r) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 (which need not be audited) for the
twelve-month period (A) commencing at the end of any fiscal quarter in which
Transfer Restricted Securities are sold to underwriters in a firm or best
efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of such Registration Statement; and
     (s) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Notes to effect such changes to the Indenture as may be required for
the Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and execute, and use its commercially reasonable efforts to cause
the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner.
     Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Company of the existence of any fact of the
kind described in Section 7.3(c)(3) hereof, such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 7.3(o) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended (but not beyond the date on which all
Broker-Dealers are no longer required to deliver a prospectus in connection with
market-making or other trading

-14-



--------------------------------------------------------------------------------



 



activities (in the case of Section 3) or the date when all the Notes covered by
such Shelf Registration Statement have been sold pursuant to such Shelf
Registration Statement or are eligible for resale pursuant to Rule 144(k) (in
the case of Section 4)) by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 7.3(c)(3)
hereof to and including the date when each selling Holder covered by such
Registration Statement shall have received the copies of the supplemented or
amended Prospectus contemplated by Section 7.3(o) hereof or shall have received
the Advice. Each Holder further agrees by acquisition of a Transfer Restricted
Security that it will not, without, in each case, the prior written consent of
the Company, use, authorize use of, refer to, participate in the planning for
use of, any Free Writing Prospectus in connection with the offer or sale of any
Notes.
     7.4. The Company will have the ability to withdraw, delay the filing of or
suspend any Exchange Offer Registration Statement or Shelf Registration
Statement required to be filed and kept effective pursuant this Agreement (a
“Suspension Period”), if the Company’s Board of Directors determines, in their
reasonable business judgment, upon advice of counsel, that the filing, continued
effectiveness or use of such Registration Statement would require the disclosure
of confidential information or interfere with any financing, acquisition,
reorganization or other material transaction involving the Company. A Suspension
Period shall commence on and include the date that the Company gives notice that
of the Board of Directors’ determination with respect to such Registration
Statement would cause material is no longer effective or the Prospectus included
therein is no longer usable for offers and sales of Transfer Restricted
Securities covered by such Registration Statement and continue until holders of
such Transfer Restricted Securities either receive the copies of the
supplemented or amended prospectus contemplated by Section 7.3 above or are
advised in writing by the Company that use of the Prospectus may be resumed. The
Company will not be permitted to exercise its rights under this paragraph more
than twice in any twelve-month period with respect to the Notes, and any such
suspensions with respect to the Notes may not exceed 90 days in the aggregate
during any twelve month period. If the Company shall so postpone the filing of a
Registration Statement, the Holders of Transfer Restricted Securities to be
registered shall have the right to withdraw the request for registration by
giving written notice from the Holders of a majority of the Transfer Restricted
Securities that were to be registered to the Company within 45 days after
receipt of the notice of postponement or, if earlier, the termination of such
Suspension Period (and, in the event of such withdrawal, such request shall not
be counted for purposes of determining the number of requests for registration
to which the Holders of Transfer Restricted Securities are entitled pursuant to
this Agreement). If such Registration Statement is withdrawn, upon receipt of
any notice of a Suspension Period, the Holders shall forthwith discontinue use
of the prospectus contained in such Registration Statement and, if so directed
by the Company, such Holders shall deliver to the Company all copies, other than
permanent file copies, of the prospectus covering such Transfer Restricted
Securities current at the time of receipt of such notice.
SECTION 8.
REGISTRATION EXPENSES
     8.1. All expenses incident to the Company’s performance of or compliance
with this Agreement will be borne by the Company, regardless of whether a
Registration Statement becomes effective, including without limitation: (i) all
registration and filing fees and expenses (including filings made by any Initial
Purchaser or Holder with the NASD (and, if applicable, the fees and expenses of
any “qualified independent underwriter” and its counsel that may be required by
the rules and regulations of the NASD)); (ii) all fees and expenses of
compliance with federal securities and state Blue Sky or securities laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Notes to be issued in the Exchange Offers and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and, subject to Section 8.2 below, the Holders of
Transfer Restricted Securities; (v) all application and filing fees in
connection with listing the Exchange Notes on a national securities exchange or
automated quotation system pursuant to the

-15-



--------------------------------------------------------------------------------



 



requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company (including the expenses of any
special audit and comfort letters required by or incident to such performance),
Additionally, if the Company files an Automatic Shelf Registration Statement and
does not pay the filing fee covering the Transfer Restricted Securities at the
time the Automatic Shelf Registration Statement is filed, the Company agrees to
pay such fee at such time or times as the Transfer Restricted Securities are to
be sold.
     The Company will, in any event, bear its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by the
Company.
     8.2. In connection with any Shelf Registration Statement required by this
Agreement, the Company will reimburse the Holders of Transfer Restricted
Securities being registered pursuant to such Shelf Registration Statement for
the reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in principal amount of the Transfer Restricted Securities
for whose benefit such Shelf Registration Statement is being prepared. In
connection with any Piggy Back Registration Statement required by this
Agreement, the Company will pay the reasonable fees and disbursements of counsel
for the Holders, which may be the same counsel as counsel for the Company.
SECTION 9.
INDEMNIFICATION
     9.1. The Company agrees to indemnify and hold harmless (i) each Holder and
(ii) each person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, judgments, actions and expenses
(including without limitation and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto) or any Free Writing Prospectus prepared by the Company and
filed by the Company pursuant to Rule 433(d) of the Securities Act, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, except insofar as such
losses, claims, damages, liabilities or expenses (x) are caused by an untrue
statement or omission or alleged untrue statement or omission that is made in
reliance upon and in conformity with information relating to any of the Holders
furnished in writing to the Company by any of the Holders expressly for use
therein or (y) arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any Free Writing
Prospectus used or distributed by any Holder, agent or underwriter without the
prior written consent of the Company. This indemnity agreement shall be in
addition to any liability which the Company may otherwise have.
     In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing (provided, that
the

-16-



--------------------------------------------------------------------------------



 



failure to give such notice shall not relieve the Company of its obligations
pursuant to this Agreement). Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company (regardless of whether it is
ultimately determined that an Indemnified Holder is not entitled to
indemnification hereunder). The Company shall not, in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for such Indemnified Holders, which firm shall be designated by the
Holders. The Company shall be liable for any settlement of any such action or
proceeding effected with the Company’s prior written consent, which consent
shall not be withheld unreasonably, and the Company agrees to indemnify and hold
harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company. The Company shall not, without the prior written
consent of each Indemnified Holder, settle or compromise or consent to the entry
of judgment in or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any Indemnified Holder is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Holder from all liability
arising out of such action, claim, litigation or proceeding.
     9.2. Each Holder of Transfer Restricted Securities agrees, severally and
not jointly, to indemnify and hold harmless the Company and its directors,
officers of the Company who sign a Registration Statement, and any person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company, and the respective officers,
directors, partners, employees, representatives and agents of each such person
(each a “Company Indemnified Person”), to the same extent as the foregoing
indemnity from the Company to each of the Indemnified Holders, but only with
respect to claims and actions based on information (i) relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement or (ii) contained in a Free Writing Prospectus used or distributed by
such Holder without the prior written consent of the Company. If any action or
proceeding shall be brought against a Company Indemnified Person for which such
Company Indemnified Person is entitled to indemnification from a Holder of
Transfer Restricted Securities under this paragraph 9.2 (i) such Holder shall
have the same rights and duties given to the Company in paragraph 9.1 above and
(ii) such Company Indemnified Party shall have the rights and duties given to
each Holder in paragraph 9.1 above. Notwithstanding the foregoing, in no event
shall the liability of any Holder be greater in amount than the dollar amount of
proceeds (net of payment of all expenses) received by such Holder upon the sale
of the Transfer Restricted Securities giving rise to such indemnification
obligation.
     9.3. If the indemnification provided for in this Section 9 is unavailable
to an indemnified party under Section 9.1 or Section 9.2 hereof (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the Company or such other Company Indemnified Party, as applicable, on the one
hand, and of the Indemnified Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company or such other Company Indemnified Party, as
applicable, on the one hand and of the Indemnified Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or such other

-17-



--------------------------------------------------------------------------------



 



Company Indemnified Party or by the Indemnified Holder and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 9.2 and the
second paragraph of Section 9.1, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.
     The Company and each Holder of Transfer Restricted Securities agree that it
would not be just and equitable if contribution pursuant to this Section 9.3
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 9.3 are several in proportion to the respective principal amount of
Notes held by each of the Holders hereunder and not joint. Notwithstanding the
foregoing, in no event shall the liability of any Holder be greater in amount
than the dollar amount of proceeds (net of payment of all expenses) received by
such Holder upon the sale of the Transfer Restricted Securities giving rise to
such indemnification obligation.
SECTION 10.
PARTICIPATION IN UNDERWRITTEN REGISTRATIONS
     No Holder may participate in any Underwritten Registration hereunder unless
such Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on
the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
SECTION 11.
SELECTION OF UNDERWRITERS
     The Holders of Transfer Restricted Securities covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, that such investment bankers and managers must be
reasonably satisfactory to the Company.
SECTION 12.
MISCELLANEOUS
     12.1. Remedies
     The Company hereby agrees that, subject to Section 6 hereof, monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this

-18-



--------------------------------------------------------------------------------



 



Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
     12.2. No Inconsistent Agreements
     The Company will not on or after the date of this Agreement enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Company’s securities under any agreement in effect on the date hereof.
     12.3. Adjustments Affecting the Notes
     The Company will not take any action, or permit any change to occur, with
respect to the Notes that would materially and adversely affect the ability of
the Holders to Consummate any Exchange Offer.
     12.4. Amendments and Waivers
     The provisions of this Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given unless the Company has obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities affected thereby. Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose securities are being tendered pursuant to an Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
securities are not being tendered pursuant to such Exchange Offer may be given
by the Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities being tendered or registered; provided that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.
     12.5. Notices
     All notices and other communications provided for or permitted hereunder
shall be made in writing by hand-delivery, first-class mail (registered or
certified, return receipt requested), telex, telecopier, or air courier
guaranteeing overnight delivery:
(i)      if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
(ii)    if to the Company:
MoneyGram Payment Systems Worldwide, Inc.,
1550 Utica Avenue South
Suite 100
Minneapolis, MN 55416
Facsimile No.: (952)591-3865
Attention: Chief Financial Officer
With a copy to:
Kirkland & Ellis LLP
Citigroup Center

-19-



--------------------------------------------------------------------------------



 



153 East 53rd Street
New York, NY 10022-4611,
Facsimile No.: (212) 446-6600
Attention: Ashley Gregory, Esq.
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
     12.6. Successors and Assigns
     This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties, including without limitation and
without the need for an express assignment, subsequent Holders of Transfer
Restricted Securities; provided, however, that this Agreement shall not inure to
the benefit of or be binding upon a successor or assign of a Holder unless and
to the extent such successor or assign acquired Transfer Restricted Securities
from such Holder and not in violation of the terms of this Agreement, the Note
Purchase Agreement or the Indenture.
     12.7. Counterparts
     This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     12.8. Headings
     The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
     12.9. Governing Law
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW RULES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
     12.10. Severability
     In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
     12.11. Entire Agreement
     This Agreement together with the other Transaction Documents (as defined in
the Note Purchase Agreement) is intended by the parties as a final expression of
their agreement and intended to be a

-20-



--------------------------------------------------------------------------------



 



complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Transfer Restricted Securities. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
[Signature Page Follows]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

MONEYGRAM INTERNATIONAL, INC.

MONEYGRAM PAYMENT SYSTEMS, INC.

MONEYGRAM INVESTMENTS, LLC

FSMC, INC.

PROPERTYBRIDGE, INC.

MONEYGRAM OF NEW YORK LLC

By MoneyGram Payment Systems, Inc.
Its Sole Member
        By:           Name:   David J. Parrin         Title:   Executive Vice
President and Chief Financial Officer     

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            GSMP V ONSHORE US, LTD.
      By:           Name:   Bradley Gross        Title:   Managing Director and
Vice President        GSMP V OFFSHORE US, LTD.
      By:           Name:   Bradley Gross        Title:   Managing Director and
Vice President        GSMP V INSTITUTIONAL US, LTD.
      By:           Name:   Bradley Gross        Title:   Managing Director and
Vice President     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 2.4
Form of Effective Date Certificate
See attached Effective Date Certificate.

 



--------------------------------------------------------------------------------



 



MONEYGRAM INTERNATIONAL, INC.
EFFECTIVE DATE CERTIFICATE
March 17, 2008
     The undersigned, Philip W. Milne and David J. Parrin, being the Chief
Executive Officer and the Chief Financial Officer, respectively, of MoneyGram
International Inc., a Delaware corporation (“Holdco”), in accordance with
Section 2.4 of that certain Amended and Restated Note Purchase Agreement, dated
as of March 17, 2008 (the “Note Purchase Agreement”); capitalized terms used but
not otherwise defined herein shall have the respective meanings set forth in the
Note Purchase Agreement, by and among MoneyGram Payment Systems Worldwide, Inc.,
a Delaware corporation (the “Company”), Holdco, GSMP V Onshore US, Ltd., an
exempted company incorporated in the Cayman Islands with limited liability
(“GSMP Onshore”), GSMP V Offshore US, Ltd., an exempted company incorporated in
the Cayman Islands with limited liability (“GSMP Offshore”), GSMP V
Institutional US, Ltd., an exempted company incorporated in the Cayman Islands
with limited liability (“GSMP Institutional” and together with GSMP Onshore and
GSMP Offshore, the “Initial Purchasers”) and THL Credit Partners, L.P., a
Delaware limited partnership (the “THL Purchaser” and together with the Initial
Purchasers, the “Purchasers”), hereby certify, in their capacities as the Chief
Executive Officer and the Chief Financial Officer, respectively, of Holdco as
follows:

  1.   Each of the representations and warranties contained in Sections 4.1
through 4.17, 4.23 and 4.29 through 4.31 of the Note Purchase Agreement shall be
true and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
such representations and warranties must be true and correct in all respects) on
or as of the execution date of the Note Purchase Agreement as if made on and as
of the execution date thereof (unless expressly stated to relate to a specific
earlier date, in which case each of such representations and warranties shall be
true and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
the representation and warranties must be true and correct in all respects) as
of such earlier date);     2.   To the knowledge of the applicable officer, none
of (x) the written factual information and written data (taken as a whole)
furnished by or on behalf of Holdco or any of the Holdco Subsidiaries or any of
their respective authorized representatives to the Purchasers on or before the
date hereof for purposes of or in connection with the Note Purchase Agreement
contained, when furnished, any untrue statement of any material fact or omitted
to state any material fact necessary to make such information and data (taken as
a whole) not materially misleading at such time in light of the circumstances
under which such information or data was furnished, it being understood and
agreed that for purposes of such certificate, such factual information and data
shall not include projections (including financial estimates, forecasts and/or
any other forward-looking information) and information of a general economic or
general industry nature, and (y) that the projections (including financial
estimates, forecasts and other forward-looking information) contained in the
information and data referred to in this clause (x) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being

 



--------------------------------------------------------------------------------



 



      recognized by the Purchasers that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results;     3.  
That the financial information, data, and performance information listed on
Exhibit 4 to the Note Purchase Agreement and attached hereto as Schedule I,
furnished by or on behalf of Holdco or the Company to the Purchasers on or
before the date of this certificate for purposes of or in connection with the
Note Purchase Agreement was true, complete and accurate as and when furnished to
the Purchasers; and     4.   All of the certifications set forth in the Signing
Date Certificate are true and correct in all respects.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Chief Executive Officer and the Chief
Financial Officer of Holdco has duly executed and delivered this Effective Date
Certificate as of the date first above written.

            MONEYGRAM INTERNATIONAL, INC.
      By:           Name:   Philip W. Milne        Title:   Chief Executive
Officer        MONEYGRAM INTERNATIONAL, INC.
      By:           Name:   David J. Parrin        Title:   Chief Financial
Officer     

[Effective Date Certificate Signature Page]

 



--------------------------------------------------------------------------------



 



Exhibit 3.11 (a)
Form of Secretary’s Certificate
See attached Secretary’s Certificate

 



--------------------------------------------------------------------------------



 



ASSISTANT SECRETARY’S CERTIFICATE
MONEYGRAM INTERNATIONAL, INC.
March 25, 2008
     I, Kristin A. Stokes, the duly elected, qualified and acting Assistant
Secretary of MONEYGRAM INTERNATIONAL, INC., a Delaware corporation (the
“Company”), am duly authorized to execute and deliver this certificate on behalf
of the Company and hereby make the certifications set forth below on behalf of
the Company in such capacity and not individually.
1. This certificate is furnished pursuant to Section 3.11(a) of the Second
Amended and Restated Note Purchase Agreement, dated as of March 24, 2008 (the
“Note Purchase Agreement”), among MoneyGram Payment Systems Worldwide, Inc., the
Company, GSMP V Onshore US, Ltd., an exempted company incorporated in the Cayman
Islands with limited liability (“GSMP Onshore”), GSMP V Offshore US, Ltd., an
exempted company incorporated in the Cayman Islands with limited liability
(“GSMP Offshore”), and GSMP V institutional US, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability (“GSMP Institutional”
and together with GSMP Onshore and GSMP Offshore, the “Initial Purchasers”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Note Purchase Agreement.
2. The undersigned is the duly elected, qualified and acting Assistant Secretary
of the Company and is familiar with the facts herein certified and is duly
authorized to certify the statements made therein.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



3. The following individuals have been duly elected, qualified and acting
officers of the Company at all times since May 9, 2007, each holding the office
of the Company set forth opposite his or her name, and the signature written
opposite the name and title of each such officer is his or her genuine
signature. Each of the following officers is fully authorized to execute and
deliver on behalf of the Company, the Financing Documents to which the Company
is a party or is to be a party.

          Name   Office   Signature
 
       
Philip W. Milne
  President & Chief Executive Officer  
 
 
       
David J. Parrin
  Executive Vice President & Chief Financial Officer  
 
 
       
Teresa H. Johnson
  Executive Vice President, General Counsel & Secretary  
 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
[Incumbency]

 



--------------------------------------------------------------------------------



 



4. Attached hereto as Exhibit A is a certified copy of the Certificate of
Incorporation of the Company, as filed in the Office of the Secretary of State
of the State of Delaware on December 22, 2006 together with all amendments
thereto adopted through the date hereof.
5. Attached hereto as Exhibit B is a true, correct and complete copy of the
By-laws of the Company.
6. Attached hereto as Exhibit C is a true and correct copy of the Written
Consent which were duly adopted on the date hereof by the Board of Directors of
the Company, authorizing the execution, delivery and performance by the Company
of the Financing Documents to which the Company is a party. None of said
resolutions has been rescinded, amended or modified. Except as attached hereto
as Exhibit C, no resolutions have been adopted by or on behalf of the Company,
which relate to the execution, delivery or performance of the Financing
Documents, to which the Company is a party or is to be a party.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

            MONEYGRAM INTERNATIONAL, INC.
      By:           Name:   Kristin A. Stokes         Title:   Assistant
Secretary     

 



--------------------------------------------------------------------------------



 



Exhibit 3.11(b)
Form of Officer’s Certificate
See attached Officer’s Certificate

 



--------------------------------------------------------------------------------



 



MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
OFFICER’S CERTIFICATE
          The undersigned, Philip W. Milne, being the President and Chief
Executive Officer of MoneyGram Payment Systems Worldwide, Inc., a Delaware
corporation (the “Company”), in accordance with Section 3.11(b) of the Second
Amended and Restated Note Purchase Agreement, dated as of March 24, 2008 (the
“Note Purchase Agreement”), among the Company, MoneyGram International, Inc., a
Delaware corporation, GSMP V Onshore US, Ltd., an exempted company incorporated
in the Cayman Islands with limited liability (“GSMP Onshore”), GSMP V Offshore
US, Ltd., an exempted company incorporated in the Cayman Islands with limited
liability (“GSMP Offshore”) and GSMP V Institutional US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“GSMP
Institutional”, and together with GSMP Onshore and GSMP Offshore, the “Initial
Purchasers”), hereby certifies, solely in his capacity as President and Chief
Executive Officer of the Company, and not individually, as follows. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
set forth in the Note Purchase Agreement. As of the date hereof, after giving
pro forma effect to the consummation on the Closing Date of the Transactions,
the issuance of the Notes to be issued on the Closing Date and the application
of the proceeds thereof):

  1.   The representations and warranties of the Company as set forth in the
Note Purchase Agreement are true and correct in all material respects.     2.  
The Company has performed all of its obligations and is in compliance in all
material respects with all the agreements and covenants contained in the Note
Purchase Agreement.     3.   No Default or Event of Default has occurred and/or
is continuing under the Indenture or the Note Purchase Agreement.

[Signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this certificate this 25th day
of March, 2008.

            MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
      By:           Name:   Philip W. Milne         Title:   President and Chief
Executive Officer     

Signature Page to Officer’s Certificate

 



--------------------------------------------------------------------------------



 



Exhibit 3.11(c)
Form of Solvency Certificate
See attached Solvency Certificate

 



--------------------------------------------------------------------------------



 



MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
SOLVENCY CERTIFICATE
          This Solvency Certificate is being delivered pursuant to
Section 3.11(c) of the Second Amended and Restated Note Purchase Agreement,
dated as of March 24, 2008 (the “Note Purchase Agreement”), among the MoneyGram
Payment Systems Worldwide, Inc., a Delaware corporation (the “Company”),
MoneyGram International, Inc., a Delaware corporation, GSMP V Onshore US, Ltd.,
an exempted company incorporated in the Cayman Islands with limited liability
(“GSMP Onshore”). GSMP V Offshore US, Ltd., an exempted company incorporated in
the Cayman Islands with limited liability (“GSMP Offshore”), and GSMP V
Institutional US, Ltd., an exempted company incorporated in the Cayman Islands
with limited liability (“GSMP Institutional”, and together with GSMP Onshore and
GSMP Offshore, the “Initial Purchasers”). Capitalized terms used herein and not
otherwise defined have the meanings given in the Note Purchase Agreement.
          The undersigned, David J. Parrin, being the Chief Financial Officer of
the Company, do hereby certify, solely in my capacity as Chief Financial Officer
of the Company, and not individually, in good faith and to the best of my
knowledge and belief, that I am familiar with the historical and current
financial condition of the Company, and that after giving effect to the
consummation of the Transactions, the issuance and sale of the Notes and after
giving effect to the proceeds of the Notes on the Closing Date:

  1.   the aggregate present fair value of all of the assets (including
goodwill) of the Company on a consolidated basis with its Subsidiaries, at a
fair valuation on a going concern basis, will exceed their debts and liabilities
(including contingent liabilities), subordinated, contingent or otherwise;    
2.   the aggregate present fair saleable value of the assets (including
goodwill) of the Company on a consolidated basis with its Subsidiaries, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured;     3.   the
Company on a consolidated basis with its Subsidiaries, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured (taking into account all available
financing options); and     4.   the Company on a consolidated basis with its
Subsidiaries, are not engaged in a business or transaction, nor are about to
engage in a business or transaction, for which their property would constitute
unreasonably small capital. In reaching this conclusion, I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or proposed to be conducted, and I have reached my
conclusion based on the

 



--------------------------------------------------------------------------------



 



      needs and anticipated needs for capital of the business conducted or
proposed to be conducted by the Company and its Subsidiaries on a consolidated
basis in light of their projected financial statements and available credit
capacity.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Solvency
Certificate this 25th day of March 2008.

            MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
      By:           Name:   David J. Parrin        Title:   Chief Financial
Officer     

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(a)
Form of Second Priority Security Agreement
See attached Second Priority Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(a)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”). AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY SECURITY AGREEMENT
     This SECOND PRIORITY SECURITY AGREEMENT (this “Agreement”) dated as of
March 25, 2008 among MoneyGram International, Inc., a Delaware corporation
(“Holdco”). MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation
(the “Company”). MoneyGram Payment Systems, Inc., a Delaware corporation
(“Payment Systems”). FSMC, Inc., a Minnesota corporation (“FSMC”). MoneyGram
Investments, LLC (formerly CAG, Inc.), a Delaware limited liability company
(“Investments”). PropertyBridge, Inc., a Delaware corporation
(“PropertyBridge”), MoneyGram of New York LLC, a Delaware limited liability
company (“MGI NY”). Holdco, the Company, Payment Systems, FSMC, Investments,
PropertyBridge, MGI NY and each Person who becomes a party to this Agreement by
execution of a joinder in the form of Exhibit A hereto, are sometimes
collectively referred to herein as “Grantors” and each, individually, as a
“Grantor”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, as Collateral Agent for the benefit of the Second Priority Secured
Parties (the “Second Priority Collateral Agent”).
WITNESSETH:
     WHEREAS, the Company, the Guarantors listed on the signatures pages thereto
and Deutsche Bank Trust Company Americas, a New York banking corporation, as
Trustee and Collateral Agent have entered into that certain Indenture dated as
of March 25, 2008 (the “Indenture”):
     WHEREAS, pursuant to that certain Second Amended and Restated Note Purchase
Agreement dated as of March 24, 2008 by and among Holdco, the Company, GSMP V
Onshore US, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (“GSMP Onshore”). GSMP V Offshore US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“GSMP
Offshore”) and GSMP V Institutional US, Ltd., an exempted company incorporated
in the Cayman Islands with limited liability (“GSMP Institutional” and together
with GSMP Onshore and GSMP Offshore, the “Purchasers”) (the same, as it may be
amended, restated, modified or supplemented and in effect from time to time,
being herein referred to as the “Note Purchase Agreement”), the Purchasers have
agreed to purchase Notes issued in accordance with the terms and conditions of
the Indenture;

 



--------------------------------------------------------------------------------



 



     WHEREAS, each of the Grantors has benefited or will benefit directly and
indirectly from the proceeds of the issuance of Notes pursuant to the Indenture,
and has granted a Note Guarantee pursuant to the Indenture dated as of the date
hereof; and
     WHEREAS, to induce the Purchasers to enter into the Note Purchase Agreement
and purchase the Notes, the Grantors have agreed to pledge and grant a
continuing security interest in the Collateral (as hereinafter defined) to the
Second Priority Collateral Agent for the benefit of the Second Priority Secured
Parties on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used herein without definition
and defined in the Indenture are used herein as defined therein. In addition, as
used herein:
     “Chattel Paper” means any “chattel paper”, as such term is defined in the
UCC.
     “Collateral” shall have the meaning ascribed thereto in Section 3 hereof;
provided. however, that notwithstanding anything herein to the contrary, the
term “Collateral” shall not include any property of any Grantor constituting
Pledged Collateral under the Second Priority Pledge Agreement or any Excluded
Assets.
     “Commercial Tort Claims” means “commercial tort claims”, as such term is
defined in the UCC.
     “Contracts” means all contracts, undertakings, or other agreements (other
than rights evidenced by Chattel Paper, Documents or Instruments) in or under
which any Grantor may now or hereafter have any right, title or interest,
including, without limitation, with respect to an account receivable, any
agreement relating to the terms of payment or the terms of performance thereof,
in all cases other than Excluded Assets and other than any contract, undertaking
or other agreement if the granting of a security interest therein would be
prohibited by enforceable anti-assignment provisions of contracts or applicable
law (after giving effect to relevant provisions of the UCC).
     “Copyrights” means any copyrights, rights and interests in copyrights,
copyright registrations and copyright applications, including, without
limitation, the copyright registrations and applications listed on Schedule III
attached hereto, and all renewals of any of the foregoing, all income,
royalties, damages and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages and
payments for past, present and future infringements of any of the foregoing and
the right to sue for past, present and future infringements of any of the
foregoing.
     “Documents” means any “documents”, as such term is defined in the UCC, and
shall include, without limitation, all documents of title (as defined in the
UCC) bills of lading or other receipts evidencing or representing Inventory or
Equipment.
     “Equipment” means any “equipment”, as such term is defined in the UCC.

2



--------------------------------------------------------------------------------



 



     “Event of Default” means an Event of Default (as defined in the Indenture).
     “Excluded Assets” means any or all of the following with respect to any
Grantor:
(a) cash and cash equivalents (other than proceeds of the Collateral);
(b) accounts receivable;
(c) Portfolio Securities;
(d) deposit or securities accounts containing any of the foregoing;
(e) other assets that require perfection exclusively through control agreements
under the applicable UCC;
(f) Letter-of-Credit Rights;
(g) leasehold real property;
(h) motor vehicles and other assets subject to certificates of title;
(i) interest in joint ventures and non-Wholly-Owned Subsidiaries which cannot be
pledged without the consent of one or more third parties;
(j) tax-exempt bonds;
(k) General Intangibles or other rights arising under contracts, Instruments,
licenses, license agreements or other documents, to the extent (and only to the
extent) that the grant of a security interest would (i) be prohibited by an
enforceable anti-assignment provision of such documents in favor of a third
party on such grant, unless and until any required consents shall have been
obtained, (ii) give any other party to such contract, Instrument, license,
license agreement or other document the right to terminate its obligations
thereunder, or (iii) violate any law, provided, however, that (1) any portion of
any such General Intangible or other such right shall cease to constitute
Excluded Property pursuant to this clause (k) at the time and to the extent that
the grant of a security interest therein does not result in any of the
consequences specified above and (2) the limitation set forth in this clause
(k) above shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any such General Intangible or
other such right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the UCC;
(1) property as to which the Second Priority Collateral Agent and the Company
reasonably determine (as specified in writing by such Persons) that the costs of
obtaining a security interest (or perfecting the same) outweighs the benefit to
the Second Priority Secured Parties of the security afforded thereby;

3



--------------------------------------------------------------------------------



 



(m) Capital Stock representing more than 65% of the total combined voting power
of a Foreign Subsidiary;
(n) obligations the interest on which is wholly exempt from the taxes imposed by
subtitle A of the Code; and
(o) direct Proceeds, substitutions or replacements of any of the foregoing, but
only to the extent such Proceeds, substitutions or replacements would otherwise
constitute Excluded Property.
     “First Priority Collateral Agent” means JPMorgan Chase Bank, N.A. and its
successors or assigns in its capacity as collateral agent for the Secured
Parties (as defined in the Credit Agreement).
     “First Priority Obligations Payment Date” shall have the meaning ascribed
thereto in the Intercreditor Agreement.
     “General Intangibles” means any “general intangibles”, as such term is
defined in the UCC, and, in any event, shall include, without limitation, all
right, title and interest in or under any Contract, models, drawings, materials
and records, claims, literary rights, goodwill, rights of performance,
Copyrights, Trademarks, Patents, warranties, rights under insurance policies and
rights of indemnification.
     “Goods” means any “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.
     “Instruments” means any “instrument”, as such term is defined in the UCC,
and shall include, without limitation, promissory notes, drafts, bills of
exchange, trade acceptances, letters of credit, letter of credit rights (as
defined in the UCC) and Chattel Paper, in each case other than Excluded Assets.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 25, 2008, by and among JP Morgan Chase Bank, N.A., Deutsche Bank
Trust Company Americas, the Company and the other parties thereto, as amended,
restated or otherwise modified from time to time, or replaced in connection with
any amendment, restatement, modification, renewal or replacement of Credit
Facilities.
     “Inventory” means any “inventory”, as such term is defined in the UCC.
     “Investment Property” means any “investment property”, as such term is
defined in the UCC, other than Excluded Assets.
     “Material IP Item” shall have the meaning ascribed thereto in Section 2(i).
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Notes, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Grantors to the Holders or to the
Trustee, the Second Priority Collateral Agent or any

4



--------------------------------------------------------------------------------



 



indemnified party arising under the Indenture and the Financing Documents (as
defined in the Note Purchase Agreement), including without limitation all
obligations of the Guarantors under the Note Guarantees and all joinders and
supplements thereto.
     “Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, and
those patents and patent applications listed on Schedule IV attached hereto, and
the reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing, and all income, royalties,
damages and payments now or hereafter due and/or payable under or with respect
to any of the foregoing, including, without limitation, damages and payments for
past, present and future infringements of any of the foregoing and the right to
sue for past, present and future infringements of any of the foregoing.
     “Portfolio Securities” means, collectively, portfolio securities
(i) designated as “trading investments” on Holdco’s consolidated financial
statements, (ii) designated as “available for sale investments” on Holdco’s
consolidated financial statements or (iii) otherwise designated as investments
on Holdco’s consolidated financial statements, in each case valued at fair value
in accordance with GAAP.
     “Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
body, authority, bureau or agency (or any person acting under color of
governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the Collateral
other than Excluded Assets.
     “Representative” means any Person acting as agent, representative or
trustee on behalf of the Second Priority Collateral Agent from time to time,
including, without limitation, the First Priority Collateral Agent acting as
agent and bailee on behalf of the Second Priority Collateral Agent.
     “Required Second Priority Secured Parties” means, prior to the date upon
which the Indenture has terminated by its terms and all of the Obligations have
been paid in full, the Required Holders (as defined in the Indenture).
     “Second Priority Collateral Agent” shall have the meaning ascribed thereto
in the Preamble.
     “Second Priority Pledge Agreement” means that certain Second Priority
Pledge Agreement dated as of the date hereof among the Second Priority
Collateral Agent, Holdco, the Company and certain of its Subsidiaries, as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified.
     “Second Priority Secured Parties” means, collectively, means, collectively,
each Holder, the Trustee, the Second Priority Collateral Agent and all of their
successors and assigns.

5



--------------------------------------------------------------------------------



 



     “Secured Obligations” means all Obligations.
     “Significant Acquired Subsidiary” means any Subsidiary of Holdco that on
the date such Subsidiary is acquired, incorporated or formed (or in respect of a
newly incorporated or formed Subsidiary, that acquires assets as part of one or
more related transactions immediately thereafter) has total assets that exceed
10% of the consolidated total assets of the Company and its Subsidiaries or has
total revenues for the most recent 12 month period, if applicable, on a pro
forma basis that exceed 10% of the total consolidated revenues for the most
recent 12 month period of the Company and its Subsidiaries.
     “Software” means all “software”, as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, other than software embedded in any
category of Goods, including, without limitation, all computer programs and all
supporting information provided in connection with a transaction related to any
program.
     “Termination Date” shall have the meaning ascribed thereto in Section 4.10
below.
     “Trademarks” means any trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, all registrations and recordings thereof, and
all applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto and renewals
thereof, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the UCC is used to
define any term herein or in any Financing Document (as defined in the Note
Purchase Agreement) and such term is defined differently in different Articles
or Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
     Section 2. Representations, Warranties and Covenants of Grantors. Each
Grantor represents and warrants to, and covenants with, the Second Priority
Collateral Agent, for the benefit of the Second Priority Secured Parties, as
follows:
     (a) each Grantor has rights in and the power to transfer the Collateral in
which it purports to grant a security interest pursuant to Section 3 hereof
(subject, with respect to after acquired Collateral, to such Grantor acquiring
the same) and no Lien other than Permitted Liens exists upon such Collateral;
     (b) such Grantor has the power, authority and legal right to execute this
Agreement and to grant a security interest in the Collateral to the Second
Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties;
     (c) this Agreement has been duly authorized, executed and delivered by such
Grantor and constitutes a legal, valid and binding obligation of such Grantor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable

6



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, moratorium, reorganization and other similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles;
     (d) no consent, approval or authorization of or designation or filing with
any Governmental Authority on the part of such Grantor is required in connection
with or as a condition to the security interest granted under this Agreement, or
the exercise by the Second Priority Collateral Agent of the rights provided for
in this Agreement except as may be required in connection with disposition of
the Collateral by laws affecting creditors’ rights generally;
     (e) the execution, delivery and performance of this Agreement by such
Grantor will not violate any provision of (i) any applicable law, rule,
regulation, order, judgment, writ, award or decree binding on such Grantor,
(ii) the charter or by-laws or Memorandum or Articles of Association of such
Grantor or (iii) any mortgage, indenture, lease, contract, or other agreement,
instrument or undertaking to which such Grantor is a party to which such Grantor
or its assets is bound, and will not result in the creation or imposition of any
Lien in any of the assets of such Grantor except to the extent otherwise
permitted by this Agreement or the Indenture and except with respect to clauses
(i) or (iii), to the extent, individually or in the aggregate, that such
violation, conflict, breach, default or creation or imposition of any Lien could
not reasonably be expected to result in a Material Adverse Effect;
     (f) this Agreement is effective to create in favor of the Second Priority
Collateral Agent for the benefit of the Second Priority Secured Parties a valid
security interest in and Lien upon all of the Grantors’ right, title and
interest in and to the Collateral, and, upon the filing of appropriate UCC
financing statements in the jurisdictions listed on Schedule I attached hereto,
such security interest will be duly perfected in all the Collateral in which a
security interest may be perfected by filing of a UCC financing statement in the
appropriate filing office and jurisdiction pursuant to the UCC, and upon
delivery of the Instruments to (prior to the First Priority Obligations Payment
Date) the First Priority Collateral Agent (acting as bailee for the Second
Priority Collateral Agent) or the Second Priority Collateral Agent or its
Representative, duly endorsed by the applicable Grantor or accompanied by
appropriate undated instruments of transfer duly executed by such Grantor, the
security interest in the Instruments will be duly perfected;
     (g) all of the Equipment, Inventory and Goods shall be located on the date
hereof at the places as specified on Schedule I attached hereto. Except as
disclosed on Schedule I, as of the date hereof none of the Collateral is in the
possession of any bailee, warehouseman, processor or consignee. Schedule I
discloses each Grantor’s name as of the date hereof as it appears in official
filings in the state of its incorporation, formation or organization, the type
of entity of each Grantor (including corporation, partnership, limited
partnership or limited liability company), organizational identification number
issued by each Grantor’s state of incorporation, formation or organization (or a
statement that no such number has been issued), each Grantor’s state of
incorporation, formation or organization and the chief place of business, chief
executive office and the office where each Grantor keeps its books and records.
Each Grantor has only one state of incorporation, formation or organization. No
Grantor (including any Person acquired by

7



--------------------------------------------------------------------------------



 



any Grantor) does business or has done business during the one (1) year
preceding the date hereof under any trade name or fictitious business name
except as disclosed on Schedule II attached hereto;
     (h) the Copyrights, Patents and Trademarks listed on Schedules III, IV and
V, respectively, constitute all of the registered or pending Copyrights, Patents
and Trademarks owned as of such date by such Grantor which are registered or
pending with any Governmental Entity;
     (i) no Copyrights, Patents or Trademark which is material to the business
of such Grantor or the invalidity, unenforceability or termination of which
could reasonably be expected to have a Material Adverse Effect (each a “Material
IP Item”) has been adjudged invalid or unenforceable or has been canceled, in
whole or in part, or, to such Grantor’s knowledge, is not presently subsisting.
Each of such Material IP Items is valid and enforceable. Each Grantor is the
sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each of such Material IP Items free and clear of any Liens,
other than Permitted Liens. Each Grantor has adopted, used and is currently
using, or has a current bona fide intention to use, all of such Material IP
Items and such Grantor has no knowledge of any suits or actions commenced or
threatened with respect thereto; and
     (j) as of the date hereof, such Grantor does not own any Commercial Tort
Claim in an amount in excess of $5,000,000 individually or $10,000,000 in the
aggregate, except for those disclosed on Schedule VI hereto.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in Collateral to the extent such
creation or perfection would require (i) any filing other than a filing in the
United States of America, any State thereof and the District of Columbia,
(ii) other action under the laws of any jurisdiction other than the United
States of America, any State thereof and the District of Columbia or (iii) that
any control agreements be obtained in respect thereof.
     Section 3. Collateral. As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, as of the Closing Date each Grantor hereby pledges and
grants to the Second Priority Collateral Agent, for the benefit of the Second
Priority Secured Parties, a Lien on and security interest in and to all of such
Grantor’s right, title and interest in the following personal property, whether
now owned by such Grantor or hereafter acquired and whether now existing or
hereafter coming into existence and wherever located (all being collectively
referred to herein as “Collateral”):
     (a) the Instruments of such Grantor, together with all payments thereon or
thereunder:
     (b) all Inventory of such Grantor;
     (c) all General Intangibles (including payment intangibles (as defined in
the UCC) and Software) of such Grantor;

8



--------------------------------------------------------------------------------



 



     (d) all Equipment (including any corporate aircraft) of such Grantor;
     (e) all Documents of such Grantor;
     (f) all Contracts of such Grantor;
     (g) all Goods of such Grantor;
     (h) all Investment Property of such Grantor;
     (i) Commercial Tort Claims of such Grantor; specified on Schedule VI, as
from time to time updated; and
     (j) all other tangible and intangible personal property of such Grantor;
including, without limitation, all Proceeds, products, accessions, rents,
profits, income, benefits, substitutions, additions and replacements of and to
any of the property of such Grantor described in the preceding clauses of this
Section 3 (including, without limitation, any proceeds of insurance thereon,
insurance claims and all rights, claims and benefits against any Person relating
thereto), other rights to payments not otherwise included in the foregoing and
all books, correspondence, files, records, invoices and other papers, including
without limitation all tapes, cards, computer runs, computer programs, computer
files and other papers, documents and records in the possession or under the
control of such Grantor or any computer bureau or service company from time to
time acting for such Grantor;
provided, however, that “Collateral” shall not include the Excluded Assets.
     Section 4. Covenants; Remedies. In furtherance of the grant of the pledge
and security interest pursuant to Section 3 hereof, each Grantor hereby agrees
with the Second Priority Collateral Agent, for the benefit of the Second
Priority Secured Parties, as follows:
     4.1. Delivery and Other Perfection; Maintenance, etc.
     (a) Delivery of Instruments, Documents, Etc. If any Grantor shall at any
time hold or acquire (1) any Instrument in an amount in excess of $5,000,000
individually or $10,000,000 in the aggregate, (2) any Chattel Paper in an amount
in excess of $5,000,000 individually or $10,000,000 in the aggregate or (3) any
negotiable Document in an amount in excess of $5,000,000 individually or
$10,000,000 in the aggregate, such Grantor shall, on the earlier of (A) 30 days
after the date written notice thereof has been given to the Grantor by the
Second Priority Collateral Agent but only with respect to Instruments, Chattel
Paper and negotiable Documents of Significant Acquired Subsidiaries and (B) on
or before the later of (i) 30 days following such acquisition or (ii) the first
date required for delivery of financial statements pursuant to
Section 4.03(a)(i) or (ii) of the Indenture following such acquisition (or such
longer period as to which the Second Priority Collateral Agent may agree) or, if
an Event of Default has occurred and is continuing, within 30 days following
written notice thereof given by the Second Priority Collateral Agent to such
Grantor, deliver and pledge to the Second Priority Collateral Agent or its
Representative (or prior to the First Priority Obligation Payment

9



--------------------------------------------------------------------------------



 



Date to the First Priority Collateral Agent acting as bailee on behalf of the
Second Priority Collateral Agent) any and all (to the extent constituting
Collateral) Instruments, negotiable Documents and Chattel Paper duly endorsed
and/or accompanied by such instruments of assignment and transfer executed by
such Grantor in such form and substance as the Second Priority Collateral Agent
or its Representative may reasonably request; provided, that so long as no Event
of Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any such Instruments, negotiable
Documents and Chattel Paper received by such Grantor in the ordinary course of
business, and the Second Priority Collateral Agent or its Representative shall,
promptly upon written request and at the expense of such Grantor, make
appropriate arrangements for making any other Instruments, negotiable Documents
and Chattel Paper pledged by such Grantor available to such Grantor for purposes
of presentation, collection or renewal (any such arrangement to be effected, to
the extent deemed appropriate by the Second Priority Collateral Agent or its
Representative, against trust receipt or like document).
     (b) Other Documents and Actions. Each Grantor shall (subject to the
Intercreditor Agreement), upon written request by the Second Priority Collateral
Agent, promptly execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be reasonably
necessary (in the reasonable judgment of the Second Priority Collateral Agent or
its Representative) to create, preserve, perfect or validate the security
interest granted pursuant hereto or to enable the Second Priority Collateral
Agent or its Representative to exercise and enforce the rights of the Second
Priority Collateral Agent hereunder with respect to such pledge and security
interest; provided, that in no event shall any control agreements be required.
Notwithstanding the foregoing, each Grantor hereby irrevocably authorizes the
Second Priority Collateral Agent at any time and from time to time to file in
any filing office in any relevant UCC jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets (other than Excluded Assets) of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC of the State of New York for the sufficiency or filing office acceptance
of any financing statement or amendment, including (i) whether such Grantor is
an organization, the type of organization and any organization identification
number issued to such Grantor, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor agrees to furnish any such information to the
Second Priority Collateral Agent promptly upon written request. Each Grantor
also ratifies its authorization for the Second Priority Collateral Agent to have
filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof. For the avoidance of
doubt, it is the obligation of each Grantor to obtain, protect and preserve the
perfection of lien on behalf of the Second Priority Collateral Agent and the
Second Priority Collateral Agent has no obligation whatsoever to take such acts
or make any filings in connection therewith.

10



--------------------------------------------------------------------------------



 



     (c) Intellectual Property. If any Grantor shall (i) obtain registered
rights to any new patentable inventions, any registered Copyrights or any
Patents or Trademarks, or (ii) become the owner of any registered Copyrights or
any Patents or Trademarks or any improvement on any Patent, the provisions of
this Agreement above shall automatically apply thereto and such Grantor shall,
on or before the later of (i) 30 days following such obtainment or (ii) the
first date required for delivery of financial statements pursuant to
Section 4.03(a)(i) or (ii) of the Indenture following such obtainment, give to
the Second Priority Collateral Agent written notice thereof. Each Grantor hereby
authorizes the Second Priority Collateral Agent to modify this Agreement
(subject to the Intercreditor Agreement) by amending Schedules III, IV and V, as
applicable, to include any such registered or pending Copyrights, Patents and
Trademarks. Each Grantor shall have the duty (but no Second Priority Secured
Party shall have any duty), subject to the exercise of its reasonable business
judgment, (i) to prosecute diligently any patent, trademark, or service mark
applications material to the business of such Grantor pending as of the date
hereof or hereafter, (ii) to make application on unpatented but patentable
inventions and on trademarks, copyrights and service marks material to the
business of such Grantor, as appropriate, (iii) to preserve and maintain all
rights in the Material IP Items and (iv) to ensure that the Material IP Items
are and remain enforceable; provided, that such Grantor may abandon or otherwise
cease to maintain any Copyrights, Patents or Trademarks that, in the ordinary
course of business, are reasonably determined by such Grantor not to merit
continuing maintenance. Any expenses incurred in connection with any Grantor’s
obligations under this Section 4.1(c) shall be borne by the Grantors. No Grantor
shall abandon any right to file a patent, trademark or service mark application,
or abandon any pending patent, application or any other Copyright, Patent or
Trademark (in each case which is or would constitute a Material IP Item) without
the written consent of the Second Priority Collateral Agent, which consent shall
not be unreasonably withheld; provided, that such Grantor may abandon or
otherwise cease to maintain any Copyrights, Patents or Trademarks that, in the
ordinary course of business, are reasonably determined by such Grantor not to
merit continuing maintenance.
     (d) Further Identification of Collateral. Each Grantor will, within 30 days
following a written request and as often as reasonably requested by the Second
Priority Collateral Agent or its Representative (but no more frequently than
twice per year except during the continuance of an Event of Default), furnish to
the Second Priority Collateral Agent or such Representative, updated schedules
to this Agreement and such other information further identifying and describing
the Collateral as the Second Priority Collateral Agent or its Representative may
reasonably request, all in reasonable detail.
     (e) Investment Property. If any Grantor shall at any time hold or acquire
any certificated securities, such Grantor shall, on the earlier of (A) 30 days
after the date written notice thereof has been given to the Grantor by the
Second Priority Collateral Agent but only with respect to Certificated
Securities representing Capital Stock of Significant Acquired Subsidiaries and
(B) on or before the later of (i) 30 days following such acquisition or (ii) the
first date required for delivery of financial statements pursuant to
Section 4.03(a)(1) or (2) of the Indenture following such acquisition (or such
longer period as to which the Second Priority Collateral Agent may agree), or if
an Event of Default has occurred and is continuing, within 30 days following
written notice thereof

11



--------------------------------------------------------------------------------



 



given by the Second Priority Collateral Agent to such Grantor, deliver such
Certificated Securities to the First Priority Collateral Agent (acting as bailee
on behalf of the Second Priority Collateral Agent), accompanied by such undated
instruments of transfer or assignment duly executed in blank as the First
Priority Collateral Agent may from time to time reasonably specify.
     (f) Commercial Tort Claims. If at any time any Grantor shall hold or
acquire any Commercial Tort Claim in an amount in excess of $5,000,000
individually or $10,000,000 in the aggregate, such Grantor shall, on the earlier
of (A) 30 days after the date written notice thereof has been given to the
Grantor by the Second Priority Collateral Agent but only with respect to
Commercial Tort Claims of Significant Acquired Subsidiaries and (B) on or before
the later of (i) 30 days following such acquisition or (ii) the first date
required for delivery of financial statements pursuant to Section 4.03(a)(1) or
(2) of the Indenture following such acquisition (or such longer period as to
which the Second Priority Collateral Agent may agree), or if an Event of Default
has occurred and is continuing, within 30 days following written notice thereof
given by the Second Priority Collateral Agent to such Grantor, enter into a
supplement to this Agreement (subject to the Intercreditor Agreement), granting
to the Second Priority Collateral Agent a Lien on and security interest in such
Commercial Tort Claim.
     4.2. Other Liens. Grantors will not create, permit or suffer to exist, and
will defend the Collateral against and take such other action as is reasonably
necessary to remove, any Lien on the Collateral except Permitted Liens, and will
defend the right, title and interest of the Second Priority Collateral Agent in
and to the Collateral and in and to all Proceeds thereof against the claims and
demands of all Persons not holding a Permitted Lien.
     4.3. Preservation of Rights. If an Event of Default has occurred or is
continuing, the Second Priority Collateral Agent and its Representative may, but
shall not be required to, but only following 5 Business Days’ written notice to
any Grantor of its intent to do so, take any steps the Second Priority
Collateral Agent or its Representative reasonably deems necessary to preserve
any Collateral or any rights against third parties to any of the Collateral,
including obtaining insurance of Collateral at any time when a Grantor has
failed to do so, and any applicable Grantor jointly and severally agrees to
promptly pay, or reimburse the Second Priority Collateral Agent within 10 days
after demand for, all reasonable expenses incurred in connection therewith.
     4.4.Name Change: Location.
     (a) Without limiting the restrictions on mergers involving the Grantors
contained in the Indenture, if any Grantor shall (i) reincorporate or reorganize
itself under the laws of any jurisdiction other than the jurisdiction in which
it is incorporated or organized as of the date hereof, (ii) otherwise change its
name, identity or corporate structure or (iii) change the proposed use by such
Grantor of any tradename or fictitious business name other than any such name
set forth on Schedule II attached hereto, such Grantor shall on or before the
later of (i) 30 days following such change or (ii) the first date required for
delivery of financial statements pursuant to Section 4.03(a)(1) or (2) of the
Indenture following such change, give the Second Priority Collateral Agent
written notice thereof.

12



--------------------------------------------------------------------------------



 



     (b) Except for the sale of Inventory in the ordinary course of business and
except as not prohibited by the Indenture, each Grantor will keep the Collateral
at the locations specified in Schedule I or such other locations as to which
notice has been given to the Second Priority Collateral Agent by such Grantor
pursuant to this Section and with respect to which such Grantor has taken such
action as the Second Priority Collateral Agent shall have reasonably requested
to protect and preserve its interests in the Collateral to be located at such
location (including using commercially reasonable efforts to secure a landlord
waiver at the corporate headquarters of the Company). If any Grantor shall
change its chief place of business or form any new location at which Collateral
having an aggregate value in excess of $5,000,000 is or is reasonably expected
to be located, such Grantor shall, on or before the later of (i) 30 days
following such change or (ii) the first date required for delivery of financial
statements pursuant to Section 4.03(a)(l) or (2) of the Indenture following such
change, give to the Second Priority Collateral Agent written notice thereof.
     4.5. Insurance. All insurance policies required under Section 4.22 of the
Indenture shall name the Second Priority Collateral Agent (for the benefit of
the Second Priority Secured Parties) as an additional insured or as lender loss
payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance reasonably satisfactory to
the Second Priority Collateral Agent.
     4.6. Events of Default. Etc. During the period during which an Event of
Default shall have occurred and be continuing:
     (a) Each Grantor shall, at the request of the Second Priority Collateral
Agent or its Representative, assemble the Collateral and make it available to
the Collateral Agent or its Representative at a place or places designated by
the Second Priority Collateral Agent or its Representative which are reasonably
convenient to the Second Priority Collateral Agent or its Representative, as
applicable, and such Grantor;
     (b) the Second Priority Collateral Agent or its Representative may make any
reasonable compromise or settlement deemed desirable with respect to any of the
Collateral and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, any of the Collateral;
     (c) the Second Priority Collateral Agent shall have all of the rights and
remedies with respect to the Collateral of a secured party under the UCC
(whether or not said UCC is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Second Priority Collateral Agent were the sole and absolute owner thereof (and
each Grantor agrees to take all such action as may be appropriate to give effect
to such right);
     (d) the Second Priority Collateral Agent or its Representative in their
discretion may, in the name of the Second Priority Collateral Agent or in the
name of any Grantor

13



--------------------------------------------------------------------------------



 



or otherwise, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;
     (e) On or after the First Priority Obligations Payment Date, upon the
Second Priority Collateral Agent’s receipt of any proceeds from the insurance
policies required under Section 4.22 of the Indenture (which insurance policies
shall comply with Section 4.5 hereof) and prior to application as set forth in
the Indenture (subject to the terms of the Intercreditor Agreement), the Second
Priority Collateral Agent shall deposit such proceeds into a segregated deposit
account pending such disposition. Such proceeds shall be disbursed by the Second
Priority Collateral Agent only at the written direction of the Required Second
Priority Secured Parties. The Second Priority Collateral Agent shall invest the
amounts held in the deposit account described in this Section 4.6 at the
specific written direction of the Required Second Priority Secured Parties;
     (f) the Second Priority Collateral Agent, or its Representative, may take
immediate possession and occupancy of any premises owned, used or leased by any
Grantor and exercise all other rights and remedies of an assignee which may be
available to the Second Priority Collateral Agent; and
     (g) the Second Priority Collateral Agent may, upon ten (10) Business Days’
prior written notice to the Grantors of the time and place (which notice each
Grantor hereby agrees is commercially reasonable notification for purposes
hereof), with respect to the Collateral or any part thereof which shall then be
or shall thereafter come into the possession, custody or control of the Second
Priority Collateral Agent or its Representative, sell, lease, license, assign or
otherwise dispose of all or any part of such Collateral, at such place or places
as the Second Priority Collateral Agent deems appropriate, and for cash or for
credit or for future delivery (without any Second Priority Secured Party thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Second Priority Collateral Agent or
anyone else may be the purchaser, lessee, licensee, assignee or recipient of any
or all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of Grantors, any such demand, notice and
right or equity being hereby expressly waived and released. The Second Priority
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
The proceeds of each collection, sale or other disposition under this
Section 4.6 shall be applied in accordance with Section 4.7 hereof. If such
proceeds are insufficient to cover the costs and expenses of such realization
and the payment in full of the Second Priority Obligations, the Grantors shall
remain liable for any deficiency.

14



--------------------------------------------------------------------------------



 



     4.7. Application of Proceeds. Subject to the Intercreditor Agreement, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral, and any other cash at the time held by the Second Priority
Collateral Agent under this Agreement, shall be applied in accordance with
Section 7.06 of the Indenture.
     4.8. Attorney in Fact. Until the Termination Date, each Grantor hereby
irrevocably constitutes and appoints (i) prior to the First Priority Obligations
Payment Date, the First Priority Collateral Agent or (ii) on and after the First
Priority Obligations Payment Date or the Second Priority Enforcement Date, the
Second Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney in fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, from time to time in the discretion of the Collateral Agent, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives (i) prior to the First Priority Obligations Payment Date, the First
Priority Collateral Agent or (ii) on and after the First Priority Obligations
Payment Date or the Second Priority Enforcement Date, the Second Priority
Collateral Agent, the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do the following upon the occurrence and during
the continuation of any Event of Default:
     (a) to ask, demand, collect, receive and give acquittance and receipts for
any and all moneys due and to become due under any Collateral and, in the name
of such Grantor or its own name or otherwise, to take possession of and endorse
and collect any checks, drafts, notes, acceptances or other Instruments, unless
constituting Excluded Assets, for the payment of moneys due under any Collateral
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by the Second Priority Collateral
Agent for the purpose of collecting any and all such moneys due under any
Collateral whenever payable and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Second Priority Collateral Agent for the purpose of collecting any and all such
moneys due under any Collateral whenever payable;
     (b) to pay or discharge charges or Liens levied or placed on or threatened
against the Collateral (other than Permitted Liens), to effect any insurance
called for by the terms of this Agreement and to pay all or any part of the
premiums therefor;
     (c) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due, and to become due thereunder,
directly to the Second Priority Collateral Agent or as the Second Priority
Collateral Agent shall direct, and to receive payment of and receipt for any and
all moneys, claims and other amounts due, and to become due at any time, in
respect of or arising out of any Collateral;
     (d) to sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting Collateral;

15



--------------------------------------------------------------------------------



 



     (e) to commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral,
unless being diligently pursued by the applicable Grantor;
     (f) to defend any suit, action or proceeding brought against such Grantor
with respect to any Collateral, unless being diligently defended by such
Grantor;
     (g) after giving notice to the applicable Grantor, to settle, compromise or
adjust any suit, action or proceeding described above and, in connection
therewith, to give such discharges or releases as the Second Priority Collateral
Agent may deem appropriate;
     (h) to the extent that such Grantor’s authorization given in Section 4.1(b)
of this Agreement is not sufficient, to file such financing statements with
respect to this Agreement, with or without such Grantor’s signature, or to file
a photocopy of this Agreement in substitution for a financing statement, as the
Second Priority Collateral Agent may deem appropriate, and to execute in such
Grantor’s name such financing statements and amendments thereto and continuation
statements which may require the such Grantor’s signature; and
     (i) generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and at such Grantor’s expense, at any time,
or from time to time, all acts and things which the Second Priority Collateral
Agent reasonably deems necessary to protect, preserve or realize upon the
Collateral and the Second Priority Collateral Agent’s Lien therein, in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
     Each Grantor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof. The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until the Termination Date.
     Each Grantor also authorizes the Second Priority Collateral Agent, at any
time from and after the occurrence and during the continuation of any Event of
Default, (x) to communicate in its own name with any party to any Contract
constituting Collateral with regard to the assignment of the right, title and
interest of such Grantor in and under the Contracts constituting Collateral
hereunder and other matters relating thereto and (y) to execute, in connection
with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.
     4.9. Perfection. Except as provided in the second paragraph of
Section 4.11, prior to or concurrently with the execution and delivery of this
Agreement, each Grantor shall furnish to the Second Priority Collateral Agent
such financing statements, assignments for security, Instruments (accompanied by
appropriate undated instruments of transfer duly executed by such Grantor) and
other documents as may be necessary or as the Second Priority Collateral Agent
or

16



--------------------------------------------------------------------------------



 



the Representative may reasonably request to perfect the security interests
granted by Section 3 of this Agreement.
     4.10. Termination. This Agreement and the Liens granted hereunder shall
terminate upon the date of termination of the Indenture, the full and complete
performance and indefeasible satisfaction of all the Obligations (other than
contingent indemnification obligations) and the termination of all commitments
which could give rise to Secured Obligations (the “Termination Date”), whereupon
each Grantor shall automatically be released from its obligations hereunder
(other than those expressly stated to survive such termination) and the Second
Priority Collateral Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral to or on the written order of the Grantors.
The Second Priority Collateral Agent, at the Grantors’ written request and
expense, shall also execute and deliver to the Grantors upon such termination
such UCC termination statements and such other documentation as shall be
reasonably requested by the Grantors to effect the termination and release of
the Liens in favor of the Second Priority Collateral Agent created hereby.
     4.11. Further Assurances. At any time and from time to time, upon the
written request of the Second Priority Collateral Agent or its Representative,
and at the sole expense of Grantors, Grantors will promptly and duly execute and
deliver any and all such further instruments, documents and agreements and take
such further reasonable actions as the Second Priority Collateral Agent or its
Representative may reasonably require in order for the Second Priority
Collateral Agent to obtain the full benefits of this Agreement and of the rights
and powers herein granted in favor of the Second Priority Collateral Agent,
including, without limitation, using the Grantors’ best efforts to secure all
consents and approvals necessary or appropriate for the assignment to the Second
Priority Collateral Agent of any Collateral held by any Grantor or in which any
Grantor has any rights not heretofore assigned, the filing of any financing or
continuation statements under the UCC with respect to the liens and security
interests granted hereby, or transferring Collateral to the Second Priority
Collateral Agent’s or its Representative’s possession (if a security interest in
such Collateral can be perfected by only possession; provided, that in no event
shall any control agreement be required). Each Grantor also hereby authorizes
the Second Priority Collateral Agent and its Representative to file any such
financing or continuation statement without the signature of such Grantor to the
extent permitted by applicable law. Without limiting the foregoing, each Grantor
agrees to promptly upon the request of the Second Priority Collateral Agent
execute and deliver to the Second Priority Collateral Agent such supplemental
security instruments with respect to Copyrights, Patents and Trademarks as the
Second Priority Collateral Agent may from time to time reasonably request.
     Within 30 days after the date hereof (or such longer period as to which the
Second Priority Collateral Agent may agree), Grantors shall deliver to the
Second Priority Collateral Agent the following, each in form and substance
reasonably satisfactory to the Second Priority Collateral Agent:
     (a) an aircraft mortgage and security agreement and an opinion of counsel
relating to the Second Priority Collateral Agent’s perfected security interest
in Holdco’s corporate aircraft; and

17



--------------------------------------------------------------------------------



 



     (b) a fully-executed landlord waiver or similar agreement with respect to
the Grantor’s chief executive located at 1550 Utica Avenue South, St. Louis
Park, Minnesota.
     4.12. Limitation on Duty of the Second Priority Collateral Agent. The
powers conferred on the Second Priority Collateral Agent under this Agreement
are solely to protect the Second Priority Collateral Agent’s interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Second Priority Collateral Agent shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers and neither the
Second Priority Collateral Agent nor its Representative nor any of their
respective officers, directors, employees or agents shall be responsible to
Grantors for any act or failure to act, except for bad faith, gross negligence
or willful misconduct. Without limiting the foregoing, the Second Priority
Collateral Agent and any Representative shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in their
possession if such Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent or any Representative, in its individual
capacity, accords its own property consisting of the type of Collateral
involved, it being understood and agreed that neither any Second Priority
Secured Party nor any Representative shall have any responsibility for taking
any necessary steps (other than steps taken in accordance with the standard of
care set forth above) to protect, preserve or exercise rights against any Person
with respect to any Collateral and the Second Priority Collateral Agent shall be
relieved of all responsibility for the Collateral upon surrendering same to the
applicable Grantor.
     Also without limiting the generality of the foregoing, neither any Second
Priority Secured Party nor any Representative shall have any obligation or
liability under any Contract or license by reason of or arising out of this
Agreement or the granting to the Second Priority Collateral Agent of a security
interest therein or assignment thereof or the receipt by any Second Priority
Secured Party or any Representative of any payment relating to any Contact or
license pursuant hereto, nor shall any Second Priority Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of any Grantor under or pursuant to any Contract or license,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract or license, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.
     Nothing in this Agreement shall be construed to subject the Second Priority
Collateral Agent or any Second Priority Secured Party to liability as an owner
of any Collateral, nor shall the Second Priority Collateral Agent or any Second
Priority Secured Party be deemed to have assumed any obligations under any
agreement or instrument included as Collateral, unless and until in each case
the Second Priority Collateral Agent enforces its rights hereunder after an
Event of Default in such a manner as to actually take ownership of such
Collateral pursuant to a foreclosure or similar action.
     4.13. Second Priority Collateral Agent’s Actions. Whenever reference is
made in this Agreement to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken

18



--------------------------------------------------------------------------------



 



or to be (or not to be) suffered or omitted by the Second Priority Collateral
Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Second Priority Collateral Agent, it is
understood that in all cases the Second Priority Collateral Agent shall be fully
justified in failing or refusing to take any such action under this Agreement if
it shall not have received such advice or concurrence of the Required Second
Priority Secured Parties, as it deems appropriate. This provision is intended
solely for the benefit of the Second Priority Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.
     Section 5. Miscellaneous.
     5.1. No Waiver. No failure on the part of the Second Priority Collateral
Agent or any of its Representatives to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Second Priority Collateral Agent or any of its Representatives of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights and remedies hereunder
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights and remedies provided by law.
     5.2. Notices. All notices, demands and requests that any party is required
or elects to give to any other party shall be given in accordance with the
provisions of Section 14.1 of the Indenture, and if given (i) to the Second
Priority Collateral Agent, shall be given to it at Deutsche Bank Trust Company
Americas, Trust & Securities Services, 60 Wall Street, MS 2710, New York, New
York 10005, Attn: Deal Manager — Corporates Team, Facsimile No. (732) 578-4635;
with a copy to: Deutsche Bank Trust Company America c/o Deutsche Bank National
Trust Company, Trust & Securities Services, 25 DeForest Avenue, MS SUM01-0105,
Summit, New Jersey 07901, Attn: Deal Manager — Corporates Team, Facsimile No.
(732) 578-4635; or as otherwise specified by the Second Priority Collateral
Agent in writing, (ii) to a Grantor other than the Company, shall be given to it
c/o the Company at the address specified in the Indenture and (iii) to the
Company, shall be given to it at its address specified in the Indenture.
     5.3. Amendments, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Second Priority Collateral Agent with (other than in the case of amendments
hereof solely for the purpose of adding Collateral as contemplated hereby) the
concurrence or at the direction of the Required Second Priority Secured Parties.
Any such amendment or waiver shall be binding upon the Second Priority
Collateral Agent and each Grantor and their respective successors and assigns.
     5.4. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, the Second Priority Secured Parties and
the respective successors and assigns of each of the foregoing, provided, that
no Grantor shall assign or transfer its rights hereunder, except as permitted by
this Agreement or the Indenture.

19



--------------------------------------------------------------------------------



 



     5.5. Counterparts; Headings. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. This Agreement may be executed by manual signature or
facsimile or, if approved in writing by the Second Priority Collateral Agent,
all of which shall be equally valid. The headings in this Agreement are for
convenience of reference only and shall not alter or otherwise affect the
meaning hereof.
     5.6. Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
     5.7. Expenses. Any taxes (including income taxes) and stamp duties payable
or ruled payable by any domestic or foreign Governmental Entity in respect of
this Agreement shall be paid by the Grantors, together with related interest,
penalties, fines and expenses, if any. The Grantors shall reimburse the Second
Priority Collateral Agent promptly following demand for any and all reasonable
and documented costs and out-of-pocket expenses (limited with respect to legal
expenses to the reasonable fees, disbursements and other charges of one counsel
to the Second Priority Collateral Agent and, if reasonably necessary, one local
counsel in any relevant jurisdiction) relating to this Agreement. For purposes
thereof, costs and expenses relating to the collection, preservation or sale of
the Collateral shall be deemed to be in connection with the administration of
this Agreement. Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.
     5.8. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantors and the Second Priority Collateral Agent with
respect to the subject matter hereof and supersedes all prior oral and written
agreements and understandings between any Grantor and the Second Priority
Collateral Agent relating to the subject matter hereof. This Agreement
supplements the other Financing Documents and nothing in this Agreement shall be
deemed to limit or supersede the rights granted to the Second Priority
Collateral Agent or the other Secured Parties in any other Financing Document.
In the event of any inconsistencies between the provisions of this Agreement and
the provisions of the Second Priority Pledge Agreement relating to Pledged
Collateral, the provisions of the Second Priority Pledge Agreement relating to
the Pledged Collateral shall govern.
     5.9. Choice of Law, Submission to Jurisdiction, etc.
     (a) This Agreement shall be construed in accordance with and governed by
the laws of the State of New York, without regard to conflicts of laws
principles thereof.
     (b) Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement

20



--------------------------------------------------------------------------------



 



of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
     (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in this Section. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     5.11. Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act, Deutsche Bank Trust Company Americas, like
all financial institutions and in order to help fight the funding of terrorism
and money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this agreement agree that they will provide Deutsche
Bank Trust Company Americas with such information as it may request in order for
Deutsche Bank Trust Company Americas to satisfy the requirements of the USA
Patriot Act.
[Signature Page Follows]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Priority
Security Agreement to be duly executed and delivered as of the day and year
first above written.

            GRANTORS:

MONEYGRAM INTERNATIONAL, INC.

MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

MONEYGRAM PAYMENT SYSTEMS, INC.

MONEYGRAM INVESTMENTS, LLC.

FSMC, INC.

PROPERTYBRIDGE, INC.

MONEYGRAM OF NEW YORK, LLC,
      By:  MONEYGRAM PAYMENT SYSTEMS, INC., its Sole Member             By:    
      Title:   Executive Vice President and Chief          Financial Officer   
 

[Signature Page to Second Priority Security Agreement]

 



--------------------------------------------------------------------------------



 



            SECOND PRIORTY COLLATERAL AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Second Priority Collateral Agent for
the benefit of the Second Priority Secured Parties
by Deutsche Bank National Trust Company
      By:           Title: Vice President                  By:           Title:
Vice President             

[Signature Page to Second Priority Security Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(b)
Form of Second Priority Pledge Agreement
See attached Second Priority Pledge Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(b)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY PLEDGE AGREEMENT
     This SECOND PRIORITY PLEDGE AGREEMENT (this “Agreement”), dated as of
March 25, 2008, is among MoneyGram International, Inc., a Delaware corporation
(“Holdco”), MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation
(the “Company”), MoneyGram Payment Systems, Inc., a Delaware corporation
(“Payment Systems”), FSMC, Inc., a Minnesota corporation (“FSMC”), MoneyGram
Investments, LLC (formerly CAG, Inc.), a Delaware limited liability company
(“Investments”), PropertyBridge, Inc., a Delaware corporation
(“PropertyBridge”), MoneyGram of New York LLC, a Delaware limited liability
company (“MGI NY”; Holdco, the Company, Payment Systems, FSMC, Investments,
PropertyBridge, MGI NY and each Person who becomes a party to this Agreement by
execution of a joinder in the form of Exhibit C hereto, are sometimes
collectively referred to herein as “Pledgors” and each, individually, as a
“Pledgor”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, as Collateral Agent for the benefit of the Second Priority Secured
Parties (the “Second Priority Collateral Agent”).
WITNESSETH:
     WHEREAS, the Company, the Guarantors listed on the signatures pages thereto
and Deutsche Bank Trust Company Americas, a New York banking corporation, as
trustee and collateral agent, have entered into that certain Indenture dated as
of March 25, 2008 (the “Indenture”)
     WHEREAS, pursuant to that certain Second Amended and Restated Note Purchase
Agreement dated as of March 24, 2008 by and among Holdco, the Company, GSMP V
Onshore US, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (“GSMP Onshore”), GSMP V Offshore US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“GSMP
Offshore”) and GSMP V Institutional US, Ltd., an exempted company incorporated
in the Cayman Islands with limited liability (“GSMP Institutional” and together
with THL Credit Partners, GSMP Onshore and GSMP Offshore, the “Purchasers”) (the
same, as it may be amended, restated, modified or supplemented and in effect
from time to time, being herein referred to as the “Note Purchase Agreement”),
the Purchasers

 



--------------------------------------------------------------------------------



 



have agreed to purchase Notes issued in accordance with the terms and conditions
of the Indenture;
     WHEREAS, each of the Pledgors has benefited or will benefit directly and
indirectly from the proceeds of the issuance of Notes pursuant to the Indenture,
and has granted a Note Guarantee pursuant to the Indenture; and
     WHEREAS, to induce the Purchasers to enter into the Note Purchase Agreement
and purchase the Notes, the Pledgors have agreed to pledge to the Second
Priority Collateral Agent, for the benefit of the Second Priority Collateral
Agent and the Second Priority Secured Parties, the Pledged Collateral (as
defined below) on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used herein without definition
and defined in the Indenture are used herein as defined therein. In addition, as
used herein:
     “Event of Default” means an Event of Default (as defined in the Indenture).
     “Excluded Shares” means any Capital Stock of any Foreign Subsidiary in
excess of 65% of such Capital Stock of such Foreign Subsidiary.
     “First Priority Collateral Agent” means JPMorgan Chase Bank, N.A., and its
successors and/or assigns in its capacity as collateral agent for the Secured
Parties (as defined in the Credit Agreement).
     “First Priority Obligations Payment Date” shall have the meaning ascribed
thereto in the Intercreditor Agreement.
     “Foreign Issuer” means each of the Company’s material first-tier Foreign
Subsidiaries.
     “Issuer” means the Company, each of the Company’s Material Domestic
Subsidiaries (as defined in the Credit Agreement) and each Foreign Issuer.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 25, 2008, by and among JP Morgan Chase Bank, N.A., Deutsche Bank
Trust Company Americas, the Company and the other parties thereto, as amended,
restated or otherwise modified from time to time, or replaced in connection with
any amendment, restatement, modification, renewal or replacement of Credit
Facilities.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Notes, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Company to the Holders or to the
Trustee, the Second Priority Collateral Agent or any indemnified party arising
under the Indenture and the Financing Documents (as defined in the Note Purchase
Agreement), including without limitation all

2



--------------------------------------------------------------------------------



 



obligations of the Guarantors under the Note Guarantees and all joinders and
supplements thereto.
     “Pledged Collateral” shall have the meaning ascribed thereto in Section 2
below.
      “Pledged Shares” shall have the meaning ascribed thereto in Section 2
below.
     “Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Pledged
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Collateral
by any governmental body, authority, bureau or agency (or any person acting
under color of Governmental Authority), (c) all Stock Rights and (d) any and all
other amounts from time to time paid or payable under, in respect of or in
connection with any of the Pledged Collateral other than Excluded Assets (as
defined in the Second Priority Security Agreement).
     “Representative” means any Person acting as agent, representative or
trustee on behalf of the Second Priority Collateral Agent from time to time,
including, without limitation, the First Priority Collateral Agent acting as
agent and bailee on behalf of the Second Priority Collateral Agent.
     “Required Second Priority Secured Parties” means, prior to the date upon
which the Indenture has terminated by its terms and all of the Obligations have
been paid in full, the Required Holders (as defined in the Indenture).
     “Second Priority Secured Parties” means, collectively, each Holder, the
Trustee, the Second Priority Collateral Agent, as Representative and all of
their successors and assigns.
     “Second Priority Secured Obligations” means all Obligations.
     “Second Priority Security Agreement” means that certain Second Priority
Security Agreement dated as of the date hereof among the Second Priority
Collateral Agent, Holdco and certain of its Subsidiaries, as from time to time
amended, restated, amended and restated, modified or supplemented.
     “Significant Acquired Subsidiary” means any Subsidiary of Holdco that on
the date such Subsidiary is acquired, incorporated or formed (or in respect of a
newly incorporated or formed Subsidiary, that acquires assets as part of one or
more related transactions immediately thereafter) has total assets that exceed
10% of the consolidated total assets of the Company and its Subsidiaries or has
total revenues for the most recent 12 month period, if applicable, on a pro
forma basis that exceed 10% of the total consolidated revenues for the most
recent 12 month period of the Company and its Subsidiaries.

3



--------------------------------------------------------------------------------



 



     “Stock Rights” means all dividends, instruments or other distributions and
any stocks, shares, warrants, options or other securities rights or any other
right or property which the Pledgors shall receive or shall become entitled to
by way of dividend bonus, redemption, exchange, purchase, substitution,
conversion, consolidation, subdivision, preference or otherwise to receive for
any reason whatsoever with respect to, in substitution for or in exchange for,
any Pledged Shares.
     “Termination Date” shall have the meaning ascribed thereto in Section 18
below.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the UCC is used to
define any term herein or in any Financing Document (as defined in the Note
Purchase Agreement) and such term is defined differently in different Articles
or Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
     Section 2. Pledge.
     (a) As collateral security for the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the Second Priority Secured
Obligations, as of the Closing Date each Pledgor hereby grants, pledges,
assigns, hypothecates, transfers, delivers and grants to the Second Priority
Collateral Agent, for the benefit of the Second Priority Secured Parties, a Lien
on and security interest in (i) to the extent the same do not constitute
Excluded Shares, all of the Capital Stock of the Issuers now owned or hereafter
acquired by such Pledgor (collectively, the “Pledged Shares”; when used with
respect to any one Pledgor, “Pledged Shares” means the Pledged Shares in which
such Pledgor has an interest), (ii) subject to Section 5, any Stock Rights,
(iii) the certificates, if any, representing all such Pledged Shares and Stock
Rights and (iv) all Proceeds of the collateral described in the preceding
clauses (i), (ii) and (iii) (the collateral described in clauses (i) through
(iv) of this Section 2 being collectively referred to as the “Pledged
Collateral”). Notwithstanding the foregoing, the Pledged Collateral shall not be
deemed to include (a) any General Intangibles or other rights arising under
contracts, Instruments, licenses, license agreements or other documents, to the
extent (and only to the extent) that the grant of a security interest would
(i) be prohibited by an enforceable anti-assignment provision of such documents
in favor of a third party on such grant, unless and until any required consents
shall have been obtained, (ii) give any other party to such contract,
Instrument, license, license agreement or other document the right to terminate
its obligations thereunder, or (iii) violate any law, provided, however, that
(1) any portion of any such General Intangible or other such right pursuant to
this clause (a) shall constitute Pledged Collateral at the time and to the
extent that the grant of a security interest therein does not result in any of
the consequences specified in subclauses (i) through (iii) above and (2) the
limitation set forth in this clause (a) above shall not affect, limit, restrict
or impair the grant by a Pledgor of a security interest pursuant to this
Agreement in any such General Intangible or other such right, to the extent that
an otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the UCC; (b) any property as to
which the Second Priority Collateral Agent and the Company reasonably determine
(as specified in writing by such Persons) that the costs of obtaining a security
interest (or perfecting the same) outweighs

4



--------------------------------------------------------------------------------



 



the benefit to the Second Priority Secured Parties of the security afforded
thereby; (c) any other assets that require perfection exclusively through
control agreements under the applicable UCC; or (d) any direct Proceeds,
substitutions or replacements of any of the foregoing, but only to the extent
such Proceeds, substitutions or replacements would otherwise constitute any of
the items described in clauses (a) through (c) above.
     (b) All of the Pledged Shares now owned by each Pledgor which are presently
represented by certificates are listed on Exhibit A hereto, which certificates,
with undated stock or other transfer powers duly executed in blank by such
Pledgor and irrevocable proxies, have previously been or are simultaneously
herewith being delivered to the Second Priority Collateral Agent (or prior to
the First Priority Obligations Payment Date, the First Priority Collateral Agent
acting as bailee on its behalf), for the benefit of the Second Priority Secured
Parties.
     Section 3. Representations and Warranties of Pledgors. Each Pledgor
represents and warrants to, and covenants with, the Second Priority Collateral
Agent, for the benefit of the Second Priority Secured Parties, as follows:
     (a) such Pledgor is the record and beneficial owner of, and has legal title
to, the Pledged Shares which are listed on Exhibit A, and such shares are free
and clear of all Liens whatsoever, except for Permitted Liens;
     (b) such Pledgor has the power, authority and legal right to execute this
Agreement and to pledge the Pledged Shares and any additional Pledged Collateral
to the Second Priority Collateral Agent, for the benefit of the Second Priority
Secured Parties;
     (c) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting the enforcement of creditors’ rights generally or
by general equitable principles;
     (d) there are no outstanding options, warrants or other agreements with
respect to the Pledged Shares;
     (e) the Pledged Shares have been duly and validly authorized and issued,
and are or will be fully paid and non-assessable. The Pledged Shares listed on
Exhibit A constitute the percentage of the issued and outstanding Capital Stock
of such class of the Issuers specified on Exhibit A;
     (f) no consent, approval or authorization of or designation or filing with
any Governmental Authority on the part of such Pledgor is required in connection
with or as a condition to the pledge and security interest granted under this
Agreement, or the exercise by the Second Priority Collateral Agent of the voting
and other rights provided for in this Agreement except as may be required in
connection with disposition of the Pledged Collateral by laws affecting the
offering and sale of securities generally;

5



--------------------------------------------------------------------------------



 



     (g) the execution, delivery and performance of this Agreement by such
Pledgor will not violate any provision of (i) any applicable law, rule,
regulation, order, judgment, writ, award or decree binding on such Pledgor,
(ii) the charter or by-laws or Memorandum of Articles of Association of such
Pledgor or any Issuer or of any securities issued by any Issuer or (iii) any
mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking to which such Pledgor or any Issuer is a party or to which such
Pledgor or its assets is bound, and will not result in the creation or
imposition of any Lien in any of the assets of such Pledgor or any Issuer except
to the extent otherwise permitted by this Agreement or the Indenture and except
with respect to clauses (i) or (iii), to the extent, individually or in the
aggregate, that such violation, conflict, breach, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect;
     (h) the pledge, assignment and delivery to the Second Priority Collateral
Agent (or its Representative) of the Pledged Shares pursuant to this Agreement
and the filing of UCC financing statements pursuant to the terms of the Second
Priority Security Agreement create a valid second priority Lien on and a
perfected security interest in the Pledged Shares and the Proceeds thereof, to
the extent that such Pledged Shares may be perfected by filing a financing
statement under the UCC or by such pledge, assignment and delivery, in favor of
the Second Priority Collateral Agent, for the benefit of the Second Priority
Secured Parties, subject to no prior Lien other than the Lien created in favor
of the First Priority Collateral Agent. Such Pledgor covenants and agrees that
it will defend the Second Priority Collateral Agent’s right, title and security
interest in and to the Pledged Shares and the Proceeds thereof against the
claims and demands of all persons whomsoever;
     (i) with respect to any certificates delivered to the Second Priority
Collateral Agent (or prior to the First Priority Obligations Payment Date, the
First Priority Collateral Agent acting as bailee on its behalf) representing
Pledged Collateral, either such certificates are “Securities” as defined in
Article 8 of the UCC as a result of actions by the Issuer or otherwise, or, if
such certificates are not Securities, such Pledgor has so informed the Second
Priority Collateral Agent so that the Second Priority Collateral Agent may take
steps to perfect its security interest therein as a General Intangible; and
     (j) none of the Pledged Collateral owned by such Pledgor has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, except to the extent, individually or in the aggregate, that such
issuance or transfer could not reasonably be expected to result in a Material
Adverse Effect.
     Section 4. Covenants. If prior to the Termination Date, any Pledgor shall
receive any certificate representing Pledged Shares (including, without
limitation, any certificate representing a dividend or a distribution in kind in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Shares, or otherwise, such Pledgor agrees to
accept the same as the Second Priority Collateral Agent’s Representative and to
hold the same in trust for the Second Priority Collateral

6



--------------------------------------------------------------------------------



 



Agent, and such Pledgor shall on the earlier of (A) 30 days after the date
written notice thereof has been given to the Pledgor by the Second Priority
Collateral Agent but only with respect to certificates representing Capital
Stock of Significant Acquired Subsidiaries and (B) on or before the later of
(i) 30 days following such receipt or (ii) the first date required for delivery
of financial statements pursuant to Section 4.03(a)(i) or (ii) of the Indenture
following such receipt (or such longer period as to which the Second Priority
Collateral Agent may agree), or, if an Event of Default has occurred and is
continuing, within 30 days following written notice thereof given by the Second
Priority Collateral Agent to such Pledgor, deliver the same forthwith to (prior
to the First Priority Obligations Payment Date) the First Priority Collateral
Agent or the Second Priority Collateral Agent, in the exact form received, with
the endorsement of such Pledgor when necessary and/or appropriate undated stock
or other transfer powers duly executed in blank, to be held (prior to the First
Priority Obligations Payment Date) by the First Priority Collateral Agent
(acting as bailee on behalf of the Second Priority Collateral Agent) or the
Second Priority Collateral Agent, as applicable, for the benefit of the Second
Priority Secured Parties, subject to the terms hereof, as additional Pledged
Collateral. Upon the creation or acquisition by any Pledgor of any Capital Stock
in any other Issuer or any additional Pledged Shares of any Issuer, such Pledgor
shall, on or before the later of (i) 30 days following such creation or
acquisition or (ii) the first date required for delivery of financial statements
pursuant to Section 4.03(a)(i) or (ii) of the Indenture following such creation
or acquisition (or such longer period as to which the Second Priority Collateral
Agent may agree), execute and deliver to the Second Priority Collateral Agent an
Addendum in the form of Exhibit B hereto (an “Addendum”); provided, that with
respect to any Foreign Issuer whose Capital Stock is uncertificated, the
applicable Pledgor shall, to the extent not prohibited by applicable law, cause
to be issued one or more stock certificates representing 65% of the issued
Capital Stock of such Foreign Issuer, together with undated instruments of
transfer duly executed by such Pledgor to be delivered (i) prior to the First
Priority Obligations Payment Date, to the First Priority Collateral Agent or
(ii) on and after the First Priority Obligations Payment Date, to the Second
Priority Collateral Agent, within such time period. (i) Prior to the First
Priority Obligations Payment Date, the First Priority Collateral Agent or
(ii) on and after the First Priority Obligations Payment Date, the Second
Priority Collateral Agent, shall on behalf of the Second Priority Secured
Parties, maintain possession and custody of any certificates delivered to it
representing the Pledged Shares and any additional Pledged Collateral. Without
the prior written consent of the Second Priority Collateral Agent each Pledgor
agrees that it shall not, and not otherwise permit any Issuer, to opt-in to
Article 8 of the UCC with respect to any uncertificated Pledged Collateral which
will cause such Pledged Collateral to become a “Security” within the meaning of
Section 8-102 of the UCC.
     Section 5. Administration of Security.
     (a) Each Pledgor shall be entitled (subject to the other provisions hereof,
including, without limitation, Section 8 below):
          (i) until receipt of notice to the contrary from the Second Priority
Collateral Agent during the continuance of an Event of Default, to vote or
consent, or refrain from voting or consenting, with respect to the Pledged
Shares; provided however, that no vote or other right shall be exercised or
action taken by any Pledgor which would

7



--------------------------------------------------------------------------------



 



have the effect of materially impairing the rights of the Second Priority
Collateral Agent in respect of such Pledged Collateral; and
          (ii) until receipt of notice to the contrary from the Second Priority
Collateral Agent delivered during the continuance of an Event of Default, to
receive cash dividends or other distributions in the ordinary course made in
respect of the Pledged Shares, to the extent payment is not prohibited pursuant
to the Indenture.
     (b) Upon the occurrence and continuance of an Event of Default, (i) prior
to the First Priority Obligations Payment Date, the First Priority Collateral
Agent or (ii) on and after the First Priority Obligations Payment Date or the
Second Priority Enforcement Date (as defined in the Intercreditor Agreement),
the Second Priority Collateral Agent, may act as each Pledgor’s proxy and
attorney-in-fact pursuant to the terms of Section 22, subject to the limitations
set forth in the last sentence of this clause (b), with respect to its Pledged
Collateral, including the right to vote such Pledged Collateral, with full power
of substitution to do so, and the right to exercise all other rights, powers,
privileges and remedies to which a holder of such Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
calling special meetings of shareholders and voting at such meetings). Such
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any such Pledged Collateral on the record books of
the issuer thereof) by any person (including the issuer of such Pledged
Collateral or any officer or agent thereof), upon the occurrence and
continuation of an Event of Default.
     (c) Upon the occurrence and during the continuance of an Event of Default,
in the event that any Pledgor, as record and beneficial owner of its Pledged
Shares, shall have received or shall have become entitled to receive, any cash
dividends or other distributions on account of the Pledged Shares in the
ordinary course or pursuant to the recapitalization of the capital of the Issuer
thereof or pursuant to the reorganization thereof, such Pledgor shall, at the
Second Priority Collateral Agent’s written request, promptly deliver such cash
or other distributions to the Second Priority Collateral Agent or its
Representative, for the benefit of the Second Priority Secured Parties, and the
Second Priority Collateral Agent, shall be entitled to receive and retain, all
such cash or other distributions as additional Pledged Collateral.
     Section 6. [Reserved]
     Section 7. Certain Rights of the Second Priority Collateral Agent. Neither
the Second Priority Collateral Agent nor any of the other Second Priority
Secured Parties shall be liable for failure to collect or realize upon any of
the Second Priority Secured Obligations or any collateral security or guaranty
therefor, or any part thereof, or for any delay in so doing, nor shall the
Second Priority Collateral Agent or any of the other Second Priority Secured
Parties be under any obligation to take any action whatsoever with regard
thereto. Any or all of the Pledged Shares held by the First Priority Collateral
Agent or the Second Priority Collateral Agent or any Representative thereof
hereunder may, if an Event of Default has occurred and is continuing, be
registered in the name of the Second Priority Collateral Agent or its nominee
and the Second Priority Collateral Agent or its nominee may thereafter (with
prompt subsequent, but not prior,

8



--------------------------------------------------------------------------------



 



notice to the Pledgors) exercise all voting and corporate rights at any meeting
with respect to any Issuer and exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Shares as if it were the absolute owner thereof, including,
without limitation, the right to vote in favor of, and to exchange at its
discretion any and all of the Pledged Shares upon, the merger, consolidation,
reorganization, recapitalization or other readjustment with respect to any
Issuer or upon the exercise by any Pledgor or the Second Priority Collateral
Agent or any Representative thereof, of any right, privilege or option
pertaining to any of the Pledged Shares, and in connection therewith, to deposit
and deliver any and all of the Pledged Shares with any depositoiy, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Second Priority Collateral Agent may determine, all without liability except
to account for property actually received by the Second Priority Collateral
Agent or any Representative thereof. For purposes of this Agreement, the Second
Priority Collateral Agent shall act at the written direction of the Required
Second Priority Secured Parties.
     Section 8. Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Second Priority Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
any Pledgor or any other person (all and each of which demands, advertisements
and/or notices are hereby expressly waived), may forthwith collect, receive,
appropriate and realize upon the Pledged Collateral, or any part thereof, and/or
may forthwith sell, assign, give an option or options to purchase, contract to
sell or otherwise dispose of (including the disposition by merger) and deliver
said Pledged Collateral, or any part thereof, in one or more portions at public
or private sale or sales or transactions, at any exchange, broker’s board or at
the Second Priority Collateral Agent’s offices or elsewhere upon such terms and
conditions as the Second Priority Collateral Agent may deem commercially
reasonable and at such prices as it may deem best, for any combination of cash
and/or securities or other property or on credit or for future delivery without
assumption by any Second Priority Secured Party of any credit risk, with the
right to the Second Priority Collateral Agent or its Representative upon any
such sale or sales, public or private, to purchase the whole or any part of said
Pledged Collateral so sold, free of any right or equity of redemption in any
Pledgor, which right or equity is hereby expressly waived or released. Each
Pledgor agrees that the Second Priority Collateral Agent or its Representative
need not give more than ten (10) days’ notice (but shall give at least ten
(10) days’ notice) of the time and place of any public sale or of the time after
which a private sale or other intended disposition is to take place and that
such notice is reasonable notification of such matters. No notification need be
given to any Pledgor if such Pledgor has signed after the occurrence and during
the continuance of an Event of Default a statement renouncing or modifying any
right to notification of sale or other intended disposition. In addition to the
rights and remedies granted to the Second Priority Collateral Agent for the
benefit of the Second Priority Secured Parties in this Agreement and in any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, the Second Priority Collateral Agent and the other Second Priority
Secured Parties shall have all the rights and remedies of a secured party under
the UCC and under any other applicable law.
     Section 9. Sale of Pledged Shares.

9



--------------------------------------------------------------------------------



 



     (a) Each Pledgor recognizes that the Second Priority Collateral Agent or
its Representative, on behalf of the Second Priority Secured Parties may be
unable to effect a public sale or disposition (including, without limitation,
any disposition in connection with a merger of any Subsidiary) of any or all the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Act”), and applicable state securities laws, but
may be compelled to resort to one or more private sales or dispositions thereof
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that any such private sale or disposition may result in prices and other
terms (including the terms of any securities or other property received in
connection therewith) less favorable to the seller than if such sale or
disposition were a public sale or disposition and, notwithstanding such
circumstances, agrees that any such private sale or disposition shall be deemed
to be reasonable and affected in a commercially reasonable manner. The Second
Priority Collateral Agent, shall be under no obligation to delay a sale or
disposition of any of the Pledged Collateral in order to permit any Pledgor or
any Issuer to register such securities for public sale under the Act, or under
applicable state securities laws, even if such Pledgor or any Issuer would agree
to do so. No Second Priority Secured Party shall incur any liability as a result
of the sale of any such Pledged Collateral, or any part thereof, at any private
sale provided for in this Agreement conducted in a commercially reasonable
manner, and each Pledgor hereby waives any claims against the Second Priority
Secured Parties arising by reason of the fact that the price at which the
Pledged Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if, acting in a commercially
reasonable manner, the Second Priority Collateral Agent or its Representative
accepts the first offer received and does not offer the Pledged Collateral to
more than one offeree.
     (b) Upon the occurrence and during the continuance of an Event of Default,
each Pledgor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such sale or sales or dispositions of any
portion or all of the Pledged Collateral valid and binding and in compliance
with any and all applicable laws, regulations, orders, writs, injunctions,
decrees or awards of any and all courts, arbitrators or governmental
instrumentalities, domestic or foreign, having jurisdiction over any such sale
or sales or dispositions, all at such Pledgor’s expense.
     (c) Each Pledgor agrees to indemnify and hold harmless the Second Priority
Secured Parties, each of their respective successors and assigns, officers,
directors, employees, agents and attorneys, and any Person in control of any
thereof, from and against any loss, liability, claim, damage and expense
(limited with respect to legal expenses to the reasonable out-of-pocket fees,
disbursements and other charges of one counsel to such indemnified Persons taken
as a whole and, if reasonably necessary, one local counsel in any relevant
jurisdiction) (collectively called the “Indemnified Liabilities”) under federal
and state securities laws or otherwise insofar as any such Indemnified
Liability:

10



--------------------------------------------------------------------------------



 



          (i) arises out of or is based upon any Pledgors’ untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or offering memorandum or in any preliminary prospectus or
preliminary offering memorandum or in any amendment or supplement to any of the
foregoing or in any other writing prepared in connection with the offer, sale or
resale of all or any portion of the Pledged Collateral prior to the termination
of this Agreement unless such untrue statement of material fact was provided by
the Second Priority Collateral Agent specifically for inclusion therein; or
          (ii) arises out of or is based upon any Pledgors’ omission or alleged
omission to state therein a material fact required to be stated or necessary to
make the statements therein not misleading;
such indemnification to remain operative regardless of any investigation made by
or on behalf of the Second Priority Collateral Agent, any Representative, any
Second Priority Secured Party or any successor thereof, or any Person in control
of any thereof. In connection with a public sale or other distribution, each
Pledgor will provide customary indemnification to any underwriters, their
respective successors and assigns, their respective officers and directors and
each Person who controls any such underwriter (within the meaning of the Act).
If and to the extent that the foregoing undertakings in this Section 9(c) may be
unenforceable for any reason, each Pledgor agrees to make maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The obligations of each Pledgor under this
Section 9(c) shall survive any termination of this Agreement.
     Section 10. Application of Proceeds. The proceeds of any collection, sale
or other realization of all or any part of the Pledged Collateral, and any other
cash at the time held by the First Priority Collateral Agent (acting as bailee
on behalf of the Second Priority Collateral Agent) or the Second Priority
Collateral Agent, as applicable under this Agreement, shall (subject to the
Intercreditor Agreement), following an Event of Default, be applied in the
manner set forth in Section 7.06 of the Indenture. Each Pledgor shall remain
liable for any deficiency remaining after such application.
     Section 11. Further Assurances. Each Pledgor agrees that at any time and
from time to time, upon the written request of the Second Priority Collateral
Agent, such Pledgor will execute and deliver all stock powers, financing
statements, proxies and such further documents and do such further reasonable
acts and things as the Second Priority Collateral Agent may reasonably request
consistent with the provisions hereof in order to effect the purposes of this
Agreement. Without limiting the foregoing, each Pledgor will take any and all
actions reasonably required or requested by the Second Priority Collateral
Agent, from time to time, to cause the Second Priority Collateral Agent to
obtain exclusive control of any Pledged Collateral owned by such Pledgor in a
manner reasonably acceptable to the Second Priority Collateral Agent. For
purposes of this Section 11, the Second Priority Collateral Agent shall have
control of Pledged Collateral if (i) in the case of Pledged Collateral
consisting of certificated securities, such Pledgor delivers such certificated
securities (prior to the First Priority Obligations Payment Date) to the First
Priority Collateral Agent (acting as bailee on behalf of the Second Priority
Collateral Agent) or thereafter to the Second Priority Collateral Agent or its
Representative (in each case with appropriate endorsements (in blank or
otherwise) if such certificated securities are

11



--------------------------------------------------------------------------------



 



in registered form), as the case may be, and (ii) in the case of any other
Pledged Collateral, (prior to the First Priority Obligations Payment Date) the
First Priority Collateral Agent (acting as bailee on behalf of the Second
Priority Collateral Agent) or thereafter to the Second Priority Collateral Agent
or its Representative, has control thereof for all applicable purposes of the
UCC, in each case subject only to the Lien of the First Priority Collateral
Agent.
     Section 12. Limitation on Duty of the Second Priority Collateral Agent.
     (a) The powers conferred on the Second Priority Collateral Agent under this
Agreement are solely to protect the Second Priority Collateral Agent’s interest
in the Pledged Collateral and shall not impose any duty upon it to exercise any
such powers. The Second Priority Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither the Second Priority Collateral Agent nor its Representative nor any of
their respective officers, directors, employees or agents shall be responsible
to Pledgors for any act or failure to act, except for bad faith, gross
negligence, willful misconduct or breach of this Agreement. Without limiting the
foregoing, the Second Priority Collateral Agent and any Representative shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in their possession if such Pledged Collateral is accorded
treatment substantially equivalent to that which the Second Priority Collateral
Agent or any Representative, in its individual capacity, accords its own
property consisting of the type of Pledged Collateral involved, it being
understood and agreed that neither the Second Priority Collateral Agent nor any
Representative shall have any responsibility for taking any necessary steps
(other than steps taken in accordance with the standard of care set forth above)
to protect, preserve or exercise rights against any Person with respect to any
Pledged Collateral and shall be relieved of all responsibility for the Pledged
Collateral upon surrendering it to the applicable Pledgor.
     (b) Also without limiting the generality of the foregoing, neither the
Second Priority Collateral Agent nor any Representative shall have any
obligation or liability under any contract or license by reason of or arising
out of this Agreement or the granting to the Second Priority Collateral Agent of
a security interest therein or assignment thereof or the receipt by the Second
Priority Collateral Agent or any Representative of any payment relating to any
contract or license pursuant hereto, nor shall the Second Priority Collateral
Agent or any Representative be required or obligated in any manner to perform or
fulfill any of the obligations of any Pledgor under or pursuant to any contract
or license, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any contract or license, or to present or file
any claim, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
     Section 13. Second Priority Collateral Agent’s Actions. Whenever reference
is made in this Agreement to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by the Second Priority Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or

12



--------------------------------------------------------------------------------



 



other exercise of discretion, rights or remedies to be made (or not to be made)
by the Second Priority Collateral Agent, it is understood that in all cases the
Second Priority Collateral Agent shall be fully justified in failing or refusing
to take any such action under this Agreement if it shall not have received such
advice or concurrence of the Required Second Priority Secured Parties, as it
deems appropriate. This provision is intended solely for the benefit of the
Second Priority Collateral Agent and its successors and permitted assigns and is
not intended to and will not entitle the other parties hereto to any defense,
claim or counterclaim, or confer any rights or benefits on any party hereto.
     Section 14. Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and (b) the invalidity or unenforceability of any provision hereof
in any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.
     Section 15. No Waiver; Cumulative Remedies. No failure on the part of the
Second Priority Collateral Agent to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Second Priority Collateral Agent of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. Neither the Second Priority Collateral Agent nor any of
the other Second Priority Secured Parties shall be liable for any failure to
collect or realize upon any of the Secured Obligations (as defined in the Second
Priority Security Agreement) or any collateral security or guaranty therefor, or
any part thereof, or for any delay in so doing, nor shall the Second Priority
Collateral Agent or any of the other Second Priority Secured Parties be under
any obligation to take any action whatsoever with regard thereto. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
     Section 16. Specific Performance. Each Pledgor agrees that a breach of any
of the covenants contained in Sections 2(b), 4, 5(c), 9 or 11 hereof will cause
irreparable injury to the Second Priority Secured Parties, that the Second
Priority Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant referenced
above shall be specifically enforceable against such Pledgor in an action for
specific performance.
     Section 17. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, the Second Priority Secured
Parties and the respective successors and assigns of the foregoing, provided,
that no Pledgor shall assign or transfer its rights hereunder without the prior
written consent of the Second Priority Collateral Agent.
     Section 18. Termination. This Agreement and the Liens granted hereunder
shall terminate upon the date of the termination of the Indenture, the full and
complete performance and indefeasible satisfaction of all the Obligations (other
than contingent indemnification obligations) and the termination of all
commitments which could give rise to Obligations (the “Termination Date”),
whereupon each Pledgor shall automatically be released from its obligations
hereunder (other than those expressly stated to survive such termination) and
the

13



--------------------------------------------------------------------------------



 



Second Priority Collateral Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral (including all certificates
evidencing the Pledged Collateral in its possession or control) to or on the
order of the Pledgors. The Second Priority Collateral Agent, at the Pledgors’
expense, shall also execute and deliver to the Pledgors upon such termination
such UCC termination statements and such other documentation as shall be
reasonably requested by the Pledgors to effect the termination and release of
the Liens in favor of the Second Priority Collateral Agent created hereby.
     Section 19. Possession of Pledged Collateral. Beyond the exercise of
reasonable care to assure the safe custody of the Pledged Collateral in the
physical possession of the Second Priority Collateral Agent or its
Representative pursuant hereto, neither the Second Priority Collateral Agent nor
any nominee or Representative of the Second Priority Collateral Agent shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto, and shall be relieved of all
responsibility for the Pledged Collateral upon surrendering them to the
applicable Pledgor.
     Section 20. Survival of Representations and Warranties. All representations
and warranties of each Pledgor contained in this Agreement shall survive the
execution and delivery of this Agreement.
     Section 21. Expenses. Any taxes (including income taxes) and stamp duties
payable or ruled payable by any domestic or foreign Governmental Entity in
respect of this Agreement shall be paid by the Pledgors, together with related
interest, penalties, fines and expenses, if any. The Pledgors shall reimburse
the Second Priority Collateral Agent or its Representative promptly following
demand for any and all reasonable and documented costs and out-of-pocket
expenses (limited with respect to legal expenses to the reasonable fees,
disbursements and other charges of one counsel to the Second Priority Collateral
Agent and, if reasonably necessary, one local counsel in any relevant
jurisdiction) relating to this Agreement. For purposes thereof, costs and
expenses relating to the collection, preservation or sale of the Pledged
Collateral shall be deemed to be in connection with the administration of this
Agreement. Any and all costs and expenses incurred by the Pledgors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Pledgors.
     Section 22. Attorney-In-Fact. Until the Termination Date, each Pledgor
hereby irrevocably appoints (i) prior to the First Priority Obligations Payment
Date, the First Priority Collateral Agent or (ii) on and after the First
Priority Obligations Payment Date or the Second Priority Enforcement Date, the
Second Priority Collateral Agent, as such Pledgor’s attorney-in-fact, effective
upon the occurrence and during the continuance of an Event of Default, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to time in the Second Priority Collateral Agent’s
discretion, to take any action and to execute any instrument that the Second
Priority Collateral Agent deems reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, to receive,
endorse and collect all instruments made payable to such Pledgor representing
any dividend, payment or other distribution in respect of the Pledged Collateral
or any part thereof and to give full discharge for the same, when and to the
extent permitted by this Agreement.

14



--------------------------------------------------------------------------------



 



     Section 23. Notices. All notices, demands and requests that any party is
required or elects to give to any other party shall be given in accordance with
the provisions of Section 14.01 of the Indenture, and if given (i) to the Second
Priority Collateral Agent, shall be given to it at Deutsche Bank Trust Company
Americas, Trust & Securities Services, 60 Wall Street, MS 2710, New York, New
York 10005, Attn: Deal Manager — Corporates Team, Facsimile No. (732) 578-4635;
with a copy to: Deutsche Bank Trust Company America c/o Deutsche Bank National
Trust Company, Trust & Securities Services, 25 DeForest Avenue, MS SUM01-0105,
Summit, New Jersey 07901, Attn: Deal Manager — Corporates Team, Facsimile No.
(732) 578-4635; or as otherwise specified by the Collateral Agent in writing,
(ii) to a Pledgor other than the Company, shall be given to it c/o the Company
at the address specified in the Indenture and (iii) to the Company, shall be
given to it at its address specified in the Indenture.
     Section 24. Choice of Law, Submission to Jurisdiction, etc.
     (a) This Agreement shall be construed in accordance with and governed by
the laws of the State of New York, without regard to conflicts of laws
principles thereof.
     (b) Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
     (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 23. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     Section 25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT,

15



--------------------------------------------------------------------------------



 



TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 26. Amendments. Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Pledgor and the Second Priority Collateral Agent with (other than in the case of
amendments hereof solely for the purpose of adding Pledged Collateral as
contemplated hereby) the concurrence or at the direction of the Required Second
Priority Secured Parties. Any such amendment or waiver shall be binding upon the
Second Priority Collateral Agent and each Pledgor and their respective
successors and assigns.
     Section 27. Counterparts: Headings. This Agreement may be authenticated in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may authenticate this
Agreement by signing any such counterpart. This Agreement may be authenticated
by manual signature, facsimile or electronic means, all of which shall be
equally valid. The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.
     Section 28. Entire Agreement. This Agreement embodies the entire agreement
and understanding between the Pledgors and the Second Priority Collateral Agent
with respect to the subject matter hereof and supersedes all prior oral and
written agreements and understandings between any Pledgor and the Second
Priority Collateral Agent relating to the subject matter hereof. Nothing in this
Agreement shall be deemed to limit or supersede the rights granted to the Second
Priority Collateral Agent or the other Second Priority Secured Parties in the
Indenture. In the event of any inconsistencies between the provisions of this
Agreement and the provisions of the Second Priority Security Agreement relating
to Pledged Collateral, the provisions of this Agreement relating to the Pledged
Collateral shall govern.
     Section 29. Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act, Deutsche Bank Trust Company Americas,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account. The parties to this agreement agree that they
will provide Deutsche Bank Trust Company Americas with such information as it
may request in order for Deutsche Bank Trust Company Americas to satisfy the
requirements of the USA Patriot Act.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Priority
Pledge Agreement to be duly executed and delivered as of the day and year first
above written.

            PLEDGORS:

MONEYGRAM INTERNATIONAL, INC.

MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

MONEYGRAM PAYMENT SYSTEMS, INC.

MONEYGRAM INVESTMENTS, LLC.

FSMC, INC. PROPERTYBRIDGE, INC.

MONEYGRAM OF NEW YORK, LLC,
By: MONEYGRAM PAYMENT SYSTEMS, INC., its Sole Member
      By:           Title:   Executive Vice President and Chief Financial
Officer             

[Signature Page to Second Priority Pledge Agreement]

 



--------------------------------------------------------------------------------



 



            SECOND PRIORTY COLLATERAL AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Second Priority Collateral Agent for
the benefit of the Second Priority Secured Parties

By: Deutsche Bank National Trust Company
      By:           Title: Vice President              By:           Title: Vice
President             

[Signature Page to Second Priority Pledge Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(c)
Form of Second Priority Patent Security Agreement
See attached Second Priority Patent Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(c)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY PATENT SECURITY AGREEMENT
     This SECOND PRIORITY PATENT SECURITY AGREEMENT (this “Agreement”), dated as
of March 25, 2008 between MONEYGRAM INTERNATIONAL, INC., a Delaware corporation
(“Grantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Collateral Agent for the benefit of the Secured Parties (the
“Second Priority Collateral Agent”).
WITNESSETH:
     WHEREAS, Grantor has entered into a Second Priority Security Agreement of
even date herewith (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Second Priority Security Agreement”) with
the Second Priority Collateral Agent, for the benefit of the Secured Parties,
pursuant to which Grantor has granted to the Second Priority Collateral Agent a
security interest in substantially all the assets of Grantor, including all
right, title and interest of Grantor in, to and under all now owned and
hereafter acquired Patents, and all proceeds thereof, to secure the payment of
the Second Priority Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Second Priority Security Agreement and the Indenture, as
applicable;
     WHEREAS, Grantor owns the registered and pending Patents listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Second Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties, a continuing security interest in all of Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Patent Collateral”),
whether presently existing or hereafter created or acquired:

 



--------------------------------------------------------------------------------



 



  (1)   each Patent, including without limitation, each registered and pending
Patent referred to in Schedule 1 annexed hereto, together with any reissues,
continuations or extensions thereof; and     (2)   all proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present or future infringement of any Patent, including,
without limitation, any registered and pending Patent referred to in Schedule 1
annexed hereto.

The security interests are granted in furtherance, and not in limitation of, the
security interests granted to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, pursuant to the Second Priority
Security Agreement. Grantor hereby acknowledges and affirms that the rights and
remedies of Second Priority Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Second Priority Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Second
Priority Security Agreement, the terms of the Second Priority Security Agreement
shall govern.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Second Priority Patent Security
Agreement to be duly executed by its duly authorized officer thereunto as of
this 25th day of March, 2008.

            MONEYGRAM INTERNATIONAL, INC.
      By:           Name:   David J. Parrin        Title:   Executive Vice
President and Chief Financial Officer     

[Signature Page to Second Priority Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



            Acknowledged:

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Second Priority Collateral Agent for the
benefit of the Second Priority Secured Parties

By: Deutsche Bank National Trust Company
      By:           Title: Vice President              By:           Title: Vice
President             

[Signature Page to Second Priority Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(d)
Form of Second Priority Patent Security Agreement
See attached Second Priority Patent Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(d)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY PATENT SECURITY AGREEMENT
     This SECOND PRIORITY PATENT SECURITY AGREEMENT (this “Agreement”), dated as
of March 25, 2008 between MONEYGRAM PAYMENT SYSTEMS, INC., a Delaware
corporation (“Grantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as Collateral Agent for the benefit of the Secured Parties
(the “Second Priority Collateral Agent”).
WITNESSETH:
     WHEREAS, Grantor has entered into a Second Priority Security Agreement of
even date herewith (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Second Priority Security Agreement”) with
the Second Priority Collateral Agent, for the benefit of the Secured Parties,
pursuant to which Grantor has granted to the Second Priority Collateral Agent a
security interest in substantially all the assets of Grantor, including all
right, title and interest of Grantor in, to and under all now owned and
hereafter acquired Patents, and all proceeds thereof, to secure the payment of
the Second Priority Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Second Priority Security Agreement and the Indenture, as
applicable;
     WHEREAS, Grantor owns the registered and pending Patents listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Second Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties, a continuing security interest in all of Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Patent Collateral”),
whether presently existing or hereafter created or acquired;

 



--------------------------------------------------------------------------------



 



  (1)   each Patent, including without limitation, each registered and pending
Patent referred to in Schedule 1 annexed hereto, together with any reissues,
continuations or extensions thereof; and     (2)   all proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present or future infringement of any Patent, including,
without limitation, any registered and pending Patent referred to in Schedule 1
annexed hereto.

The security interests are granted in furtherance, and not in limitation of, the
security interests granted to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, pursuant to the Second Priority
Security Agreement. Grantor hereby acknowledges and affirms that the rights and
remedies of Second Priority Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Second Priority Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Second
Priority Security Agreement, the terms of the Second Priority Security Agreement
shall govern.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
duly executed by its duly authorized officer as of the date first written above.

            MONEYGRAM PAYMENT SYSTEMS, INC.
      By:           Name:   David J. Parrin        Title:   Executive Vice
President and Chief Financial Officer     

[Signature Page to Second Priority Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



            Acknowledged:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Second Priority Collateral Agent for
the
benefit of the Second Priority Secured Parties

By: Deutsche Bank National Trust Company
      By:           Title: Vice President              By:           Title:  
Vice President     

[Signature Page to Second Priority Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(e)
Form of Second Priority Trademark Security Agreement
See attached Second Priority Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(e)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY TRADEMARK SECURITY AGREEMENT
     This SECOND PRIORITY TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated
as of March 25, 2008 between MONEYGRAM INTERNATIONAL, INC., a Delaware
corporation (“Grantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as Collateral Agent for the benefit of the Secured Parties
(the “Second Priority Collateral Agent”).
WITNESSETH:
     WHEREAS, Grantor has entered into a Second Priority Security Agreement of
even date herewith (as amended, restated, modified or supplemented from time to
time, the “Second Priority Security Agreement”) with the Second Priority
Collateral Agent, for the benefit of the Secured Parties, pursuant to which
Grantor has granted to the Second Priority Collateral Agent a security interest
in substantially all the assets of Grantor, including all right, title and
interest of Grantor in, to and under all now owned and hereafter acquired
Trademarks, together with the goodwill of the business symbolized by Grantor’s
Trademarks, and all proceeds thereof, to secure the payment of the Second
Priority Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Second Priority Security Agreement and the Indenture, as
applicable;
     WHEREAS, Grantor owns the registered and pending Trademarks listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Second Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties, a continuing security interest in all of Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Trademark Collateral”),
whether presently existing or hereafter created or acquired:

 



--------------------------------------------------------------------------------



 



  (1)   each Trademark, including without limitation, each registered and
pending Trademark referred to in Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark; and    
(2)   all proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future (a) infringement of
any Trademark, including, without limitation, any registered and pending
Trademark referred to in Schedule 1 annexed hereto, or (b) injury to the
goodwill associated with any Trademark.

The security interests are granted in furtherance, and not in limitation, of the
security interests granted to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, pursuant to the Second Priority
Security Agreement. Grantor hereby acknowledges and affirms that the rights and
remedies of the Second Priority Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Second Priority Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Second
Priority Security Agreement, the terms of the Second Priority Security Agreement
shall govern.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to
be duly executed by its duly authorized officer thereunto as of date first
written above.

            MONEYGRAM INTERNATIONAL, INC.
      By:           Name:   David J. Parrin        Title:   Executive Vice
President and Chief Financial Officer     

[Signature Page to Second Priority Trademark Security Agreement)

 



--------------------------------------------------------------------------------



 



            Acknowledged:

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Second Priority Collateral Agent for the
benefit of the Second Priority Secured Parties

By: Deutsche Bank National Trust Company
      By:           Title: Vice President              By:           Title: Vice
President             

[Signature Page to Second Priority Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(f)
Form of Second Priority Trademark Security Agreement
See attached Second Priority Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(f)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY TRADEMARK SECURITY AGREEMENT
     This SECOND PRIORITY TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated
as of March 25, 2008 between PROPERTYBRIDGE, INC., a Delaware corporation
(“Grantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Collateral Agent for the benefit of the Secured Parties (the
“Second Priority Collateral Agent”).
WITNESSETH:
     WHEREAS, Grantor has entered into a Second Priority Security Agreement of
even date herewith (as amended, restated, modified or supplemented from time to
time, the “Second Priority Security Agreement”) with the Second Priority
Collateral Agent, for the benefit of the Secured Parties, pursuant to which
Grantor has granted to the Second Priority Collateral Agent a security interest
in substantially all the assets of Grantor, including all right, title and
interest of Grantor in, to and under all now owned and hereafter acquired
Trademarks, together with the goodwill of the business symbolized by Grantor’s
Trademarks, and all proceeds thereof, to secure the payment of the Second
Priority Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Second Priority Security Agreement and the Indenture, as
applicable;
     WHEREAS, Grantor owns the registered and pending Trademarks listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Second Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties, a continuing security interest in all of Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Trademark Collateral”),
whether presently existing or hereafter created or acquired:

 



--------------------------------------------------------------------------------



 



  (1)   each Trademark, including without limitation, each registered and
pending Trademark referred to in Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark; and    
(2)   all proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future (a) infringement of
any Trademark, including, without limitation, any registered and pending
Trademark referred to in Schedule 1 annexed hereto, or (b) injury to the
goodwill associated with any Trademark.

The security interests are granted in furtherance, and not in limitation, of the
security interests granted to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, pursuant to the Second Priority
Security Agreement. Grantor hereby acknowledges and affirms that the rights and
remedies of the Second Priority Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Second Priority Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Second
Priority Security Agreement, the terms of the Second Priority Security Agreement
shall govern.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to
be duly executed by its duly authorized officer thereunto as of date first
written above.

            PROPERTYBRIDGE, INC.
      By:           Name:   David J. Parrin        Title:   Executive Vice
President and Chief Financial Officer     

[Signature Page to Second Priority Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



            Acknowledged:

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Second Priority Collateral
Agent for the benefit of the Second Priority
Secured Parties

By: Deutsche Bank National Trust Company
      By:           Title: Vice President              By:           Title: Vice
President             

[Signature Page to Second Priority Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 3.16(g)
Form of Intercreditor Agreement
See attached Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
INTERCREDITOR AGREEMENT
     Intercreditor Agreement (this “Agreement”) dated as of March 25, 2008 among
JPMorgan Chase Bank, N.A., as Collateral Agent (in such capacity, with its
successors and assigns, the “First Priority Representative”) for the First
Priority Secured Parties (as defined below), Deutsche Bank Trust Company
Americas, as Trustee and Collateral Agent (in such capacities, with its
successors and assigns, the “Second Priority Representative”) for the Second
Priority Secured Parties (as defined below), MoneyGram Payment Systems
Worldwide, Inc., a Delaware corporation, as borrower (the “Borrower”), the
Guarantors (as defined below) and each of the other Loan Parties (as defined
below) party hereto.
     WHEREAS, the Borrower, MoneyGram International, Inc. (“Holdco”), the First
Priority Representative and certain financial institutions are parties to a
$600,000,000 Second Amended and Restated Credit Agreement dated as of March 25,
2008 (as in effect on the date hereof, the “Existing First Priority Agreement”),
pursuant to which such financial institutions have agreed to make loans and
extend other financial accommodations to the Borrower; and
     WHEREAS, the Borrower, the Guarantors and the Second Priority
Representative are parties to an Indenture dated as of dated as of March 25,
2008 (as in effect on the date hereof, the “Existing Second Priority
Agreement”), pursuant to which certain financial institutions are the holders of
secured notes; and
     WHEREAS, the Borrower and the other Loan Parties have agreed to (a) grant
to the First Priority Representative security interests in the Common Collateral
as security for payment and performance of the First Priority Obligations, and
(b) grant to the Second Priority Representative junior security interests in the
Common Collateral as security for payment and performance of the Second Priority
Obligations; and
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
     SECTION 1. Definitions.
     (a) The following terms, as used herein, have the following meanings:
     “Affiliate” means, with respect to any Person, any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purpose of this definition, “control” means the possession of either
(a) the power to vote, or the Beneficial Ownership of, 10% or more of the voting
stock of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise;
provided, that, in no event shall GSMP and their subsidiaries and other Persons
engaged primarily in the investment of mezzanine securities that directly or
indirectly are controlled by, or under common control with, the same investment
adviser as GSMP (“GS Mezzanine Entities”) by virtue of their

 



--------------------------------------------------------------------------------



 



affiliation with affiliates other than GS Mezzanine Entities be deemed to
control Holdco or any of its Subsidiaries).
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Beneficial Ownership” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act.
     “Business Day” means any calendar day other than a Legal Holiday.
     “Common Collateral” means all assets that are both First Priority
Collateral and Second Priority Collateral.
     “Enforcement Action” means, with respect to the First Priority Obligations
or the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Priority Documents or the Second Priority Documents, or
applicable law, including without limitation the exercise of any rights of set
off or recoupment and any rights of a judgment creditor with respect to any
Common Collateral, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.
     “Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
     “Existing Second Priority Agreement” has the meaning set forth in the
second WHEREAS clause of this Agreement.
     “First Priority Agreement” means (i) the Existing First Priority Agreement,
as amended, supplemented, restated, amended and restated or otherwise modified
from time to time, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance, refund or
restate in whole or in part the indebtedness and other obligations outstanding
under the Existing First Priority Agreement or any other agreement or instrument
referred to in this clause (ii), including any DIP Financing agreement, unless
such agreement or instrument expressly provides that it is not intended to be
and is not a First Priority Agreement hereunder. Any reference to the First
Priority Agreement hereunder shall be deemed a reference to any First Priority
Agreement then extant.
     “First Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Priority Secured Party as
security for any First Priority Obligation.

2



--------------------------------------------------------------------------------



 



     “First Priority Documents” means the First Priority Agreement or any other
document executed in connection therewith granting any interest in or rights to
the First Priority Representative or the First Priority Lenders in and to the
First Priority Collateral.
     “First Priority Lenders” means the “Lenders” as defined in the First
Priority Agreement, or any Persons that are designated under the First Priority
Agreement as the “First Priority Lenders” for purposes of this Agreement.
     “First Priority Lien” means any Lien created by the First Priority Security
Documents.
     “First Priority Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the First Priority Agreement, (ii) all
reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the First Priority Agreement, (iii) all
Hedging Obligations of any Loan Party and (iv) all reasonable and customary
fees, expenses and other amounts payable from time to time pursuant to the First
Priority Documents as determined by the First Priority Representative in its
discretion taking into account market and economic conditions the time such
fees, expenses and other amounts are incurred, in each case whether or not
allowed or allowable in an Insolvency Proceeding; provided that the First
Priority Obligations shall not be an amount in excess of the Maximum First
Priority Obligations Amount. To the extent any payment with respect to any First
Priority Obligation (whether by or on behalf of any Loan Party, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Second Priority Secured Party, receiver
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “First Priority Obligations Payment Date” means the first date on which
(i) the First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (ii) all commitments to extend credit under the First Priority
Documents have been terminated and (iii) there are no outstanding letters of
credit or similar instruments issued under the First Priority Documents (other
than such as have been cash collateralized or defeased in accordance with the
terms of the First Priority Documents). Upon the written request by the Second
Priority Representative and/or the Borrower, the First Priority Representative
shall promptly deliver a written notice to the Second Priority Representative
stating that (to the extent such events have occurred) the events described in
clauses (i), (ii) and (iii) have occurred to the satisfaction of the First
Priority Secured Parties.
     “First Priority Representative” has the meaning set forth in the
introductory paragraph hereof.

3



--------------------------------------------------------------------------------



 



     “First Priority Required Lenders” means the “Required Lenders” as defined
in the First Priority Agreement.
     “First Priority Secured Parties” means the holders of the First Priority
Obligations.
     “First Priority Security Documents” means the “Collateral Documents” as
defined in the First Priority Agreement, and any other documents that are
designated under the First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement.
     “GSMP” means GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd. and GSMP V
Institutional US, Ltd.
     “Guarantors” has the meaning set forth in the First Priority Agreement.
     “Hedging Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Priority Lender (or any
Affiliate thereof or any Person who was a First Priority Lender or an Affiliate
thereof at the time of the applicable transaction) in respect of any Rate
Management Transaction (as defined in the Existing First Priority Agreement),
including without limitation Rate Management Transactions existing prior to the
date hereof.
     “Holdco” has the meaning set forth in the first WHEREAS clause of this
Agreement.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
liquidation, reorganization, insolvency, winding up, receivership, dissolution
or assignment for the benefit of creditors, in each of the foregoing events
whether under the Bankruptcy Code or any similar federal, state or foreign
bankruptcy, insolvency, reorganization, receivership or similar law.
     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the State of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease (as
defined in the First Priority Agreement) or other title retention agreement).
For the purposes hereof, none of the following shall be deemed to be Liens:
(i) setoff rights or statutory liens arising in the ordinary course of business,
(ii) restrictive contractual obligations with respect to assets comprising the
Payment Instruments Funding Amounts or Payment Service Obligations (as defined
in the First Priority Agreement), provided that such contractual obligations are
no more

4



--------------------------------------------------------------------------------



 



restrictive in nature than those in effect on the Effective Date, (iii) Liens
purported to be created under Repurchase Agreements (as defined in the First
Priority Agreement), provided that such Liens do not extend to any assets other
than those that are the subject of such Repurchase Agreements, (iv) ordinary
course of business contractual obligations with clearing banks relative to
clearing accounts or (v) operating leases.
     “Loan Party” means the Borrower, each of the Guarantors and any other
Person (other than the First Priority Representative and the Second Priority
Representative) that has executed or may from time to time execute a First
Priority Security Document and a Second Priority Security Document.
     “Maximum First Priority Obligations Amount” means the sum of (a)
$700 million, plus (b)(i) all Hedging Obligations of any Loan Party and (ii) all
interest, fees, expenses and other amounts payable from time to time pursuant to
the First Priority Documents, in each case whether or not allowed or allowable
in an Insolvency Proceeding.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
     “Required Holder” has the meaning set forth in the Existing Second Priority
Agreement.
     “Second Priority Agreement” means (i) the Existing Second Priority
Agreement, as amended, supplemented, restated, amended and restated or otherwise
modified from time to time in accordance with Section 6(c), and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture, or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Second Priority Agreement or other
agreement or instrument referred to in this clause (ii) in accordance with
Section 6(c), unless such agreement or instrument expressly provides that it is
not intended to be and is not a Second Priority Agreement hereunder. Any
reference to the Second Priority Agreement hereunder shall be deemed a reference
to any Second Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.

5



--------------------------------------------------------------------------------



 



     “Second Priority Documents” means each Second Priority Agreement and each
Second Priority Security Document.
     “Second Priority Enforcement Date” means the date which is 180 days after
the First Priority Representative’s receipt of written notice from the Second
Priority Representative of the occurrence of an Event of Default (under and as
defined in the Second Priority Agreement); provided that the Second Priority
Enforcement Date shall be stayed and deemed not to have occurred for so long as
(i) the First Priority Representative has commenced and is diligently pursuing
an Enforcement Action against, or diligently attempting to vacate any stay of
enforcement of their Liens on, all or a material portion of the Common
Collateral, (ii) the Event of Default referenced in the written notice from the
Second Priority Representative is waived or (iii) an Insolvency Proceeding is
commenced by or against the Borrower; provided that the foregoing clause
(iii) shall not prohibit the filing of an involuntary proceeding under the
Bankruptcy Code by a Second Priority Secured Party to the extent otherwise
permitted pursuant to Sections 3.1 and 3.7.
     “Second Priority Holders” means the “Holders” as defined in the Second
Priority Agreement, or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Holders” for purposes of this Agreement.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Priority Agreement, and (ii) all fees,
expenses and other amounts payable from time to time pursuant to the Second
Priority Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any Second
Priority Obligation (whether by or on behalf of any Loan Party, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any First Priority Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof.
     “Second Priority Secured Party” means the Second Priority Representative
and any Second Priority Holders.
     “Second Priority Security Documents” means the “Security Documents” as
defined in the Second Priority Agreement and any documents that are designated
under the Second Priority Agreement as “Second Priority Security Documents” for
purposes of this Agreement.

6



--------------------------------------------------------------------------------



 



     “Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
     “Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (i) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.
     (b) Rules of Construction.
     Unless the context otherwise requires:
     (i) a term has the meaning assigned to it;
     (ii) an accounting term not otherwise defined has the meaning assigned to
it; and shall be construed, in accordance with GAAP;
     (iii) “or” is not exclusive;
     (iv) words in the singular include the plural, and in the plural include
the singular;
     (v) “will” shall be interpreted to express a command;
     (vi) the word “including” means “including without limitation”;
     (vii) any reference to any Person shall be construed to include such
Person’s successors and permitted assigns; and
     (viii) for purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”
     SECTION 2. Lien Priorities.
     2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Second Priority Secured Party securing the
Second Priority Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise are expressly junior in
priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority

7



--------------------------------------------------------------------------------



 



Secured Parties securing the First Priority Obligations, notwithstanding
(i) anything to the contrary contained in any agreement or filing to which any
Second Priority Secured Party may now or hereafter be a party, and regardless of
the time, order or method of grant, attachment, recording or perfection of any
financing statements or other security interests, assignments, pledges, deeds,
mortgages and other liens, charges or encumbrances or any defect or deficiency
or alleged defect or deficiency in any of the foregoing, (ii) any provision of
the Uniform Commercial Code or any applicable law or any First Priority Document
or Second Priority Document or any other circumstance whatsoever and (iii) the
fact that any such Liens in favor of any First Priority Secured Party securing
any of the First Priority Obligations are (x) subordinated to any Lien securing
any obligation of any Loan Party other than the Second Priority Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.
     (b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.
     2.2 No Payment Subordination. The subordination of all Liens on the Common
Collateral securing the Second Priority Obligations to all Liens on the Common
Collateral securing any First Priority Obligations is with respect to only the
priority of the Liens held by or on behalf of the First Priority Secured Parties
and shall not constitute a subordination of the Second Priority Obligations to
the First Priority Obligations. Except as provided in Sections 2.1, 4.1 and 5.5,
nothing contained in this Agreement is intended to subordinate any debt claim by
a Second Priority Secured Party to a debt claim by a First Priority Secured
Party. All debt claims of the First Priority Secured Parties and Second Priority
Secured Parties are intended to be pari passu.
     2.3 Nature of First Priority Obligations. The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations are revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof. The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of

8



--------------------------------------------------------------------------------



 



either the First Priority Obligations or the Second Priority Obligations, or any
portion thereof.
     2.4 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
agrees that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded by or on behalf of the Second
Priority Representative shall be in form reasonably satisfactory to the First
Priority Representative.
     (b) The Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that all mortgages, deeds of trust, deeds
and similar instruments (collectively, “mortgages”) now or thereafter filed, or
acquired by operation of law or by assignment against real property in favor of
or for the benefit of the Second Priority Representative shall be in form
reasonably satisfactory to the First Priority Representative and shall contain
the following notation: “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
JPMorgan Chase Bank, N. A., and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of
March 25, 2008 among JPMorgan Chase Bank, N.A., as Collateral Agent; Deutsche
Bank Trust Company Americas, as Trustee and Collateral Agent; and MoneyGram
Payment Systems Worldwide, Inc., as amended from time to time.”
     (c) The First Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the First Priority Documents, such possession or control
is also for the benefit of the Second Priority Representative and the other
Second Priority Secured Parties solely to the extent required to perfect their
security interest in such Common Collateral. Nothing in the preceding sentence
shall be construed to impose any duty on the First Priority Representative (or
any third party acting on its behalf) with respect to such Common Collateral or
provide the Second Priority Representative or any other Second Priority Secured
Party with any rights with respect to such Common Collateral beyond those
specified in this Agreement and the Second Priority Security Documents, provided
that subsequent to the occurrence of the First Priority Obligations Payment
Date, the First Priority Representative shall (x) deliver to the Second Priority
Representative, at the Borrower’s sole reasonable cost and expense, the Common
Collateral in its possession or control together with any necessary endorsements
to the extent required by the Second Priority Documents or (y) direct and
deliver such Common Collateral as a court of competent jurisdiction otherwise
directs, and provided further that the provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the First Priority
Secured Parties and the Second Priority Secured Parties and shall not impose on
the First Priority Secured Parties any obligations in respect of the disposition
of any Common Collateral (or any proceeds thereof) that would conflict with
prior perfected Liens or any claims thereon in favor of any other Person that is
not a Secured Party.

9



--------------------------------------------------------------------------------



 



     2.5 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the First Priority Collateral and the Second Priority Collateral
shall be identical. In furtherance of the foregoing, the parties hereto agree,
subject to the other provisions of this Agreement:
     (a) upon request by the First Priority Representative or the Second
Priority Representative, to cooperate in good faith (and to direct their counsel
to cooperate in good faith) from time to time in order to determine the specific
items included in the First Priority Collateral and the Second Priority
Collateral and the steps taken to perfect their respective Liens and the
identity of the respective parties obligated under the First Priority Documents
and the Second Priority Documents; and
     (b) that the documents and agreements creating or evidencing the First
Priority Collateral and the Second Priority Collateral and guarantees for the
First Priority Obligations and the Second Priority Obligations shall be in all
material respects the same forms of documents other than (i) with respect to the
first priority and the second priority nature of the security interests created
thereunder and (ii) as provided in Section 2.6.
     (c) So long as the First Priority Obligations Payment Date has not
occurred, if any Second Priority Secured Party shall acquire or hold any new
Lien on any assets of any Loan Party securing any Second Priority Obligation
which assets are not also subject to the first-priority Lien of the First
Priority Representative under the First Priority Documents, then the Second
Priority Representative, will, without the need for any further consent of any
other Second Priority Secured Party, notwithstanding anything to the contrary in
any other Second Priority Document, hold such Lien for the benefit of the First
Lien Representative. To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.5(c) shall be subject to
Section 4.1.
     2.6 Bailee for Perfection. (a) The First Priority Representative agrees to
hold that part of the Common Collateral that is in its possession or control (or
in the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the
Uniform Commercial Code or other applicable law as collateral agent for the
First Priority Secured Parties and as bailee for the Second Priority
Representative (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the Uniform
Commercial Code) and any assignee solely for the purpose of perfecting the
security interest granted under the First Priority Documents and the Second
Priority Documents, respectively, subject to the terms and conditions of this
Section 2.6. Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the First Priority
Representative, the First Priority Representative agrees to also hold control
over such deposit accounts as agent for the Second Priority Representative.
     (b) The First Priority Representative shall have no obligation whatsoever
to the First Priority Secured Parties, the Second Priority Representative or any
Second Priority Secured Party to ensure that the Common Collateral is genuine or
owned by any

10



--------------------------------------------------------------------------------



 



of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 2.6. The duties or responsibilities of the
First Priority Representative under this Section 2.6 shall be limited solely to
holding the Common Collateral as agent and bailee in accordance with this
Section 2.6 and delivering the Common Collateral upon a discharge of First
Priority Obligations as provided in paragraph (d) below.
     (c) The First Priority Representative acting pursuant to this Section 2.6
shall not have by reason of the First Priority Security Documents, the Second
Priority Security Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Priority Secured Parties, the Second
Priority Representative or any Second Priority Secured Party.
     (d) Upon the discharge of First Priority Obligations under the First
Priority Documents to which the First Priority Representative is a party, the
First Priority Representative shall promptly deliver, at Borrower’s sole
reasonable cost and expense, the remaining Common Collateral (if any) in its
possession or control together with any necessary endorsements, first, to the
Second Priority Representative to the extent Second Priority Obligations remain
outstanding, and second, to the Borrower to the extent no First Priority
Obligations or Second Priority Obligations remain outstanding (in each case, so
as to allow such Person to obtain control of such Common Collateral). Upon such
discharge of First Priority Obligations, the First Priority Representative
further agrees to take all other action reasonably requested by the Second
Priority Representative in connection with the Second Priority Representative
obtaining a first priority interest in the Common Collateral or as a court of
competent jurisdiction may otherwise direct.
     SECTION 3. Enforcement Rights.
     3.1 Exclusive Enforcement. (a) Until the First Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party. Upon the occurrence and during the continuance of a
default or an event of default under the First Priority Documents, the First
Priority Representative and the other First Priority Secured Parties may take
and continue any Enforcement Action with respect to the First Priority
Obligations and the Common Collateral in such order and manner as they may
determine in their sole discretion subject only to any express limitation on
taking such Enforcement Action contained in the First Priority Documents. Except
as specifically provided in this Section 3.1 or 3.7 below, notwithstanding any
rights or remedies available to a Second Priority Secured Party under any of the
Second Priority Security Documents, applicable law or otherwise, no Second
Priority Secured Party shall, directly or indirectly, take any Enforcement
Action; provided that, upon the occurrence and continuance of the Second
Priority Enforcement Date the Second Priority Secured Parties may take any
Enforcement Action subject to the other terms of this Agreement;
     (b) The First Priority Representative shall respond to all reasonable
written requests from the Second Priority Representative to provide written
statements as to the

11



--------------------------------------------------------------------------------



 



status of any Enforcement Action taken by the First Priority Representative. The
Second Priority Representative shall respond to all reasonable written requests
from the First Priority Representative to provide written statements as to the
status of any Enforcement Action taken by the Second Priority Representative.
Notwithstanding the occurrence and continuance of the Second Priority
Enforcement Date, in no event shall any Second Priority Secured Parties commence
or continue any Enforcement Action if an Insolvency Proceeding has been
commenced by or against any Loan Party and is continuing; provided that the
foregoing shall not prohibit the filing of an involuntary proceeding under the
Bankruptcy Code by a Second Priority Secured Party to the extent otherwise
permitted pursuant to Sections 3.1 and 3.7;
     (c) The Second Priority Representative hereby acknowledges and agrees that
the rights and remedies of the First Priority Representative and First Priority
Secured Parties under the First Priority Documents are independent rights and
remedies and that no covenant, agreement or restriction contained in the Second
Priority Security Documents or any other Second Priority Document (other than
this Agreement) shall be deemed to restrict the manner in which the First
Priority Representative and any of the First Priority Secured Parties exercise
(or elect not to exercise) such rights and remedies, it being understood that
notwithstanding the foregoing, the Second Priority Representative and the Second
Priority Secured Parties shall, except as expressly provided in this Agreement,
have the right to enforce their rights and remedies under the Second Priority
Documents, and the First Priority Representative hereby acknowledges and agrees
that the rights and remedies of the Second Priority Representative and the
Second Priority Secured Parties under the Second Priority Documents are
independent rights and remedies and that no covenant, agreement or restriction
contained in the First Priority Security Documents or the other First Priority
Documents (other than this Agreement) shall be deemed to restrict the manner in
which the Second Priority Representative and any of the Second Priority Secured
Parties exercise (or elect not to exercise) such rights and remedies, it is
understood that notwithstanding the foregoing, the First Priority Representative
and the First Priority Secured Parties shall have the right to enforce their
rights and remedies under the First Priority Documents.
     (d) Nothing in this Agreement shall be construed to in any way limit or
impair the right of any First Priority Secured Party or any Second Priority
Secured Party to join (but not control) any Enforcement Action initiated by any
other person against the Common Collateral, so long as it does not delay or
interfere in any material respect with the exercise by such other person of its
rights as provided in this Agreement. The foregoing shall not be construed as
limiting or otherwise impairing the right of the First Priority Representative
to control any Enforcement Action.
     3.2 Standstill and Waivers. The Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:
     (i) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Priority Obligation
pari passu with or senior to, or to give any Second Priority Secured Party any

12



--------------------------------------------------------------------------------



 



preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
     (ii) subject to Section 4.2, they will not oppose, object to, interfere
with, hinder or delay, in any manner, whether by judicial proceedings (including
without limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Common
Collateral by the First Priority Representative or any other First Priority
Secured Party or any other Enforcement Action taken by or on behalf of the First
Priority Representative or any other First Priority Secured Party;
     (iii) they have no right to (x) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Documents or (y) consent or object to the exercise by the First
Priority Representative or any other First Priority Secured Party of any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (iii), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);
     (iv) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against either First
Priority Representative or any other First Priority Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to, and neither the First Priority Representative nor
any other First Priority Secured Party shall be liable for, any action taken or
omitted to be taken by the First Priority Representative or any other First
Priority Secured Party with respect to the Common Collateral or pursuant to the
First Priority Documents;
     (v) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or nonjudicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Second Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Second Priority Security Document except for Enforcement Actions permitted
hereby (other than filing a proof of claim) or exercise any right, remedy or
power under or with respect to, or otherwise take any action to enforce, other
than filing a proof of claim, any Second Priority Security Document;
     (vi) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of any
Common Collateral, exercise any right, remedy or power with respect to, or

13



--------------------------------------------------------------------------------



 



otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Second Priority Security Documents; and
     (vii) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
     3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Liens securing the Second Priority Obligations (created
pursuant to the Second Priority Security Documents) subject to this Agreement.
     3.4 Cooperation. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that each of them shall
take such actions as the First Priority Representative shall reasonably request
in writing in connection with the exercise by the First Priority Secured Parties
of their rights set forth herein.
     3.5 No Additional Rights For the Borrower Hereunder. Except as provided in
Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, the Borrower shall not be entitled to use such violation as a defense
to any action by any First Priority Secured Party or Second Priority Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.
     3.6 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Borrower or the Common Collateral, the Borrower, only with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or dilatory plea the making of this Agreement, and any First Priority Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of the Borrower.
     (b) Should any Second Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its or their
own name or in the name of the Borrower) or the Borrower, only with the prior
written consent of the First Priority Representative, may obtain relief against
such Second Priority Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Second
Priority Representative on behalf of each Second Priority Secured Party that
(i) the First Priority Secured Parties’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Second
Priority Secured Party waives any defense that the Borrower and/or the First
Priority

14



--------------------------------------------------------------------------------



 



Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages.
     3.7 Permitted Actions and other Agreements. The Second Priority
Representative (acting at the written direction of the majority of Second
Priority Holders) and/or the Second Priority Secured Parties:
     (a) may, but shall not be obligated to, take any action as they deem
necessary (subject to Section 2.1), including to file any proof of claim or
other filing or to make any argument or motion, in order to create, perfect or
preserve their Lien on all or any portion of the Common Collateral;
     (b) shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Priority Secured Parties, including without
limitation any claims secured by the Common Collateral, if any, in each case not
in contravention of the express provisions of this Agreement;
     (c) may purchase any Common Collateral at any private or judicial
foreclosure sale of such Common Collateral initiated by any Secured Party or at
any Section 363 hearing (i) by an all cash bid or (ii) by a credit bid pursuant
to Section 363(k) of the Bankruptcy Code if, in addition to such credit bid,
such bid includes cash consideration payable to the First Priority Parties equal
to the First Priority Obligations;
     (d) shall be entitled to file a claim, proof of claim or statement of
interest with respect to the Second Priority Obligations in any Insolvency
Proceeding; and
     (e) except as provided in Sections 3.1, 3.2, 5.1, 5.2, 5.5, 5.6 and 5.9,
may exercise rights and remedies as unsecured creditors against the Borrower and
any other Loan Party, including without limitation filing any pleadings,
objection, motions or agreement which assert right or interests of unsecured
creditors, excluding, prior to the Second Priority Enforcement Date, the right
to file an involuntary proceeding under the Bankruptcy Code, and including the
right to file an involuntary proceeding under the Bankruptcy Code after the
occurrence of the Second Priority Enforcement Date (unless the Second Priority
Enforcement Date is deemed not to have occurred pursuant to the definition
thereof).
     3.8 Option to Purchase.
     (a) The First Priority Representative agrees that it will use commercially
reasonable efforts to give the Second Priority Representative written notice
(the “Enforcement Notice”) at least two Business Days prior to commencing any
Enforcement Action with respect to a material portion of the Common Collateral
following the acceleration of the First Priority Obligations. Any Second
Priority Secured Party constituting not less than the Required Holders (the
“Purchasing Parties”) shall have the option to purchase all, but not less than
all, of the First Priority Obligations from the First Priority Secured Parties
following delivery of irrevocable written notice



15



--------------------------------------------------------------------------------



 



(the “Purchase Notice”) by the Second Priority Representative on behalf of the
Purchasing Parties to the First Priority Representative no later than 25
Business Days after (i) commencement of any Enforcement Action with respect to a
material portion of the Common Collateral following the acceleration of the
First Priority Obligations or (ii) the commencement of an Insolvency Proceeding
by or against the Borrower. If the Second Priority Representative on behalf of
the Purchasing Parties so delivers the Purchase Notice, the First Priority
Representative shall terminate any existing Enforcement Actions and shall not
take any further Enforcement Actions, provided, that the Purchase (as defined
below) shall have been consummated on the date specified in the Purchase Notice
in accordance with this Section 3.8.
     (b) On the date specified by the Second Priority Representative on behalf
of the Purchasing Parties in the Purchase Notice (which shall be a Business Day
not less than five Business Days, nor more than 20 Business Days, after receipt
by the First Priority Representative of the Purchase Notice), the First Priority
Secured Parties shall, subject to any required approval of any court or other
governmental authority then in effect, sell to the Purchasing Parties, and the
Purchasing Parties shall purchase (the “Purchase”) from the First Priority
Secured Parties, the First Priority Obligations; provided, that the First
Priority Obligations purchased shall not include any rights of First Priority
Secured Parties with respect to indemnification and other obligations of the
Loan Parties under the First Priority Documents that are expressly stated to
survive the termination of the First Priority Documents (the “Surviving
Obligations”).
     (c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall pay to the
First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest, fees, premiums, breakage costs,
attorneys’ fees and expenses), and, in the case of any Hedging Obligations, the
amount that would be payable by the relevant Loan Party thereunder if it were to
terminate such Hedging Obligations on the date of the Purchase or, if not
terminated, an amount determined by the relevant First Priority Secured Party to
be necessary to collateralize its credit risk arising out of such Hedging
Obligations, (ii) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 105%
of the aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including attorneys’ fees and expenses) in connection with any fees,
costs or expenses related to any checks or other payments provisionally credited
to the First Priority Obligations and/or as to which the First Priority Secured
Parties have not yet received final payment and (iv) agree, after written
request from the First Priority Representative, to reimburse the First Priority
Secured Parties in respect of indemnification obligations of the Loan Parties
under the First Priority Documents as to matters or circumstances known to the
Purchasing Parties at the time of the Purchase which could reasonably be
expected to result in any loss, cost, damage or expense to any



16



--------------------------------------------------------------------------------



 



of the First Priority Secured Parties, provided that, in no event shall any
Purchasing Party have any liability for such amounts in excess of proceeds of
Common Collateral received by the Purchasing Parties.
     (d) The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties. The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority Agreement.
Interest shall be calculated to but excluding the day on which the Purchase
occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 Noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by the First Priority Representative are received in such
account later than 12:00 Noon, New York City time.
     (e) The Purchase shall be made without representation or warranty of any
kind by the First Priority Secured Parties as to the First Priority Obligations,
the Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.
     3.9 Obligations Following Discharge of First Priority Obligations.
Following the First Priority Obligations Payment Date, the First Priority
Representative, on behalf of itself and the First Priority Secured Parties,
agrees that it will not take any action that would hinder any exercise of
remedies undertaken by the Second Priority Representative and the Second
Priority Secured Parties, or any of them, under the Second Priority Documents,
including any public or private sale, lease, exchange, transfer, or other
disposition of the Common Collateral, whether by foreclosure or otherwise.
Following the First Priority Obligations Payment Date, the First Priority
Representative, on behalf of itself and the First Priority Secured Parties,
hereby waives any and all rights it may have as a lien creditor or otherwise to
contest, protest, object to, interfere with the manner in which the Second
Priority Representative or any of the Second Priority Secured Parties seeks to
enforce the Liens in any portion of the Common Collateral (it being understood
and agreed that the terms of this Agreement shall govern with respect to the
Common Collateral even if any portion of the Liens securing the Second Priority
Obligations are avoided, disallowed, set aside or otherwise invalidated in any
judicial proceeding or otherwise). If the First Priority Obligations Payment
Date has occurred, whether or not any Insolvency Proceeding has been commenced
by or against the Borrower or any other Loan Party, any Common Collateral or
proceeds thereof received by the First Priority Representative or any First
Priority Secured Parties in contravention of this Agreement shall be segregated
and held in trust and forthwith paid over to the Second Priority

17



--------------------------------------------------------------------------------



 



Representative for the benefit of the Second Priority Secured Parties in the
same form as received, with any necessary or reasonably requested endorsements
or as a court of competent jurisdiction may otherwise direct.
     SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.
     4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with or resulting from any Enforcement Action, and whether or not
pursuant to an Insolvency Proceeding, shall be distributed as follows: first to
the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).
     4.2 Releases of Second Priority Lien. (a) Upon any release, sale or
disposition of Common Collateral that results in the release of the First
Priority Lien on any Common Collateral and (i) is permitted pursuant to the
terms of the Second Priority Documents, (ii) results from any Enforcement Action
taken by the First Priority Secured Parties or (iii) occurs pursuant to a sale
under section 363 of the Bankruptcy Code, the Second Priority Lien on such
Common Collateral (excluding any portion of the proceeds of such Common
Collateral remaining after the First Priority Obligations Payment Date occurs)
shall be automatically and unconditionally released with no further consent or
action of any Person.
     (b) The Second Priority Representative shall promptly execute and deliver
such release documents and instruments and shall take such farther actions, at
the expense of the Borrower, as the First Priority Representative shall
reasonably request in writing to evidence any release of the Second Priority
Lien described in paragraph (a). The Second Priority Representative hereby
appoints the First Priority Representative and any officer or duly authorized
person of the First Priority Representative, with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power of attorney in
the place and stead of the Second Priority Representative and in the name of the
Second Priority Representative or in the First Priority Representative’s own
name, from time to time, in the First Priority Representative’s sole discretion,
for the purposes of carrying out the terms of this paragraph, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or



18



--------------------------------------------------------------------------------



 



desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
     4.3 Inspection Rights and Insurance. (a) Subject to Section 4.2 and any
express limitations contained in the First Priority Documents, any First
Priority Secured Party and its representatives and invitees may at any time
inspect, repossess, remove and otherwise deal with the Common Collateral, and
the First Priority Representative may advertise and conduct public auctions or
private sales of the Common Collateral, in each case without notice to, the
involvement of or interference by any Second Priority Secured Party or liability
to any Second Priority Secured Party.
     (b) Until the First Priority Obligations Payment Date has occurred, the
First Priority Representative will have the sole and exclusive right (i) to
adjust or settle any insurance policy or claim covering the Common Collateral in
the event of any loss thereunder and (ii) to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.
     SECTION 5. Insolvency Proceedings.
     5.1 Filing of Motions. Except as provided in Section 5.4, solely with
respect to seeking adequate protection, until the First Priority Obligations
Payment Date has occurred, the Second Priority Representative agrees on behalf
of itself and the other Second Priority Secured Parties that no Second Priority
Secured Party shall, in or in connection with any Insolvency Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
the Bankruptcy Code or otherwise; provided that the Second Priority
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Second Priority Representative imposed hereby.
     5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the First Priority
Secured Parties desire to consent (or not object) to the use of cash collateral
under the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code (including, without limitation, financing including a priming
Lien under Section 364(d) of the Bankruptcy Code) or to consent (or not object)
to the provision of such financing to any Loan Party by any third party (“DIP
Financing”), then the Second Priority Representative agrees, on behalf of itself
and the other Second Priority Secured Parties, that each Second Priority Secured
Party (i) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such DIP Financing, (ii) will not request or accept adequate protection or any
other relief in

19



--------------------------------------------------------------------------------



 



connection with the use of such cash collateral or such DIP Financing except as
set forth in paragraph 5.4 below, (iii) will subordinate (and will be deemed
hereunder to have subordinated) the Second Priority Liens (x) to such DIP
Financing on the same terms as the First Priority Liens are subordinated thereto
(and such subordination will not alter in any manner the terms of this
Agreement), (y) to any adequate protection provided to the First Priority
Secured Parties and (z) to any “carve-out” agreed to by the First Priority
Representative or the First Priority Secured Parties, and (iv) agrees that
notice received two (2) calendar days prior to the entry of an order approving
such usage of cash collateral or approving such financing shall be adequate
notice; provided, however that the Second Priority Second Parties may object to
a DIP Financing (i) on the basis that they are not receiving adequate protection
permitted under paragraph 5.4 below, (ii) to the extent the outstanding
principal amount of the DIP Financing and the principal amount of the other
First Priority Obligations exceed the Maximum First Priority Obligations Amount
or (iii) if they do not retain a Lien on the Common Collateral or the proceeds
thereof at the same priority as existed prior to the commencement of such
Insolvency Proceeding subject to any priming Lien in such DIP Financing and the
priority of the First Priority Liens provided hereunder. No Second Priority
Secured Party shall propose or support any third party who proposes any DIP
Financing without the express written consent of the First Priority
Representative, which consent may be withheld in the sole discretion of the
First Priority Representative.
     5.3 Relief From the Automatic Stay. The Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
none of them will seek relief from the automatic stay or from any other stay in
any Insolvency Proceeding or take any action in derogation thereof, in each case
in respect of any Common Collateral, without the prior written consent of the
First Priority Representative.
     5.4 Adequate Protection. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that none of them
shall object, contest, or support any other Person objecting to or contesting,
(i) any request by the First Priority Representative or the First Priority
Secured Parties for adequate protection or (ii) any objection by the First
Priority Representative or any other First Priority Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection or (iii) the payment of interest, fees, expenses or other amounts to
the First Priority Representative or any other First Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.2, in any
Insolvency Proceeding, (x) if the First Priority Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral, and the First Priority Secured Parties do not object to the adequate
protection being provided to them, then the Second Priority Representative, on
behalf of itself and any of the Second Priority Secured Parties, may seek or
accept adequate protection solely in the form of (A) a replacement Lien on such
additional collateral, subordinated to the Liens securing the First Priority
Obligations and such DIP Financing on the same basis as the other Liens securing
the Second Priority Obligations are so subordinated to the First Priority
Obligations under this Agreement, (B) accrual (but not current payment) of
interest on the Second Priority Secured Obligations, and (C) payment of
reasonable

20



--------------------------------------------------------------------------------



 



professional fees and expenses of the Second Priority Representative, and (y) in
the event the Second Priority Representative, on behalf of itself and the Second
Priority Secured Parties, seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then the
Second Priority Representative, on behalf of itself or any of the Second
Priority Secured Parties, agrees that the First Priority Representative shall
also be granted a senior Lien on such additional collateral as security for the
First Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing the Second Priority Obligations shall be
subordinated to the Liens on such collateral securing the First Priority
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the First Priority Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Second Priority Obligations are subordinated to such First Priority
Obligations under this Agreement.
     5.5 Avoidance Issues. (a) If any First Priority Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of any Loan Party, because such amount was avoided or ordered
to be paid or disgorged for any reason, including without limitation because it
was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     5.6 Asset Dispositions in an Insolvency Proceeding. Neither the Second
Priority Representative nor any other Second Priority Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Loan Party that is supported by the First Priority Required Lenders, and
the Second Priority Representative and each other Second Priority Required
Lenders will be deemed to have consented under Section 363 of the Bankruptcy
Code (and otherwise) to any sale supported by the First Priority Secured Parties
and to have released their Liens in such assets.
     5.7 Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party acknowledges and agrees that (i) the grants of Liens
pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations

21



--------------------------------------------------------------------------------



 



are fundamentally different from the First Priority Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First Priority Secured Parties and Second Priority Secured Parties in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Second Priority
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Loan Parties in respect of the Common Collateral (with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties), the First Priority Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest before any distribution is made in respect of the claims
held by the Second Priority Secured Parties, with the Second Priority Secured
Parties hereby acknowledging and agreeing to turn over to the First Priority
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Secured
Parties).
     5.8 No Waivers of Rights of First Priority Secured Parties. Subject to
Section 2.1(b), nothing contained herein shall prohibit or in any way limit the
First Priority Representative or any other First Priority Secured Party from
objecting in any Insolvency Proceeding or otherwise to any action taken by any
Second Priority Secured Party, including the seeking by any Second Priority
Secured Party of adequate protection or the asserting by any Second Priority
Secured Party of any of its rights and remedies under the Second Priority
Documents or otherwise.
     5.9 Plans of Reorganization. The Second Priority Secured Parties may
propose, vote on, file and prosecute, object to, and make other filings with
regard to, any plan of reorganization, unless such action would directly or
indirectly result in a violation of this Agreement, whether directly by any
Second Priority Secured Party or as a result of confirmation of such plan.
     5.10 Other Matters. (a) To the extent that the Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to any of the
Common Collateral, the Second Priority Representative agrees, on behalf of
itself and the other Second Priority Secured Parties not to assert any of such
rights without the prior written consent of the First Priority Representative;
provided that if requested in writing by the First Priority Representative, the
Second Priority Representative shall timely exercise such rights in the manner
requested by the First Priority Representative, including any rights to payments
in respect of such rights.
     5.11 Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the

22



--------------------------------------------------------------------------------



 



commencement of an Insolvency Proceeding. All references in this Agreement to
any Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.
     SECTION 6. Second Priority Documents and First Priority Documents.
     (a) Each Loan Party and the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Second
Priority Documents inconsistent with or in violation of this Agreement.
     (b) The First Priority Obligations may be amended, waived, increased,
extended, renewed, replaced, refinanced or secured with additional collateral
(provided that both the First Priority Liens and the Second Priority Liens shall
attach to such additional collateral) without affecting the lien priorities of
the First Priority Liens and the Second Priority Liens, subject to the covenants
in the First Priority Documents and the Second Priority Documents; provided that
no such amendment, waiver, increase, extension, renewal, replacement or
refinancing shall increase the principal amount of the First Priority
Obligations to an amount in excess of the Maximum First Priority Obligations
Amount.
     (c) Until the First Priority Obligations Payment Date has occurred, and
notwithstanding anything to the contrary contained in the Second Priority
Documents, the Second Priority Secured Parties shall not, without the prior
written consent of the First Priority Representative, agree to any amendment,
restatement, modification, supplement, substitution, renewal or replacement of
or to any or all of the Second Priority Documents to (i) shorten the maturity of
the Second Priority Obligations to be sooner than 91 days following the
scheduled maturity date of the First Priority Obligations under the Existing
First Priority Agreement or (ii) impose any amortization payments of principal
in respect of the Second Priority Obligations and/or add any additional
mandatory principal prepayments (or offers to prepay) the Second Priority
Obligations, in each case, prior to the scheduled maturity date of the First
Priority Obligations under the Existing First Priority Agreement.
     SECTION 7. Reliance; Waivers; etc.
     7.1 Reliance. The First Priority Documents are deemed to have been executed
and delivered, and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Priority Representative, on behalf of itself and First Priority Secured Parties,
expressly waives all notices of the acceptance of and reliance by the Second
Priority Representative and the Second Priority Secured Parties

23



--------------------------------------------------------------------------------



 



     7.2 No Warranties or Liability. The Second Priority Representative and the
First Priority Representative acknowledge and agree that neither has made any
express or implied representation or warranty with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any First
Priority Document or any Second Priority Document. Except as otherwise provided
in this Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
     7.3 No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the First Priority Documents or
the Second Priority Documents.
     SECTION 8. Obligations Unconditional.
     8.1 First Priority Obligations Unconditional. All rights of the First
Priority Representative hereunder, and all agreements and obligations of the
Second Priority Representative, the Borrower and the other Loan Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:
     (i) any lack of validity or enforceability of any First Priority Document;
     (ii) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;
     (iii) prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or
     (iv) prior to the First Priority Obligations Payment Date, any other
circumstances that otherwise might constitute a defense available to, or a
discharge of, any Loan Party in respect of the First Priority Obligations, or of
any of the Second Priority Representative, or any Loan Party, to the extent
applicable, in respect of this Agreement.
     8.2 Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Representative under this Agreement, and all agreements and
obligations of the First Priority Representative, the Loan Parties, to the
extent applicable, hereunder, shall remain in full force and effect irrespective
of:

24



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of any Second Priority Document;
     (ii) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;
     (iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Second Priority Obligations or any guarantee or guaranty thereof; or
     (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations, or of any of the First Priority Representative or any
other Loan Party, to the extent applicable, in respect of this Agreement.
     SECTION 9. Miscellaneous.
     9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
     9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, the Borrower or any other Loan
Party on the faith hereof.
     9.3 Amendments; Waivers. No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative and, in the case of amendments or modifications of Sections 3.5,
3.6, 3.8, 5.2, 5.4, 6, 9.3, 9.5 or 9.6 that directly adversely affect the rights
or duties of any Loan Party, such Loan Party.
     9.4 Information Concerning Financial Condition of the Borrower and the
other Loan Parties. Each of the Second Priority Representative and the First
Priority Representative hereby assume responsibility for keeping itself informed
of the financial condition of the Borrower and each of the other Loan Parties
and all other circumstances bearing upon the risk of nonpayment of the First
Priority Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event

25



--------------------------------------------------------------------------------



 



the Second Priority Representative or the First Priority Representative, in its
sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.
     9.5 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.
     9.6 SUBMISSION TO JURISDICTION; WAIVERS. (A) EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
     (B) ALL PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO SO (X) ANY OBJECTION THEY MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION AND (Y) THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.
     (C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

26



--------------------------------------------------------------------------------



 



     9.7 Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
(5) days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
     9.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the First Priority
Secured Parties and Second Priority Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral. All references to any Loan Party shall
include any Loan Party as debtor-in-possession and any receiver or trustee for
such Loan Party in any Insolvency Proceeding.
     9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
     9.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     9.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
     9.12 Second Priority Representative Actions. Whenever reference is made in
this Agreement to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by the Second Priority Representative or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Second Priority Representative, it is understood that in all cases the
Second Priority Representative shall be fully justified in failing or refusing
to take any such action under this Agreement if it shall not have received such
advice or

27



--------------------------------------------------------------------------------



 



concurrence of the Required Holders, as it deems appropriate. This provision is
intended solely for the benefit of the Second Priority Representative and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto, or impose any obligation on the First Priority
Representative or any of the other First Priority Secured Parties to inquire as
to the advice or concurrence of the Required Holders received by the Second
Priority Representative prior to relying on the authority of the Second Priority
Representative to take any action permitted hereunder.
     9.13 USA Patriot Act. The Borrower acknowledges that in accordance with
Section 326 of the USA Patriot Act Deutsche Bank Trust Company Americas, like
all financial institutions and in order to help fight the funding of terrorism
and money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The Borrower agrees that it will provide Deutsche Bank Trust Company
Americas with such information as it may request in order for Deutsche Bank
Trust Company Americas to satisfy the requirements of the USA Patriot Act.

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            JPMorgan Chase Bank, N.A., as First Priority
Representative for and on behalf of the First
Priority Secured Parties
      By:           Name:   Sabir A. Hashm        Title:   Vice President     

            Address for Notices:
      Attn:         Telecopy No.:           With a copy to:
      Attn:         Telecopy No.:        

[Intercreditor Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Deutsche Bank Trust Company Americas, as Second Priority
Representative for and on behalf of the Second Priority Secured Parties
      By:   Deutsche Bank National Trust Company               By:          
Name:   Cynthia J. Powell        Title:   Vice President              By:      
    Name:   David Contino        Title:   Vice President     

            Address for Notices:

Deutsche Bank Trust Company Americas
Trust & Securities Services
60 Wall Street, MS2710
New York, NY 10005
Attn: Deal Manager — Corporate Team
        With a copy to:

Deutsche Bank Trust Company Americas
c/o Deutsche Bank Trust Company
Trust & Securities Services
25 DeForest Avenue, MS SUM 01-0105
Summit, NJ 07901
Attn: Deal Manager — Corporate Team
                       

[Intercreditor Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            MONEYGRAM PAYMENT SYSTEMS
WORLDWIDE, INC.
      By:           Title: EVP & CFO             

Signature Page to MoneyGram Inter-creditor Agreement

 



--------------------------------------------------------------------------------



 



            MONEYGRAM INTERNATIONAL, INC.

MONEYGRAM PAYMENT SYSTEMS, INC.

MONEYGRAM INVESTMENTS, LLC

FSMC, INC.

PROPERTYBRIDGE, INC.

MONEYGRAM OF NEW YORK, LLC,
By: MONEYGRAM PAYMENT SYSTEMS, INC., its Sole Member              By:          
Title: President and CEO             

Signature Page to MoneyGram Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 4
Financial Information
See attached financial information

 



--------------------------------------------------------------------------------



 



      Project North Star   Draft — CONFIDENTIAL

Global Funds Transfer
($ in millions, except volume amounts)

                                                                               
                              FY 2006       Jan     Feb     Mar     Apr     May
    Jun     Jul     Aug     Sep     Oct     Nov     Dec     Annual  
Total Revenue
  $ 59.0     $ 58.1     $ 65.9     $ 64.0     $ 68.6     $ 69.4     $ 69.0     $
71.7     $ 72.8     $ 74.6     $ 70.6     $ 78.1     $ 821.7  
Net Revenue
  $ 35.8     $ 35.6     $ 39.4     $ 39.2     $ 40.5     $ 41.9     $ 41.5     $
42.4     $ 41.6     $ 43.9     $ 40.8     $ 45.5     $ 488.2  
Margin
    60.7 %     61.2 %     59.8 %     61.2 %     59.1 %     60.4 %     60.2 %    
59.2 %     57.1 %     58.9 %     57.8 %     58.2 %     59.4 %
 
                                                                             
Operating Income
    12.7       12.8       14.4       12.7       16.5       11.7       13.0      
13.4       12.2       14.5       6.7       12.1       152.6  
Margin
    21.5 %     22.0 %     21.9 %     19.8 %     24.0 %     16.8 %     18.8 %    
18.7 %     16.7 %     19.5 %     9.5 %     15.5 %     18.6 %                    
                                                                               
          FY 2007       Jan     Feb     Mar     Apr     May     Jun     Jul    
Aug     Sep     Oct     Nov     Dec     Annual  
Total Revenue
  $ 72.4     $ 73.1     $ 81.1     $ 77.9     $ 85.1     $ 84.1     $ 84.4     $
88.0     $ 85.1     $ 93.5     $ 88.0     $ 92.2     $ 1.004.8  
Y-o-Y Growth
    22.9 %     25.7 %     23.1 %     21.7 %     24.1 %     21.1 %     22.3 %    
22.7 %     16.9 %     25.3 %     24.7 %     18.0 %     22.3 %
Net Revenue
  $ 42.2     $ 42.6     $ 46.8     $ 45.0     $ 48.6     $ 48.3     $ 48.6     $
50.6     $ 47.9     $ 52.9     $ 49.6     $ 51.2     $ 574.2  
Y-o-Y Growth
    17.9 %     19.5 %     18.7 %     14.7 %     20.0 %     15.1 %     17.0 %    
19.2 %     15.2 %     20.5 %     21.6 %     12.5 %     17.6 %
Margin
    58.3 %     58.3 %     57.7 %     57.7 %     57.2 %     57.4 %     57.5 %    
57.5 %     56.3 %     56.6 %     56.4 %     55.5 %     57.1 %
 
                                                                             
Operating Income
  $ 10.7     $ 13.3     $ 13.6     $ 12.3     $ 14.4     $ 14.1     $ 14.2     $
15.8     $ 15.8     $ 15.5     $ 11.3     $ 18.2     $ 169.1  
Y-o-Y Growth
    (15.9 %)     3.4 %     (5.4 %)     (3.1 %)     (12.5 %)     21.0 %     8.9 %
    18.2 %     29.9 %     6.9 %     98.2 %     50.3 %     11.6 %
Margin
    14.7 %     18.1 %     16.8 %     15.7 %     16.9 %     16.8 %     16.8 %    
18.0 %     18.6 %     16.6 %     12.8 %     19.7 %     16.8 %
Money Transfer and ExpressPayment Transaction Volumes 1
(volumes in ‘000s)
                                                                               
                              FY 2007     Jan   Feb   Mar   Apr   May   Jun  
Jul   Aug   Sep   Oct   Nov   Dec   Annual
Money Transfer
    [ * ]                                                                      
                           
Express Payment
                                                                               
                       
Total
                                                                               
                       
Money Transfer and ExpressPayment Combined Net Revenue
($ in millions)
                                                                               
                              FY 2007     Jan   Feb   Mar   Apr   May   Jun  
Jul   Aug   Sep   Oct   Nov   Dec   Annual
Net Revenue
    [ * ]                                                                      
                           

 

1   The appearance of [ * ] denotes confidential information that has been
omitted from the Exhibit and filed separately with the SEC pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

Page 1



--------------------------------------------------------------------------------



 



      Project North Star   Draft — CONFIDENTIAL

Consolidated Company EBITDA
($ in millions)

                                                                               
                              FY 2006       Jan     Feb     Mar     Apr     May
    Jun     Jul     Aug     Sep     Oct     Nov     Dec     Annual  
Operating Income
  $ 15.1     $ 15.3     $ 17.2     $ 20.8     $ 20.3     $ 12.7     $ 14.9     $
16.3     $ 12.8     $ 16.7     $ 9.3     $ 13.3     $ 184.7  
D&A
    2.7       2.8       2.9       3.0       3.0       3.4       3.4       3.3  
    3.7       3.3       3.5       3.9       39.0  
 
                                                                             
EBITDA
  $ 17.9     $ 18.1     $ 20.1     $ 23.8     $ 23.3     $ 16.1     $ 18.3     $
19.7     $ 16.4     $ 20.0     $ 12.8     $ 17.3     $ 223.7         FY 2007    
  Jan     Feb     Mar     Apr     May     Jun     Jul     Aug     Sep     Oct  
  Nov     Dec     Annual  
Operating Income
  $ 12.9     $ 16.6     $ 16.5     $ 16.6     $ 15.6     $ 17.7     $ 17.4     $
18.1     $ 16.0     $ 19.3     $ 14.5     $ 26.2     $ 207.3  
D&A
    3.8       3.8       4.0       4.0       4.3       3.9       4.4       4.5  
    5.0       4.7       4.5       5.0       52.0  
 
                                                                             
EBITDA
  $ 16.7     $ 20.5     $ 20.5     $ 20.6     $ 19.9     $ 21.6     $ 21.8     $
22..6     $ 21.0     $ 24.0     $ 18.9     $ 31.1     $ 259.3  
Y-o-Y Growth
    (6.3 %)     13.1 %     2.1 %     (13.3 %)     (14.6 %)     34.2 %     18.9 %
    15.1 %     28.0 %     20.1 %     47.5 %     80.4 %     15.9 %

Page 2



--------------------------------------------------------------------------------



 



HOLDCO DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
among
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
MONEYGRAM INTERNATIONAL, INC.
And
GSMP V ONSHORE US, LTD.
GSMP V OFFSHORE US, LTD.
GSMP V INSTITUTIONAL US, LTD.
THL Credit Partners, L.P.
Dated as of March 17, 2008
Relating to up to:
$500,000,000
13.25% Senior Secured Second Lien Notes Due 2018

 



--------------------------------------------------------------------------------



 



INTRODUCTION
          Reference is made to that certain Amended and Restated Note Purchase
Agreement dated as of March 17, 2008 (the “Agreement”), among MoneyGram Payment
Systems Worldwide, Inc., a Delaware corporation (the “Company”), Moneygram
International, Inc., a Delaware Corporation (“Holdco”), GSMP V Onshore US, Ltd.,
an exempted company incorporated in the Cayman Islands with limited liability
(“GSMP Onshore”), GSMP V Offshore US, Ltd., an exempted company incorporated in
the Cayman Islands with limited liability (“GSMP Offshore”), GSMP V
Institutional US, Ltd., an exempted company incorporated in the Cayman Islands
with limited liability (“GSMP Institutional” and together with GSMP Onshore and
GSMP Offshore, the “Initial Purchasers”) and THL Credit Partners, L.P., a
Delaware limited partnership (the “THL Purchaser” and together with the Initial
Purchasers, the “Purchasers”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Agreement.
Section references are to sections of the Agreement.
          The information contained herein is deemed to be subject to the
confidentiality provisions set forth in the Agreement.
          Matters reflected herein are not necessarily limited to the matters
required by the Agreement to be reflected herein. Such additional matters are
set forth for informational purposes and do not necessarily include other
matters of a similar nature. This Holdco Disclosure Schedule is not intended to
constitute, and shall not be construed as constituting, representations or
warranties of Holdco except as and to the extent provided in the Agreement or to
expand the scope of the representations or warranties of Holdco under the
Agreement. Any disclosure with respect to a particular paragraph or section of
this Holdco Disclosure Schedule shall be deemed to be disclosed for other
paragraphs and sections of this Holdco Disclosure Schedule to the extent that
the relevance of such disclosure would be reasonably apparent to a reader of
such disclosure. Furthermore, the disclosure of a particular item of information
in this Holdco Disclosure Schedule as an exception to a representation or
warranty will not be deemed an admission or a concession that such information
is material to Holdco or any Holdco Subsidiary or represents a material
exception from any representation or warranty or a fact, event or circumstance
that would result in or has caused or is reasonably likely to cause,
individually or in the aggregate, a Material Adverse Effect on Holdco and the
Holdco Subsidiaries.
          This Holdco Disclosure Schedule sets forth exceptions to the
representations, warranties, covenants and other agreements made by Holdco in
the Agreement and is intended to qualify such representations, warranties,
covenants and agreements. No disclosure in this Holdco Disclosure Schedule
relating to any possible noncompliance, breach or violation of any Disclosed
Contract, Permit or Law shall be construed as an admission or indication that
any such noncompliance, breach or violation exists or has actually occurred, and
nothing in the Holdco Disclosure Schedule shall constitute an admission of
liability or obligation of Holdco or any Holdco Subsidiary to any third party or
shall confer or give to any third party any remedy, claim, liability,
reimbursement, cause of action, or other right.
          Certain matters are listed in this Holdco Disclosure Schedule for
informational purposes only and may not be required to be listed herein by the
terms of the Agreement. In disclosing this information, Holdco and the Holdco
Subsidiaries expressly do not waive any

2



--------------------------------------------------------------------------------



 



attorney-client privilege associated with such information or any protection
afforded by the work-product doctrine with respect to any of the matters
disclosed or discussed herein.
          Section headings refer to sections of the Agreement to which they
relate are inserted for convenience of reference only and will not affect the
meaning or interpretation of the Agreement or this Holdco Disclosure Schedule.
The terms “Disclosed Contract”, “Permit” and “Law” have the meanings given to
them in the Agreement.

3



--------------------------------------------------------------------------------



 



Section 3.3
Material Adverse Effect and Termination Development
See Section 4.8 of this Holdco Disclosure Schedule.

4



--------------------------------------------------------------------------------



 



Section 4.3
Holdco Subsidiaries

1.   In addition to the Previously Disclosed list of subsidiaries of Holdco, on
August 28, 2007, Holdco formed a Minnesota corporation for the purpose of
confidentially applying for a new trademark in connection with the global
branding initiative. The name of the corporation is: GBP Holdings, Inc. GBP
Holdings, Inc. is a wholly-owned subsidiary of MoneyGram Payment Systems, Inc.  
2.   Holdco formed MoneyGram Investments, LLC, a Delaware limited liability
company on March 3, 2008, as a subsidiary of MoneyGram Payment Systems, Inc.
CAG, Inc., a Nevada corporation and also a MoneyGram Payment Systems, Inc.
subsidiary, was merged into MoneyGram Investments, LLC on March 4, 2008.   3.  
Each Supervisory Board member of Holdco’s French subsidiary, MoneyGram France
S.A., owns one share of that entity. Under French law, Supervisory Board members
are required to be shareholders or need to become shareholders within six months
of their appointment. There is a loan of share agreement with each Supervisory
Board member pursuant to which Holdco may, without providing the shareholder any
consideration, repossess the share for any reason.   4.   Pursuant to Amendment
No. 3 to Credit Agreement and Waiver to the Amended and Restated Credit
Agreement, dated as of June 29, 2005, as amended, by and among Holdco, JPMorgan
Chase Bank, N.A., individually and as administrative agent, and the other
financial institutions signatory thereto, and Amendment No. 2 to Credit
Agreement and Waiver to the 364-Day Credit Agreement, dated as of November 15,
2007, as amended, by and between Holdco and JPMorgan Chase Bank, N.A., both
effective January 25, 2008, (collectively, the “Amendments and Waivers to Credit
Agreements”), Holdco granted the lenders a security interest in the
non-financial assets of Holdco and its subsidiaries and the stock of its
subsidiaries. A Security Agreement and Pledge Agreement of even date therewith
were executed in connection with the Amendments and Waivers to Credit
Agreements.

5



--------------------------------------------------------------------------------



 



Section 4.5
Authorization; No Default

1.   Pursuant to the Amended and Restated Credit Agreement, dated as of June 29,
2005, as amended, by and among Holdco, JPMorgan Chase Bank, N.A., individually
and as administrative agent, and the other financial institutions signatory
thereto, an acquisition of 20% or more of the outstanding shares of voting stock
of Holdco is an event of default under the Agreement.   2.   Pursuant to the
364-Day Credit Agreement, dated as of November 15, 2007, as amended, by and
between Holdco and JPMorgan Chase Bank, N.A., an acquisition of 20% or more of
the outstanding shares of voting stock of Holdco is an event of default under
the Agreement.   3.   Pursuant to the official check Agreement between MoneyGram
Payment Systems, Inc. and Wachovia Corporation, dated September 1, 2006,
Wachovia has a right to terminate the Agreement upon a merger or acquisition.
Wachovia has an average balance of approximately $225 million and is one of
Holdco’s official check customers that has a special purpose entity.   4.  
Pursuant to the Ordering Document between MoneyGram International, Inc. and
Oracle USA, Inc., effective May 18, 2007, the license period terminates upon an
acquisition of Holdco.   5.   Various states and other jurisdictions require
prior notice or approval prior to acquisition of various types of securities of
companies (or parent entities of companies) authorized by such state to engage
in the money transfer business. No representation is made as to whether the
acquisition of Securities by the Investors prior to receipt of approval or prior
to the expiration of such notice period complies with any such laws or
requirements.   6.   MoneyGram Payment Systems, Inc is licensed as a money
transmitter in the Netherlands. Holdco will need to provide advance notice to
the Netherlands Authority for the Financial Markets (De Nederlandsche Bank) of
new directors however, prior approval of any new directors appointed in
conjunction with the Investment is not necessary. The Netherlands Authority for
the Financial Markets has the right to make inquiries into the background of the
directors.   7.   MoneyGram France S.A. is licensed as a credit institution in
France. Holdco must obtain prior authorization from the French Credit
Institutions and Investment Firms Committee (Comité des Établissements de Crédit
et des Entreprises d’Investissement) of any acquisition (whether direct or
indirect) of stockholdings in the credit institution granting to the purchaser
“effective control.”   8.   MoneyGram Payment Systems, Inc is licensed as a
money transmitter in Germany, which is regulated by the German banking
regulator, Bundesanstalt für Finanzdienstleistungsaufsicht

6



--------------------------------------------------------------------------------



 



    (BaFin). The German Banking Act requires that as soon as someone has the
intent to acquire an interest exceeding 10%, which may include an indirect
ownership through a chain of majority owned or controlled enterprises, he or she
must file a notification with BaFin.   9.   Pursuant to the Master Agent
Agreement between MoneyGram Payment Systems, Inc. and Advance America, Cash
Advance Centers, Inc., dated March 9, 2007, Holdco is required to give Advance
America immediate notice of a Change of Control. Change of Control under the
Agreement includes an acquisition of more than 50% of the outstanding shares of
voting stock of MPSI or an affiliate.   10.   Section 4.12 of this Holdco
Disclosure Schedule is incorporated herein by reference.

7



--------------------------------------------------------------------------------



 



Section 4.6
SEC Documents

1.   Holdco received a comment letter from the Securities and Exchange
Commission (“SEC”) dated December 21, 2007, pertaining to Holdco’s Form 10-K for
the fiscal year ended December 31, 2006 and Form 10-Q for the quarter ended
September 30, 2007. Holdco responded to the SEC by letter dated January 3, 2008,
requesting additional time to respond to its comments. Holdco provided its
responses to the SEC to the comment letter on January 23, 2008. Holdco received
an additional letter from the SEC dated February 5, 2008, requesting additional
information. Holdco filed a response to the February 5, 2008 letter on
February 20, 2008. In subsequent verbal discussions with the SEC, the SEC asked
for clarification on one additional item. Holdco filed a written response to
such request on March 3, 2008. On March 7, 2008, Holdco received a letter from
the SEC indicating it had no further questions at this time.   2.   Effective
January 1, 2008, Holdco amended its 40l(k) Plan, to among other things, allow a
participant to move existing account balances (as opposed to new deferrals) into
and out of a Holdco Stock Fund. Holdco did not file a Form S-8 when such change
was made, however on January 31, 2008, Holdco’s Board of Directors approved an
amendment to the 401(k) plan to prohibit any further participant transfers of
account balances into Holdco stock and thus no Form S-8 will be filed.   3.   By
letter dated February 4, 2008, Holdco was advised that the SEC was conducting a
non-public investigation to determine whether any violation of the federal
securities laws had occurred. By letter dated February 11, 2008, Holdco was
asked to voluntarily produce certain documentation related to its investment
portfolio and securities holdings as well as correspondence with Euronet
Worldwide, Inc. regarding a potential acquisition. Holdco is complying with both
the retention and production requests. The first production of documents
occurred on March 7, 2008 and the production will be completed by March 26,
2008.   4.   Section 4.10(4) of this Holdco Disclosure Schedule is incorporated
herein by reference.   5.   Holdco has not filed its Annual Report for 2007 on
Form 10-K by the required deadline.

8



--------------------------------------------------------------------------------



 



Section 4.7
Taxes
Clause (i)(c)

1.   Holdco is currently being audited by the Internal Revenue Service for its
2005 tax returns.   2.   The UK taxing authority has notified Holdco of its
intent to review Holdco’s 2006 UK tax filings.   3.   Holdco is currently under
audit for state income taxes in the following jurisdictions for the specified
years: Arizona (2003-2004), California (2003-2004), Georgia (2003), New Jersey
(2002-2004) and New York (2002-2005). The state of Minnesota has notified Holdco
of its intent to review Holdco’s 2004, 2005 and 2006 state income tax returns.

9



--------------------------------------------------------------------------------



 



Section 4.8 1
Ordinary Course 1

1.   On October 17, 2007, Holdco announced the strategic review of Holdco’s
payment systems segment. On January 7, 2008, Holdco’s Board of Directors
approved the restructuring of its Official Check business model by changing its
commission structure, enabling Holdco to continue providing these essential
services by focusing on small to mid-sized institutions and exiting certain
large customer relationships. Holdco expects to exit contracts with most of its
top ten Official Check customers, who together account for approximately
$2 billion of Holdco’s Official Check payment obligations.   2.   The Form 8-Ks
filed with the SEC on January 14, 2008, January 15, 2008, January 31, 2008,
February 12, 2008, March 5, 2008, and Form NT-10-K filed February 29, 2008, and
Form NT-10-K/A filed March 13, 2008 are incorporated herein by reference.   3.  
First Interstate has requested and Holdco has agreed to increase First
Interstate’s funding frequency to limit end of day settlement to $40 million of
exposure.   4.   Huntington National Bank has requested and Holdco has agreed to
provide Huntington early day funding in the amount of approximately
$130 million.   5.   Holdco has agreed with Wells Fargo to pre-paid funding
status for ACH transaction (representing approximately $10 million) and
international wires (approximately $100 million) and to ensure funds are
available prior to cash letter posting.   6.   Since the beginning of 2008,
Holdco received notices of cancellation and discontinuance of issuance from a
number of Official Check customers. Holdco has also terminated or begun
termination of a number of Official Check relationships. The Official Check
customers that have provided formal or verbal notice of termination or have
stopped issuing checks are listed as Exhibit A to this Section 4.8. The current
status of Holdco’s relationships with its top 10 Official Check customers is
summarized in Exhibit B to this Section 4.8..   7.   Holdco currently holds
approximately $680 million in deposits from Official Check customers for same
day remittances. In connection with Holdco’s recent disclosure of the unrealized
losses in its investment portfolio, certain Official Check customers have asked
Holdco to return their deposits for same day remittances. These customers are
Huntington National Bank (representing $31 million in deposits), BankAtlantic
(representing $9 million in deposits), Bancorp South (representing $6 million in
deposits), and Farmer’s & Merchants Trust (representing $3 million in deposits).
At this time, no deposits have been returned and it is Holdco’s current plan
that such amounts shall not be returned until the customer has executed a
termination agreement. Several additional Official Check customers have inquired
about their deposits, but have not yet demanded a return of the deposit.   8.  
From January 1, 2008 through March 14, 2008, Holdco sold a total of
approximately $3.8 billion of securities (based on book value as of December 31,
2007), resulting in a realized

 

1   The appearance of [ * ] denotes confidential information that has been
omitted from this Exhibit and filed separately with the SEC pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

10



--------------------------------------------------------------------------------



 



    loss of approximately $350 million, which was an incremental loss of
approximately $1.2 billion in other than temporary impairments recorded in
December of 2007.   9.   Holdco sought and obtained a waiver under the agreement
described in Section 4.9(i)(A)(2) of this Holdco Disclosure Schedule of certain
financial covenant defaults. The waiver remains effective until May 1, 2008.  
10.   Holdco sought and obtained a waiver under the agreement described in
Sections 4.5(10 and 4.5(2) of this Holdco Disclosure Schedule of certain
financial covenant defaults. The waivers remain effective until May 1, 2008,
subject to certain other termination events as set forth therein. In exchange
for the waivers, Holdco has granted collateral in its non-financial assets and
stock of its subsidiaries to the banks.   11.   Holdco maintains approximately
$59 million in surety bonds in connection with licensing requirements in 47
states, plus Puerto Rico and the Virgin Islands. Holdco’s primary surety bond
company, travelers Casualty & Surety of America, requested, and Holdco did
execute, a new indemnity agreement providing for collateralization of the
surety, effective February 11, 2008, and Holdco has provided approximately
$45 million in cash collateral for the bonds. Holdco’s other surety bond
company, Zurich American Insurance Co., asked Holdco to rectify technical
execution faults in the original agreement between the companies, and Holdco did
so effective February 7, 2008.   12.   Credit rating agencies have previously
downgraded Holdco and placed it on negative watch for further ratings
downgrades.   13.   In December of 2007, Holdco wrote-down approximately
$6.5 million dollars for a decline in value of the goodwill of FSMC, Inc.   14.
  In January 2008, CVS Stores indicated to Holdco that CVS is putting the roll
out of money transfer services in additional stores on hold, citing Holdco’s
financial position. CVS has indicated to Holdco that an escrow of the upfront
payments associated with the rollout and signage ([ * ]) may allow CVS to
continue with the rollout.   15.   Bank Pekao is merging with another bank in
Poland that has a contract with Western Union. Holdco has pre-funded Bank Pekao
approximately $1.5 million.   16.   Holdco has learned that Wal-Mart is
developing a contingency plan if Holdco is unable to meet its obligations to
consumers. Pursuant to Amendment 2 to the Money Services Agreement between
Wal-Mart and MoneyGram Payment Systems, Inc., beginning on February 11, 2008,
and on certain agreed upon dates, Wal-Mart will withhold certain money order
proceeds from its remittance of funds to MPSI to accumulate a total amount of
$160 million. Holdco had established a trust for the benefit of Wal-Mart in
order to maintain funds for the payment of money orders.   17.   Holdco and ACE
have executed an extension of Ace’s contract with MoneyGram Payment Systems,
Inc. The extension is for a total of seven years (five years fixed plus a two
year store expansion extension). The extension also calls for a [ * ].

 

[ * ]   Please refer to footnote on page 1 of this Section 4.8.

11



--------------------------------------------------------------------------------



 



18.   In January 2008, Holdco ceased the sale of receivables pursuant to the
Sale of Receivables facility. Citibank, the sponsor of the facility, has asked
Holdco to cancel the agreement given that there are no amounts outstanding.
Holdco received a termination notice from Citibank.

19.   Holdco retained Blackstone Advisory Services, L.P., Kirkland & Ellis LLP
and Alix Partners, LLP to provide certain contingency planning services.

20.   Section 4.9(ii)(A)(3) of this Holdco Disclosure Schedule is incorporated
herein by reference.

21.   Since September 30, 2007, Ted Hill, Ann Jackson and Tammy Bauer were added
as participants to Holdco’s Tier II Severance Plan.

22.   On January 31, 2008, Holdco’s Board of Directors approved an amendment to
Holdco’s 401(k) plan prohibiting any further participant transfers of account
balances into Holdco stock under the 401(k) Plan. The amendment also added to
the Plan the titles of individuals that will serve on the Pension and
401(k) Committee (a change also made to Holdco’s Pension Plan).

23.   On January 31, 2008, the 401(k) and Pension Committee approved the
appointment of an independent fiduciary to sit on the Committee.

24.   Holdco entered into an engagement letter with Duff and Phelps, LLC, dated
January 27, 2008, as amended March 9, 2008, to obtain a second fairness opinion
for the Transaction. Similarly, Holdco entered into an amended engagement letter
with J.P. Morgan Securities Inc. on January 29, 2008 for similar services as
part of its larger relationship with J.P. Morgan, and did receive such opinion
on March 10, 2008.

25.   CitiCorp North America, Inc. (“Citi”) has required that Holdco deposit
$10 million dollars into a demand account to serve as collateral supporting a
Standby Letter of Credit dated June 29, 2005, issued by Citi on behalf of
Holdco.

26.   Two individuals from Holdco’s internal audit department have resigned.

27.   Holdco’s Executive Vice President and Chief Technology Officer, Mr. David
Albright, has resigned with separation of service on March 10, 2008. Holdco is
in the process of negotiating a separation agreement and release of claims with
Mr. Albright, a copy of which has been provided to Investors. Holdco’s Executive
Vice President and Chief Investment Officer, William Putney, intends to resign
and Holdco intends to engage him as a consultant pursuant to a contract.

28.   The Credit Union National Association (“CUNA”) had informed Holdco that it
intended to send notices to its members informing them that items issued by
Holdco are not CUNA insured. Holdco and CUNA have had discussions and CUNA has
agreed to refrain from sending out mass communications to its members at this
time. Two regional associations

12



--------------------------------------------------------------------------------



 



    (WestCorp and SE Corp) have also indicated that they are contemplating
sending notices to its members regarding the safety and soundness of Holdco.

29.   Since January 1, 2008, MoneyGram Payment Systems, Inc. (“MPSI”) has
received a variety of requests from state regulators for additional information
about MPSI’s operations and investments, as well as requests for information
relating to the pending change in control and the new investors. In addition,
MPSI has prepared new license applications that will soon be filed with the
regulators in the required states. MPSI has also implemented, at the request of
several states, monthly reporting of permissible investments/eligible securities
to those states that have such requirements. Specific requests from states for
information include the following:

    California — The regulator has requested MPSI to provide weekly cash
liquidity reports. The regulator has also requested information regarding
outstanding payment obligations, eligible securities, official check customers,
official check activity, cash flow statements, a summary of the Tsavorite
Special Purpose Entity, agent past-due receivables, financial statements, and
investment portfolio reports. MPSI has provided all of this information to the
regulator.

    Connecticut — The regulator has requested information regarding MPSI’s
outstanding payment obligations, permissible investments, and losses from the
sale of securities in MPSI’s investment portfolio. MPSI has provided all of this
information to the regulator.

    Hawaii — The regulator requested monthly permissible investments reports. In
addition, at the time of license renewal, the regulator requested MPSI increase
the amount of its surety bond from $1,000 to $500,000. MPSI has complied with
the regulator’s requests.

    Kentucky — The regulator requested MPSI to convey to the proposed investors
the regulator’s request for financial statements from the appropriate entities
which will serve as the new investors. MPSI has passed along this request to
Buckley Kolar LLP which is assembling the license applications on behalf of the
investors.

    Ohio — The regulator requested a detailed investment report that identifies
every security in the MPSI portfolio by CUSIP number, and a one-page report that
summarizes the portfolio by category. MPSI has provided this information to the
regulator.

30.   MoneyGram Payment Systems, Inc. is currently in the process of
renegotiating its contract with Thomas Cook. Thomas Cook has indicated that it
would consider signing with Western Union if the Transaction is not signed in
the next several days.

31.   Standard Bank of South Africa has inquired about the possibility of a
prefund. Holdco does not yet know the contemplated amount and no agreement has
been reached on this issue.

32.   RBC Centura has verbally informed Holdco that it desires a change to
remittance processes, and requested a funding account be created at its bank to
hold same day funds for Official Check business. Holdco and RBC are negotiating
a mutually-agreeable change.

33.   Holdco received letters dated March 7, 2008, and March 11, 2008, from NYSE
Regulation

13



--------------------------------------------------------------------------------



 



    division regarding, among other items, its request to proceed with the
Amended and Restated Purchase Agreement, its late 10-K filing for 2007, and
listing requirements of the Exchange.

34.   As part of Holdco’s recent sale of various investments, Holdco is
currently in the process of restructuring its Treasury department and
eliminating its Trading department. After a transition period, Holdco will
contract with an outside vendor to effectuate its trading requirements. As part
of this restructuring, Holdco is drafting a limited-period consulting agreement
with William Putney, Holdco’s current Chief Investment Officer, to take effect
upon Putney’s resignation. A reduction of force for an additional 5 employees is
anticipated, and 3 current employees of the Trading department will be
reassigned. Plans call for Holdco’s current Vice-President of Internal Audit,
Daniel Collins, to transition into a role as Vice President and Treasurer, and
Holdco’s Vice-President of Settlement Operations and various functions
thereunder will report into that new area. Additionally, Holdco anticipates
hiring a new director for Internal Audit.

35.   On March 14, 2008, Holdco’s independent fiduciary and investment manager
of its Holdco Stock Fund 401(k) Plan (“Plan”) notified Company and T. Rowe Price
Retirement Plan Services that it determined that permitting Plan participants to
make new investments in Holdco stock through the Plan is no longer consistent
with ERISA. T. Rowe Price was instructed to prevent additional purchases through
the plan until directed otherwise, and the fiduciary is preparing a notification
to send to all Plan participants.

36.   As a result of Holdco’s recent sale of various investments Holdco has
determined that MPSI is no longer in compliance with the minimum net worth
requirements of the various states in which it is licensed to conduct its money
transfer and other payment services businesses. Holdco sought and obtained
waivers under its credit agreements as described in Sections 4.5(1) and 4.5(2)
of this Holdco Disclosure Schedule of certain financial covenant defaults. The
waivers remain effective until May 1, 2008, subject to certain other termination
events as set forth therein. The credit agreements contain a covenant requiring
Holdco and its subsidiaries to comply with laws and regulations, except to the
extent that non-compliance does not have a material adverse effect. The failure
of MPSI to comply with minimum net worth requirements may be considered an
Unmatured Default under this provision if the consequences are ultimately
determined to have a material adverse effect. Unmatured Defaults are subject to
cure for a 30 day grace period, with such cure not requiring any waiver or
consent. Holdco has notified the Agent under the credit agreement of its failure
to meet minimum net worth requirements and the possible existence of an
Unmatured Default.

14



--------------------------------------------------------------------------------



 



Exhibit A to Schedule 4.8(g)
[Spreadsheet listing OC customer information has been provided to the Investors]

15



--------------------------------------------------------------------------------



 



Exhibit B to Schedule 4.8(g)
[Memorandum regarding status of top 10 OC customers has been provided to the
Investors]

16



--------------------------------------------------------------------------------



 



Section 4.9 1
Commitments and Contracts 1
(i)(A)
Except for contracts filed with the SEC, all of Holdco’s contracts are entered
into in the ordinary course of business and at the time of all previous periodic
filings with the SEC, Holdco determined that it was not substantially dependent
on any individual contract, as such term is defined in Item 60l(b)(10) of
Regulation S-K under the Securities Act. Holdco’s Disclosure Committee is
currently analyzing a number of contracts with top customers and vendors and is
expected to reach conclusions in the next 10 days as to whether Holdco is
substantially dependent on any such contracts or relationships. If a
determination is made that Holdco is substantially dependent on one or more
customers or vendors, it intends to file a redacted copy of the relevant
contract as an Exhibit to its Form 10-K.

1.   Money Services Agreement effective February 1, 2005, as amended, between
MoneyGram Payment Systems, Inc. and Wal-Mart Stores, Inc. Holdco and Wal-Mart
have agreed to a Trust Agreement pursuant to which Wal-Mart will remit money
transfer and money order proceeds and fees into the Trust and Holdco will be
entitled to withdraw funds from the Trust on a specified schedule. Holdco has
determined and JPMorgan Chase Bank, N.A. has agreed that no consents are
necessary from the credit agreement banks.

2.   Restated Clearing Agreement, dated as of February 26, 2007, among U. S.
Bank National Association, MoneyGram Payment Systems, Inc. and MoneyGram
International, Inc., as amended.

3.   Clearing Agreement, dated April 30, 2003, between Travelers Express
Company, Inc. and Branch Banking and Trust Company.

4.   Clearing Agreement, dated December 15, 1997, between Travelers Express
Company, Inc. and First Interstate Bank.

5.   Restated and Amended Clearing Agreement, dated June 8, 2007, between
MoneyGram Payment Systems, Inc. and The Huntington National Bank, as amended on
February 15, 2008.

6.   Clearing Agreement/Addendum to Mellon Global Cash Management Terms and
Conditions, dated August 13, 2001, between Travelers Express Company, Inc. and
Boston Safe Deposit and Trust Company.

7.   Clearing Agreement, dated August 9, 1996, between Travelers Express
Company, Inc. and Preferred Bank.

8.   Clearing Agreement, dated February 26, 2002, between Travelers Express
Company, Inc. and SouthTrust Bank.

 

1   The appearance of [ * ] denotes confidential information that has been
omitted from this Exhibit and filed separately with the SEC pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act,
as amended

17



--------------------------------------------------------------------------------



 



9.   Clearing Agreement, dated March 31, 1993, between Travelers Express
Company, Inc. and First Security State Bank.

10.   Clearing Agreement, dated July 31, 1998, between Travelers Express
Company, Inc. and Community Resource Bank (f/k/a Community National Bank of
Northfield).

11.   Presentment Services Agreement, dated June 12, 2002, among Travelers
Express Company, Inc., WF National Bank South Central and Wells Fargo Bank
Minnesota, National Association.

12.   Clearing Agreement, dated October 2, 1990, between First Regional Bank and
Travelers Express Company, Inc.

13.   Clearing Agreement dated February 16, 2004, between Citizens State Bank of
Clara City and Travelers Express Company, Inc.

14.   Hematite Trust (BB&T)

  a.   Administration Agreement, dated June 30, 2000, between Travelers Express
Company, Inc. and Hematite Trust.     b.   Liquidity Agreement, dated June 30,
2000, between CAG, Inc. and Hematite Trust.     c.   Trust Agreement, dated
June 30, 2000, among Branch Banking and Trust Company, as Trustee, Wilmington
Trust Company, as Delaware Trustee, and CAG, Inc., as Certificateholder.     d.
  Transfer Agreement, dated as of June 30, 2000, between Travelers Express
Company, Inc. and Hematite Trust.

15.   Monazite Trust (Huntington)

  a.   Administration Agreement, dated September 14, 2001, between Travelers
Express Company, Inc. and Monazite Trust.     b.   Liquidity Agreement, dated
September 14, 2001, between CAG, Inc. and Monazite Trust.     c.   Trust
Agreement, dated September 14, 2001, among The Huntington National Bank, as
Trustee, Wilmington Trust Company, as Owner Trustee, and CAG, Inc., as
Certificateholder.     d.   Transfer Agreement, dated as of September 14, 2001,
between Travelers Express Company, Inc. and Monazite Trust.     e.   Trust
Maintenance Agreement, dated as of September 14, 2001, among Monazite Trust,
Travelers Express Company, Inc. and The Huntington Bank.

16.   Ferrum Trust (Wachovia)

  a.   Administration Agreement, dated as of December 2, 2002, between Travelers
Express Company, Inc. and Ferrum Trust.

18



--------------------------------------------------------------------------------



 



  b.   Liquidity Agreement, dated as of December 2, 2002, between Travelers
Express Company, Inc. and Ferrum Trust.     c.   Trust Agreement, dated as of
December 2, 2002, between Allfirst Financial Center, N.A., as Trustee, and
Travelers Express Company, Inc., as Certificateholder.     d.   Transfer
Agreement, dated as of December 2, 2002, between Travelers Express Company, Inc.
and Ferrum Trust.     e.   Trust Maintenance Agreement, dated as of December 2,
2002, among Ferrum Trust, Travelers Express Company, Inc. and Wachovia Bank,
N.A.

17.   Tsavorite Trust (U.S. Bank)

  a.   Administration Agreement, dated as of August 7, 2003, between Travelers
Express Company, Inc. and Tsavorite Trust     b.   Liquidity Agreement, dated as
of August 7, 2003, between Travelers Express Company, Inc. and Tsavorite Trust  
  c.   Trust Agreement, dated as of August 7, 2003, among U.S. Bank, N.A., as
Trustee, U.S. Bank Trust, N.A., as Owner Trustee, and Travelers Express Company,
Inc., as Certificateholder     d.   Transfer Agreement, dated as of August 7,
2003, between Travelers Express Company, Inc. and Tsavorite Trust.     e.  
Omnibus Amendment to Tsavorite Trust Transaction documents, dated December 19,
2007, among Tsavorite Trust, MoneyGram Payment Systems, Inc., U.S. Bank, N.A.,
U.S. Bank Trust, N.A. and U.S. BANCORP extending the Maturity Date to July 31,
2008.

(i)(D)

1.   Items (1) and (2) of Schedule 4.5 are incorporated herein by reference.

2.   International Swap Dealers Association, Inc. Master Agreement, dated as of
January 23, 2004, between Wachovia Bank, National Association and Travelers
Express Company, Inc., together with related Swap Transaction Confirmation dated
September 9, 2005, in the notional amount of $100,000,000.

3.   International Swap Dealers Association, Inc. Master Agreement, dated as of
January 10, 2005, between Bank of America, N.A. and Travelers Express Company,
Inc., together with related Swap Transaction Confirmation dated September 29,
2005, in the notional amount of $100,000,000.

4.   International Swap Dealers Association, Inc. Master Agreement, dated as of
October 20, 2004, between Bank One, NA and Travelers Express Company, Inc.,
together with related Swap Transaction Confirmation dated March 5, 2004, in the
notional amount of $100,000,000.

19



--------------------------------------------------------------------------------



 



5.   International Swap Dealers Association, Inc. Master Agreement, dated as of
September 24, 1996, between Citibank, N.A. and Travelers Express Company, Inc.,
together with related Swap Transaction Confirmation dated February 2, 2007, in
the notional amount of $150,000,000.   6.   International Swap Dealers
Association, Inc. Master Agreement, dated as of May 26, 2006, between The Royal
Bank of Scotland plc and MoneyGram Payment Systems, Inc., together with related
Swap Transaction Confirmation dated June 6, 2006, in the notional amount of
$100,000,000, and Swap Transaction Confirmation dated May 12, 2004, in the
notional amount of $100,000,000.   7.   92,500,000 Euro Loan, dated January 17,
2003, from MoneyGram Payment Systems, Inc. to MoneyGram International Holdings
Ltd.

(i)(E)

1.   Agreement and Plan of Merger, dated as of September 12, 2007, by and among
MoneyGram Payment Systems, Inc., Project Oscar Acquisition, Inc.,
PropertyBridge, Inc. and the Stockholders’ Representative.

2.   In connection with the formation of the Stillwater ABS CDO 2006-1, LTD,
Holdco sold $259.7 million of securities to Wachovia Capital Markets
(“Wachovia”) and substantially all of those securities, along with others, were
in turn sold by Wachovia to the Stillwater ABS CDO.

3.   Sale and Purchase Agreement, dated as of March 24, 2006, by and among Money
Express S.r.l, Mr. Giuseppe Pipitone, MoneyGram Payment Systems, Inc. and
MoneyGram Payment Systems Italy S.r.l.

Contracts with Limitations

1.   International Money Transfer Supply Agreement, dated March 3, 2006, between
Poste Italiane S.p.A. and MoneyGram Payment Systems, Inc., which limits [ * ]

2.   Master Agency Agreement, dated October 12, 2006, between Walgreen Co. and
MoneyGram Payment Systems, Inc. (“MPSI”), which restricts [ * ]

3.   Letter Agreement, dated July 12, 2006, between MoneyGram Payment Systems,
Inc. and RIA Envia, Inc., which contains an employee non-solicitation provision
that expires July 12, 2008.

4.   Letter Agreement, dated July 14, 2006, between MoneyGram Payment Systems,
Inc. and

 

[ * ]   Please refer to footnote on page 1 of this Section 4.9.

20



--------------------------------------------------------------------------------



 



    iPay Technologies, LLC, which contains an employee non-solicitation
provision that expires July 14, 2008.

5.   Letter Agreement, dated March 21, 2007, between MoneyGram International,
Inc. and Skylight Financial, Inc., which contains an employee non-solicit
provision that expires March 21, 2009.

6.   Letter Agreement, dated March 2007, between MoneyGram Payment Systems, Inc.
and Internet Transaction Solutions, Inc., which contains an employee
non-solicitation provision that expires September 2009.

7.   Letter Agreement, dated August 2007, between MoneyGram Payment Systems,
Inc. and UniRush LLC, which contains an employee non-solicitation provision that
expires August 2008.

(ii)(A)

1.   The Services Agreement, dated May 2004, between Nextel Partners Operating
Corp. and MoneyGram Payment Systems, Inc. contains a provision that the
contracting party may terminate the agreement if Holdco receives a waiver of a
covenant under its credit facility.

2.   The Master Agent Agreement between MoneyGram Payment Systems, Inc. (“MPSI”)
and Advance America, Cash Advance Centers, Inc. contains a provision requiring
MPSI to give Advance America notice if MPSI or an affiliate receives a waiver of
a covenant under its credit facility.

3.   Pursuant to Holdco’s official check contracts with Wachovia Bank, Branch
Banking and Trust Company (“BB&T”) and RBC Centura Bank, Holdco must maintain a
certain credit rating. The agreement with Wachovia requires that the credit
rating issued by Standard and Poors as of the date of the agreement (July 15,
2004) must be maintained; the agreement with BB&T requires that Holdco must
maintain an investment grade rating with at least one of the nationally
recognized rating agencies; and the agreement with RBC Centura provides that
Holdco shall maintain an investment grade credit rating of at least a Baa3 from
Moody’s and a BBB from Standard & Poor. In the event of a split rating, the
lower of the two ratings shall apply. Holdco has not maintained the required
credit rating, creating a right of termination for the applicable bank.

4.   MoneyGram Payment Systems, Inc. is party to a Call Center Services
Agreement with the Bulgarian Telecommunications Company, dated September 30,
2004, as amended. Commencing in January, 2007, the Bulgarian Telecommunications
Company started invoicing Holdco for a Value Added Tax associated with the call
center services. Holdco contends that the services are not subject to the Value
Added Tax. The amount in dispute is approximately $200,000.

5.   Under a majority of its contracts with top agents, official check customers
and clearing banks, Holdco is or may be out of compliance with certain
representations and/or covenants made stating that Holdco will maintain a “sound
financial condition” (or other similar

21



--------------------------------------------------------------------------------



 



    language) and/or be in compliance with laws. Except as Previously Disclosed
on the Disclosure Schedules, no customer or clearing bank of Holdco has claimed
the right to terminate its contract based on a breach of the foregoing
representations and/or covenants.

6.   On February 28, 2008, Holdco received a letter from the Stockholders’
Representative under the Plan of Merger between Property Bridge, Inc. and
MoneyGram Payment Systems, Inc. (“PB Agreement”). The letter alleged several
aspects of failed integration representations claimed to be significant, and
requested early payout of Earn Outs under the PB Agreement. Holdco strenuously
denies failure of such requirements except for minor instances which are being
remedied in the time frame required by the PB Agreement. Holdco does not believe
the Stockholders’ Representatives has complied with any of the necessary
procedural requirements set forth in the PB Agreement and in any event, believes
the claims baseless and notes no payment could be made until the end of the Earn
Out period in 2009, and then only after a proper assessment. The maximum payout
under the Earn Out is $10 million.

7.   Section 4.8(9) of this Holdco Disclosure Schedule is incorporated herein by
reference.

8.   Section 4.8(10) of this Holdco Disclosure Schedule is incorporated herein
by reference.

22



--------------------------------------------------------------------------------



 



Section 4.10
Litigation and Other Proceedings

1.   Western Union Company vs. MoneyGram International, Inc., United States
District Court Western District of Texas, Case No. 1:07-20978. Western Union
alleges that MoneyGram infringed one of its patents, which MoneyGram contests.
While Holdco does not currently believe that this claim would reasonably be
expected to have a Material Adverse Effect on Holdco, the expected result is
undeterminable at this time.

2.   Javier Reto vs. Travelers Express Company, Inc., MoneyGram Payment Systems
Inc., Viad Corp. et al, Circuit Court of Cook County, Illinois, County
Department, Chancery Division, Case No. 02 CH 16657. This is a purported class
action alleging MoneyGram breached its contract and violated the Illinois
Consumer Fraud Act by paying out transactions in U.S. dollars rather than local
currency in certain foreign countries. Class certification will likely be
decided in the first quarter of 2008. If the class is not certified, we expect
the case to conclude shortly thereafter. If the class is certified, the probable
exposure is undetermined at this time. MoneyGram has summary judgment motions
pending as well. While Holdco does not currently believe that this claim would
reasonably be expected to have a Material Adverse Effect on Holdco, the expected
result is undeterminable at this time.

3.   L.A. Murphy v. MoneyGram International, Inc. et al., District Court of
Hennepin County, Minnesota, Case No. 27-CV-07-26795. On December 19, 2007,
Ms. L.A. Murphy, a stockholder of Holdco, filed a purported class action suit
against Holdco, and its officers and directors, alleging breach of fiduciary
duties for failing to fully investigate the Euronet offer. On January 15, 2008,
Holdco received a call from the court informing it that the plaintiff had
requested a hearing for a Temporary Restraining Order, which was heard on
January 18, 2008, in Hennepin County District Court. Holdco prevailed on such
motion. Holdco subsequently learned that the plaintiff made an additional motion
for a Temporary Restraining Order seeking to enjoin the Transaction and the
announced management bonuses. Holdco subsequently learned that the plaintiff
decided to forego the Temporary Restraining Order hearing.

4.   Berney v. MoneyGram International, Inc., MoneyGram Payment Systems, Inc.,
Thomas H. Lee Partners, L.P., et al, Los Angeles Superior Court (Central),
County of Los Angeles, State of California, Case No. BC384089. On January 22,
2008, Mr. Berney, a stockholder of Holdco, filed a complaint against Holdco and
certain of its officers and directors, and Thomas H. Lee Partners, L.P.,
alleging, among other things, preparation, issuance, and/or dissemination of
materially false and misleading information and press releases to the investing
public, breach of fiduciary duties. Mr. Berney is requesting, among other
things, preliminary and/or permanent injunctive relief and damages. The expected
result is undeterminable at this time.

23



--------------------------------------------------------------------------------



 



Section 4.12 1
Compliance with Laws 1
(i)

1.   Holdco is cooperating with Civil Investigative Demands by ten State
Attorney General Offices regarding a potential agreement relating to efforts to
combat consumer fraud. MoneyGram Payment Systems, Inc. (“MoneyGram”) has
finalized a draft agreement with the Executive Committee for the States
Attorneys General, which has been circulated to all States for review and
approval. The agreement provides that MoneyGram will provide consumers with
fraud warnings, make other changes to certain business practices, and increase
its training of agents on the issue of consumer fraud. MoneyGram will also
contribute $1.1 million to a consumer education program sponsored by AARP (half
in 2007/half in 2008) and pay the States $150,000 for their costs. CA, CO, FL,
NE, PA and TN have objected to the release language and/or are refusing to sign
the agreement. Holdco plans to continue to work to obtain an agreement that a
sufficient number of states will agree to sign.

2.   On January 11, 2007, Holdco received a Civil Investigative Demand from the
FTC. The FTC requested information regarding fraud-induced money transfers from
the United States to Canada. The FTC initially informed Holdco that it is not
the target of the investigation. Holdco is cooperating with the FTC and provided
documents and information in March 2007, as well as several supplemental
productions in response to demands. On December 5, 2007, counsel for Holdco
received a letter from the FTC stating that it is the subject of an
investigation relating to fraud-induced money transfers.

3.   MoneyGram Payment Systems, Inc. (MoneyGram) is subject to licensing laws
and regulations in the states where its business activity is licensed. As of
December 31, 2007, MoneyGram believed it was in compliance with all state
licensing laws and regulations, with the exception of the California tangible
net worth requirement. Holdco has notified the California Department of
Financial Institutions (“DFI”) of its non-compliance with the tangible net worth
requirement, and more recently of MoneyGram’s failure to meet the DFI’s 105%
test for permissible investments as of January 31, 2008. The DFI has advised
MoneyGram that it does not intend to take enforcement action against MoneyGram
at this time but said it reserves the right to do so in the future after the
Investment is complete.

4.   MoneyGram Payment Systems, Inc. (MoneyGram) is subject to New York banking
law §652-b which provides that it shall be unlawful for any transmitter of money
or its officers, affiliates or subsidiaries to enter into an agreement with a
licensed check casher, whereby credit is extended to the check casher at the
same time as, and on the condition that, the transmitter of money enters into an
agreement with the check casher whereby the check casher will (1) sell only the
New York instruments or New York traveler’s checks of the transmitter of money
or (2) agree to the exclusive use of any of the other services of the
transmitter of money. MoneyGram has from time to time provided loans to its
check casher agents and in some instances these loans were entered into at the
same time that an exclusive arrangement for the sale of Holdco’s money orders
and/or money transfer services was executed. There are currently loans
outstanding with 14 agents in the

 

1   The appearance of [ * ] denote confidential information that has been
omitted from this Exhibit and filed separately with the SEC pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

24



--------------------------------------------------------------------------------



 



    aggregate amount of approximately [ * ] including approximately [ * ] in New
York institutions. The New York licensing examiners are aware of the
arrangements and have not indicated that Holdco is out of compliance with §652-b
during any of its exams. The arrangements with [ * ]

and [ * ]
do not require Holdco to make regular principal payments.

5.   Section 4.5(5) to this Holdco Disclosure Schedule is incorporated by
reference herein.   6.   Section 4.5(6) to this Holdco Disclosure Schedule is
incorporated by reference herein.   7.   Section 4.5(7) to this Holdco
Disclosure Schedule is incorporated by reference herein.   8.  
Section 4.5(8) to this Holdco Disclosure Schedule is incorporated by reference
herein.

9.   As part of Holdco’s recent sale of various investments and corresponding
lack of anticipated incoming capital, as of March 14, 2008, Holdco has
determined MoneyGram Payment Systems, Inc. is no longer in compliance with the
minimum net worth requirements of the various states in which it is licensed to
conduct its money transfer and other payment services businesses. MPSI is
obligated to notify certain regulators of such status in varying time periods.

(ii)

1.   On June 8, 2007, MoneyGram International, Inc., self-reported to the U.S.
Department of Commerce’s Bureau of Industry and Security (Bureau) possible
violations of export regulations administered by the Bureau. The possible
violations involved the use of encrypted software furnished by a vendor that
facilitated money transfers for an agent of MoneyGram Payment Systems, Inc.,
(MoneyGram) in Libya. The possible violations would have been between the time
period when the U.S. Department of Treasury’s Office of Foreign Assets Control
removed Libya from its list of sanctioned countries in 2004, and August 31, 2006
when the U.S. Department of Commerce lifted sanctions on the use of certain
forms of encryption technology in Libya. MoneyGram conducted a thorough internal
investigation but was unable to determine with certainty whether prohibited
encryption technology was used to conduct any money transfer transactions.
Nonetheless, MoneyGram self-reported the possible violation. Since it
self-reported, MoneyGram has been contacted by the Bureau for additional
information and MoneyGram has fully cooperated with these requests. MoneyGram
does not know what, if any, action the Bureau may take regarding this matter.

2.   On November 27, 2006, MoneyGram International, Inc., self-reported to the
U.S. Department of Treasury’s Office of Foreign Assets Control (OFAC) possible
violations of regulations administered by OFAC. MoneyGram Payment System, Inc.
(MoneyGram) is licensed by OFAC to send money transfers from the U.S. to Cuba.
Under the terms of the license, payments to money transfer recipients in Cuba
were to be made in U.S. dollars or U.S. dollar denominated instruments. In
September 2006, MoneyGram learned that the

 

[ * ]   Please refer to footnote on page 1 of this Section 4.12.

25



--------------------------------------------------------------------------------



 



    vendor it had authorized to pay money transfer receivers in Cuba may have
paid some receivers in Cuban pesos. Upon learning of this possible violation,
MoneyGram voluntarily suspended its money transfer service to Cuba and began an
investigation to determine whether a violation had occurred. After extensive
discussions with the vendor and a thorough internal investigation, MoneyGram was
unable to determine with certainty whether violations had occurred. Nonetheless,
MoneyGram self-reported the possible violations. Since it self-reported,
MoneyGram has been contacted by OFAC for additional information and MoneyGram
has fully cooperated with these requests. MoneyGram does not know what, if any,
action OFAC may take regarding this matter.

3.   On July 24, 2007, the IRS issued a Letter 1112 to MoneyGram International,
Inc., (MGI) listing several apparent violations of the Bank Secrecy Act
(BSA) that were discovered during the course of an ordinary BSA exam the IRS
conducted on MGI’s compliance program for the time period of October 1, 2004
through December 31, 2004. MGI responded to the Letter 1112 on August 31, 2007
with detailed information regarding the apparent violations. On February 22,
2008, the Department of the Treasury’s Financial Crimes Enforcement Network sent
a letter to MGI stating that the IRS exam and Letter 1112 were now resolved by
the issuance of the letter which it described as a warning letter.

26



--------------------------------------------------------------------------------



 



Section 4.13
Benefit Plans
(i)

1.   Employee Benefit Plans

  i.   MoneyGram International Inc. 401(k) Plan, as amended     ii.   MoneyGram
International, Inc. 2004 Omnibus Incentive Plan, as amended February 17, 2005  
  iii.   MoneyGram International, Inc. 2005 Omnibus Incentive Plan     iv.  
MoneyGram International, Inc. Amended and Restated Management and Line of
Business Incentive Plan, as amended and restated May 9, 2007     v.   MoneyGram
Pension Plan (f/k/a Viad Corp Retirement Income Plan), restated as of January 1,
2004     vi.   MoneyGram Supplemental Pension Plan, as amended and restated
effective December 28, 2007     vii.   MoneyGram International, Inc. Performance
Unit Incentive Plan, as amended and restated May 9, 2007     viii.   MoneyGram
International, Inc. Deferred Compensation Plan, as amended and restated
August 16, 2007     ix.   MoneyGram International, Inc. Executive Severance Plan
(Tier I), as amended and restated August 16, 2007     x.   MoneyGram
International, Inc. Executive Severance Plan (Tier II), as amended and restated
August 16, 2007     xi.   MoneyGram Employee Equity Trust, effective as of
June 30, 2004 (closed)     xii.   Form of MoneyGram International, Inc. 2004
Omnibus Incentive Plan Restricted Stock Agreement, as amended February 16, 2005
(no longer in use)     xiii.   Form of MoneyGram International, Inc. 2004
Omnibus Incentive Plan Performance-Based Restricted Stock Agreement (no longer
in use)     xiv.   Form of MoneyGram International, Inc. 2004 Omnibus Incentive
Plan Incentive Stock Option Agreement (no longer in use)

27



--------------------------------------------------------------------------------



 



  xv.   Form of MoneyGram International, Inc. 2004 Omnibus Incentive Plan
Non-Qualified Stock Option Agreement, as amended February 16, 2005 (no longer in
use)     xvi.   Form of MoneyGram International, Inc. 2005 Omnibus Incentive
Plan Performance-Based Restricted Stock Award Agreement, effective May 8, 2007  
  xvii.   Form of MoneyGram International, Inc. 2005 Omnibus Incentive Plan
Restricted Stock Agreement, effective June 30, 2005 (no longer in use)    
xviii.   Form of MoneyGram International, Inc. 2005 Omnibus Incentive Plan
Restricted Stock Agreement, effective May 8, 2007     xix.   Form of MoneyGram
International, Inc. 2005 Omnibus Incentive Plan Non-Qualified Stock Option
Agreement, effective May 8, 2007     xx.   Form of MoneyGram International, Inc.
2005 Omnibus Incentive Plan Non-Qualified Stock Option Agreement (US Version),
effective August 17, 2005 (no longer in use)     xxi.   Form of MoneyGram
International, Inc. 2005 Omnibus Incentive Plan Restricted Stock Award Agreement
(US Version), effective August 17, 2005 (no longer in use)     xxii.   Form of
MoneyGram International, Inc. 2005 Omnibus Incentive Plan Non-Qualified Stock
Option Agreement (UK Version), effective August 17, 2005 (no longer in use)    
xxiii.   Form of MoneyGram International, Inc. 2005 Omnibus Incentive Plan
Restricted Stock Agreement (UK Version), effective August 17, 2005 (no longer in
use)     xxiv.   Form of MoneyGram International, Inc. 2005 Omnibus Incentive
Plan Performance-Based Restricted Stock Agreement (US Version), effective
February 15, 2006 (no longer in use)     xxv.   Form of MoneyGram International,
Inc. 2005 Omnibus Incentive Plan Non-Qualified Stock Option Agreement (US
version), effective February 15, 2006 (no longer in use)     xxvi.   Form of
MoneyGram International, Inc. 2005 Omnibus Incentive Plan Non-Qualified Stock
Option Agreement (UK Version), effective February 15, 2006 (no longer in use)  
  xxvii.   Form of MoneyGram International, Inc. Executive Compensation Trust
Agreement

28



--------------------------------------------------------------------------------



 



  xxviii.   First Amendment of the MoneyGram International, Inc. Executive
Compensation Trust Agreement     xxix.   Employee Benefits Agreement, dated as
of June 30, 2004, by and among Viad Corp, MoneyGram International, Inc. and
Travelers Express Company, Inc.     xxx.   Viad Corp Deferred Compensation Plan,
amended and restated as of August 19, 2004 (closed)     xxxi.   On February 28,
2008, the Board of Directors authorized a contingent restructuring bonus to
certain employees and disclosed as to its named executive officers in Holdco’s
8-K filed March 5, 2008. Approximate value of the potential bonus is $2,780,000.
    xxxii.   On February 28, 2008, the Board of Directors authorized a
discretionary contribution to Holdco’s 401(K) participants in the amount of 2
percent, and Holdco has paid the contribution.     xxxiii.   On February 28,
2008, the Board of Directors authorized a discretionary incentive bonus of
90 percent of target to non-senior leadership team employees, and Holdco has
paid the bonus.

2.   Director Benefit Plans

  i.   2005 Deferred Compensation Plan for Directors of MoneyGram International,
Inc., as amended and restated December 28, 2007     ii.   Form of MoneyGram
International, Inc. 2004 Omnibus Incentive Plan Non-Qualified Stock Option
Agreement for Directors, effective February 16, 2005 (no longer in use)     iii.
  Form of MoneyGram International, Inc. 2004 Omnibus Incentive Plan Restricted
Stock Agreement for Directors, effective February 16, 2005 (no longer in use)  
  iv.   Form of MoneyGram International, Inc. 2005 Omnibus Incentive Plan
Non-Qualified Stock Option Agreement for Directors     v.   Form of MoneyGram
International, Inc. 2005 Omnibus Incentive Plan Restricted Stock Agreement for
Directors, effective August 17, 2005     vi.   The MoneyGram International, Inc.
Outside Directors’ Deferred Compensation Trust     vii.   MoneyGram
International, Inc. Director’s Charitable Matching Program     viii.   Form of
Amended and Restated Indemnification Agreement between MoneyGram International,
Inc. and Directors of MoneyGram International, Inc.

29



--------------------------------------------------------------------------------



 



  ix.   MoneyGram International, Inc. Compensation for Non-Management Members of
Board of Directors effective February 15, 2007     x.   Deferred Compensation
Plan for Directors of Viad Corp, as amended August 19, 2004 (closed)     xi.  
Viad Corp Director’s Charitable Award Program

3.   Employment Agreements

  i.   Amended and Restated Employment Agreement, dated November 5, 2007,
between MoneyGram International, Inc. and Philip W. Milne

4.   Welfare Benefit Plans

  i.   Employee Medical Insurance — Blue Cross Blue Shield of MN — MoneyGram
International, Inc. Preferred Provider Organization Health Care Plan     ii.  
CEO Medical — Blue Cross Blue Shield of MN — Comprehensive Major Medical Plan  
  iii.   Employee Dental — Delta Dental — MoneyGram International, Inc. Dental
Plan     iv.   CEO Dental — Delta Dental — Comprehensive Enhanced with
Orthodontic Coverage     v.   Basic Life Insurance, Additional Life Insurance
and Retire Life Insurance — Unum — MoneyGram International, Inc. Life Plan    
vi.   AD&D — Unum — MoneyGram International, Inc. Accidental Death and
Dismemberment Plan     vii.   Short-term Disability — internal policy     viii.
  Long-term Disability — Unum — MoneyGram International, Inc. Long Term
Disability Plan     ix.   Business Travel Accident Insurance — Chubb — MoneyGram
International, Inc. Business Travel Accident Plan     x.   Workers Compensation
Insurance — Sentry Insurance     xi.   Health and Dependent Care Flexible
Spending Accounts — Acclaim Benefits — MoneyGram International, Inc. Flexible
Compensation Plan     xii.   Retiree Medical Insurance — Blue Cross Blue Shield
of MN — MoneyGram International, Inc. Preferred Provider Organization Health
Care Plan and

30



--------------------------------------------------------------------------------



 



      MoneyGram International, Inc. Comprehensive Major Medical Health Care
Plan,
Employee Assistance Program — Blue Cross Blue Shield of MN -MoneyGram
International, Inc. Employee Assistance Plan     xiii.   Tuition Reimbursement
Program — Company sponsored — internal policy

(ii)
(F) Members of senior management currently comprise the committee which
administered Holdco’s 401(k) plan. As a result of the rapid decline in the price
of Holdco’s common stock, Holdco and members of management who served as
fiduciaries may be subject to claims of fiduciary liability from individuals who
invested in Holdco stock in their 401(k) plan.
(G) Pursuant to the Agreement described in Section (i)(1)(xxix) of this Holdco
Disclosure Schedule, Holdco’s termination rights are limited under the following
plans:

  1.   Deferred Compensation Plan for Directors of Viad     2.   Viad Corp
Supplemental TRIM Plan     3.   Viad Corp Supplemental Pension Plan     4.  
Premier Cruise Lines Supplemental Executive Retirement Plan     5.   Aircraft
Services International Supplemental Executive Retirement Plan     6.   Greyhound
Leisure Services, Inc. Key Management Deferred Compensation Plan     7.  
Restaura, Inc. Key Management Deferred Compensation Plan     8.   Restaura, Inc.
Voluntary Retirement Plan     9.   ProDine, Inc./Glacier Park, Inc. Supplemental
Executive Retirement Plan     10.   The Viad Corp Director’s Charitable Award
Program     11.   Viad Corp Limited Executive Medical Plan

Holdco acquired financial responsibility for the foregoing plans at the time of
Holdco’s spin-off from Viad Corp in 2004. All of the foregoing plans are frozen
and thus no new benefits are accruing under the plans. It is Holdco’s policy to
fund the foregoing plans, with the exception of the Deferred Compensation Plan
for Directors of Viad and the Charitable Trust Program, as benefits are paid.
The approximate unfunded liability for those plans as of December 31, 2006 was
$67M. The Deferred Compensation Plan for Directors of Viad has an approximate
liability of $6.9 million and is fully funded through a rabbi trust. The
Charitable Award Program is funded through various insurance policies. Holdco
recognizes a liability under the plan to the extent the cash value of the
insurance policies is less than the obligations under the Charitable Award
Program. Currently there is a liability for this plan in the amount of $760k.

31



--------------------------------------------------------------------------------



 



Section 4.15
Intellectual Property
Section 4.10(1) of this Holdco Disclosure Schedule is incorporated herein by
reference.

32



--------------------------------------------------------------------------------



 



Section 4.17
Brokers and Finders
Holdco is obligated to pay certain fees pursuant to a Letter Agreement, dated
December 30, 2007, between the Company and Blackstone Advisory Services L.P.

33



--------------------------------------------------------------------------------



 



Schedule 2.2
Information Relating to Purchasers

              Principal     Amount of Purchaser Name and Address   Notes
GSMP V Onshore US, Ltd.
85 Broad Street
New York, NY 10004
Telecopy: (212) 357-5505
Attention: C/o Eric Goldstein,
With a copy to: Edward S. Pallesen
  $ 196,205,000  
GSMP V Offshore US, Ltd.
85 Broad Street
New York, NY 10004
Telecopy: (212) 357-5505
Attention: c/o Eric Goldstein
With a copy to: Edward S. Pallesen
  $ 284,536,000  
GSMP V Institutional US, Ltd.
85 Broad Street
New York, NY 10004
Telecopy: (212) 357-5505
Attention: c/o Eric Goldstein
With a copy to: Edward S. Pallesen
  $ 19,259,000        
Total
  $ 500,000,000        

 



--------------------------------------------------------------------------------



 



PAYMENT INSTRUCTIONS
Payments to the Initial Purchasers, should be wired as follows:
Bank: Citibank
ABA: 021-000-089
1st Beneficiary: Goldman Sachs & Co
Account: 3062-75-33
2nd Beneficiary: MontanaMezzPIA
Account: 471373
Ref: Adam Baicher

 